                 Case 20-10010-CSS           Doc 328        Filed 03/03/20        Page 1 of 261




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                               )
In re:                                                         ) Chapter 11
                                                               )
BORDEN DAIRY COMPANY, et al.,                                  ) Case No. 20-10010 (CSS)
                                                               )
                           Debtors.1                           ) (Jointly Administered)
                                                               )

                 GLOBAL NOTES, METHODOLOGY AND SPECIFIC
             DISCLOSURES REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS

                                                 Introduction

       Borden Dairy Company and its affiliated debtors and debtors-in-possession in the above-
captioned chapter 11 cases (collectively, the “Debtors”) with the assistance of their advisors,
have filed their respective Schedules of Assets and Liabilities (the “Schedules”) and
Statements of Financial Affairs (the “Statements,” and together with the Schedules, the
“Schedules and Statements”) with the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”), pursuant to section 521 of title 11 of the United States
Code (the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”).
           These Global Notes, Methodology, and Specific Disclosures Regarding the
    Debtors’ Schedules of Assets and Liabilities and Statement of Financial Affairs (the
    “Global Notes”) pertain to, are incorporated by reference in, and comprise an integral
    part of each Debtor’s Schedules and Statements. The Global Notes should be referred to,
    considered, and reviewed in connection with any review of the Schedules and Statements.
           The Schedules and Statements do not purport to represent financial statements
    prepared in accordance with Generally Accepted Accounting Principles in the United States
    (“GAAP”), nor are they intended to be fully reconciled with the financial statements of each
    Debtor (whether publicly filed or otherwise). Additionally, the Schedules and Statements
    contain unaudited information that is subject to further review and potential adjustment,

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Borden Dairy Company (1509); Borden Dairy Holdings, LLC (8504); National Dairy, LLC
(9109); Borden Dairy Company of Alabama, LLC (5598); Borden Dairy Company of Cincinnati, LLC (1334);
Borden Transport Company of Cincinnati, LLC (3462); Borden Dairy Company of Florida, LLC (5168);
Borden Dairy Company of Kentucky, LLC (7392); Borden Dairy Company of Louisiana, LLC (4109); Borden
Dairy Company of Madisonville, LLC (7310); Borden Dairy Company of Ohio, LLC (2720); Borden Transport
Company of Ohio, LLC (7837); Borden Dairy Company of South Carolina, LLC (0963); Borden Dairy
Company of Texas, LLC (5060); Claims Adjusting Services, LLC (9109); Georgia Soft Serve Delights, LLC
(9109); NDH Transport, LLC (7480); and RGC, LLC (0314). The location of the Debtors’ service address is: 8750
North Central Expressway, Suite 400, Dallas, TX 75231.




US 167424392v8
           Case 20-10010-CSS          Doc 328       Filed 03/03/20    Page 2 of 261




and reflect the Debtors’ reasonable efforts to report the assets and liabilities of each Debtor on
an unconsolidated basis.
       In preparing the Schedules and Statements, the Debtors relied upon information
derived from their books and records that was available at the time of such preparation.
Although the Debtors have made reasonable efforts to ensure the accuracy and completeness
of such financial information, inadvertent errors or omissions, as well as the discovery of
conflicting, revised, or subsequent information, may cause a material change to the Schedules
and Statements.
        The Debtors and their officers, employees, agents, attorneys, and financial advisors do
not guarantee or warrant the accuracy or completeness of the data that is provided in the
Schedules and Statements and shall not be liable for any loss or injury arising out of or
caused in whole or in part by the acts, omissions, whether negligent or otherwise, in
procuring, compiling, collecting, interpreting, reporting, communicating or delivering the
information contained in the Schedules and Statements. Except as expressly required by the
Bankruptcy Code, the Debtors and their officers, employees, agents, attorneys and financial
advisors expressly do not undertake any obligation to update, modify, revise, or re-categorize
the information provided in the Schedules and Statements or to notify any third party should
the information be updated, modified, revised, or re-categorized. The Debtors, on behalf of
themselves, their officers, employees, agents and advisors disclaim any liability to any third
party arising out of or related to the information contained in the Schedules and Statements
and reserve all rights with respect thereto.
        The Schedules and Statements have been signed by an authorized representative of
each of the Debtors. In reviewing and signing the Schedules and Statements, this
representative relied upon the efforts, statements and representations of the Debtors’ other
personnel and professionals. The representative has not (and could not have) personally
verified the accuracy of each such statement and representation, including, for example,
statements and representations concerning amounts owed to creditors and their addresses.

                         Global Notes and Overview of Methodology
1. Reservation of Rights. Reasonable efforts have been made to prepare and file complete
   and accurate Schedules and Statements; however, inadvertent errors or omissions may
   exist. The Debtors reserve all rights to amend or supplement the Schedules and Statements
   from time to time, in all respects, as may be necessary or appropriate, including,
   without limitation, the right to amend the Schedules and Statements with respect to
   a n y claim (“Claim”) description, designation, or Debtor against which the Claim is
   asserted; dispute or otherwise assert offsets or defenses to any Claim reflected in the
   Schedules and Statements as to amount, liability, priority, status, or classification;
   subsequently designate any Claim as “disputed,” “contingent,” or “unliquidated;” or
   object to the extent, validity, enforceability, priority, or avoidability of any Claim. Any
   failure to designate a Claim in the Schedules and Statements as “disputed,” “contingent,”
   or “unliquidated” does not constitute an admission by the Debtors that such Claim or
   amount is not “disputed,” “contingent,” or “unliquidated.” Listing a Claim does not
   constitute an admission of liability by the Debtor against which the Claim is listed or
   against any of the Debtors. Furthermore, nothing contained in the Schedules and

                                                2
           Case 20-10010-CSS        Doc 328       Filed 03/03/20   Page 3 of 261




   Statements shall constitute a waiver of rights with respect to the Debtors’ chapter 11
   cases, including, without limitation, issues involving Claims, substantive consolidation,
   defenses, equitable subordination, recharacterization, and/or causes of action arising
   under the provisions of chapter 5 of the Bankruptcy Code, and any other relevant non-
   bankruptcy laws to recover assets or avoid transfers. Any specific reservation of
   rights contained elsewhere in the Global Notes does not limit in any respect the general
   reservation of rights contained in this paragraph. Notwithstanding the foregoing, the
   Debtors shall not be required to update the Schedules and Statements.
   The listing in the Schedules or Statements (including, without limitation, Schedule
   A/B, Schedule E/F or Statement 4) by the Debtors of any obligation between a Debtor and
   another Debtor is a statement of what appears in the Debtors’ books and records and does
   not reflect any admission or conclusion of the Debtors regarding whether such amount
   would be allowed as a Claim or how such obligations may be classified and/or
   characterized in a plan of reorganization or by the Bankruptcy Court.
2. Description of Cases and “as of” Information Date. On January 5, 2020 (the
   “Petition Date”), the Debtors filed voluntary petitions for relief under chapter 11 of the
   Bankruptcy Code. The Debtors are operating their businesses and managing their
   properties as debtors in possession pursuant to sections 1107(a) and 1108 of the
   Bankruptcy Code. On January 8, 2020, the Bankruptcy Court entered an order directing
   procedural consolidation and joint administration of the Debtors’ chapter 11 cases under
   case number 20-10010 (CSS) [Docket No. 47].
   Unless otherwise indicated herein or in the Schedules and Statements, all financial
   information for the Debtors in the Schedules and Statements and these Global Notes
   is provided as of the Petition Date or as close thereto as reasonably practicable under
   the circumstances.
3. Net Book Value of Assets. Except as otherwise noted, each asset and liability of each
   Debtor is shown on the basis of net book value of the asset or liability in accordance with
   such Debtor’s accounting books and records. Therefore, unless otherwise noted, the
   Schedules and Statements are not based upon any estimate of the current market values of
   the Debtors’ assets and liabilities, which may not correspond to book values. It would be
   cost prohibitive and unduly burdensome to obtain current market valuations of the
   Debtors’ property interests. Additionally, because the book values of certain assets may
   materially differ from their fair market values, they may be listed as undetermined
   amounts as of the Petition Date. Furthermore, as applicable, assets that have fully
   depreciated or were expensed for accounting purposes may not appear in the Schedules
   and Statements if they have no net book value.
4. Recharacterization. Notwithstanding the Debtors’ reasonable efforts to properly
   characterize, classify, categorize, or designate certain Claims, assets, executory
   contracts, unexpired leases, and other items reported in the Schedules and Statements, the
   Debtors may, nevertheless, have improperly characterized, classified, categorized,
   designated, or omitted certain items due to the complexity and size of the Debtors’
   businesses. Accordingly, the Debtors reserve all of their rights to recharacterize,
   reclassify, recategorize, redesignate, add, or delete items reported in the Schedules and
   Statements at a later time as is necessary or appropriate as additional information

                                              3
           Case 20-10010-CSS          Doc 328       Filed 03/03/20   Page 4 of 261




   becomes available, including, without limitation, whether contracts or leases listed
   herein were deemed executory or unexpired as of the Petition Date and remain
   executory and unexpired postpetition.
5. Real Property and Personal Property. Owned property and equipment are recorded at
   cost and are shown net of depreciation. Depreciation is recorded using the straight-line
   method over the estimated useful lives of the assets, which vary based on the asset class or
   the remaining lease life with respect to each location where the assets are placed in service,
   whichever is less. In the ordinary course of their businesses, the Debtors leased real
   property and various articles of personal property, including, fixtures, and equipment,
   from certain third-party lessors. The Debtors have made reasonable efforts to list all
   such leases in the Schedules and Statements. The Debtors have made reasonable efforts
   to include lease obligations on Schedule D (secured debt) to the extent applicable and to
   the extent the lessor filed a UCC-1. However, nothing in the Schedules or Statements is or
   shall be construed as an admission or determination as to the legal status of any
   lease (including whether to assume and assign or reject such lease or whether it is a true
   lease or a financing arrangement).
6. Excluded Assets and Liabilities. The Debtors have sought to allocate liabilities between
   the prepetition and postpetition periods based on the information and research
   conducted in connection with the preparation of the Schedules and Statements. As
   additional information becomes available and further research is conducted, the allocation
   of liabilities between the prepetition and postpetition periods may change.
   The liabilities listed on the Schedules do not reflect any analysis of Claims under
   section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all of their
   rights to dispute or challenge the validity of any asserted Claims under section
   503(b)(9) of the Bankruptcy Code or the characterization of the structure of any such
   transaction or any document or instrument related to any creditor’s Claim.
   The Debtors have excluded certain categories of assets, tax accruals, and liabilities from
   the Schedules and Statements, including, without limitation, goodwill, accrued
   salaries, employee benefit accruals, and deferred gains. In addition, certain immaterial
   assets and liabilities may have been excluded.
   The Bankruptcy Court has authorized the Debtors to pay, in their discretion, certain
   outstanding Claims on a postpetition basis. Prepetition liabilities which have been paid
   postpetition have been excluded from the Schedules and Statements. To the extent the
   Debtors pay any of the claims listed in the Schedules and Statements pursuant to any
   orders entered by the Bankruptcy Court, the Debtors reserve all rights to amend and
   supplement the Schedules and Statements and take other action, such as filing claims
   objections, as is necessary and appropriate to avoid overpayment or duplicate payment for
   such liabilities.
7. Insiders. Solely, for purposes of the Schedules and Statements, the Debtors define
   “insiders” to include the following: (a) directors; (b) senior level officers; (c) equity
   holders holding in excess of 5% of the voting securities of the Debtor entities; (d)
   Debtor affiliates; and (e) relatives of any of the foregoing (to the extent known by the
   Debtors). Entities listed as “insiders” have been included for informational purposes
   and their inclusion shall not constitute an admission that those entities are insiders for

                                                4
           Case 20-10010-CSS          Doc 328       Filed 03/03/20   Page 5 of 261




   purposes of section 101(31) of the Bankruptcy Code.
8. Intellectual Property Rights. The exclusion of any intellectual property shall not be
   construed as an admission that such intellectual property rights have been abandoned,
   terminated, assigned, expired by their terms, or otherwise transferred pursuant to a
   sale, acquisition, or other transaction. Conversely, inclusion of certain intellectual
   property shall not be construed to be an admission that such intellectual property
   rights have not been abandoned, terminated, assigned, expired by their terms, or
   otherwise transferred pursuant to a sale, acquisition, or other transaction.
   In addition, although the Debtors have made diligent efforts to attribute intellectual
   property to the rightful Debtor entity, in certain instances, intellectual property owned by
   one Debtor may, in fact, be owned by another Debtor. Accordingly, the Debtors
   reserve all of their rights with respect to the legal status of any and all such intellectual
   property rights.
9. Intercompany and Other Transactions. For certain reporting and internal accounting
   purposes, the Debtors record certain intercompany receivables and payables. Receivables
   and payables among the Debtors are reported as assets on Schedule A/B or liabilities on
   Schedule E/F part 2, as appropriate (collectively, the “Intercompany Claims”).
   Intercompany Claims are reported as of the Petition Date. While the Debtors have used
   commercially reasonable efforts to ensure that the proper intercompany balance is
   attributed to each legal entity, the Debtors and their estates reserve all rights to amend the
   Intercompany Claims in the Schedules and Statements, including, without limitation, to
   change the characterization, classification, categorization or designation of such claims,
   including, but not limited to, the right to assert that any or all Intercompany Claims are, in
   fact, consolidated or otherwise properly assets or liabilities of a different Debtor entity.
   Although separate Schedules and Statements have been prepared and filed for each of the
   Debtors, certain of the information set forth in the Schedules and Statements has been
   prepared on a consolidated basis. As a result, the Schedules and Statements do not reflect
   all intercompany activity.
   The listing in the Schedules or Statements (including, without limitation, Schedule A/B
   or Schedule E/F) by the Debtors of any Intercompany Claims is a statement of what
   appears in the Debtors’ books and records and does not reflect any admission or
   conclusion of the Debtors regarding whether such amount would be allowed as a Claim
   or how such obligations may be classified and/or characterized in a plan of reorganization
   or by the Bankruptcy Court.
10. Executory Contracts and Unexpired Leases. Although the Debtors made diligent
    attempts to attribute executory contracts and unexpired leases to their rightful Debtors,
    in certain instances, the Debtors may have inadvertently failed to do so due to the
    complexity and size of the Debtors’ businesses.
   Moreover, other than real property leases reported in Schedule A/B 55, the Debtors have
   not necessarily set forth executory contracts and unexpired leases as assets in the
   Schedules and Statements, even though these contracts and leases may have some
   value to the Debtors’ estates. The Debtors’ executory contracts and unexpired leases
   have been set forth in Schedule G.


                                                5
           Case 20-10010-CSS          Doc 328       Filed 03/03/20    Page 6 of 261




11. Materialman’s/Mechanic’s Liens. The assets listed in the Schedules and Statements
    are presented without consideration of any materialman’s or mechanic’s liens.
12. Classifications. Listing a Claim or contract on (a) Schedule D as “secured,” (b)
    Schedule E/F part 1 as “priority,” (c) Schedule E/F part 2 as “unsecured,” or (d)
    Schedule G as “executory” or “unexpired,” does not constitute an admission by the
    Debtors of the legal rights of the Claimant, or a waiver of the Debtors’ rights to
    recharacterize or reclassify such Claims or contracts or leases or to exercise their rights to
    setoff against such Claims.
13. Claims Description. Schedules D and E/F permit each Debtor to designate a Claim
    as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on a
    given Debtor’s Schedules and Statements as “disputed,” “contingent,” or “unliquidated”
    does not constitute an admission by that Debtor that such amount is not “disputed,”
    “contingent,” or “unliquidated,” or that such Claim is not subject to objection. Moreover,
    listing a Claim does not constitute an admission of liability by the Debtors.
14. Causes of Action. Despite their reasonable efforts to identify all known assets, the
    Debtors may not have listed all of their causes of action or potential causes of action
    against third-parties as assets in the Schedules and Statements, including, without
    limitation, causes of actions arising under the provisions of chapter 5 of the Bankruptcy
    Code and any other relevant non-bankruptcy laws to recover assets or avoid transfers.
    The Debtors reserve all of their rights with respect to any cause of action (including
    avoidance actions), controversy, right of setoff, cross-Claim, counter-Claim, or
    recoupment and any Claim on contracts or for breaches of duties imposed by law or in
    equity, demand, right, action, lien, indemnity, guaranty, suit, obligation, liability,
    damage, judgment, account, defense, power, privilege, license, and franchise of any kind
    or character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
    suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured
    or unsecured, assertable directly or derivatively, whether arising before, on, or after
    the Petition Date, in contract or in tort, in law, or in equity, or pursuant to any other
    theory of law (collectively, “Causes of Action”) they may have, and neither these
    Global Notes nor the Schedules and Statements shall be deemed a waiver of any Claims or
    Causes of Action or in any way prejudice or impair the assertion of such Claims or Causes
    of Action.
15. Litigation. Certain litigation actions (collectively, the “Litigation Actions”) reflected as
    claims against a particular Debtor may relate to one or more of the other Debtors. The
    Debtors made reasonable efforts to accurately record the Litigation Actions in the
    Schedules and Statements of the Debtor that is the party to the Litigation Action. The
    inclusion of any Litigation Action in the Schedules and Statements does not constitute an
    admission by the Debtors of liability, the validity of any Litigation Action or the amount of
    any potential claim that may result from any claims with respect to any Litigation Action,
    or the amount and treatment of any potential claim resulting from any Litigation Action
    currently pending or that may arise in the future.
16. Summary of Significant Reporting Policies.             The following is a summary of
    significant reporting policies:
               a.      Undetermined Amounts. The description of an amount

                                                6
           Case 20-10010-CSS          Doc 328       Filed 03/03/20   Page 7 of 261




                        as “unknown,” “TBD” or “undetermined” is not
                        intended to reflect upon the materiality of such amount.

              b.        Totals. All totals that are included in the Schedules
                        and Statements represent totals of all known amounts.
                        To the extent there are unknown or undetermined
                        amounts, the actual total may be different than the listed
                        total.
               c.       Liens. Property and equipment listed in the Schedules
                        and Statements are presented without consideration of
                        any liens that may attach (or have attached) to such
                        property and equipment.

17. Estimates and Assumptions. Because of the timing of the filings, management was
    required to make certain estimates and assumptions that affected the reported amounts
    of these assets and liabilities. Actual amounts could differ from those estimates, perhaps
    materially.
18. Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.
19. Setoffs. The Debtors incur certain offsets and other similar rights during the ordinary
    course of business. Offsets in the ordinary course can result from various items,
    including, without limitation, intercompany transactions, pricing discrepancies, returns,
    refunds, warranties, debit memos, credits, and other disputes between the Debtors and
    their suppliers and/or customers. These offsets and other similar rights are consistent
    with the ordinary course of business in the Debtors’ industry and are not tracked
    separately. Therefore, although such offsets and other similar rights may have been
    accounted for when certain amounts were included in the Schedules, offsets are not
    independently accounted for, and as such, are or may be excluded from the Debtors’
    Schedules and Statements.
20. Global Notes Control. If the Schedules and Statements differ from these Global Notes,
    the Global Notes shall control.

                    Specific Disclosures with Respect to the Debtors’ Schedules
       Schedule A/B. All values set forth in Schedule A/B reflect the book value of the
       Debtors’ assets as of the Petition Date, unless otherwise noted below. Other than real
       property leases reported on Schedule A/B 55, the Debtors have not included leases and
       contracts on Schedule A/B. Leases and contracts are listed on Schedule G.

       Schedule A/B 3. Cash values held in financial accounts are listed on Schedule A/B 3
       as of the Petition Date. Details with respect to the Debtors’ cash management
       system and bank accounts are provided in the Debtors’ Motion Of The Debtors For
       Entry Of Interim And Final Orders (I) Authorizing The Debtors To (A) Continue To
       Maintain Their Existing Cash Management System, Bank Accounts, Business Forms,
       And PNC And Fuel Card Programs, (B) Honor Certain Prepetition Obligations
       Related Thereto, And (C) Continue To Perform Intercompany Transactions, (II)

                                                7
   Case 20-10010-CSS        Doc 328       Filed 03/03/20   Page 8 of 261




Granting Administrative Expense Status To Postpetition Intercompany Claims, And
(III) Granting Related Relief [Docket No. 12] (the “Cash Management Motion”).
Schedule A/B 7. The Bankruptcy Court, pursuant to the Debtors’ Motion for Entry
of Interim and Final Orders (I) Approving the Debtors’ Proposed Adequate Assurance
of Payment for Future Utility Services, (II) Prohibiting Utility Companies from
Altering, Refusing, or Discontinuing Services, (III) Approving the Debtors’ Proposed
Procedures for Resolving Adequate Assurance Requests, and (IV) Granting Related
Relief [Docket No. 4], has authorized the Debtors to provide adequate assurance of
payment for postpetition utility services, including a deposit in the amount of
$900,000.00. Such deposit is not listed on Schedule A/B 7, which was prepared as
of the Petition Date.
Schedule A/B 11. Accounts receivable do not include intercompany receivables.
Intercompany receivables are reported on Schedule A/B 77. All amounts of accounts
receivable are recorded as gross amounts.
Schedule A/B 15. Ownership interests in subsidiaries have been listed in
Schedules A/B 15 as an undetermined amount because the fair market value of such
ownership is dependent on numerous variables and factors and likely differs
significantly from their net book value.
Schedule A/B 55. The Debtors have listed owned real property in Schedule A/B 55.
The Debtors have also listed their real property leases in Schedule A/B 55. The
Debtors’ leasehold interests/improvements appear on Schedule A/B 55.
Schedule A/B 61. The Debtors have listed owned domain names. In addition, the
Debtors have an internet presence on various websites including but not limited to
Pinterest, YouTube, Facebook, Twitter and Instagram.
Schedule A/B 63. The Debtors maintain a customer list/database. The amount is
listed as undetermined because the fair market value of such ownership cannot be
determined.
Schedule A/B 73. The Debtors property insurance coverage is layered. Individual
insurance carriers and corresponding policy numbers are as follows: (i) Beazley
Lloyd’s Syndicate 2623/623, W233C1190201; (ii) Arch Specialty Insurance Co.,
ESP7303053-03; (iii) Lexington Ins. Co., 011144832; (iv) Allied World Assurance
Co., 0310-7409-1A; (v) Lloyd’s of London, B1230AP06336B19; (vi) Lloyd’s of
London,     B1230AP06336C19;       (vii)  Certain    Underwriters  at     Lloyd’s,
B1230AP06336A19; (viii) First Specialty Insurance Co., ESP2003179 01; (ix) Lloyd’s
of London, HNYPRP19721165; (x) Everest Indemnity Ins. Co., CA3P001389-191;
(xi) Evanston Insurance Co., MKLV11XP007468; (xii) RSUI Indemnity Co.,
NHD908588; (xiii) Princeton E&S Insurance Co., 78-A3-XP-0000464-02; (xiv)
Hallmark Specialty Ins. Co., 73PRX19A11C; (xv) Arch Specialty Ins. Co.,
ESP1000614-00; (xvi) Aspen Specialty Insurance Co., PX008GQ19; (xvii) Homeland
Insurance Co. of NY, 795010028; (xviii) Lloyd’s of London, UTS2544570.19; and
(xix) XL Insurance America Inc., US00084670PR18A.
In addition to the insurance policies listed on Schedule A/B, the Debtors maintain
numerous insurance policies with respect to, among other things, employee health,

                                      8
           Case 20-10010-CSS          Doc 328       Filed 03/03/20    Page 9 of 261




       dental, disability, and life insurance benefits. These programs are described in the
       Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
       (A) Pay Prepetition Wages, Salaries, Other Compensation, and Reimbursable
       Expenses, and (B) Continue Employee Benefits Programs, and (II) Granting Related
       Relief [Docket No. 5].
       Schedule A/B 74 & 75. In the ordinary course of their businesses, the Debtors may
       have accrued, or may subsequently accrue, certain rights to counter-Claims, setoffs,
       refunds, or warranty Claims. Additionally, certain of the Debtors may be a party to
       pending litigation in which the Debtors have asserted, or may assert, Claims as a
       plaintiff or counter-Claims as a defendant. Because such Claims are unknown to the
       Debtors and not quantifiable as of the Petition Date, they are not listed on Schedule
       A/B 74 or 75. The Debtors’ failure to list any contingent and/or unliquidated claim
       held by the Debtors in response to these questions shall not constitute a waiver,
       release, relinquishment, or forfeiture of such claim.
Schedule D. The Claims listed on Schedule D arose or were incurred on various dates;
a determination of the date upon which each Claim arose or was incurred would be
unduly burdensome and cost prohibitive. Accordingly, not all such dates are included.
All Claims listed on Schedule D, however, appear to have been incurred before the Petition
Date.
Reference to the applicable loan agreements and related documents is necessary for a
complete description of the collateral and the nature, extent, and priority of liens. Nothing in
the Global Notes or the Schedules and Statements shall be deemed a modification or
interpretation of the terms of such agreements. Except as specifically stated on Schedule D,
real property lessors, utility companies, and other parties that may hold security deposits
have not been listed on Schedule D. Nothing herein shall be construed as an admission by
the Debtors of the legal rights of the Claimant or a waiver of the Debtors’ rights to
recharacterize or reclassify such Claim or contract.
Moreover, the Debtors have not included on Schedule D parties that may believe their Claims
are secured through setoff rights, letters of credit, surety bonds, or inchoate statutory lien
rights.
Finally, any description of any lien or of the Debtors’ property that is subject to a lien that is
included in Schedule D is not an admission by the Debtors of the validity or the enforceability
of the lien. The descriptions included in Schedule D are derived from the various filings that
record a creditor’s alleged interest in the Debtors’ property. The Debtors reserve all rights to
challenge these interests in connection with the Chapter 11 Cases.
Schedule E/F part 2. The Debtors have used reasonable efforts to report all general
unsecured Claims against the Debtors on Schedule E/F part 2, based upon the Debtors’
books and records as of the Petition Date.
Determining the date upon which each Claim on Schedule E/F part 2 was incurred or
arose would be unduly burdensome and cost prohibitive and, therefore, the Debtors do not
list a date for each Claim listed on Schedule E/F part 2. Furthermore, claims listed on
Schedule E/F part 2 may have been aggregated by unique creditor name and remit to address
and may include several dates of incurrence for the aggregate balance listed.

                                                9
           Case 20-10010-CSS          Doc 328     Filed 03/03/20      Page 10 of 261




Schedule E/F part 2 contains information regarding pending litigation involving the Debtors.
The dollar amount of potential Claims associated with any such pending litigation is listed as
“undetermined” and marked as contingent, unliquidated, and disputed in the Schedules
and Statements. Some of the litigation Claims listed on Schedule E/F may be subject to
subordination pursuant to section 510 of the Bankruptcy Code. Further, the incidents
underlying the litigation Claims listed on Schedule E/F may have given rise to related
obligations that the Debtors may be responsible for. Inclusion of these related obligations on
Schedule E/F is not intended to suggest that the litigation counterparty is entitled to multiple or
duplicative recoveries. Schedule E/F part 2 also includes potential or threatened litigation
claims. Any information contained in Schedule E/F part 2 with respect to such potential
litigation shall not be a binding representation of the Debtors’ liabilities with respect to any of
the potential suits and proceedings included therein. The Debtors expressly incorporate by
reference into Schedule E/F part 2 all parties to pending litigation listed in the Debtors’
Statements 7, as contingent, unliquidated, and disputed claims, to the extent not already listed
on Schedule E/F part 2.
Schedule E/F part 2 reflects the prepetition amounts owing to counterparties to executory
contracts and unexpired leases. Such prepetition amounts, however, may be paid in
connection with the assumption, or assumption and assignment, of executory contracts or
unexpired leases. Additionally, Schedule E/F part 2 does not include potential rejection
damage Claims, if any, of the counterparties to executory contracts and unexpired leases that
may be rejected.
Schedule G. The businesses of the Debtors are complex and, while every effort has been
made to ensure the accuracy of Schedule G, inadvertent errors or omissions may have
occurred. The Debtors hereby reserve all of their rights to (i) dispute the validity, status or
enforceability of any contracts, agreements or leases set forth in Schedule G and (ii) amend or
supplement such Schedule as necessary. Furthermore, the Debtors reserve all of their rights,
claims and causes of action with respect to the contracts and agreements listed on the
Schedules, including the right to dispute or challenge the characterization or the structure of
any transaction, document or instrument. The presence of a contract or agreement on
Schedule G does not constitute an admission that such contract or agreement is an executory
contract or an unexpired lease.
Certain information, such as the contact information of the counter-party, may not be
included where such information could not be obtained using the Debtors’ reasonable efforts.
Listing or omitting a contract or agreement on Schedule G does not constitute an admission
that such contract or agreement is or is not an executory contract or unexpired lease, was in
effect on the Petition Date, or is valid or enforceable. Certain of the leases and contracts
listed on Schedule G may contain certain renewal options, guarantees of payment,
indemnifications, options to purchase, rights of first refusal, and other miscellaneous rights.
Such rights, powers, duties, and obligations are not set forth separately on Schedule G.
Certain confidentiality and non-disclosure agreements have not been listed on
Schedule G.
Certain of the contracts and agreements listed on Schedule G may consist of several
parts, including, purchase orders, amendments, restatements, waivers, letters, and other
documents that may not be listed on Schedule G or that may be listed as a single entry. In

                                                10
          Case 20-10010-CSS        Doc 328     Filed 03/03/20    Page 11 of 261




some cases, the same supplier or provider appears multiple times on Schedule G. This
multiple listing is intended to reflect distinct agreements between the applicable Debtor and
such supplier or provider. The Debtors expressly reserve their rights to challenge whether
such related materials constitute an executory contract, a single contract or agreement, or
multiple, severable or separate contracts.
The contracts, agreements, and leases listed on Schedule G may have expired or may have
been modified, amended, or supplemented from time to time by various amendments,
restatements, waivers, estoppel certificates, letters, memoranda and other documents,
instruments, and agreements that may not be listed therein despite the Debtors’ use of
reasonable efforts to identify such documents. Further, unless otherwise specified on
Schedule G, each executory contract or unexpired lease listed thereon shall include all
exhibits, schedules, riders, modifications, declarations, amendments, supplements,
attachments, restatements, or other agreements made directly or indirectly by any agreement,
instrument, or other document that in any manner affects such executory contract or
unexpired lease, without respect to whether such agreement, instrument, or other document is
listed thereon.
In addition, the Debtors may have entered into various other types of agreements in the
ordinary course of their businesses that were not formally memorialized and could be subject
to dispute. Such documents may not be set forth on Schedule G. Executory agreements that
are oral in nature have not been included on Schedule G.
Finally, certain agreements do not expressly identify the Debtor counterparty. These
agreements are predominantly with respect to suppliers and vendors of milk. These
agreements have been listed in Schedule G of Borden Dairy Company but such suppliers and
vendors may provide goods or services to other Debtors.
Schedule H. For purposes of Schedule H, the Debtors that are either the principal obligors
or guarantors under the prepetition debt facilities are listed as Co-Debtors on Schedule H.
The Debtors may not have identified certain guarantees associated with the Debtors’ executory
contracts, unexpired leases, secured financings, debt instruments, and other such agreements.
In the ordinary course of their businesses, the Debtors may be involved in pending or
threatened litigation. These matters may involve multiple plaintiffs and defendants, some or
all of whom may assert cross-Claims and counter-Claims against other parties. Because the
Debtors have treated all such Claims as contingent, disputed, or unliquidated, such Claims
have not been set forth individually on Schedule H. Litigation matters can be found on
each Debtor’s Schedule E/F part 2 and Statement 7, as applicable.
                Specific Disclosures with Respect to the Debtors’ Statements
Statement 3. Statement 3 includes any disbursement or other transfer made by the
Debtors within 90 days before the Petition Date except for those made to or on behalf of
insiders (which payments appear in response to Statement question 4), employees, and
bankruptcy professionals (which payments appear in Statement 11 and include any
retainers paid to bankruptcy professionals). Except for payroll funding/disbursements, all of
the Debtors’ disbursements to third parties are made through the Central Concentration
Account (as that term is defined in the Cash Management Motion), which is held and managed
by Borden Dairy Company. The amounts listed in Statement 3 reflect the Debtors’

                                             11
           Case 20-10010-CSS         Doc 328      Filed 03/03/20     Page 12 of 261




disbursements netted against any check level detail; thus, to the extent a disbursement was
made to pay for multiple invoices, only one entry has been listed on Statement 3.
Statement 4. Statement 4 accounts for a respective Debtor’s intercompany transactions, as
well as other transfers to insiders as applicable. With respect to individuals, the amounts listed
reflect the universe of payments and transfers to such individuals including compensation,
bonus (if any), expense reimbursement, relocation reimbursement, and/or severance.
Amounts paid on behalf of such employee for certain life and disability coverage, which
coverage is provided to all of the Debtors’ employees, has not been included.
The Debtors have included all consulting and payroll distributions and travel, entertainment,
and other expense reimbursements, made over the twelve months preceding the Petition
Date to any individual that may be deemed an “Insider.” In addition, certain of the
reimbursements to individuals are reported as a negative amount to account for unreimbursed
personal expenses due to the fact that the Debtors are not able to offset the unreimbursed
personal expenses against the allowed expenses.
The listing of a party as an Insider in the Schedules and Statements is not intended to be, nor
shall be, construed as a legal characterization or determination of such party as an actual
insider and does not act as an admission of any fact, claim, right or defense, and all such
rights, claims, and defenses are hereby expressly reserved.
Statement 5. Statement 5 excludes goods returned in the ordinary course of business.
Statement 7.        A ny information contained in Statement 7 shall not be a binding
representation of the Debtors’ liabilities with respect to any of the suits and proceedings
identified therein.
The Debtors used reasonable efforts to identify all pending litigation and assign appropriate
descriptions thereto. In the event that the Debtors discover additional information pertaining
to these legal actions identified in response to Question 7, the Debtors will use reasonable
efforts to supplement the Statements in light thereof.
Statement 10. The Debtors occasionally incur losses for a variety of reasons, including
theft and property damage. The Debtors, however, may not have records of all such losses
if such losses do not have a material impact on the Debtors’ businesses or are not reported for
insurance purposes. The losses listed on Statement 10 are based on the estimated amounts
currently owed and are not intended to be an admission of the amounts owed.
Statement 11. Out of an abundance of caution, the Debtors have included payments to
all professionals who have rendered any advice related the Debtors’ bankruptcy
proceedings in Statement 11. However, it is possible that the disclosed fees also relate to
other, non-bankruptcy related services, and may include services rendered to other parties.
As discussed above, except for payroll funding/disbursements, all of the Debtors’
disbursements to third parties are made through the Central Concentration Account which is
held and managed by Borden Dairy Company. As a result, payments related to bankruptcy are
reflected on the Statements of Borden Dairy Company only, but were made on behalf of all of
the Debtors.
Statement 17. Borden Dairy Company is the Primary Plan Sponsor of the Borden Dairy
Company 401k Plan. Accordingly, the Borden Dairy Company 401k Plan is only disclosed in

                                               12
           Case 20-10010-CSS         Doc 328     Filed 03/03/20    Page 13 of 261




Statement 17 for Borden Dairy Company.               The other Debtors are considered
adopting/participating employers in the Borden Dairy Company 401k Plan.
Statement 26a. The Debtors have included employees at the manager level and above who
have maintained the Debtors’ books and records within two years before the Petition Date.
Statement 26d. The Debtors have attempted to list in Statement 26d the parties that they
have been provided financial statements or excerpted information from financial statements in
the ordinary course of the Debtors’ businesses within two years immediately before the
Petition Date. However, given the fact that the Debtors have provided numerous financial
institutions, creditors, and other parties financial statements or excerpts therefrom within two
years immediately before the Petition Date and the possibility that such information may have
been shared with parties without the Debtors’ knowledge or consent or subject to
confidentiality agreements, the Debtors may not have disclosed all parties that may have
received such financial statements for the purposes of Statement 26d.
Statement 30. Unless otherwise indicated in a Debtor’s specific response to Statement 30,
the Debtors have included a comprehensive response to Statement 30 in Statement 4.




                                               13
                               Case 20-10010-CSS                             Doc 328               Filed 03/03/20                    Page 14 of 261


Fill in this information to identify the case:

Debtor name: Borden Dairy Company
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-10010

                                                                                                                                                                   ¨ Check if this is an
                                                                                                                                                                          amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                              12/15



 Part 1:     Summary of Assets


1.   Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)




     1a. Real property:
         Copy line 88 from Schedule A/B ......................................................................................................                       $140,611.71



     1b. Total personal property:
         Copy line 91A from Schedule A/B ....................................................................................................                      $746,037,908.83



     1c. Total of all property:
         Copy line 92 from Schedule A/B ......................................................................................................                     $746,178,520.54



 Part 2:     Summary of Liabilities



2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D .................                                                 $255,800,000.00



3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)




     3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F .........................................................                                  UNDETERMINED



     3b. Total amount of claims of nonpriority amount of unsecured claims:
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F ............................                                              + $671,482,500.98




4.   Total liabilities
     Lines 2 + 3a + 3b .........................................................................................................................................   $927,282,500.98




Official Form 206Sum                                  Summary of Assets and Liabilities for Non-Individuals                                                                 Page 1 of 1
                          Case 20-10010-CSS                Doc 328         Filed 03/03/20      Page 15 of 261


Fill in this information to identify the case:

Debtor name: Borden Dairy Company
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-10010

                                                                                                                         ¨ Check if this is an
                                                                                                                                amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                         12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and
properties which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any
executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added,
write the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If
an additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.
For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.



 Part 1:     Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?
       ¨ No. Go to Part 2.
       þ Yes. Fill in the information below
       All cash or cash equivalents owned or controlled by the debtor                                                 Current value of
                                                                                                                      debtor’s interest

2.     Cash on hand
2.1.   ________________________________________________________________________________________                       $________________

3.      Checking, savings, money market, or financial brokerage accounts (Identify all)
        Name of institution (bank or brokerage firm)     Type of account              Last 4 digits of account number Current value of
                                                                                                                      debtor’s interest
3.1.    JP MORGAN CHASE                                  OPERATING ACCOUNT            7755                             $25,000.00
        PO BOX 182051
        COLUMBUS OH 43218
3.2.    JP MORGAN CHASE                                  COLLECTIONS           2866                                    $0.00
        PO BOX 182051                                    ACCOUNT/CONCENTRATION
        COLUMBUS OH 43218
3.3.    JP MORGAN CHASE                                  MERCHANT SERVICES            0842                             $0.00
        PO BOX 182051                                    DEPOSITS
        COLUMBUS OH 43218
3.4.    PNC BANK                                         CENTRAL CONCENTRATION        2807                             $8,006,887.15
        500 FIRST AVENUE                                 ACCOUNT
        PITTSBURGH PA 15219
3.5.    PNC BANK                                         COLLECTION ACCOUNT           2815                             $0.00
        500 FIRST AVENUE
        PITTSBURGH PA 15219
3.6.    PNC BANK                                         GENERAL INSURANCE            0642                             $0.00
        500 FIRST AVENUE                                 ACCOUNT
        PITTSBURGH PA 15219


Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                  Page 1 of 23
                           Case 20-10010-CSS                   Doc 328         Filed 03/03/20            Page 16 of 261

Debtor     Borden Dairy Company                                                                                      Case number (if known) 20-10010

3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
          Name of institution (bank or brokerage firm)       Type of account                 Last 4 digits of account number Current value of
                                                                                                                             debtor’s interest
3.7.      PNC BANK                                           FLEX SPENDING ACCOUNT           0669                              $0.00
          500 FIRST AVENUE
          PITTSBURGH PA 15219
3.8.      PNC BANK                                           EFT TAX ACCOUNT                 0677                              $0.00
          500 FIRST AVENUE
          PITTSBURGH PA 15219
3.9.      PNC BANK                                           MILK PAYABLES ACCOUNT           0685                              ($370,179.18)
          500 FIRST AVENUE
          PITTSBURGH PA 15219
3.10.     PNC BANK                                           AP ACCOUNT                      0693                              ($6,776,550.58)
          500 FIRST AVENUE
          PITTSBURGH PA 15219
3.11.     PNC BANK                                           SUA                             8612                              ($926,751.91)
          500 FIRST AVENUE
          PITTSBURGH PA 15219
3.12.     PNC BANK                                           FBO COLLECTION (ROUTE           0706                              $0.00
          500 FIRST AVENUE                                   SETTLEMENT) ACCOUNT
          PITTSBURGH PA 15219
3.13.     PNC BANK                                           FBO DEPOSIT ACCOUNT             0714                              $0.00
          500 FIRST AVENUE
          PITTSBURGH PA 15219
3.14.     PNC BANK                                           CORPORATE PAYROLL               4777                              ($360.44)
          500 FIRST AVENUE
          PITTSBURGH PA 15219
3.15.     PNC BANK                                           EMPLOYEE RELIEF FUND            7986                              $0.00
          500 FIRST AVENUE
          PITTSBURGH PA 15219
3.16.     PNC BANK                                           RESERVE ACCOUNT                 2923                              $26,699,400.00
          500 FIRST AVENUE
          PITTSBURGH PA 15219

4.        Other cash equivalents (Identify all)
          Description                 Name of institution              Type of account              Last 4 digits of account   Current value of
                                                                                                    number                     debtor’s interest
4.1.      _____________________ ________________________ _____________________ _____________________ $_______________

5.      Total of part 1
        Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.                           $26,657,445.04



 Part 2:      Deposits and prepayments

6.      Does the debtor have any deposits or prepayments?
        ¨ No. Go to Part 3.
        þ Yes. Fill in the information below
7.        Deposits, including security deposits and utility deposits
          Description, including name of holder of deposit                                                                     Current value of
                                                                                                                               debtor’s interest

7.1.      REAL ESTATE                                                                                                          $40,593.93
          DALLAS INDEPENDENT SCHOOL DISTRI
          3701 S LAMAR ST RM 206
          DALLAS TX 75215-3687

Official Form 206A/B                           Schedule A/B: Assets — Real and Personal Property                                           Page 2 of 23
                          Case 20-10010-CSS                 Doc 328   Filed 03/03/20     Page 17 of 261

Debtor    Borden Dairy Company                                                                   Case number (if known) 20-10010

7.       Deposits, including security deposits and utility deposits
         Description, including name of holder of deposit                                                 Current value of
                                                                                                          debtor’s interest

7.2.     PRE-PETITION RETAINER BALANCE                                                                    $21,726.42
         DONLIN RECANO & COMPANY, INC.
         6201 15TH AVENUE
         BROOKLYN NY 11219

7.3.     REAL ESTATE                                                                                      $67,923.46
         LAKE HIGHLANDS TOWER, LLC
         3811 TURTLE CREEK BLVD STE 1800
         DALLAS TX 75219

7.4.     REAL ESTATE                                                                                      $46,703.44
         SPUS8 8750 NCX
         PO BOX 846802
         LOS ANGELES CA 90084-0010

7.5.     PRE-PETITION RETAINER BALANCE                                                                    $125,218.10
         YOUNG CONAWAY STARGATT & TAYLOR, LLP
         RODNEY SQUARE, 1000 NORTH KING STREET
         WILLMINGTON DE 19801

8.       Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment                                              Current value of
                                                                                                          debtor’s interest
8.1.     SOFTWARE                                                                                         $45,069.89
         AFS TECHNOLOGIES INC
8.2.     SOFTWARE                                                                                         $16,031.52
         ANAPLAN INC
8.3.     SOFTWARE                                                                                         $55,895.49
         ANAPLAN INC
8.4.     BOARD FEES                                                                                       $17,925.82
         ARQUIMEDES QUNITANA
8.5.     SOFTWARE                                                                                         $15,000.00
         AUTOMATIONEDGE TECHOLOGIES INC
8.6.     SOFTWARE                                                                                         $3,074.00
         BIELS DOCUMENT MANAGEMENT
8.7.     SOFTWARE                                                                                         $4,695.00
         BIELS DOCUMENT MANAGEMENT
8.8.     SOFTWARE                                                                                         $3,198.00
         BOX INC
8.9.     SOFTWARE                                                                                         $3,166.67
         CANTO
8.10.    SOFTWARE                                                                                         $15,178.32
         CISCO SYSTEMS
8.11.    SOFTWARE                                                                                         $9,742.50
         CISION US INC



Official Form 206A/B                        Schedule A/B: Assets — Real and Personal Property                         Page 3 of 23
                         Case 20-10010-CSS                 Doc 328   Filed 03/03/20     Page 18 of 261

Debtor    Borden Dairy Company                                                                  Case number (if known) 20-10010

8.       Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment                                             Current value of
                                                                                                         debtor’s interest
8.12.    SOFTWARE                                                                                        $36,696.41
         CORPTAX
8.13.    GOOD FAITH DEPOSIT                                                                              $25,000.00
         FIRST AMERICAN EQUIPMENT FINANCE
8.14.    MEETINGS & CONFERENCES                                                                          $6,995.00
         FOOD MARKETING INSTITUTE
8.15.    SOFTWARE                                                                                        $10,559.97
         GXS
8.16.    BOARD FEES                                                                                      $18,750.00
         HAROLD STRUNK
8.17.    SOFTWARE                                                                                        $6,034.79
         HELP DESK TECHNOLOGY
8.18.    SOFTWARE                                                                                        $2,586.61
         INFOR USA
8.19.    DUES AND SUBSCRIPTIONS                                                                          $47,964.00
         INTERNATIONAL DAIRY FOODS
8.20.    COMPUTER SUPPLIES                                                                               $14,148.40
         ISG TECHNOLOGIES
8.21.    COMPUTER SUPPLIES                                                                               $140,000.00
         ISG TECHNOLOGIES
8.22.    SOFTWARE                                                                                        $23,514.31
         JDA
8.23.    DUES AND SUBSCRIPTIONS                                                                          $900.38
         NAXEX GLOBAL
8.24.    SOFTWARE                                                                                        $2,208.23
         ORACLE
8.25.    SOFTWARE                                                                                        $70,687.50
         PARK CITY GROUP
8.26.    DUES AND SUBSCRIPTIONS                                                                          $5,833.33
         PARS INTERNATIONAL
8.27.    EXPRESS DELIVERY                                                                                $14,714.34
         PITNEY BOWES
8.28.    EARNEST MONEY FOR LEASED EQUIPMENT                                                              $50,000.00
         PNC EQUIPMENT FINANCE LLC
8.29.    SOFTWARE                                                                                        $3,157.29
         REAL VISION SOFTWARE
8.30.    SOFTWARE                                                                                        $3,089.10
         SHI INTERNATIONAL CORP


Official Form 206A/B                       Schedule A/B: Assets — Real and Personal Property                         Page 4 of 23
                            Case 20-10010-CSS                 Doc 328            Filed 03/03/20    Page 19 of 261

Debtor     Borden Dairy Company                                                                            Case number (if known) 20-10010

8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
          Description, including name of holder of prepayment                                                       Current value of
                                                                                                                    debtor’s interest
8.31.     SOFTWARE                                                                                                  $9,473.50
          SHI INTERNATIONAL CORP
8.32.     SOFTWARE                                                                                                  $10,853.84
          SHI INTERNATIONAL CORP
8.33.     SOFTWARE                                                                                                  $26,141.34
          SHI INTERNATIONAL CORP
8.34.     ADVERTISING                                                                                               $3,202.55
          SUPERIOR GROCERS
8.35.     ADVERTISING                                                                                               $13,193.57
          SUPERIOR GROCERS
8.36.     SOFTWARE                                                                                                  $12,024.00
          SYSTEMS MAINTENANCE SERVICES I
8.37.     SOFTWARE                                                                                                  $6,895.53
          TABLEAU
8.38.     SOFTWARE                                                                                                  $27,150.11
          TRIMBLE MAPS
8.39.     SOFTWARE                                                                                                  $8,585.26
          VISION SOLUTIONS
8.40.     DUES AND SUBSCRIPTIONS                                                                                    $14,333.33
          WORLD 50 INC
8.41.     PERMITS AND LICENSE                                                                                       $6,218.05
          YOUWORKFORTHEM INC

9.      Total of part 2
        Add lines 7 through 8. Copy the total to line 81.                                                               $1,112,053.30



 Part 3:      Accounts receivable

10.     Does the debtor have any accounts receivable?
        þ No. Go to Part 4.
        ¨ Yes. Fill in the information below.
                                                                                                                     Current value of
                                                                                                                     debtor’s interest

11.        Accounts receivable
                                Face amount          Doubtful or uncollectible
                                                     accounts

11a.       90 days old or       $__________       - $_____________________          = ........ →                     $_______________
           less:

                                Face amount          Doubtful or uncollectible
                                                     accounts

11b.       Over 90 days old:    $__________       - $_____________________          = ........ →                     $_______________


Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                 Page 5 of 23
                            Case 20-10010-CSS                  Doc 328           Filed 03/03/20      Page 20 of 261

Debtor     Borden Dairy Company                                                                                 Case number (if known) 20-10010

12.     Total of part 3
        Current value on lines 11a + 11b = line 12. Copy the total to line 82.                                                   $0.00



 Part 4:      Investments

13.     Does the debtor own any investments?
        ¨ No. Go to Part 5.
        þ Yes. Fill in the information below.
                                                                                                  Valuation method used   Current value of
                                                                                                  for current value       debtor’s interest

14.     Mutual funds or publicly traded stocks not included in Part 1
        Name of fund or stock

14.1. ___________________________________________________________________                         _____________________ $________________

15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses,
          including any interest in an LLC, partnership, or joint venture
          Name of entity                                                         % of ownership
15.1.     NATIONAL DAIRY, LLC                                                    100.00%          N/A                     UNDETERMINED

16.       Government bonds, corporate bonds, and other negotiable and non-negotiable
          instruments not included in Part 1
          Describe
16.1.     __________________________________________________________________                      _____________________ $_______________

17.     Total of part 4
        Add lines 14 through 16. Copy the total to line 83.                                                                UNDETERMINED



 Part 5:      Inventory, excluding agriculture assets

18.     Does the debtor own any inventory (excluding agriculture assets)?
        þ No. Go to Part 6.
        ¨ Yes. Fill in the information below.
          General description              Date of the last             Net book value of         Valuation method used   Current value of
                                           physical inventory           debtor's interest         for current value       debtor’s interest
                                                                        (Where available)
19.       Raw materials
19.1.     ________________________ _____________________ $___________________                     _____________________ $_______________

20.       Work in progress
20.1.     ________________________ _____________________ $___________________                     _____________________ $_______________

21.       Finished goods, including goods held for resale
21.1.     ________________________ _____________________ $___________________                     _____________________ $_______________

22.       Other inventory or supplies
22.1.     ________________________ _____________________ $___________________                     _____________________ $_______________

23.     Total of part 5
        Add lines 19 through 22. Copy the total to line 84.                                                                      $0.00




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                     Page 6 of 23
                           Case 20-10010-CSS                  Doc 328       Filed 03/03/20      Page 21 of 261

Debtor     Borden Dairy Company                                                                           Case number (if known) 20-10010

24.     Is any of the property listed in Part 5 perishable?
        ¨ No
        ¨ Yes
25.     Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
        ¨ No
        ¨ Yes Book value: $______________ Valuation method: ____________________ Current value: $_____________
26.     Has any of the property listed in Part 5 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes

 Part 6:      Farming and fishing-related assets (other than titled motor vehicles and land)

27.     Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
        þ No. Go to Part 7.
        ¨ Yes. Fill in the information below.
          General description                                               Net book value of   Valuation method    Current value of
                                                                            debtor's interest   used for current    debtor’s interest
                                                                            (Where available)   value

28.       Crops—either planted or harvested
28.1.     ___________________________________________________               $_______________    _________________   $_______________

29.       Farm animals. Examples: Livestock, poultry, farm-raised fish
29.1.     ___________________________________________________               $_______________    _________________   $_______________

30.       Farm machinery and equipment (Other than titled motor vehicles)
30.1.     ___________________________________________________               $_______________    _________________   $_______________

31.       Farm and fishing supplies, chemicals, and feed
31.1.     ___________________________________________________               $_______________    _________________   $_______________

32.       Other farming and fishing-related property not already listed in Part 6
32.1.     ___________________________________________________               $_______________    _________________   $_______________

33.     Total of part 6
        Add lines 28 through 32. Copy the total to line 85.                                                                $0.00

34.     Is the debtor a member of an agricultural cooperative?
        ¨ No
        ¨ Yes. Is any of the debtor’s property stored at the cooperative?
         ¨ No
         ¨ Yes
35.     Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
        ¨ No
        ¨ Yes Book value: $______________ Valuation method: ____________________ Current value: $_____________
36.     Is a depreciation schedule available for any of the property listed in Part 6?
        ¨ No
        ¨ Yes


Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                               Page 7 of 23
                            Case 20-10010-CSS                 Doc 328         Filed 03/03/20      Page 22 of 261

Debtor     Borden Dairy Company                                                                              Case number (if known) 20-10010

37.     Has any of the property listed in Part 6 been appraised by a professional within the last year?
        ¨ No
        ¨ Yes

 Part 7:      Office furniture, fixtures, and equipment; and collectibles

38.     Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
        ¨ No. Go to Part 8.
        þ Yes. Fill in the information below.
          General description                                                 Net book value of   Valuation method       Current value of
                                                                              debtor's interest   used for current       debtor’s interest
                                                                              (Where available)   value

39.       Office furniture
39.1.     OWNED                                                               $68,728.59          Cost-based valuation   $68,728.59

40.       Office fixtures
40.1.     ___________________________________________________                 $_______________    _________________      $_______________

41.       Office equipment, including all computer equipment and
          communication systems equipment and software

                                                                              Net book value of   Valuation method       Current value of
                                                                              debtor's interest   used for current       debtor’s interest
                                                                                                  value

41.1.     OWNED                                                               $142,989.26         Cost-based valuation   $142,989.26

42.       Collectibles. Examples: Antiques and figurines; paintings, prints, or other
          artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
          or baseball card collections; other collections, memorabilia, or collectibles
42.1.     ___________________________________________________                 $_______________    _________________      $_______________

43.     Total of part 7
        Add lines 39 through 42. Copy the total to line 86.                                                                  $211,717.85

44.     Is a depreciation schedule available for any of the property listed in Part 7?
        ¨ No
        þ Yes
45.     Has any of the property listed in Part 7 been appraised by a professional within the last year?
        þ No
        ¨ Yes

 Part 8:      Machinery, equipment, and vehicles

46.     Does the debtor own or lease any machinery, equipment, or vehicles?
        ¨ No. Go to Part 9.
        þ Yes. Fill in the information below.
          General description                                                 Net book value of   Valuation method       Current value of
          Include year, make, model, and identification numbers (i.e., VIN,   debtor's interest   used for current       debtor’s interest
          HIN, or N-number)                                                   (Where available)   value
                                                                              (Where available)
47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
47.1.     ___________________________________________________                 $_______________    _________________      $_______________

Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                    Page 8 of 23
                        Case 20-10010-CSS              Doc 328        Filed 03/03/20      Page 23 of 261

Debtor    Borden Dairy Company                                                                     Case number (if known) 20-10010

48.      Watercraft, trailers, motors, and related accessories. Examples: Boats,
         trailers, motors, floating homes, personal watercraft, and fishing vessels
48.1.    ___________________________________________________           $_______________   _________________   $_______________

49.      Aircraft and accessories
49.1.    ___________________________________________________           $_______________   _________________   $_______________

50.      Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
50.1.    LEASED - 1 NEW 2018 CROWN CS 1050-50 FORKLIFT                 $0.00              N/A                 UNKNOWN
50.2.    LEASED - HYUNDAI THERMOTECH TRAILER, SERIAL NO.               $0.00              N/A                 UNKNOWN
         3H3V482C1JT608004, UNIT NO. 918212
50.3.    LEASED - HYUNDAI THERMOTECH TRAILER, SERIAL NO.               $0.00              N/A                 UNKNOWN
         3H3V482C1JT611002, UNIT NO. 918206
50.4.    LEASED - HYUNDAI THERMOTECH TRAILER, SERIAL NO.               $0.00              N/A                 UNKNOWN
         3H3V482C3JT611003, UNIT NO. 918207
50.5.    LEASED - HYUNDAI THERMOTECH TRAILER, SERIAL NO.               $0.00              N/A                 UNKNOWN
         3H3V482C5JT611004, UNIT NO. 918208
50.6.    LEASED - HYUNDAI THERMOTECH TRAILER, SERIAL NO.               $0.00              N/A                 UNKNOWN
         3H3V482C6JT608001, UNIT NO. 918209
50.7.    LEASED - HYUNDAI THERMOTECH TRAILER, SERIAL NO.               $0.00              N/A                 UNKNOWN
         3H3V482C8JT608002, UNIT NO. 918210
50.8.    LEASED - HYUNDAI THERMOTECH TRAILER, SERIAL NO.               $0.00              N/A                 UNKNOWN
         3H3V482CXJT608003, UNIT NO. 918211
50.9.    LEASED - HYUNDAI THERMOTECH TRAILER, SERIAL NO.               $0.00              N/A                 UNKNOWN
         3H3V482CXJT611001, UNIT NO. 918205
50.10.   LEASED - HYUNDAI VR1320092-ARS TRAILER, SERIAL NO.            $0.00              N/A                 UNKNOWN
         3H3V322C0JT610004, UNIT NO. 918204
50.11.   LEASED - HYUNDAI VR1320092-ARS TRAILER, SERIAL NO.            $0.00              N/A                 UNKNOWN
         3H3V322C5JT610001, UNIT NO. 918201
50.12.   LEASED - HYUNDAI VR1320092-ARS TRAILER, SERIAL NO.            $0.00              N/A                 UNKNOWN
         3H3V322C7JT610002, UNIT NO. 918202
50.13.   LEASED - HYUNDAI VR1320092-ARS TRAILER, SERIAL NO.            $0.00              N/A                 UNKNOWN
         3H3V322C9JT610003, UNIT NO. 918203
50.14.   LEASED - HYUNDAI VR1360092-ARS TRAILER, SERIAL NO.            $0.00              N/A                 UNKNOWN
         3H3V362C1JT609001, UNIT NO. 918197
50.15.   LEASED - HYUNDAI VR1360092-ARS TRAILER, SERIAL NO.            $0.00              N/A                 UNKNOWN
         3H3V362C3JT609002, UNIT NO. 918198
50.16.   LEASED - HYUNDAI VR1360092-ARS TRAILER, SERIAL NO.            $0.00              N/A                 UNKNOWN
         3H3V362C5JT609003, UNIT NO. 918199
50.17.   LEASED - HYUNDAI VR1360092-ARS TRAILER, SERIAL NO.            $0.00              N/A                 UNKNOWN
         3H3V362C7JT609004, UNIT NO. 918200
50.18.   LEASED - HYUNDAI VR1480092-ARS TRAILER, SERIAL NO.            $0.00              N/A                 UNKNOWN
         3H3V482C0JT606003, UNIT NO. 918193
50.19.   LEASED - HYUNDAI VR1480092-ARS TRAILER, SERIAL NO.            $0.00              N/A                 UNKNOWN
         3H3V482C1JT605006, UNIT NO. 918183
50.20.   LEASED - HYUNDAI VR1480092-ARS TRAILER, SERIAL NO.            $0.00              N/A                 UNKNOWN
         3H3V482C1JT607001, UNIT NO. 918189
50.21.   LEASED - HYUNDAI VR1480092-ARS TRAILER, SERIAL NO.            $0.00              N/A                 UNKNOWN
         3H3V482C2JT605001, UNIT NO. 918178
50.22.   LEASED - HYUNDAI VR1480092-ARS TRAILER, SERIAL NO.            $0.00              N/A                 UNKNOWN
         3H3V482C2JT606004, UNIT NO. 918194
50.23.   LEASED - HYUNDAI VR1480092-ARS TRAILER, SERIAL NO.            $0.00              N/A                 UNKNOWN
         3H3V482C3JT605007, UNIT NO. 918184
Official Form 206A/B                    Schedule A/B: Assets — Real and Personal Property                             Page 9 of 23
                       Case 20-10010-CSS         Doc 328      Filed 03/03/20     Page 24 of 261

Debtor   Borden Dairy Company                                                            Case number (if known) 20-10010

50.24.   LEASED - HYUNDAI VR1480092-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C3JT605010, UNIT NO. 918187
50.25.   LEASED - HYUNDAI VR1480092-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C3JT607002, UNIT NO. 918190
50.26.   LEASED - HYUNDAI VR1480092-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C4JT605002, UNIT NO. 918179
50.27.   LEASED - HYUNDAI VR1480092-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C4JT606005, UNIT NO. 918195
50.28.   LEASED - HYUNDAI VR1480092-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C5JT605008, UNIT NO. 918185
50.29.   LEASED - HYUNDAI VR1480092-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C5JT605011, UNIT NO. 918188
50.30.   LEASED - HYUNDAI VR1480092-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C6JT605003, UNIT NO. 918180
50.31.   LEASED - HYUNDAI VR1480092-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C6JT606006, UNIT NO. 918196
50.32.   LEASED - HYUNDAI VR1480092-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C7JT605009, UNIT NO. 918186
50.33.   LEASED - HYUNDAI VR1480092-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C7JT606001, UNIT NO. 918191
50.34.   LEASED - HYUNDAI VR1480092-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C8JT605004, UNIT NO. 918181
50.35.   LEASED - HYUNDAI VR1480092-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C9JT606002, UNIT NO. 918192
50.36.   LEASED - HYUNDAI VR1480092-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482CXJT605005, UNIT NO. 918182
50.37.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C0JT352003, UNIT NO. 918175
50.38.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C0JT613002, UNIT NO. 918214
50.39.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C1JT351006, UNIT NO. 918168
50.40.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C1JT612005, UNIT NO. 918225
50.41.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C1JT613008, UNIT NO. 918220
50.42.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C2JT351001, UNIT NO. 918163
50.43.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C2JT352004, UNIT NO. 918176
50.44.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C2JT613003, UNIT NO. 918215
50.45.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C3JT351007, UNIT NO. 918169
50.46.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C3JT351010, UNIT NO. 918172
50.47.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C3JT612006, UNIT NO. 918226
50.48.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C4JT351002, UNIT NO. 918164
50.49.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.    $0.00             N/A               UNKNOWN
         3H3V482C4JT352005, UNIT NO. 918177

Official Form 206A/B                Schedule A/B: Assets — Real and Personal Property                      Page 10 of 23
                       Case 20-10010-CSS          Doc 328         Filed 03/03/20   Page 25 of 261

Debtor   Borden Dairy Company                                                                   Case number (if known) 20-10010

50.50.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.        $0.00           N/A                    UNKNOWN
         3H3V482C4JT612001, UNIT NO. 918221
50.51.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.        $0.00           N/A                    UNKNOWN
         3H3V482C4JT613004, UNIT NO. 918216
50.52.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.        $0.00           N/A                    UNKNOWN
         3H3V482C5JT351008, UNIT NO. 918170
50.53.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.        $0.00           N/A                    UNKNOWN
         3H3V482C5JT612007, UNIT NO. 918227
50.54.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.        $0.00           N/A                    UNKNOWN
         3H3V482C6JT351003, UNIT NO. 918165
50.55.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.        $0.00           N/A                    UNKNOWN
         3H3V482C6JT612002, UNIT NO. 918222
50.56.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.        $0.00           N/A                    UNKNOWN
         3H3V482C6JT613005, UNIT NO. 918217
50.57.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.        $0.00           N/A                    UNKNOWN
         3H3V482C7JT351009, UNIT NO. 918171
50.58.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.        $0.00           N/A                    UNKNOWN
         3H3V482C7JT352001, UNIT NO. 918173
50.59.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.        $0.00           N/A                    UNKNOWN
         3H3V482C8JT351004, UNIT NO. 918166
50.60.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.        $0.00           N/A                    UNKNOWN
         3H3V482C8JT612003, UNIT NO. 918223
50.61.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.        $0.00           N/A                    UNKNOWN
         3H3V482C8JT613006, UNIT NO. 918218
50.62.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.        $0.00           N/A                    UNKNOWN
         3H3V482C9JT352002, UNIT NO. 918174
50.63.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.        $0.00           N/A                    UNKNOWN
         3H3V482C9JT613001, UNIT NO. 918213
50.64.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.        $0.00           N/A                    UNKNOWN
         3H3V482CXJT351005, UNIT NO. 918167
50.65.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.        $0.00           N/A                    UNKNOWN
         3H3V482CXJT612004, UNIT NO. 918224
50.66.   LEASED - HYUNDAI VR1480152-ARS TRAILER, SERIAL NO.        $0.00           N/A                    UNKNOWN
         3H3V482CXJT613007, UNIT NO. 918219
50.67.   OWNED - UCS 5108 CHASSIS, SERIAL NO. FOX1803GAEF,         $0.00           Cost-Basis             $0.00
         UNIT NO. N/A
50.68.   OWNED - UCS B200 M3 SERVER, SERIAL NO. FCH1807785W, $0.00                 Cost-Basis             $0.00
         UNIT NO. N/A
50.69.   OWNED - UCS B200 M3 SERVER, SERIAL NO.                    $0.00           Cost-Basis             $0.00
         FCH1807782ZN, UNIT NO. N/A
50.70.   OWNED - UCS B200 M3 SERVER, SERIAL NO. FCH18077896,       $0.00           Cost-Basis             $0.00
         UNIT NO. N/A
50.71.   OWNED - UCS B200 M3 SERVER, SERIAL NO. FCH18087SH9,       $0.00           Cost-Basis             $0.00
         UNIT NO. N/A
50.72.   OWNED - UCS B200 M3 SERVER, SERIAL NO. FCH18087SVT,       $0.00           Cost-Basis             $0.00
         UNIT NO. N/A
50.73.   OWNED - UCS 6248UP FI, SERIAL NO. SSI17484C1, UNIT NO.    $0.00           Cost-Basis             $0.00
         N/A
50.74.   OWNED - UCS 6248UP FI, SERIAL NO. SSI174806E7, UNIT       $0.00           Cost-Basis             $0.00
         NO. N/A
50.75.   OWNED - HP SERVER, SERIAL NO. 2M272502NF, UNIT NO.        $2,771.99       Cost-Basis             $2,771.99
         N/A

Official Form 206A/B                 Schedule A/B: Assets — Real and Personal Property                            Page 11 of 23
                       Case 20-10010-CSS           Doc 328       Filed 03/03/20   Page 26 of 261

Debtor   Borden Dairy Company                                                                  Case number (if known) 20-10010

50.76.   OWNED - HP SERVER, SERIAL NO. 2M272502N7, UNIT NO.       $2,771.99       Cost-Basis             $2,771.99
         N/A
50.77.   OWNED - HP SERVER, SERIAL NO. 2M272502NG, UNIT NO.       $2,771.99       Cost-Basis             $2,771.99
         N/A
50.78.   OWNED - FIREEYE IPS IDS, SERIAL NO. N/A, UNIT NO. N/A    $19,942.84      Cost-Basis             $19,942.84
50.79.   OWNED - DALLAS SERVER REFRESH, SERIAL NO. N/A, UNIT      $1,835.44       Cost-Basis             $1,835.44
         NO. N/A
50.80.   OWNED - CONROE SERVER REFRESH, SERIAL NO. N/A,           $1,835.44       Cost-Basis             $1,835.44
         UNIT NO. N/A
50.81.   OWNED - CINCINNATI SERVER REFRESH, SERIAL NO. N/A,       $1,280.24       Cost-Basis             $1,280.24
         UNIT NO. N/A
50.82.   OWNED - AUSTIN SERVER REFRESH, SERIAL NO. N/A, UNIT      $1,816.87       Cost-Basis             $1,816.87
         NO. N/A
50.83.   OWNED - MIAMI SERVER REFRESH, SERIAL NO. N/A, UNIT       $1,261.66       Cost-Basis             $1,261.66
         NO. N/A
50.84.   OWNED - ALPHA (ACORN IMPLEMENTATION), SERIAL NO.         $885,098.78     Cost-Basis             $885,098.78
         N/A, UNIT NO. N/A
50.85.   OWNED - BBSC IT SYSTEMS, SERIAL NO. N/A, UNIT NO. N/A    $0.00           Cost-Basis             $0.00
50.86.   OWNED - FUJITSU SHEETFED SCANNER, SERIAL NO. 1133*,      $0.00           Cost-Basis             $0.00
         UNIT NO. N/A
50.87.   OWNED - FUJITSU SHEETFED SCANNER, SERIAL NO. 1135*,      $0.00           Cost-Basis             $0.00
         UNIT NO. N/A
50.88.   OWNED - FUJITSU SHEETFED SCANNER, SERIAL NO. 1139*,      $0.00           Cost-Basis             $0.00
         UNIT NO. N/A
50.89.   OWNED - JDA SOFTWARE, SERIAL NO. N/A, UNIT NO. N/A       $0.00           Cost-Basis             $0.00
50.90.   OWNED - JDA SOFTWARE, SERIAL NO. N/A, UNIT NO. N/A       $0.00           Cost-Basis             $0.00
50.91.   OWNED - UPS BATTERY REPLACEMENT, SERIAL NO. N/A,         $0.00           Cost-Basis             $0.00
         UNIT NO. N/A
50.92.   OWNED - UPS BATTERY REPLACEMENT, SERIAL NO. N/A,         $0.00           Cost-Basis             $0.00
         UNIT NO. N/A
50.93.   OWNED - VIRTUAL SERVER UPGRADE, SERIAL NO. N/A,          $0.00           Cost-Basis             $0.00
         UNIT NO. N/A
50.94.   OWNED - VIRTUAL SERVER UPGRADE, SERIAL NO. N/A,          $0.00           Cost-Basis             $0.00
         UNIT NO. N/A
50.95.   OWNED - VIRTUAL SERVER UPGRADE, SERIAL NO. N/A,          $0.00           Cost-Basis             $0.00
         UNIT NO. N/A
50.96.   OWNED - IP PHONES, SERIAL NO. N/A, UNIT NO. N/A          $0.00           Cost-Basis             $0.00
50.97.   OWNED - COMPUTER WORKSTATIONS, SERIAL NO. N/A,           $0.00           Cost-Basis             $0.00
         UNIT NO. N/A
50.98.   OWNED - IT ACCESS CONTROL SOFTWARE, SERIAL NO.           $0.00           Cost-Basis             $0.00
         N/A, UNIT NO. N/A
50.99.   OWNED - FARMLAND VOIP EQUIPMENT, SERIAL NO. N/A,         $0.00           Cost-Basis             $0.00
         UNIT NO. N/A
50.100. OWNED - CORPORATE WAAS DEVICE, SERIAL NO. N/A,            $0.00           Cost-Basis             $0.00
        UNIT NO. N/A
50.101. OWNED - DALLAS WAAS DEVICE, SERIAL NO. N/A, UNIT NO.      $0.00           Cost-Basis             $0.00
        N/A
50.102. OWNED - CONROE WAAS DEVICE, SERIAL NO. N/A, UNIT          $0.00           Cost-Basis             $0.00
        NO. N/A
50.103. OWNED - CLEVELAND EOL ROUTERS, SERIAL NO. N/A, UNIT $0.00                 Cost-Basis             $0.00
        NO. N/A

Official Form 206A/B                 Schedule A/B: Assets — Real and Personal Property                           Page 12 of 23
                       Case 20-10010-CSS        Doc 328         Filed 03/03/20   Page 27 of 261

Debtor   Borden Dairy Company                                                                 Case number (if known) 20-10010

50.104. OWNED - CHARLESTON EOL ROUTER, SERIAL NO. N/A,           $0.00           Cost-Basis             $0.00
        UNIT NO. N/A
50.105. OWNED - COLORADO SPRINGS EOL ROUTER, SERIAL NO.          $0.00           Cost-Basis             $0.00
        N/A, UNIT NO. N/A
50.106. OWNED - BAKER EOL ROUTER, SERIAL NO. N/A, UNIT NO.       $0.00           Cost-Basis             $0.00
        N/A
50.107. OWNED - HOUSTON EOL SERVER, SERIAL NO. N/A, UNIT         $0.00           Cost-Basis             $0.00
        NO. N/A
50.108. OWNED - LAFAYETTE EOL ROUTER, SERIAL NO. N/A, UNIT       $0.00           Cost-Basis             $0.00
        NO. N/A
50.109. OWNED - CONROE EOL ROUTER, SERIAL NO. N/A, UNIT NO.      $0.00           Cost-Basis             $0.00
        N/A
50.110. OWNED - AUSTIN EOL SERVER, SERIAL NO. N/A, UNIT NO.      $0.00           Cost-Basis             $0.00
        N/A
50.111. OWNED - SAN ANTONIO EOL ROUTER, SERIAL NO. N/A,          $0.00           Cost-Basis             $0.00
        UNIT NO. N/A
50.112. OWNED - CINCINNATI EOL SERVER, SERIAL NO. N/A, UNIT      $0.00           Cost-Basis             $0.00
        NO. N/A
50.113. OWNED - CONROE VIDEO CONFERENCING, SERIAL NO. N/A, $0.00                 Cost-Basis             $0.00
        UNIT NO. N/A
50.114. OWNED - OMAHA VIDEO CONFERENCING, SERIAL NO. N/A,        $0.00           Cost-Basis             $0.00
        UNIT NO. N/A
50.115. OWNED - VELDA VIDEO CONFERENCING, SERIAL NO. N/A,        $0.00           Cost-Basis             $0.00
        UNIT NO. N/A
50.116. OWNED - CLEVELAND VIDEO CONFERENCING, SERIAL NO.         $0.00           Cost-Basis             $0.00
        N/A, UNIT NO. N/A
50.117. OWNED - FARMLAND VIDEO CONFERENCING, SERIAL NO.          $0.00           Cost-Basis             $0.00
        N/A, UNIT NO. N/A
50.118. OWNED - HATTIESBURG VIDEO CONFERENCING, SERIAL           $0.00           Cost-Basis             $0.00
        NO. N/A, UNIT NO. N/A
50.119. OWNED - MICROSOFT OFFICE 2010 (20 COUN, SERIAL NO.       $0.00           Cost-Basis             $0.00
        N/A, UNIT NO. N/A
50.120. OWNED - DELL OPTIPLEX COMPUTERS (20 CO, SERIAL NO.       $0.00           Cost-Basis             $0.00
        N/A, UNIT NO. N/A
50.121. OWNED - PLANAR MONITORS (40 COUNT), SERIAL NO. N/A,      $0.00           Cost-Basis             $0.00
        UNIT NO. N/A
50.122. OWNED - HP PROLIANT DL360E G8, SERIAL NO.                $0.00           Cost-Basis             $0.00
        MXQ23302NR*, UNIT NO. N/A
50.123. OWNED - HP PROLIANT DL360E G8, SERIAL NO.                $0.00           Cost-Basis             $0.00
        MXQ23302P9*, UNIT NO. N/A
50.124. OWNED - OVERLAND NEO 200S, SERIAL NO. 78X8257*, UNIT     $0.00           Cost-Basis             $0.00
        NO. N/A
50.125. OWNED - OVERLAND NEO 200S, SERIAL NO. 78X8008*, UNIT     $0.00           Cost-Basis             $0.00
        NO. N/A
50.126. OWNED - SNAP SERVER DX1, SERIAL NO. PL1P12320096*,       $0.00           Cost-Basis             $0.00
        UNIT NO. N/A
50.127. OWNED - SNAP SERVER DX1, SERIAL NO. PL1P12330114*,       $0.00           Cost-Basis             $0.00
        UNIT NO. N/A
50.128. OWNED - DAIRY FRESH HANDHELDS, SERIAL NO. N/A, UNIT      $0.00           Cost-Basis             $0.00
        NO. N/A
50.129. OWNED - PELICAN - PRESCIENT SLR, SERIAL NO. N/A, UNIT    $0.00           Cost-Basis             $0.00
        NO. N/A

Official Form 206A/B               Schedule A/B: Assets — Real and Personal Property                            Page 13 of 23
                       Case 20-10010-CSS         Doc 328       Filed 03/03/20   Page 28 of 261

Debtor   Borden Dairy Company                                                                Case number (if known) 20-10010

50.130. OWNED - SHARED SERVICES GENERATOR, SERIAL NO. N/A, $0.00                Cost-Basis             $0.00
        UNIT NO. N/A
50.131. OWNED - COGNOS BI ANALYSIS, SERIAL NO. N/A, UNIT NO.    $0.00           Cost-Basis             $0.00
        N/A
50.132. OWNED - BBSC COMPUTER EQUIPMENT, SERIAL NO. N/A,        $0.00           Cost-Basis             $0.00
        UNIT NO. N/A
50.133. OWNED - KRONOS - FARMLAND, SERIAL NO. N/A, UNIT NO.     $0.00           Cost-Basis             $0.00
        N/A
50.134. OWNED - SCANNING EQUIPMENT FOR IMAGING, SERIAL          $0.00           Cost-Basis             $0.00
        NO. N/A, UNIT NO. N/A
50.135. OWNED - IT SYSTEM CONVERSION - HATTIES, SERIAL NO.      $0.00           Cost-Basis             $0.00
        N/A, UNIT NO. N/A
50.136. OWNED - IT SYSTEM CONVERSION - DOT/HB, SERIAL NO.       $0.00           Cost-Basis             $0.00
        N/A, UNIT NO. N/A
50.137. OWNED - IT SYSTEM CONVERSION - DOT/HB/, SERIAL NO.      $0.00           Cost-Basis             $0.00
        N/A, UNIT NO. N/A
50.138. OWNED - IT SYSTEM CONVERSION - DOT/HB/, SERIAL NO.      $0.00           Cost-Basis             $0.00
        N/A, UNIT NO. N/A
50.139. OWNED - IT SYSTEM CONVERSION - HATTIES, SERIAL NO.      $0.00           Cost-Basis             $0.00
        N/A, UNIT NO. N/A
50.140. OWNED - IT SYSTEM CONVERSION - DOT/HB/, SERIAL NO.      $0.00           Cost-Basis             $0.00
        N/A, UNIT NO. N/A
50.141. OWNED - IT SYSTEMS CONVERSION, SERIAL NO. N/A, UNIT     $0.00           Cost-Basis             $0.00
        NO. N/A
50.142. OWNED - PRESCIENT STORE LEVEL REPLENIS, SERIAL NO.      $0.00           Cost-Basis             $0.00
        N/A, UNIT NO. N/A
50.143. OWNED - ZONES LAPTOPS, SERIAL NO. N/A, UNIT NO. N/A     $0.00           Cost-Basis             $0.00
50.144. OWNED - BCS SOLUTIONS - HANDHELDS, SERIAL NO. N/A,      $0.00           Cost-Basis             $0.00
        UNIT NO. N/A
50.145. OWNED - IBM COGNOS/TM1 - PHASE II, SERIAL NO. N/A,      $44,415.42      Cost-Basis             $44,415.42
        UNIT NO. N/A
50.146. OWNED - PIX LEGACY REFRESH, SERIAL NO. N/A, UNIT NO.    $2,690.01       Cost-Basis             $2,690.01
        N/A
50.147. OWNED - EXCHANGE ONLINE MIGRATION, SERIAL NO. N/A,      $1,218.39       Cost-Basis             $1,218.39
        UNIT NO. N/A
50.148. OWNED - KRONOS TIME TRACKING, SERIAL NO. N/A, UNIT      $19,616.74      Cost-Basis             $19,616.74
        NO. N/A
50.149. OWNED - DISTRIBUTION TIME CAPTURE PCS, SERIAL NO.       $7,402.49       Cost-Basis             $7,402.49
        N/A, UNIT NO. N/A
50.150. OWNED - 2016 PHONE UPGRADE, SERIAL NO. N/A, UNIT NO.    $136,533.13     Cost-Basis             $136,533.13
        N/A
50.151. OWNED - COMPUTER EQUIPMENT, SERIAL NO. N/A, UNIT        $0.00           Cost-Basis             $0.00
        NO. N/A
50.152. OWNED - DELL LAPTOPS E6400, SERIAL NO. N/A, UNIT NO.    $0.00           Cost-Basis             $0.00
        N/A
50.153. OWNED - PHASE 1 - R&D BUILD OUT EQUIP, SERIAL NO.       $25,536.53      Cost-Basis             $25,536.53
        N/A, UNIT NO. N/A
50.154. OWNED - AIR SAMPLING EQUIPMENT, SERIAL NO. N/A, UNIT    $0.00           Cost-Basis             $0.00
        NO. N/A
50.155. OWNED - PRODUCTION MOLDS, SERIAL NO. N/A, UNIT NO.      $2,610.93       Cost-Basis             $2,610.93
        N/A


Official Form 206A/B               Schedule A/B: Assets — Real and Personal Property                           Page 14 of 23
                         Case 20-10010-CSS                  Doc 328   Filed 03/03/20     Page 29 of 261

Debtor   Borden Dairy Company                                                                         Case number (if known) 20-10010

50.156. OWNED - EMERGENCY GENERATOR, SERIAL NO. N/A, UNIT              $5,322.08         Cost-Basis             $5,322.08
        NO. N/A
50.157. OWNED - EMERGENCY GENERATOR, SERIAL NO. N/A, UNIT              $2,082.64         Cost-Basis             $2,082.64
        NO. N/A
50.158. OWNED - GENERATOR W/TRAILER, SERIAL NO. N/A, UNIT              $57,847.87        Cost-Basis             $57,847.87
        NO. N/A
50.159. OWNED - BGO PROJECTER UPGRADE, SERIAL NO. N/A,                 $4,814.70         Cost-Basis             $4,814.70
        UNIT NO. N/A
50.160. OWNED - RUCKUS WIRELESS, SERIAL NO. N/A, UNIT NO.              $27,102.99        Cost-Basis             $27,102.99
        N/A
50.161. OWNED - BBSC COMPUTER REFRESH, SERIAL NO. N/A,                 $26,963.20        Cost-Basis             $26,963.20
        UNIT NO. N/A
50.162. OWNED - SERVER ROOM NEW COOLING SYS, SERIAL NO.                $11,851.86        Cost-Basis             $11,851.86
        N/A, UNIT NO. N/A
50.163. OWNED - DATA CENTER MOVE, SERIAL NO. N/A, UNIT NO.             $166,557.76       Cost-Basis             $166,557.76
        N/A
50.164. OWNED - AP IMAGING PROJECT, SERIAL NO. N/A, UNIT NO.           $13,139.62        Cost-Basis             $13,139.62
        N/A
50.165. OWNED - HANDHELDS/PRINTERS, SERIAL NO. N/A, UNIT               $1,961.63         Cost-Basis             $1,961.63
        NO. N/A
50.166. OWNED - HANDHELDS/PRINTERS, SERIAL NO. N/A, UNIT               $11,659.06        Cost-Basis             $11,659.06
        NO. N/A
50.167. OWNED - HANDHELDS/PRINTERS, SERIAL NO. N/A, UNIT               $1,739.54         Cost-Basis             $1,739.54
        NO. N/A
50.168. OWNED - LOGICNET PLUS OPTIMIZER, SERIAL NO. N/A,               $0.00             Cost-Basis             $0.00
        UNIT NO. N/A
50.169. OWNED - INTERMEC HANDHELDS, SERIAL NO. N/A, UNIT               $0.00             Cost-Basis             $0.00
        NO. N/A
50.170. OWNED - PRODUCTION MOLDS, SERIAL NO. N/A, UNIT NO.             $0.00             Cost-Basis             $0.00
        N/A
50.171. OWNED - AS 400, SERIAL NO. N/A, UNIT NO. N/A                   $0.00             Cost-Basis             $0.00
50.172. OWNED - INTERMEC HANDHELDS, SERIAL NO. N/A, UNIT               $0.00             Cost-Basis             $0.00
        NO. N/A
50.173. OWNED - BSSC- COMPUTERS, SERIAL NO. N/A, UNIT NO.              $0.00             Cost-Basis             $0.00
        N/A
50.174. OWNED - ROADNET-TERRITORY PLANNER ROUT, SERIAL                 $0.00             Cost-Basis             $0.00
        NO. N/A, UNIT NO. N/A
50.175. OWNED - SALESFORCE.COM, SERIAL NO. N/A, UNIT NO. N/A           $0.00             Cost-Basis             $0.00
50.176. OWNED - PROJECT PELICAN - ROSS, SERIAL NO. N/A, UNIT           $0.00             Cost-Basis             $0.00
        NO. N/A
50.177. OWNED - JDE 9.0, SERIAL NO. N/A, UNIT NO. N/A                  $0.00             Cost-Basis             $0.00
50.178. OWNED - BBSC IMAGING PROJECT, SERIAL NO. N/A, UNIT             $0.00             Cost-Basis             $0.00
        NO. N/A
50.179. OWNED - TM1 IMPLEMENTATION, SERIAL NO. N/A, UNIT NO.           $55,519.24        Cost-Basis             $55,519.24
        N/A
50.180. OWNED - TABLEAU - 991041, SERIAL NO. N/A, UNIT NO. N/A         $5,388.96         Cost-Basis             $5,388.96

51.   Total of part 8
      Add lines 47 through 50. Copy the total to line 87.                                                          $1,553,362.03




Official Form 206A/B                        Schedule A/B: Assets — Real and Personal Property                           Page 15 of 23
                           Case 20-10010-CSS              Doc 328        Filed 03/03/20          Page 30 of 261

Debtor     Borden Dairy Company                                                                              Case number (if known) 20-10010

52.     Is a depreciation schedule available for any of the property listed in Part 8?
        ¨ No
        þ Yes
53.     Has any of the property listed in Part 8 been appraised by a professional within the last year?
        þ No
        ¨ Yes

 Part 9:      Real property

54.     Does the debtor own or lease any real property?
        ¨ No. Go to Part 10.
        þ Yes. Fill in the information below.
         Description and location of property                  Nature and          Net book value      Valuation         Current value of
         Include street address or other description such as   extent of           of debtor's         method used for   debtor’s interest
         Assessor Parcel Number (APN), and type of property    debtor’s interest   interest            current value
         (for example, acreage, factory, warehouse,            in property         (Where available)
         apartment or office building), if available.
55.      Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.1.    __________________________________________            LEASEHOLD           $17,402.46          Cost - Based      $17,402.46
                                                               IMPROVMENTS
         OFFICE - LEASEHOLD IMPROVEMENTS
         __________________________________________
         3704 SEALE ROAD
         PHENIX CITY AL 36867

55.2.    __________________________________________            LEASEHOLD           $123,209.25         Cost - Based      $123,209.25
                                                               IMPROVMENTS
         OFFICE - LEASEHOLD IMPROVEMENTS
         __________________________________________
         8750 N. CENTRAL EXPRESSWAY
         DALLAS TX 75231

55.3.    __________________________________________            LEASEHOLD           $_____________      N/A               $_____________
                                                               INTEREST
         DISTRIBUTION DEPOT
         __________________________________________
         3211 SHAWNEE INDUSTRIAL WAY ROAD
         SHAWNEE GA 30024

55.4.    __________________________________________            LEASEHOLD           $_____________      N/A               $_____________
                                                               INTEREST
         OFFICE
         __________________________________________
         3704 SEALE ROAD
         PHENIX CITY AL 36867

55.5.    __________________________________________            LEASEHOLD           $_____________      N/A               $_____________
                                                               INTEREST
         OFFICE
         __________________________________________
         9400 NORTH CENTRAL EXPRESSWAY
         DALLAS TX 75231

55.6.    __________________________________________            LEASEHOLD           $_____________      N/A               $_____________
                                                               INTEREST
         OFFICE
         __________________________________________
         9330 LBJ FREEWAY
         DALLAS TX 75243


Official Form 206A/B                        Schedule A/B: Assets — Real and Personal Property                                  Page 16 of 23
                            Case 20-10010-CSS                  Doc 328        Filed 03/03/20          Page 31 of 261

Debtor     Borden Dairy Company                                                                                   Case number (if known) 20-10010

          Description and location of property                      Nature and          Net book value      Valuation           Current value of
          Include street address or other description such as       extent of           of debtor's         method used for     debtor’s interest
          Assessor Parcel Number (APN), and type of property        debtor’s interest   interest            current value
          (for example, acreage, factory, warehouse,                in property         (Where available)
          apartment or office building), if available.
55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
55.7.     __________________________________________                LEASEHOLD           $_____________      N/A                 $_____________
                                                                    INTEREST
          OFFICE
          __________________________________________
          8750 N. CENTRAL EXPRESSWAY
          DALLAS TX 75231

55.8.     __________________________________________                LEASEHOLD           $_____________      N/A                 $_____________
                                                                    INTEREST
          OFFICE
          __________________________________________
          609 SW 8TH STREET
          BENTONVILLE AR 72712

56.     Total of part 9
        Add the current value on lines 55. Copy the total to line 88.                                                             $140,611.71

57.     Is a depreciation schedule available for any of the property listed in Part 9?
        þ No
        ¨ Yes
58.     Has any of the property listed in Part 9 been appraised by a professional within the last year?
        þ No
        ¨ Yes

 Part 10: Intangibles and intellectual property

59.     Does the debtor have any interests in intangibles or intellectual property?
        ¨ No. Go to Part 11.
        þ Yes. Fill in the information below.
          General description                                                   Net book value of     Valuation method        Current value of
                                                                                debtor's interest     used for current        debtor’s interest
                                                                                (Where available)     value

60.       Patents, copyrights, trademarks, and trade secrets
60.1.     ALL DEBTOR'S TRADEMARKS                                               $45,991,289.00        recent cost-based       UNDETERMINED
                                                                                                      valuation

60.2.     OWNED TRADEMARK - SABA SUNBURST 3491333                               UNDETERMINED          N/A                     UNDETERMINED

60.3.     OWNED TRADEMARK - SALLIE'S SOUTHERN TEA 4489115                       UNDETERMINED          N/A                     UNDETERMINED

60.4.     OWNED TRADEMARK - SIMPLE DELIGHTS; APPLICATION                        UNDETERMINED          N/A                     UNDETERMINED
          NO. 88/697027 PENDING

60.5.     OWNED TRADEMARK - SUNBURST; APPLICATION NO.                           UNDETERMINED          N/A                     UNDETERMINED
          88/415390 PENDING

61.       Internet domain names and websites
                                                                                Net book value of     Valuation method        Current value of
                                                                                debtor's interest                             debtor’s interest
61.1.     WWW.BORDENDAIRY.COM                                                   UNDETERMINED          N/A                     UNDETERMINED
61.2.     ORDERS.BORDENDAIRY.COM                                                UNDETERMINED          N/A                     UNDETERMINED

Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                         Page 17 of 23
                           Case 20-10010-CSS                  Doc 328         Filed 03/03/20           Page 32 of 261

Debtor     Borden Dairy Company                                                                                    Case number (if known) 20-10010

61.       Internet domain names and websites
                                                                               Net book value of        Valuation method    Current value of
                                                                               debtor's interest                            debtor’s interest
61.3.     HTTPS://BORDENDAIRY.HRMDIRECT.COM/EMPLOYMENT/OPENINGS.PHP
                                                          UNDETERMINED                                  N/A                 UNDETERMINED
61.4.     HTTPS://BORDENORDERS.AFSI.COM/CLIENTPORTAL                           UNDETERMINED             N/A                 UNDETERMINED
61.5.     HTTPS://APP.DAIRY.COM/FUSION                                         UNDETERMINED             N/A                 UNDETERMINED
61.6.     HTTPS://ELSIENET.BORDENDAIRY.COM                                     UNDETERMINED             N/A                 UNDETERMINED
61.7.     HTTPS://WWW.BORDENFINANCIALREORG.COM                                 UNDETERMINED             N/A                 UNDETERMINED

62.       Licenses, franchises, and royalties
62.1.     TRADEMARK LICENSE AGREEMENT DATED SEPTEMBER 4,                       UNDETERMINED             N/A                 UNDETERMINED
          1997 (BORDEN/ELSIE)
62.2.     MILK PRODUCTS TRADEMARK SUBLICENSE AGREEMENT                         UNDETERMINED             N/A                 UNDETERMINED
          EFFECTIVE SEPTEMBER 4, 1997 (BORDEN/ELSIE)
62.3.     DEAN FOODS STATE TRADEMARK SUBLICENSE                                UNDETERMINED             N/A                 UNDETERMINED
          AGREEMENT DATED FEBRUARY 21, 2011 (BORDEN/ELSIE)
62.4.     DFA SUBLICENSE AGREEMENT EFFECTIVE JUNE 10, 2002                     UNDETERMINED             N/A                 UNDETERMINED
          (BORDEN/ELSIE)
62.5.     DEAN SUBLICENSE AGREEMENT EFFECTIVE JUNE 10, 2002                    UNDETERMINED             N/A                 UNDETERMINED
          (BORDEN/ELSIE)

63.       Customer lists, mailing lists, or other compilations
63.1.     CUSTOMER LIST                                                        UNDETERMINED             N/A                 UNDETERMINED

64.       Other intangibles, or intellectual property
64.1.     ___________________________________________________                  $_______________         _________________   $_______________

65.       Goodwill
65.1.     ___________________________________________________                  $_______________         _________________   $_______________

66.     Total of part 10
        Add lines 60 through 65. Copy the total to line 89.                                                                   UNDETERMINED

67.     Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A)
        and 107)?
        ¨ No
        þ Yes
68.     Is there an amortization or other similar schedule available for any of the property listed in Part 10?
        ¨ No
        þ Yes
69.     Has any of the property listed in Part 10 been appraised by a professional within the last year?
        þ No
        ¨ Yes

 Part 11: All other assets

70.     Does the debtor own any other assets that have not yet been reported on this form?
        Include all interests in executory contracts and unexpired leases not previously reported on this form.

        ¨ No. Go to Part 12.
        þ Yes. Fill in the information below.

Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                                       Page 18 of 23
                           Case 20-10010-CSS                   Doc 328        Filed 03/03/20          Page 33 of 261

Debtor     Borden Dairy Company                                                                                      Case number (if known) 20-10010

                                                                                                                                 Current value of
                                                                                                                                 debtor’s interest

71.     Notes receivable
        Description (include name of obligor)                  Total face amount         Doubtful or                             Current value of
                                                                                         uncollectible amount                    debtor’s interest

71.1. _______________________________________                  $________________       - $________________        = ........ →   $________________
        _______________________________________

72.      Tax refunds and unused net operating losses (NOLs)
         Description (for example, federal, state,     Tax refund amount       NOL amount              Tax year                  Current value of
         local)                                                                                                                  debtor’s interest
72.1.    ALABAMA DEPARTMENT OF REVENUE                 $0.00                   ($5,542,774.00)         2018                      UNDETERMINED
72.2.    CALIFORNIA FRANCHISE TAX BOARD                $0.00                   ($20,325,904.00)        2018                      UNDETERMINED
72.3.    COLORADO DEPARTMENT OF                        $0.00                   ($11,268,997.00)        2018                      UNDETERMINED
         REVENUE
72.4.    DEPARTMENT OF FINANCE &                       $0.00                   ($9,522.00)             2018                      UNDETERMINED
         ADMINISTRATION
72.5.    FLORIDA DEPARTMENT OF REVENUE                 $0.00                   ($35,512,598.00)        2018                      UNDETERMINED
72.6.    GEORGIA DEPARTMENT OF REVENUE                 $0.00                   ($12,648,570.00)        2018                      UNDETERMINED
72.7.    ILLINOIS DEPARTMENT OF REVENUE                $0.00                   ($3,521,107.00)         2018                      UNDETERMINED
72.8.    INDIANA DEPARTMENT OF REVENUE                 $0.00                   ($624,605.00)           2018                      UNDETERMINED
72.9.    INTERNAL REVENUE SERVICE                      $1,798,314.00           ($251,757,489.00)       2019, 2020, 2021          UNDETERMINED
72.10. KENTUCKY DEPARTMENT OF                          $0.00                   ($5,391,573.00)         2018                      UNDETERMINED
       REVENUE
72.11. LOUISIANA DEPRATMENT OF                         $0.00                   ($11,219,209.00)        2018                      UNDETERMINED
       REVENUE
72.12. MASSACHUSETTS DEPARTMENT OF                     $0.00                   ($602,043.00)           2018                      UNDETERMINED
       REVENUE
72.13. MICHIGAN DEPARTMENT OF                          $0.00                   ($224,973.00)           2018                      UNDETERMINED
       TREASURY
72.14. MISSOURI DEPARTMENT OF REVENUE $0.00                                    $0.00                   2018                      UNDETERMINED
72.15. MS DEPARTMENT OF REVENUE                        $0.00                   ($2,918,563.00)         2018                      UNDETERMINED
72.16. NEBRASKA DEPARTMENT OF                          $0.00                   ($217.00)               2018                      UNDETERMINED
       REVENUE
72.17. NORTH CAROLINA DEPARTMENT OF                    $0.00                   ($785,415.00)           2018                      UNDETERMINED
       REVENUE
72.18. NYS CORPORATION TAX                             $0.00                   ($30,173,473.00)        2018                      UNDETERMINED
72.19. PENNSYLVANIA DEPARTMENT OF                      $0.00                   ($2,452,022.00)         2018                      UNDETERMINED
       REVENUE
72.20. PHILADELPHIA DEPT OF REVENUE                    $0.00                   ($121,880.00)           2018                      UNDETERMINED
72.21. SC DOR                                          $0.00                   ($9,339,465.00)         2018                      UNDETERMINED
72.22. STATE OF NEW JERSEY-DIVISION OF                 $0.00                   ($34,490,062.00)        2018                      UNDETERMINED
       TAXATION
72.23. TEXAS COMPTROLLER OF PUBLIC                     $150,000.00             $0.00                   2018                      UNDETERMINED
       ACCOUNTS
72.24. UTAH STATE TAX COMMISSION                       $0.00                   ($1,765,846.00)         2018                      UNDETERMINED
72.25. VIRGINIA DEPARTMENT OF REVENUE                  $0.00                   ($459,570.00)           2018                      UNDETERMINED


Official Form 206A/B                            Schedule A/B: Assets — Real and Personal Property                                          Page 19 of 23
                         Case 20-10010-CSS               Doc 328       Filed 03/03/20           Page 34 of 261

Debtor    Borden Dairy Company                                                                             Case number (if known) 20-10010

72.26. WEST VIRGINIA STATE TAX                   $0.00                  ($17,549.00)            2018                UNDETERMINED
       DEPARTMENT
72.27. WISCONSIN DEPARTMENT OF                   $0.00                  ($1,025,681.00)         2018                UNDETERMINED
       REVENUE

73.      Interests in insurance policies or annuities
         Insurance company        Insurance policy      Annuity issuer name   Annuity account     Annuity account   Current value of
                                  No.                                         type                No.               debtor’s interest
73.1.    ACE AMERICAN             AUTOMOBILE            _________________     _______________ _______________ UNKNOWN
         INSURANCE COMPANY        LIABILITY
                                  INSURANCE -
                                  POLICY NO. ISA
                                  H25287046
73.2.    TRAVELERS PROPERTY       COMMERCIAL      _________________           _______________ _______________ UNKNOWN
         CASUALTY COMPANY         UMBRELLA
         OF AMERICA               INSURANCE -
                                  POLICY NO. ZUP-
                                  41N20156-19-NF
73.3.    NATIONAL UNION FIRE      CRIME                 _________________     _______________ _______________ UNKNOWN
         INSURANCE COMPANY        INSURANCE -
         OF PITTSBURGH, PA.       POLICY NO. 02-
                                  406-02-18
73.4.    ENDURANCE AMERICAN       CYBER          _________________            _______________ _______________ UNKNOWN
         SPECIALTY INSURANCE      INSURANCE -
         COMPANY                  POLICY NO.
                                  PRO10014094101
73.5.    ALLIED WORLD             EXCESS                _________________     _______________ _______________ UNKNOWN
         NATIONAL ASSURANCE       LIABILITY
         COMPANY                  INSURANCE -
                                  POLICY NO.
                                  0312-1262
73.6.    NAVIGATORS               EXCESS          _________________           _______________ _______________ UNKNOWN
         INSURANCE COMPANY        LIABILITY
                                  INSURANCE -
                                  POLICY NO.
                                  CH19FXR860466IV
73.7.    XL INSURANCE             EXCESS          _________________           _______________ _______________ UNKNOWN
         AMERICA, INC.            LIABILITY
                                  INSURANCE -
                                  POLICY NO.
                                  US00095618LI19A
73.8.    EVEREST NATIONAL         EXCESS                _________________     _______________ _______________ UNKNOWN
         INSURANCE COMPANY        LIABILITY
                                  INSURANCE -
                                  POLICY NO.
                                  XC5EX00866-191
73.9.    ENDURANCE AMERICAN       EXCESS                _________________     _______________ _______________ UNKNOWN
         INSURANCE COMPANY        LIABILITY
                                  INSURANCE -
                                  POLICY NO.
                                  XSC30000154403
73.10. WESTCHESTER FIRE           EXECUTIVE RISK _________________            _______________ _______________ UNKNOWN
       INSURANCE COMPANY          PACKAGE
                                  INSURANCE -
                                  POLICY NO.
                                  G7176557A001




Official Form 206A/B                   Schedule A/B: Assets — Real and Personal Property                                      Page 20 of 23
                        Case 20-10010-CSS             Doc 328      Filed 03/03/20       Page 35 of 261

Debtor    Borden Dairy Company                                                                     Case number (if known) 20-10010

73.11. ACE AMERICAN               FOREIGN            _________________      _______________ _______________ UNKNOWN
       INSURANCE COMPANY          PACKAGE
                                  INSURANCE -
                                  POLICY NO.
                                  PHFD38280624
                                  007
73.12. ACE AMERICAN               GENERAL            _________________      _______________ _______________ UNKNOWN
       INSURANCE COMPANY          LIABILITY
                                  INSURANCE -
                                  POLICY NO. XSL
                                  G71233467
73.13. IRONSHORE SPECIALTY        POLLUTION          _________________      _______________ _______________ UNKNOWN
       INSURANCE COMPANY          INSURANCE -
                                  POLICY NO.
                                  000992202
73.14. ASPEN SPECIALTY            PRODUCT            _________________      _______________ _______________ UNKNOWN
       INSURANCE COMPANY          RECALL
                                  INSURANCE -
                                  POLICY NO.
                                  NC00A1F19
73.15. NORTH AMERICAN             PRODUCT            _________________      _______________ _______________ UNKNOWN
       CAPACITY INSURANCE         RECALL
       COMPANY                    INSURANCE -
                                  POLICY NO. PRL
                                  2000802 02
73.16. LAYERED - SEE GLOBAL       PROPERTY           _________________      _______________ _______________ UNKNOWN
       NOTES                      INSURANCE -
                                  POLICY NO.
                                  VARIOUS
73.17. HUDSON INSURANCE           SIDE A D&O         _________________      _______________ _______________ UNKNOWN
       COMPANY                    INSURANCE -
                                  POLICY NO. HN-
                                  0303-6119
73.18. ACE AMERICAN               WORKERS’       _________________          _______________ _______________ UNKNOWN
       INSURANCE COMPANY          COMPENSATION
                                  – AL INSURANCE
                                  -
                                  POLICY NO. WCU
                                  C66046643
73.19. INDEMNITY INSURANCE WORKERS’                  _________________      _______________ _______________ UNKNOWN
       CO. OF NORTH AMERICA COMPENSATION
                            - AOS
                            INSURANCE -
                            POLICY NO. WLR
                            C66046606
73.20. ACE AMERICAN               WORKERS’       _________________          _______________ _______________ UNKNOWN
       INSURANCE COMPANY          COMPENSATION
                                  - OH INSURANCE
                                  -
                                  POLICY NO. WCU
                                  C66037496

74.      Causes of action against third parties (whether or not a lawsuit
         has been filed)
                                                 Nature of claim                         Amount requested   Current value of
                                                                                                            debtor’s interest
74.1.    __________________________________      __________________________________      $_______________   $_______________




Official Form 206A/B                   Schedule A/B: Assets — Real and Personal Property                              Page 21 of 23
                           Case 20-10010-CSS                  Doc 328      Filed 03/03/20     Page 36 of 261

Debtor     Borden Dairy Company                                                                         Case number (if known) 20-10010

75.       Other contingent and unliquidated claims or causes of action of
          every nature, including counterclaims of the debtor and rights to
          set off claims
                                                         Nature of claim                      Amount requested   Current value of
                                                                                                                 debtor’s interest
75.1.     __________________________________             __________________________________   $_______________   $_______________

76.       Trusts, equitable or future interests in property
76.1.     _______________________________________________________________________________________                $_______________

77.       Other property of any kind not already listed
          Examples: Season tickets, country club membership
77.1.     INTERCOMPANY RECEIVABLE DUE FROM BORDEN DAIRY COMPANY OF ALABAMA, LLC                                  $314,747.84
77.2.     INTERCOMPANY RECEIVABLE DUE FROM BORDEN DAIRY COMPANY OF CINCINNATI, LLC                               $282,318.47
77.3.     INTERCOMPANY RECEIVABLE DUE FROM BORDEN DAIRY COMPANY OF FLORIDA, LLC                                  $139,845.39
77.4.     INTERCOMPANY RECEIVABLE DUE FROM BORDEN DAIRY COMPANY OF KENTUCKY, LLC                                 $61,663.38
77.5.     INTERCOMPANY RECEIVABLE DUE FROM BORDEN DAIRY COMPANY OF MADISONVILLE, LLC                             $184.30
77.6.     INTERCOMPANY RECEIVABLE DUE FROM BORDEN DAIRY COMPANY OF OHIO, LLC                                     $44,815.18
77.7.     INTERCOMPANY RECEIVABLE DUE FROM BORDEN DAIRY COMPANY OF SOUTH CAROLINA, LLC                           $296,742.59
77.8.     INTERCOMPANY RECEIVABLE DUE FROM BORDEN DAIRY COMPANY OF TEXAS LLC                                     $332,926,922.79
77.9.     INTERCOMPANY RECEIVABLE DUE FROM BORDEN TRANSPORT COMPANY OF CINCINNATI, LLC                           $232.84
77.10. INTERCOMPANY RECEIVABLE DUE FROM BORDEN TRANSPORT COMPANY OF OHIO, LLC                                    $60.59
77.11. INTERCOMPANY RECEIVABLE DUE FROM GEORGIA SOFT SERVE DELIGHTS, LLC                                         $744.70
77.12. INTERCOMPANY RECEIVABLE DUE FROM NATIONAL DAIRY, LLC                                                      $381,158,519.98
77.13. INTERCOMPANY RECEIVABLE DUE FROM NDH TRANSPORT, LLC                                                       $1,981.08
77.14. RELATED PARTY DUE FROM GRUPO LALA                                                                         $92,500.00
77.15. RELATED PARTY DUE FROM ACON INVESTMENT                                                                    $265,025.38
77.16. RELATED PARTY DUE FROM NEW LAGUNA                                                                         $917,026.10

78.     Total of part 11
        Add lines 71 through 77. Copy the total to line 90.                                                        $716,503,330.61

79.     Has any of the property listed in Part 11 been appraised by a professional within the last year?
        þ No
        ¨ Yes




Official Form 206A/B                          Schedule A/B: Assets — Real and Personal Property                            Page 22 of 23
                             Case 20-10010-CSS                       Doc 328            Filed 03/03/20                Page 37 of 261

Debtor    Borden Dairy Company                                                                                                   Case number (if known) 20-10010



 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.
      Type of property                                                                  Current value of                   Current value of
                                                                                        personal                           real property
                                                                                        property

80.   Cash, cash equivalents, and financial assets. Copy line 5,                          $26,657,445.04
      Part 1.

81.   Deposits and prepayments. Copy line 9, Part 2.                                       $1,112,053.30


82.   Accounts receivable. Copy line 12, Part 3.                                                $0.00


83.   Investments. Copy line 17, Part 4.                                                 UNDETERMINED


84.   Inventory. Copy line 23, Part 5.                                                          $0.00


85.   Farming and fishing-related assets. Copy line 33, Part 6.                                 $0.00


86.   Office furniture, fixtures, and equipment; and                                        $211,717.85
      collectibles. Copy line 43, Part 7.

87.   Machinery, equipment, and vehicles. Copy line 51, Part 8.                            $1,553,362.03



88.   Real property. Copy line 56, Part 9. ...................................................................... →           $140,611.71

89.   Intangibles and intellectual property. Copy line 66, Part 10.                      UNDETERMINED


90.   All other assets. Copy line 78, Part 11.                                     +      $716,503,330.61



91.   Total. Add lines 80 through 90 for each column. ..........91a.                      $746,037,908.83         + 91b.      $140,611.71




92.   Total of all property on Schedule A/B. Lines 91a + 91b = 92. ......................................................................     $746,178,520.54




Official Form 206A/B                              Schedule A/B: Assets — Real and Personal Property                                                Page 23 of 23
                         Case 20-10010-CSS                 Doc 328         Filed 03/03/20          Page 38 of 261


Fill in this information to identify the case:

Debtor name: Borden Dairy Company
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-10010

                                                                                                                             ¨ Check if this is an
                                                                                                                                    amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                    12/15

Be as complete and accurate as possible.

1.    Do any creditors have claims secured by debtor’s property?
      ¨ No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this
      form.
      þ Yes. Fill in all of the information below.

 Part 1:      List Creditors Who Have Secured Claims

2.    List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim, list the
      creditor separately for each claim.




Official Form 206D                    Schedule D: Creditors Who Have Claims Secured by Property                                       Page 1 of 11
                              Case 20-10010-CSS              Doc 328          Filed 03/03/20           Page 39 of 261

Debtor    Borden Dairy Company                                                                                   Case number (if known) 20-10010



                                                                                                            Column A         Column B
                                                                                                            Amount of        Value of
                                                                                                            Claim            collateral that
                                                                                                            Do not deduct    supports this
                                                                                                            the value of     claim
                                                                                                            collateral.


2.1.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BB&T EQUIPMENT FINANCE                             THE EQUIPMENT DESCRIBED ON THE                  UNDETERMINED UNDETERMINED
         CORPORATION                                        ATTACHMENT LEASED PURSUANT TO
         600 WASHINGTON AVENUE, SUITE 201                   THAT CERTAIN SCHEDULE NO.
         TOWSON MD 21204                                    9990002573-02-01-TLOOL DATED AS OF
                                                            JUNE 23, 2017, EXECUTED PURSUANT TO
         Creditor’s email address, if known                 THAT CERTAIN MASTER LEASE
                                                            AGREEMENT DATED AS OF JUNE 12, 2017
         _____________________________________
                                                            Describe the lien
         Date debt was incurred: 6/23/2017
                                                            UCC-1 ORIGINALLY RECORDED IN
         Last 4 digits of account number:
                                                            DELAWARE 6/23/2018, DOCUMENT #
         Do multiple creditors have an interest in the      20174148968
         same property?
                                                            Is the creditor an insider or related party?
         þ No                                               þ No
         ¨ Yes. Have you already specified the              ¨ Yes
         relative priority?
                                                            Is anyone else liable on this claim?
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ No
             _________________________________
             _________________________________              þ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______                     As of the petition filing date, the claim is:
                                                            Check all that apply.

                                                            ¨ Contingent
                                                            þ Unliquidated
                                                            ¨ Disputed




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                    Page 2 of 11
                              Case 20-10010-CSS              Doc 328          Filed 03/03/20           Page 40 of 261

Debtor    Borden Dairy Company                                                                                 Case number (if known) 20-10010

2.2.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BB&T EQUIPMENT FINANCE                             THE EQUIPMENT DESCRIBED BELOW                   UNDETERMINED UNDETERMINED
         CORPORATION                                        LEASED PURSUANT TO THAT CERTAIN
         600 WASHINGTON AVENUE, SUITE 201                   SCHEDULE NO. 9990002573-02-01-TL004
         TOWSON MD 21204                                    DATED AS OF NOVEMBER 10, 2017,
                                                            EXECUTED PURSUANT TO THAT CERTAIN
         Creditor’s email address, if known                 MASTER LEASE AGREEMENT DATED AS
                                                            OF JUNE 12, 2017
         _____________________________________
                                                            Describe the lien
         Date debt was incurred: 11/10/2017
                                                            UCC-1 ORIGINALLY RECORDED IN
         Last 4 digits of account number:
                                                            DELAWARE 11/10/2017, DOCUMENT #
         Do multiple creditors have an interest in the      20177481460
         same property?
                                                            Is the creditor an insider or related party?
         þ No                                               þ No
         ¨ Yes. Have you already specified the              ¨ Yes
         relative priority?
                                                            Is anyone else liable on this claim?
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ No
             _________________________________
             _________________________________              þ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______                     As of the petition filing date, the claim is:
                                                            Check all that apply.

                                                            ¨ Contingent
                                                            þ Unliquidated
                                                            ¨ Disputed
2.3.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BB&T EQUIPMENT FINANCE                             THE EQUIPMENT DESCRIBED BELOW                   UNDETERMINED UNDETERMINED
         CORPORATION                                        LEASED PURSUANT TO THAT CERTAIN
         600 WASHINGTON AVENUE, SUITE 201                   SCHEDULE NO. 9990002573-02-01-TL004
         TOWSON MD 21204                                    DATED AS OF NOVEMBER 10, 2017,
                                                            EXECUTED PURSUANT TO THAT CERTAIN
         Creditor’s email address, if known                 MASTER LEASE AGREEMENT DATED AS
                                                            OF JUNE 12, 2017
         _____________________________________
                                                            Describe the lien
         Date debt was incurred: 11/10/2017
                                                            UCC-1 ORIGINALLY RECORDED IN
         Last 4 digits of account number:
                                                            DELAWARE 11/10/2017, DOCUMENT #
         Do multiple creditors have an interest in the      20177481460
         same property?
                                                            Is the creditor an insider or related party?
         þ No                                               þ No
         ¨ Yes. Have you already specified the              ¨ Yes
         relative priority?
                                                            Is anyone else liable on this claim?
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ No
             _________________________________
             _________________________________              þ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______                     As of the petition filing date, the claim is:
                                                            Check all that apply.

                                                            ¨ Contingent
                                                            þ Unliquidated
                                                            ¨ Disputed
Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                  Page 3 of 11
                              Case 20-10010-CSS              Doc 328          Filed 03/03/20           Page 41 of 261

Debtor    Borden Dairy Company                                                                                 Case number (if known) 20-10010

2.4.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BB&T EQUIPMENT FINANCE                             THE EQUIPMENT DESCRIBED BELOW                   UNDETERMINED UNDETERMINED
         CORPORATION                                        LEASED PURSUANT TO THAT CERTAIN
         600 WASHINGTON AVENUE, SUITE 201                   SCHEDULE NO. 9990002573-02-01-TL006
         TOWSON MD 21204                                    DATED AS OF NOVEMBER 10, 2017,
                                                            EXECUTED PURSUANT TO THAT CERTAIN
         Creditor’s email address, if known                 MASTER LEASE AGREEMENT DATED AS
                                                            OF JUNE 12, 2017
         _____________________________________
                                                            Describe the lien
         Date debt was incurred: 11/10/2017
                                                            UCC-1 ORIGINALLY RECORDED IN
         Last 4 digits of account number:
                                                            DELAWARE 11/10/2017, DOCUMENT #
         Do multiple creditors have an interest in the      20177481528
         same property?
                                                            Is the creditor an insider or related party?
         þ No                                               þ No
         ¨ Yes. Have you already specified the              ¨ Yes
         relative priority?
                                                            Is anyone else liable on this claim?
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ No
             _________________________________
             _________________________________              þ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______                     As of the petition filing date, the claim is:
                                                            Check all that apply.

                                                            ¨ Contingent
                                                            þ Unliquidated
                                                            ¨ Disputed
2.5.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BB&T EQUIPMENT FINANCE                             THE EQUIPMENT DESCRIBED BELOW                   UNDETERMINED UNDETERMINED
         CORPORATION                                        LEASED PURSUANT TO THAT CERTAIN
         600 WASHINGTON AVENUE, SUITE 201                   SCHEDULE NO. 9990002573-02-01-TL006
         TOWSON MD 21204                                    DATED AS OF NOVEMBER 10, 2017,
                                                            EXECUTED PURSUANT TO THAT CERTAIN
         Creditor’s email address, if known                 MASTER LEASE AGREEMENT DATED AS
                                                            OF JUNE 12, 2017
         _____________________________________
                                                            Describe the lien
         Date debt was incurred: 11/10/2017
                                                            UCC-1 ORIGINALLY RECORDED IN
         Last 4 digits of account number:
                                                            DELAWARE 11/10/2017, DOCUMENT #
         Do multiple creditors have an interest in the      20177481973
         same property?
                                                            Is the creditor an insider or related party?
         þ No                                               þ No
         ¨ Yes. Have you already specified the              ¨ Yes
         relative priority?
                                                            Is anyone else liable on this claim?
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      þ No
             _________________________________
             _________________________________              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______                     As of the petition filing date, the claim is:
                                                            Check all that apply.

                                                            ¨ Contingent
                                                            þ Unliquidated
                                                            ¨ Disputed
Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                  Page 4 of 11
                              Case 20-10010-CSS              Doc 328          Filed 03/03/20           Page 42 of 261

Debtor    Borden Dairy Company                                                                                 Case number (if known) 20-10010

2.6.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BB&T EQUIPMENT FINANCE                             THE EQUIPMENT DESCRIBED BELOW                   UNDETERMINED UNDETERMINED
         CORPORATION                                        LEASED PURSUANT TO THAT CERTAIN
         600 WASHINGTON AVENUE, SUITE 201                   SCHEDULE NO. 9990002573-02-01-TL007
         TOWSON MD 21204                                    DATED AS OF DECEMBER 18, 2017,
                                                            EXECUTED PURSUANT TO THAT CERTAIN
         Creditor’s email address, if known                 MASTER LEASE AGREEMENT DATED AS
                                                            OF JUNE 12, 2017
         _____________________________________
                                                            Describe the lien
         Date debt was incurred: 12/18/2017
                                                            UCC-1 ORIGINALLY RECORDED IN
         Last 4 digits of account number:
                                                            DELAWARE 12/18/2017, DOCUMENT #
         Do multiple creditors have an interest in the      20178369094
         same property?
                                                            Is the creditor an insider or related party?
         þ No                                               þ No
         ¨ Yes. Have you already specified the              ¨ Yes
         relative priority?
                                                            Is anyone else liable on this claim?
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      þ No
             _________________________________
             _________________________________              ¨ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______                     As of the petition filing date, the claim is:
                                                            Check all that apply.

                                                            ¨ Contingent
                                                            þ Unliquidated
                                                            ¨ Disputed
2.7.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         BOK FINANCIAL EQUIPMENT FINANCE,                   EQUIPMENT LEASE GUARANTY                        UNDETERMINED UNDETERMINED
         INC.
         5956 SHERRY LANE, SUITE 600                        Describe the lien
         DALLAS TX 75225
                                                            EQUIPMENT LEASE GUARANTY
         Creditor’s email address, if known
                                                            Is the creditor an insider or related party?
         _____________________________________
                                                            þ No
         Date debt was incurred: 10/10/2019
                                                            ¨ Yes
         Last 4 digits of account number:                   Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?
                                                            ¨ No
                                                            þ Yes. Fill out Schedule H: Codebtors
         þ No                                               (Official Form 206H).
         ¨ Yes. Have you already specified the              As of the petition filing date, the claim is:
         relative priority?                                 Check all that apply.
             ¨ No. Specify each creditor, including         ¨ Contingent
             this creditor, and its relative priority.
             _________________________________              þ Unliquidated
             _________________________________              ¨ Disputed
             ¨ Yes. The relative priority of creditors is
             specified on lines: ______




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                  Page 5 of 11
                              Case 20-10010-CSS              Doc 328          Filed 03/03/20           Page 43 of 261

Debtor    Borden Dairy Company                                                                                 Case number (if known) 20-10010

2.8.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         PACCAR FINANCIAL CORP.                             EQUIPMENT LEASE GUARANTY                        UNDETERMINED UNDETERMINED
         P.O. BOX 2144
         DENTON TX 76202-2144                               Describe the lien

         Creditor’s email address, if known                 EQUIPMENT LEASE GUARANTY

         _____________________________________              Is the creditor an insider or related party?

         Date debt was incurred: 7/20/2015                  þ No
         Last 4 digits of account number:                   ¨ Yes
                                                            Is anyone else liable on this claim?
         Do multiple creditors have an interest in the
         same property?                                     ¨ No
         þ No                                               þ Yes. Fill out Schedule H: Codebtors
         ¨ Yes. Have you already specified the              (Official Form 206H).
         relative priority?                                 As of the petition filing date, the claim is:
                                                            Check all that apply.
             ¨ No. Specify each creditor, including
             this creditor, and its relative priority.      ¨ Contingent
             _________________________________
             _________________________________              þ Unliquidated
             ¨ Yes. The relative priority of creditors is   ¨ Disputed
             specified on lines: ______

2.9.     Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         PITNEY BOWES GLOBAL FINANCIAL                      ALL EQUIPMENT OF WHATEVER NATURE                UNDETERMINED UNDETERMINED
         SERVICES LLC                                       MANUFACTURED, SOLD, DISTRIBUTED OR
         27 WATERVIEW DRIVE                                 FINANCED BY PITNEY BOWES INC.
         SHELTON CT 06484                                   AND/OR ITS SUBSIDIARIES, INCLUDING
                                                            PITNEY BOWES GLOBAL FINANCIAL
         Creditor’s email address, if known                 SERVICES LLC, AND ALL PROCEEDS
                                                            THEREFROM, ACCESSORIES, ADDITIONS
         _____________________________________
                                                            AND ATTACHMENTS THERETO AND
         Date debt was incurred: 12/6/2017                  REPLACEMENTS THEREFOR

         Last 4 digits of account number:                   Describe the lien

         Do multiple creditors have an interest in the      UCC-1 ORIGINALLY RECORDED IN TEXAS
         same property?                                     12/6/2017, DOCUMENT # 170040935978

         þ No                                               Is the creditor an insider or related party?

         ¨ Yes. Have you already specified the              þ No
         relative priority?                                 ¨ Yes
             ¨ No. Specify each creditor, including         Is anyone else liable on this claim?
             this creditor, and its relative priority.
             _________________________________              þ No
             _________________________________
                                                            ¨ Yes. Fill out Schedule H: Codebtors
             ¨ Yes. The relative priority of creditors is   (Official Form 206H).
             specified on lines: ______
                                                            As of the petition filing date, the claim is:
                                                            Check all that apply.

                                                            ¨ Contingent
                                                            þ Unliquidated
                                                            ¨ Disputed




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                  Page 6 of 11
                              Case 20-10010-CSS              Doc 328          Filed 03/03/20           Page 44 of 261

Debtor    Borden Dairy Company                                                                                  Case number (if known) 20-10010

2.10.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         PNC BANK, NATIONAL ASSOCIATION, AS                 ALL ASSETS OF DEBTOR, WHETHER NOW               $255,800,000.00   UNDETERMINED
         AGENT                                              OWNED OR HEREAFTER ACQUIRED
         500 FIRST AVENUE
         PITTSBURGH PA 15219                                Describe the lien

         Creditor’s email address, if known                 UCC-1 ORIGINALLY RECORDED 7/6/2017 IN
                                                            DELAWARE, DOCUMENT # 20174448178
         _____________________________________
                                                            Is the creditor an insider or related party?
         Date debt was incurred: 7/6/2017
                                                            þ No
         Last 4 digits of account number:
                                                            ¨ Yes
         Do multiple creditors have an interest in the
                                                            Is anyone else liable on this claim?
         same property?

         þ No                                               ¨ No
         ¨ Yes. Have you already specified the              þ Yes. Fill out Schedule H: Codebtors
                                                            (Official Form 206H).
         relative priority?
                                                            As of the petition filing date, the claim is:
             ¨ No. Specify each creditor, including         Check all that apply.
             this creditor, and its relative priority.
             _________________________________              þ Contingent
             _________________________________
             ¨ Yes. The relative priority of creditors is   ¨ Unliquidated
             specified on lines: ______                     ¨ Disputed
2.11.    Creditor's name and address                        Describe debtor’s property that is subject
                                                            to a lien

         SHI INTERNATIONAL CORP                             ALL EQUIPMENT OF ANY MAKE OR                    UNDETERMINED UNDETERMINED
         1111 OLD EAGLE SCHOOL RD                           MANUFACTURE, TOGETHER WITH ALL
         WAYNE PA 19087                                     ACCESSORIES AND ATTACHMENTS
                                                            FINANCED BY OR LEASED TO LESSEE BY
         Creditor’s email address, if known                 LESSOR UNDER LEASE AGREEMENT
                                                            NUMBER SHI 2626 AND ALL PROCEEDS
         _____________________________________
                                                            THEREOF
         Date debt was incurred: 2/3/2017
                                                            Describe the lien
         Last 4 digits of account number:
                                                            UCC-1 ORIGINALLY RECORDED IN
         Do multiple creditors have an interest in the      DELAWARE 02/03/2017, DOCUMENT #
         same property?                                     20170787215

         þ No                                               Is the creditor an insider or related party?

         ¨ Yes. Have you already specified the              þ No
         relative priority?                                 ¨ Yes
             ¨ No. Specify each creditor, including         Is anyone else liable on this claim?
             this creditor, and its relative priority.
             _________________________________              þ No
             _________________________________
                                                            ¨ Yes. Fill out Schedule H: Codebtors
             ¨ Yes. The relative priority of creditors is   (Official Form 206H).
             specified on lines: ______
                                                            As of the petition filing date, the claim is:
                                                            Check all that apply.

                                                            ¨ Contingent
                                                            þ Unliquidated
                                                            ¨ Disputed




Official Form 206D                     Schedule D: Creditors Who Have Claims Secured by Property                                   Page 7 of 11
                              Case 20-10010-CSS           Doc 328          Filed 03/03/20           Page 45 of 261

Debtor    Borden Dairy Company                                                                              Case number (if known) 20-10010

2.12.    Creditor's name and address                     Describe debtor’s property that is subject
                                                         to a lien

         WELLS FARGO BANK, N. A.                         THE EQUIPMENT DESCRIBED BELOW AND               UNDETERMINED UNDETERMINED
         300 TRI-STATE INTERNATIONAL STE 400             ALL EQUIPMENT PARTS, ACCESSORIES,
         LINCOLNSHIRE IL 60069                           SUBSTITUTIONS, ADDITIONS,
                                                         ACCESSIONS AND REPLACEMENTS
         Creditor’s email address, if known              THERETO AND THEREOF, ETC. - 2 NEW
                                                         2017 CROWN SC5225-30 FORKLIFTS S/N
         _____________________________________
                                                         10059897, 10059896 2 NEW DOUGLAS 18-
         Date debt was incurred: 12/21/2017              85DL-17 BATTERIES S/N MRJ001648/1648

         Last 4 digits of account number:                Describe the lien

         Do multiple creditors have an interest in the   UCC-1 ORIGINALLY RECORDED IN
         same property?                                  DELAWARE 12/21/2017, DOCUMENT #
                                                         20178481063
         þ No                                            Is the creditor an insider or related party?
         ¨ Yes. Have you already specified the
         relative priority?                              þ No
             ¨ No. Specify each creditor, including      ¨ Yes
             this creditor, and its relative priority.   Is anyone else liable on this claim?
             _________________________________
             _________________________________            þ No
             ¨ Yes. The relative priority of creditors is ¨ Yes. Fill out Schedule H: Codebtors
             specified on lines: ______                  (Official Form 206H).
                                                         As of the petition filing date, the claim is:
                                                         Check all that apply.

                                                         ¨ Contingent
                                                         þ Unliquidated
                                                         ¨ Disputed




Official Form 206D                    Schedule D: Creditors Who Have Claims Secured by Property                                Page 8 of 11
                               Case 20-10010-CSS              Doc 328          Filed 03/03/20           Page 46 of 261

Debtor     Borden Dairy Company                                                                                          Case number (if known) 20-10010

2.13.     Creditor's name and address                        Describe debtor’s property that is subject
                                                             to a lien

          WELLS FARGO BANK, N. A.                            THE EQUIPMENT DESCRIBED BELOW AND                   UNDETERMINED UNDETERMINED
          300 TRI-STATE INTERNATIONAL STE 400                ALL EQUIPMENT PARTS, ACCESSORIES,
          LINCOLNSHIRE IL 60069                              SUBSTITUTIONS, ADDITIONS,
                                                             ACCESSIONS AND REPLACEMENTS
          Creditor’s email address, if known                 THERETO AND THEREOF, ETC. - 2 NEW
                                                             2017 CROWN C51050-50 FORKLIFT S/N
          _____________________________________
                                                             10059898 10059899
          Date debt was incurred: 1/19/2018
                                                             Describe the lien
          Last 4 digits of account number:
                                                             UCC-1 ORIGINALLY RECORDED IN
          Do multiple creditors have an interest in the      DELAWARE 01/19/2018, DOCUMENT #
          same property?                                     20180440707

          þ No                                               Is the creditor an insider or related party?

          ¨ Yes. Have you already specified the              þ No
          relative priority?                                 ¨ Yes
              ¨ No. Specify each creditor, including         Is anyone else liable on this claim?
              this creditor, and its relative priority.
              _________________________________              þ No
              _________________________________
              ¨ Yes. The relative priority of creditors is   ¨ Yes. Fill out Schedule H: Codebtors
                                                             (Official Form 206H).
              specified on lines: ______
                                                             As of the petition filing date, the claim is:
                                                             Check all that apply.

                                                             ¨ Contingent
                                                             þ Unliquidated
                                                             ¨ Disputed


        Total of the dollar amounts from Part 1, Column A, including the amounts
3.                                                                                                     $255,800,000.00
        from the Additional Page, if any.




 Part 2:      List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be
listed are collection agencies, assignees of claims listed above, and attorneys for secured creditors.
If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed,
copy this page.
          Name and address                                                                                   On which line in        Last 4 digits of
                                                                                                             Part 1 did you enter    account number
                                                                                                             the related             for this entity
                                                                                                             creditor?

3.1.      ASHBY & GEDDES PA                                                                                  Line 2.8                _______________
          WILLIAM P BOWDEN;MICHAEL D DEBAECKE
          500 DELAWARE AVE.,8TH FLOOR
          P O BOX 1150
          WILMINGTON DE 19899-1150

3.2.      BLANK ROME LLP                                                                                     Line 2.10               _______________
          REGINA STANGO KELBON;JOSEF W MINTZ
          1201 N MARKET ST.,STE 800
          WILMINGTON DE 19801




Official Form 206D                      Schedule D: Creditors Who Have Claims Secured by Property                                           Page 9 of 11
                       Case 20-10010-CSS          Doc 328     Filed 03/03/20      Page 47 of 261

Debtor    Borden Dairy Company                                                                  Case number (if known) 20-10010

3.3.     BLANK ROME LLP                                                             Line 2.10               _______________
         ROBERT B. STEIN
         1271 AVENUE OF THE AMERICAS
         NEW YORK NY 10020

3.4.     BURR & FORMAN LLP                                                          Line 2.1                _______________
         J. CORY FALGOWSKI, ESQ.
         1201 N. MARKET ST STE 1407
         WILMINGTON DE 19801

3.5.     BURR & FORMAN LLP                                                          Line 2.2                _______________
         J. CORY FALGOWSKI, ESQ.
         1201 N. MARKET ST STE 1407
         WILMINGTON DE 19801

3.6.     BURR & FORMAN LLP                                                          Line 2.3                _______________
         J. CORY FALGOWSKI, ESQ.
         1201 N. MARKET ST STE 1407
         WILMINGTON DE 19801

3.7.     BURR & FORMAN LLP                                                          Line 2.4                _______________
         J. CORY FALGOWSKI, ESQ.
         1201 N. MARKET ST STE 1407
         WILMINGTON DE 19801

3.8.     BURR & FORMAN LLP                                                          Line 2.5                _______________
         J. CORY FALGOWSKI, ESQ.
         1201 N. MARKET ST STE 1407
         WILMINGTON DE 19801

3.9.     BURR & FORMAN LLP                                                          Line 2.6                _______________
         J. CORY FALGOWSKI, ESQ.
         1201 N. MARKET ST STE 1407
         WILMINGTON DE 19801

3.10.    BURR & FORMAN LLP                                                          Line 2.1                _______________
         PAUL DURDALLER; VALERIE RICHMOND
         171 17TH STREET, NW, STE 1100
         ATLANTA GA 30363

3.11.    BURR & FORMAN LLP                                                          Line 2.2                _______________
         PAUL DURDALLER; VALERIE RICHMOND
         171 17TH STREET, NW, STE 1100
         ATLANTA GA 30363

3.12.    BURR & FORMAN LLP                                                          Line 2.3                _______________
         PAUL DURDALLER; VALERIE RICHMOND
         171 17TH STREET, NW, STE 1100
         ATLANTA GA 30363

3.13.    BURR & FORMAN LLP                                                          Line 2.4                _______________
         PAUL DURDALLER; VALERIE RICHMOND
         171 17TH STREET, NW, STE 1100
         ATLANTA GA 30363

3.14.    BURR & FORMAN LLP                                                          Line 2.5                _______________
         PAUL DURDALLER; VALERIE RICHMOND
         171 17TH STREET, NW, STE 1100
         ATLANTA GA 30363

3.15.    BURR & FORMAN LLP                                                          Line 2.6                _______________
         PAUL DURDALLER; VALERIE RICHMOND
         171 17TH STREET, NW, STE 1100
         ATLANTA GA 30363

3.16.    KING & SPALDING LLP                                                        Line 2.10               _______________
         PETER MONTONI;CHRISTOPHER G BOIES; STEPHEN M BLANK
         1185 AVE OF THE AMERICAS,34TH FLOOR
         NEW YORK NY 10036




Official Form 206D               Schedule D: Creditors Who Have Claims Secured by Property                        Page 10 of 11
                     Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 48 of 261

Debtor    Borden Dairy Company                                                                  Case number (if known) 20-10010

3.17.    KING & SPALDING LLP                                                        Line 2.10               _______________
         ROGER G. SCHWARTZ
         1185 AVENUE OF THE AMERICAS
         34TH FLOOR
         NEW YORK NY 10036

3.18.    KING & SPALDING LLP                                                        Line 2.10               _______________
         W. TODD HOLLEMAN
         1185 AVENUE OF THE AMERICAS
         NEW YORK NY 10036-4003

3.19.    MORRIS NICHOLS ARSHT & TUNNELL LLP                                         Line 2.10               _______________
         MATTHEW B HARVEY;MATTHEW O TALMO
         1201 NORTH MARKET ST.,STE 1600
         WILMINGTON DE 19801

3.20.    MORRIS NICHOLS ARSHT & TUNNELL LLP                                         Line 2.10               _______________
         ROBERT J DEHNEY;CURTIS S MILLER
         1201 NORTH MARKET ST.,STE 1600
         WILMINGTON DE 19801




Official Form 206D               Schedule D: Creditors Who Have Claims Secured by Property                        Page 11 of 11
                         Case 20-10010-CSS                  Doc 328          Filed 03/03/20         Page 49 of 261


Fill in this information to identify the case:

Debtor name: Borden Dairy Company
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-10010

                                                                                                                               ¨ Check if this is an
                                                                                                                                      amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                              12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G) .Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.



 Part 1:    List All Creditors with PRIORITY Unsecured Claims

1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
       ¨ No. Go to Part 2.
       þ Yes. Go to line 2.
2.      List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the
        debtor has more than 3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.


2.1.    Priority creditor’s name and mailing          As of the petition filing date, the claim      Total claim             Priority amount
        address                                       is:
                                                      Check all that apply.                          UNDETERMINED            UNDETERMINED
        CCA – DIVISION OF TAXATION
        PO BOX 94810                                  ¨ Contingent
        CLEVELAND OH 44101-4810
                                                      þ Unliquidated                                                         Nonpriority amount

                                                      ¨ Disputed                                                             UNDETERMINED

        Date or dates debt was incurred               Basis for the claim:
        2019                                          TAX

        Last 4 digits of account                      Is the claim subject to offset?
        number:
                                                      ¨ No
        Specify Code subsection of PRIORITY
        unsecured claim:11 U.S.C. § 507(a) (8)        ¨ Yes

2.2.    Priority creditor’s name and mailing          As of the petition filing date, the claim      Total claim             Priority amount
        address                                       is:
                                                      Check all that apply.                          UNDETERMINED            UNDETERMINED
        CITY OF COLUMBUS, INCOME TAX
        DIVISION                                      ¨ Contingent
        PO BOX 182437
        COLUMBUS OH 43218-2437                        þ Unliquidated                                                         Nonpriority amount

                                                      ¨ Disputed                                                             UNDETERMINED

        Date or dates debt was incurred               Basis for the claim:
        2019                                          TAX

        Last 4 digits of account                      Is the claim subject to offset?
        number:
                                                      ¨ No
        Specify Code subsection of PRIORITY
        unsecured claim:11 U.S.C. § 507(a) (8)        ¨ Yes
Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 1 of 73
                         Case 20-10010-CSS                Doc 328          Filed 03/03/20       Page 50 of 261

Debtor    Borden Dairy Company                                                                                Case number (if known) 20-10010




2.3.     Priority creditor’s name and mailing       As of the petition filing date, the claim   Total claim            Priority amount
         address                                    is:
                                                    Check all that apply.                       UNDETERMINED           UNDETERMINED
         INTERNAL REVENUE SERVICE
         CINCINNATI OH 45999-0039                   ¨ Contingent
                                                    þ Unliquidated                                                     Nonpriority amount

                                                    ¨ Disputed                                                         UNDETERMINED

         Date or dates debt was incurred            Basis for the claim:
         2019                                       TAX

         Last 4 digits of account                   Is the claim subject to offset?
         number:
                                                    ¨ No
         Specify Code subsection of PRIORITY
         unsecured claim:11 U.S.C. § 507(a) (8)     ¨ Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 2 of 73
                          Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 51 of 261

Debtor     Borden Dairy Company                                                                              Case number (if known) 20-10010



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims

3.         List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors
           with nonpriority unsecured claims, fill out and attach the Additional Page of Part 2.


3.1.       Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           1SYNC INC                                                                                         $15,412.94
           DEPT 781341                                       ¨ Contingent
           DETROIT MI 48278-1341
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           NON-MILK DISBURSEMENTS
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             ¨ No
                                                             þ Yes

3.2.       Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           A W HERNDON OIL CO INC                                                                            $3,057.04
           ATTN SHERRI HERDON                                ¨ Contingent
           PO BOX 640
           ABBEVILLE AL 36310                                ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           HEALTH, WELFARE & WORKER'S COMP
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             ¨ No
                                                             þ Yes

3.3.       Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                             Check all that apply.
           ABACUS RETIREMENT PLAN CONSULTING                                                                 $242.48
           506 JAMBOREE WAY                                  ¨ Contingent
           EULESS TX 76039-0000
                                                             ¨ Unliquidated
                                                             ¨ Disputed
           Date or dates debt was incurred                   Basis for the claim:
           VARIOUS                                           NON-MILK DISBURSEMENTS
           Last 4 digits of account number:                  Is the claim subject to offset?

                                                             ¨ No
                                                             þ Yes




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 3 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 52 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.4.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ADVANCE INSTALLATION SERVICES                                                                     $50.00
         1180 113TH ST                                     ¨ Contingent
         GRAND PRAIRIE TX 75050
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.5.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AFS TECHNOLOGIES HOLDINGS INC                                                                     $22,578.24
         2141 E HIGHLAND AVE STE 100                       ¨ Contingent
         PHOENIX AZ 85016-4737
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.6.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AIR CONDITIONING INNOVATIVE                                                                       $128,327.00
         PO BOX 3274                                       ¨ Contingent
         MCKINNEY TX 75070
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 4 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 53 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.7.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AIRGAS USA, LLC                                                                                   $59,441.05
         PO BOX 802576                                     ¨ Contingent
         CHICAGO IL 60680-2576
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.8.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AKILI INC                                                                                         $1,304.95
         400 LAS COLINAS BLVD E STE 450                    ¨ Contingent
         IRVING TX 75039-5605
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.9.     Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ALLEN, MICHAEL                                                                                    UNDETERMINED
         802 EAST BUCKLEY                                  þ Contingent
         BROWNFIELD TX 79316
                                                           þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           LEGACY MEDICAL EXPENSES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 5 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 54 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.10.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ANDREA FISCHER NEWMAN                                                                             $23,395.67
         101 N MAIN ST APT 1007                            ¨ Contingent
         ANN ARBOR MI 48104-1475
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.11.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ARIBA INC                                                                                         $27,364.00
         PO BOX 642962                                     ¨ Contingent
         PITTSBURGH PA 15264-2962
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.12.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AT & T                                                                                            $153.81
         PO BOX 9009                                       ¨ Contingent
         CAROL STREAM IL 60197-9009
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           HEALTH, WELFARE & WORKER'S COMP
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 6 of 73
                        Case 20-10010-CSS             Doc 328          Filed 03/03/20          Page 55 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.13.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AT&T                                                                                              $58,356.66
         P.O. BOX 5080                                     ¨ Contingent
         CAROL STREAM IL 60197-5080
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.14.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AT&T                                                                                              $14,517.58
         ACCT 200595827277                                 ¨ Contingent
         PO BOX 5019
         CAROL STREAM IL 60197-5019                        ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.15.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AT&T MOBILITY                                                                                     $122,495.85
         P O BOX 6463                                      ¨ Contingent
         CAROL STREAM IL 60197-6463
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 7 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 56 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.16.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AUTOMATIONEDGE TECHOLOGIES INC                                                                    $139,500.00
         PO BOX 3221                                       ¨ Contingent
         SUGARLAND TX 77487-3221
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.17.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         AUTOMOTIVE RENTALS, INC                                                                           $302.85
         4001 LEADENHALL ROAD                              ¨ Contingent
         MT. LAUREL NJ 08054
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.18.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BEN GARRETT                                                                                       $82.04
         5203 MCCOMMAS BLVD                                ¨ Contingent
         DALLAS TX 75206-5621
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 8 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 57 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.19.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BIELS DOCUMENT MANAGEMENT                                                                         $3,646.00
         1201 INDIAN CHURCH RD                             ¨ Contingent
         WEST SENECA NY 14224-1307
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.20.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BMI BUSINESS MACHINES INTERNATIONAL                                                               $44,739.96
         826 OFFICE PARK CIR STE 107                       ¨ Contingent
         LEWISVILLE TX 75057-3168
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.21.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BOK FINANCIAL EQUIPMENT FINANCE                                                                   $525.00
         C/O BOKF DBA BANK OF OKLA                         ¨ Contingent
         PO BOX 1381
         TULSA OK 74101-1381                               ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 9 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 58 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.22.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BOK FINANCIAL EQUIPMENT FINANCE, INC.                                                             UNDETERMINED
         ATTN PRESIDENT - LEASING                          þ Contingent
         5956 SHERRY LANE, SUITE 600
         DALLAS TX 75225                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           BOK EQUIPMENT LEASE GUARANTEE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.23.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BORDEN DAIRY COMPANY OF ALABAMA, LLC                                                              $185,283.84
         8750 N. CENTRAL EXPRESSWAY, STE 400               ¨ Contingent
         DALLAS TX 75231
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY TRANSACTIONS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.24.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BORDEN DAIRY COMPANY OF CINCINNATI, LLC                                                           $1,038,930.21
         8750 N. CENTRAL EXPRESSWAY, STE 400               ¨ Contingent
         DALLAS TX 75231
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY TRANSACTIONS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 10 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 59 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.25.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BORDEN DAIRY COMPANY OF FLORIDA, LLC                                                              $1,290,639.23
         8750 N. CENTRAL EXPRESSWAY, STE 400               ¨ Contingent
         DALLAS TX 75231
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY TRANSACTIONS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.26.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BORDEN DAIRY COMPANY OF KENTUCKY, LLC                                                             $134,592.67
         8750 N. CENTRAL EXPRESSWAY, STE 400               ¨ Contingent
         DALLAS TX 75231
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY TRANSACTIONS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.27.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BORDEN DAIRY COMPANY OF MADISONVILLE,                                                             $386,594.84
         LLC                                               ¨ Contingent
         8750 N. CENTRAL EXPRESSWAY, STE 400
         DALLAS TX 75231                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY TRANSACTIONS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 11 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 60 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.28.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BORDEN DAIRY COMPANY OF OHIO, LLC                                                                 $110,928.03
         8750 N. CENTRAL EXPRESSWAY, STE 400               ¨ Contingent
         DALLAS TX 75231
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY TRANSACTIONS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.29.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BORDEN DAIRY COMPANY OF SOUTH                                                                     $92,869.66
         CAROLINA, LLC                                     ¨ Contingent
         8750 N. CENTRAL EXPRESSWAY, STE 400
         DALLAS TX 75231                                   ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY TRANSACTIONS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.30.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BORDEN DAIRY COMPANY OF TEXAS LLC                                                                 $234,994,845.37
         8750 N. CENTRAL EXPRESSWAY, STE 400               ¨ Contingent
         DALLAS TX 75231
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY TRANSACTIONS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 12 of 73
                        Case 20-10010-CSS             Doc 328          Filed 03/03/20          Page 61 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.31.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BORDEN DAIRY HOLDINGS LLC                                                                         UNDETERMINED
         ATTN: PRESIDENT/CEO                               þ Contingent
         8750 NORTH CENTRAL EXPRESSWAY
         SUITE 400                                         ¨ Unliquidated
         DALLAS TX 75231                                   ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           BOK EQUIPMENT LEASE GUARANTEE
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.32.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BRIGHT HOUSE NETWORKS                                                                             $26,977.50
         PO BOX 31710                                      ¨ Contingent
         TAMPA FL 33631-3710
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.33.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         BRONIEC ASSOCIATES INC                                                                            $43,780.62
         PO BOX 748                                        ¨ Contingent
         NORCROSS GA 30091-0748
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 13 of 73
                        Case 20-10010-CSS             Doc 328          Filed 03/03/20          Page 62 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.34.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CABLE ONE INC                                                                                     $22,720.49
         PO BOX 9001009                                    ¨ Contingent
         LOUISVILLE KY 40290-1009
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.35.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CABLE TV OF EAST ALABAMA                                                                          $1,860.00
         PO BOX 910                                        ¨ Contingent
         PHENIX CITY AL 36868-0910
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.36.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CANON SOLUTIONS AMERICA INC                                                                       $6,987.50
         15004 COLLECTIONS                                 þ Contingent
         CHICAGO IL 60693
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 14 of 73
                        Case 20-10010-CSS             Doc 328          Filed 03/03/20          Page 63 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.37.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CCH INCORPORATED WOLTERS KLUWER                                                                   $5,250.00
         PO BOX 4307                                       ¨ Contingent
         CAROL STREAM IL 60197-4307
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.38.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CENTURY LINK                                                                                      $5,620.00
         PO BOX 1319                                       ¨ Contingent
         CHARLOTTE NC 28201-1319
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.39.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CHARTER COMMUNICATIONS HOLDING                                                                    $20,291.73
         PO BOX 742614                                     ¨ Contingent
         CINCINNATI OH 45274-2614
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 15 of 73
                        Case 20-10010-CSS             Doc 328          Filed 03/03/20          Page 64 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.40.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CHD NORTH AMERICA                                                                                 UNDETERMINED
         130 S JEFFERSON ST SUITE 250                      ¨ Contingent
         CHICAGO IL 60661-5761
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.41.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CIBER GLOBAL LLC                                                                                  $12,093.48
         PO BOX 775377                                     ¨ Contingent
         CHICAGO IL 60677-5377
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           HEALTH, WELFARE & WORKER'S COMP
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.42.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CINCINNATI BELL                                                                                   $15,125.00
         PO BOX 748003                                     ¨ Contingent
         CINCINNATI OH 45274-8003
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 16 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 65 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.43.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CIT TECHNOLOGY SERVICES                                                                           $17,700.00
         21719 NETWORK PLACE                               ¨ Contingent
         CHICAGO IL 60673-1217
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.44.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CIT BANK NA                                                                                       $4,018.60
         21146 NETWORK PLACE                               ¨ Contingent
         CHICAGO IL 60673-1211
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.45.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CITY OF DALLAS                                                                                    $2,132.00
         CITY HALL 2D SOUTH                                ¨ Contingent
         DALLAS TX 75277-0001
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           TAXES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 17 of 73
                        Case 20-10010-CSS             Doc 328          Filed 03/03/20          Page 66 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.46.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CITY OF HOPKINSVILLE                                                                              $83,592.04
         P. O. BOX 707                                     ¨ Contingent
         HOPKINSVILLE KY 42241-0707
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           HEALTH, WELFARE & WORKER'S COMP
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.47.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CITY OF JACKSON                                                                                   $1,500.00
         P.O. BOX 1096                                     ¨ Contingent
         400 COMMERCE ST.
         JACKSON AL 36545                                  ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.48.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CITY OF LINDEN                                                                                    $7,828.75
         211 NORTH MAIN STREET                             ¨ Contingent
         LINDEN AL 36748
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 18 of 73
                        Case 20-10010-CSS             Doc 328          Filed 03/03/20          Page 67 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.49.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CKS PACKAGING                                                                                     $50,000.00
         PO BOX 44386                                      þ Contingent
         ATLANTA GA 30336-1386
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.50.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CLEVELAND BORDEN DAIRY                                                                            UNDETERMINED
         3068-3150 W. 106TH STREET                         þ Contingent
         CLEVELAND OH 44111
                                                           þ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           CASE NO. GL.19.002-0001
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.51.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         COMCAST CORPORATION                                                                               $181.55
         PO BOX 105184                                     ¨ Contingent
         ATLANTA GA 30348-5184
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 19 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 68 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.52.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         COMMISSIONER OF AGRICULTURE OF THE                                                                $939.97
         STATE OF GEORGIA                                  ¨ Contingent
         ROOM 110 ADMIN 1
         16 FOREST PARKWAY                                 ¨ Unliquidated
         FOREST PARK GA 30297-2006                         ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.53.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         COMMODITY TRANSPORTERS, LLC                                                                       $2.16
         P.O. BOX 1773                                     ¨ Contingent
         LONDON KY 40743
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.54.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         COMPLOGICS LLC                                                                                    $150.00
         2224 PAGE RD STE 102                              ¨ Contingent
         DURHAM NC 27703-8908
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 20 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 69 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.55.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         COMPORIUM COMMUNICATIONS                                                                          $17,255.62
         PO BOX 1042                                       ¨ Contingent
         ROCK HILL SC 29731-7042
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.56.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         COMPUTER KEYES                                                                                    $219.33
         21929 MAKAH ROAD                                  ¨ Contingent
         WOODWAY WA 98020
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.57.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CONCUR TECHNOLOGIES INC                                                                           $480.11
         62157 COLLECTIONS CENTER DR                       ¨ Contingent
         CHICAGO IL 60693
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 21 of 73
                        Case 20-10010-CSS             Doc 328          Filed 03/03/20          Page 70 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.58.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CONSOLIDATED COMMUNICATIONS                                                                       $308.52
         P.O.BOX 66523                                     ¨ Contingent
         ST. LOUIS MO 63166-6523
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.59.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CORPORATE RELOCATION INTNL                                                                        $151,000.00
         1432 WAINWRIGHT WAY STE 100                       ¨ Contingent
         CARROLLTON TX 75007-4946
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.60.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CORPTAX INC                                                                                       $1,685.00
         2100 E LAKE COOK RD STE 800                       ¨ Contingent
         BUFFALO GROVE IL 60089-1999
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 22 of 73
                        Case 20-10010-CSS             Doc 328          Filed 03/03/20          Page 71 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.61.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         COX COMMUNICATIONS                                                                                $47.89
         7401 FLORIDA BLVD                                 ¨ Contingent
         BATON ROUGE LA 70806
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.62.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         CURIOSITY ADVERTISING                                                                             $27,137.09
         35 E 7TH ST                                       ¨ Contingent
         CINCINNATI OH 45202-2488
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.63.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DADESYSTEMS LLP                                                                                   $83,470.56
         13501 SW 128TH ST STE 211                         ¨ Contingent
         MIAMI FL 33186-5863
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 23 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 72 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.64.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DAIMLER TRUCK FINANCIAL                                                                           UNDETERMINED
         PO BOX 5261                                       ¨ Contingent
         CAROL STREAM IL 60197
                                                           þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         10/10/2019                                        DAIMLER LEASE GUARANTY EXECUTED
                                                           10/10/2019
         Last 4 digits of account number:
                                                           Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.65.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DALLAS INDEPENDENT SCHOOL DISTRICT                                                                $4,639.28
         3701 S LAMAR ST RM 206                            ¨ Contingent
         DALLAS TX 75215-3687
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.66.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DAVIS WRIGHT TREMAINE LLP                                                                         $9,597.90
         920 5TH AVE STE 3300                              ¨ Contingent
         SEATTLE WA 98104-1610
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 24 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 73 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.67.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DAVIS, GARY                                                                                       UNDETERMINED
         19075 WILDWOOD CIRCLE                             þ Contingent
         TRABUCO CANYON CA 92579
                                                           þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           LEGACY MEDICAL EXPENSES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.68.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DIALECT INC                                                                                       $647.39
         225 S MERAMEC AVE STE 1132                        ¨ Contingent
         SAINT LOUIS MO 63105-3519
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.69.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DIXIE NET                                                                                         $22,000.00
         301 N MAIN ST                                     ¨ Contingent
         RIPLEY MS 38663-1725
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 25 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 74 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.70.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         DOSSIER SYSTEMS INC                                                                               $9,994.01
         6 TERRI LN STE 700                                ¨ Contingent
         BURLINGTON NJ 08016-4905
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.71.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ECLIPSE 41 NORTH LLC                                                                              $2,879.47
         1138 W 9TH ST                                     ¨ Contingent
         CLEVELAND OH 44113-1007
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.72.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         EFAX CORPORATE                                                                                    $2,480.00
         PO BOX 51873                                      ¨ Contingent
         LOS ANGELES CA 90051-6173
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 26 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 75 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.73.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         EMPLOYMENT SCREENING SERVICES                                                                     $8,532.80
         627 E SPRAGUE, SUITE 100                          ¨ Contingent
         DALLAS TX 99202-2107
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.74.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ENTELEGENT SOLUTIONS INC                                                                          $3,750.00
         2520 WHITEHALL PARK DR STE 200                    ¨ Contingent
         CHARLOTTE NC 28273-3558
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.75.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ETHAN BEARMAN COMPANY                                                                             $1,227.35
         478 S BEDFORD DR                                  þ Contingent
         LOS ANGELES CA 90212
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 27 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 76 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.76.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FEDERAL EXPRESS                                                                                   $1,000.00
         P.O. BOX 660481                                   ¨ Contingent
         DALLAS TX 752660481
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.77.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FOOD SAFETY NET SERVICES LTD                                                                      $5,304.24
         PO BOX 116438                                     ¨ Contingent
         CARROLLTON TX 75011-6438
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.78.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FP MAILING SOLUTIONS                                                                              $947.19
         PO BOX 157                                        ¨ Contingent
         FRANCOTYP-POSTALIA
         BEFORD PARK IL 60499-0157                         ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 28 of 73
                        Case 20-10010-CSS             Doc 328          Filed 03/03/20          Page 77 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.79.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FRED SAYEG INC                                                                                    $86,048.74
         5737 KANAN RD # 152                               ¨ Contingent
         AGOURA HILLS CA 91301-1601
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.80.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FRONTIER                                                                                          $149.80
         PO BOX 740407                                     ¨ Contingent
         CINCINNATI OH 45274-0407
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.81.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         FUELMAN FLEET PROGRAM                                                                             $850.00
         109 NORTHPARK BLVD STE 500                        ¨ Contingent
         COVINGTON LA 70433-5014
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 29 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 78 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.82.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GARY W CAZAUBON                                                                                   $40.28
         13252 HWY 1078                                    ¨ Contingent
         FOLSOM LA 70437
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.83.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GBS GROUP INC                                                                                     $8,256.50
         13745 OMEGA RD                                    ¨ Contingent
         DALLAS TX 75244
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.84.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GEORGIA SOFT SERVE DELIGHTS, LLC                                                                  $18.80
         8750 N. CENTRAL EXPRESSWAY, STE 400               ¨ Contingent
         DALLAS TX 75231
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY TRANSACTIONS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 30 of 73
                        Case 20-10010-CSS             Doc 328          Filed 03/03/20          Page 79 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.85.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GRANITE TELECOMMUNICATION                                                                         $3,300.00
         PO BOX 983119                                     ¨ Contingent
         BOSTON MA 02298-3119
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.86.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GREEN GUARD FIRST AID & SAFETY                                                                    $21,386.00
         3499 RIDER TRL S                                  ¨ Contingent
         EARTH CITY MO 63045-1110
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.87.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GROCERY MANUFACTURERS ASSOC                                                                       $5,234.63
         1001 19TH ST N 7TH FLOOR                          ¨ Contingent
         ARLINGTON VA 22209-1722
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 31 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 80 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.88.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         GRUPO LALA                                                                                        $35,753.89
         AV. JAVIER BARROS SIERRA 495 PARK PLAZA 3,        ¨ Contingent
         6TH FLOOR ZEDEC SANTA FE
         MEXICO CITY                                       ¨ Unliquidated
         MEXICO                                            ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY TRANSACTIONS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.89.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HABERMAN & ASSOCIATES INC                                                                         $15,112.50
         430 1ST AVE N STE 216                             ¨ Contingent
         MINNEAPOLIS MN 55401-1741
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.90.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HAROLD G STRUNK                                                                                   $366.44
         3517 FAIRWAY CREST DR SW                          ¨ Contingent
         SHALLOTTE NC 28470-5008
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 32 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 81 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.91.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HERRERA, NICHOLAS                                                                                 UNDETERMINED
         1351 NE MIAMI GARDENS                             þ Contingent
         MIAMI FL 33179
                                                           þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           LEGACY MEDICAL EXPENSES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.92.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HIGHJUMP SOFTWARE, LTD.                                                                           $14,000.00
         NW 5874                                           ¨ Contingent
         P O BOX 1450
         MINNEAPOLIS MN 55485-5874                         ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.93.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HOGAN LOVELLS US LLP                                                                              UNDETERMINED
         555 13TH ST NW                                    ¨ Contingent
         WASHINGTON DC 20004-1109
                                                           þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 33 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 82 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.94.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HORTON, CARL                                                                                      UNDETERMINED
         GORI, JULIAN ET ASSOCIATES, P.C.                  þ Contingent
         RANDY L. GORI
         156 N. MAIN ST.                                   þ Unliquidated
         EDWARDSVILLE IL 62025                             þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           CASE NO. 19-L-249
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.95.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HR DIRECT                                                                                         $49,639.04
         PO BOX 669390                                     ¨ Contingent
         POMPANO BEACH FL 33066-9390
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.96.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         HUGHES BRANDMIX                                                                                   $28,797.75
         50 WASHINGTON ST STE 1202                         ¨ Contingent
         NORWALK CT 06854-2752
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 34 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 83 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.97.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         INCONTACT INC                                                                                     $32,900.00
         75 W TOWNE RIDGE PKWY TOWER 1                     ¨ Contingent
         SANDY UT 84070-5523
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.98.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         INMAR                                                                                             $10,000.00
         635 VINE STREET                                   ¨ Contingent
         WINSTON-SALEM NC 27101
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.99.    Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         INSIGHT DIRECT USA INC                                                                            $25,000.00
         PO BOX 731069                                     ¨ Contingent
         DALLAS TX 75373-1069
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 35 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 84 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.100.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ISG TECH                                                                                          $218,600.00
         2016 EAST RANDOL MILL ROAD                        ¨ Contingent
         STE 417
         ARLINGTON TX 76011                                ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.101.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ISG TECHNOLOGIES LLC                                                                              $282.84
         102 W PENNSYLVANIA AVE STE 201                    ¨ Contingent
         TOWSON MD 21204-4544
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.102.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         JETSTAR COURIER EXPRESS                                                                           $1,353.15
         PO BOX 852073                                     ¨ Contingent
         RICHARDSON TX 75085-2073
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 36 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 85 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.103.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         JUNGLE JIMS MARKET INC                                                                            $108,247.87
         5440 DIXIE HWY                                    ¨ Contingent
         FAIRFIELD OH 45014
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.104.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         KISCO INFORMATION SYSTEMS                                                                         $41,530.44
         89 CHURCH STREET                                  ¨ Contingent
         SARANAC LAKE NY 12983
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.105.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         KRONOS INCORPORATED                                                                               $4,198.98
         PO BOX 743208                                     ¨ Contingent
         ATLANTA GA 30374-3208
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 37 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 86 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.106.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         LAB MANAGEMENT NETWORK INC                                                                        $1,843.63
         4445 EASTGATE MALL SUITE 200                      ¨ Contingent
         SAN DIEGO CA 92121
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.107.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         LAGUNA DAIRY                                                                                      UNDETERMINED
         ATTN: TREASURY DEPT                               þ Contingent
         PO BOX 730969
         DALLAS TX 75373-0969                              ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NET OPERATING LOSSES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.108.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         LALA US                                                                                           $20,490.68
         5301 ALPHA RD SUITE 80-300                        ¨ Contingent
         DALLAS TX 75240-4355
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY TRANSACTIONS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 38 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 87 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.109.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         LATOS HOLDINGS LLC                                                                                $25,283.15
         2154 CHANNEL ISLANDS DR                           ¨ Contingent
         ALLEN TX 75013-4829
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.110.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         LLAMASOFT INC                                                                                     $716.94
         201 S DIVISION ST STE 200                         ¨ Contingent
         ANN ARBOR MI 48104-2259
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.111.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         LOCKE LORD LLP                                                                                    $77,353.59
         PO BOX 911541                                     ¨ Contingent
         DALLAS TX 75391-1541
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 39 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 88 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.112.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         LOGO THAT INC                                                                                     $39,789.68
         8017 MCALPINE DR                                  ¨ Contingent
         CHAROLETTE NC 28217-2341
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.113.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MARKETSPHERE CONSULTING LLC                                                                       $371.96
         PO BOX 30123                                      ¨ Contingent
         OMAHA NE 68103-1223
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.114.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MARLIN NETWORK INC                                                                                $84,280.90
         1200 WOODHURST DR BLDG V                          þ Contingent
         SPRINGFIELD MO 65804
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 40 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 89 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.115.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MERCER                                                                                            $168.50
         PO BOX 730182                                     ¨ Contingent
         DALLAS TX 75373-0182
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.116.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MERCER INVESTMENT MANAGEMENT                                                                      $191.32
         21875 NETWORK PLACE                               ¨ Contingent
         CHICAGO IL 60673-1218
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.117.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MERRY ACRES INN                                                                                   $19,431.00
         1500 DAWSON ROAD                                  ¨ Contingent
         ALBANY GA 31707
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 41 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 90 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.118.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MUNSCH HARDT KOPF & HARR PC                                                                       $14,250.00
         500 N AKARD ST STE 3800                           ¨ Contingent
         DALLAS TX 75201-6659
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.119.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         MYRTLE CONSULTING GROUP LLC                                                                       $2,271.00
         16225 PARK TEN PL STE 620                         ¨ Contingent
         HOUSTON TX 77084-5155
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.120.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         NATIONAL DAIRY, LLC                                                                               $429,277,123.33
         8750 N. CENTRAL EXPRESSWAY, STE 400               ¨ Contingent
         DALLAS TX 75231
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY TRANSACTIONS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 42 of 73
                        Case 20-10010-CSS             Doc 328          Filed 03/03/20          Page 91 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.121.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         NAVEX GLOBAL, INC                                                                                 $148,591.39
         PO BOX 60941                                      ¨ Contingent
         CHARLOTTE NC 28260-0941
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.122.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         NDH TRANSPORT, LLC                                                                                $28,429.27
         8750 N. CENTRAL EXPRESSWAY, STE 400               ¨ Contingent
         DALLAS TX 75231
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY TRANSACTIONS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.123.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         NEW LAGUNA                                                                                        $193,564.00
         8750 N. CENTRAL EXPRESSWAY, STE 400               ¨ Contingent
         DALLAS TX 75231
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           INTERCOMPANY TRANSACTIONS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 43 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 92 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.124.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         NITOR PARTNERS LLC                                                                                $1,250.00
         29225 CHAGRIN BLVD STE 300                        ¨ Contingent
         BEACHWOOD OH 44122-4629
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.125.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         NORTH CAROLINA STATE UNIVERSITY                                                                   $3,740.52
         ACCOUNTS RECEIVABLE                               ¨ Contingent
         CAMPUS BOX 7203
         RALEIGH NC 27695-0001                             ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.126.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         OGLETREE DEAKINS                                                                                  $611.44
         P O BOX 89                                        ¨ Contingent
         COLUMBIA SC 29202
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 44 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 93 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.127.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         OPEN TEXT INC                                                                                     $645.00
         2950 DELAWARE ST STE 400                          ¨ Contingent
         SAN MATEO CA 94403-2199
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.128.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ORACLE AMERICA, INC                                                                               $10,137.38
         PO BOX 203448                                     ¨ Contingent
         DALLAS TX 75320-3448
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.129.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         OSMG-CINCINATTI LLC                                                                               $174.75
         941 MATTHEWS MINT HILL RD                         ¨ Contingent
         MATTHEWS NC 28105-1777
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 45 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 94 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.130.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PARADOX COMPENSATION ADVISORS                                                                     $4,639.28
         4100 ALPHA RD SUITE 465                           ¨ Contingent
         DALLAS TX 75244
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.131.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PARK CITY GROUP                                                                                   $3,994.43
         5282 S COMMERCE DR STE D-292                      ¨ Contingent
         MURRAY UT 84107-5309
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.132.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PENSKE TRUCK LEASING CO                                                                           $934.27
         P.O. BOX 532658                                   ¨ Contingent
         ATLANTA GA 30353-2658
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 46 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 95 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.133.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PERRY COUNTY TAX COLLECTOR                                                                        $2.16
         PO BOX 117                                        ¨ Contingent
         MARION AL 36756-0117
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.134.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PHYSICIANS HEALTH CENTER - NMB                                                                    $150.00
         20535 NW 2ND AVENUE SUITE 150                     ¨ Contingent
         MIAMI FL 33169
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.135.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PITNEY BOWES                                                                                      $17,255.62
         PO BOX 371887                                     ¨ Contingent
         PITTSBURG PA 15250-7887
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 47 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 96 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.136.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PITNEY BOWES PRESORT SERVICES                                                                     $219.33
         DEPT CH 14035                                     ¨ Contingent
         PALATINE IL 60055-4035
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.137.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PLANT INTERSCAPES INC                                                                             $480.11
         6436 BABCOCK RD                                   ¨ Contingent
         SAN ANTONIO TX 78249
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.138.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PLANTERS COMMUNICATIONS LLC                                                                       $308.52
         PO BOX 7                                          ¨ Contingent
         NEWINGTON GA 30446-8501
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 48 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 97 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.139.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         POLITEMAIL SOFTWARE                                                                               $1,250.00
         300 CONSTITUTION AVE STE 200                      ¨ Contingent
         PORTSMOUTH NH 03801
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.140.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PR NEWSWIRE ASSOCIATION LLC                                                                       $1,685.00
         PO BOX 5897                                       ¨ Contingent
         NEW YORK NY 10087-5897
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.141.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PRECISION REPROGRAPHICS INC                                                                       $47.89
         3102 BENTON ST                                    ¨ Contingent
         GARLAND TX 75042-7439
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 49 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 98 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.142.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PRIDESTAFF                                                                                        $27,137.09
         7535 N. PALM AVE. #101                            ¨ Contingent
         FRESNO CA 93711
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.143.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PROPAC MARKETING INC                                                                              $83,470.56
         6300 COMMUNICATIONS PKWY #100                     ¨ Contingent
         PLANO TX 75024-5971
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.144.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         PURCHASE POWER                                                                                    $9,597.90
         PO BOX 371874                                     ¨ Contingent
         PITTSBURGH PA 15250-7874
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 50 of 73
                        Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 99 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.145.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         QWIK COURIERS INC                                                                                 $647.39
         PO BOX 180926                                     ¨ Contingent
         DALLAS TX 75218-0926
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.146.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         RFX INC                                                                                           $22,000.00
         57 LITTLEFIELD ST                                 ¨ Contingent
         AVON MA 02322-1944
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.147.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         RIGGS, HUBERT                                                                                     UNDETERMINED
         LANDRY & SWARR                                    þ Contingent
         FRANK J. SWARR, ESQ.
         1010 COMMON STREET                                þ Unliquidated
         SUITE 2050
         NEW ORLEANS LA 70112
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           CASE NO. 2016-8888
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 51 of 73
                       Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 100 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.148.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ROBERT HALF FINANCE & ACCOUNTING                                                                  $12,410.42
         PO BOX 734295                                     ¨ Contingent
         LOS ANGELES CA 90074-0001
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.149.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ROYAL CUP                                                                                         $2,879.47
         PO BOX 841000                                     ¨ Contingent
         DALLAS TX 75284-1000
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.150.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         RSM US LLP                                                                                        $124,579.00
         5155 PAYSPHERE CIRCLE                             ¨ Contingent
         CHICAGO IL 60674
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 52 of 73
                       Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 101 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.151.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         RUIZ, JOSE                                                                                        UNDETERMINED
         PMB 154, LARES                                    þ Contingent
         PR
         CALLE MUNOC RIVERA #2                             þ Unliquidated
         PMB 154, LARES PR 00669                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           LEGACY MEDICAL EXPENSES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.152.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         RYAN TRANSPORTATION SERVICES                                                                      $2,480.00
         9350 METCALF AVE                                  ¨ Contingent
         OVERLAND PARK KS 66212-1463
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.153.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SALEM LEASING CORP                                                                                $8,532.80
         PO BOX 24788                                      ¨ Contingent
         WINSTON SALEM NC 27114
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 53 of 73
                       Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 102 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.154.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SANDY PANAGINI                                                                                    $3,750.00
         PO BOX 940                                        ¨ Contingent
         FRASER CO 80442-0940
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.155.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SCAN 360 LLC                                                                                      $12,593.60
         15115 ZINRAN CT                                   ¨ Contingent
         SAVAGE MN 55378-4526
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.156.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SELLETHICS MARKETING GROUP INC                                                                    $1,000.00
         941 MATTHEWS MINT HILL RD                         ¨ Contingent
         MATTHEWS NC 28105-1777
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 54 of 73
                       Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 103 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.157.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SGS NORTH AMERICA INC                                                                             $5,304.24
         PO BOX 2506                                       ¨ Contingent
         CAROL STREAM IL 60132-2506
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.158.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SHANES LAWN MAINTENANCE INC                                                                       $947.19
         900 N WALNUT CREEK SR STE 100                     ¨ Contingent
         MANSFIELD TX 76063-8042
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.159.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SHI INTERNATIONAL CORP                                                                            $86,048.74
         PO BOX 952121                                     ¨ Contingent
         DALLAS TX 75395-2121
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 55 of 73
                       Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 104 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.160.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SHRED IT USA LLC                                                                                  $149.80
         28883 NETWORK PL                                  ¨ Contingent
         CHICAGO IL 60673-1288
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.161.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SOUTHERN FREIGHT LINES LLC                                                                        $850.00
         PO BOX 1977                                       ¨ Contingent
         KILGORE TX 75663-1977
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.162.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         STAPLES ADVANTAGE                                                                                 $40.28
         DEPT DAL                                          ¨ Contingent
         PO BOX 83689
         CHICAGO IL 60696-0001                             ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 56 of 73
                       Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 105 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.163.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         STAPLES BUSINESS ADVANTAGE                                                                        $8,256.50
         PO BOX 660409                                     ¨ Contingent
         DALLAS TX 75266-0409
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.164.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         STATE OF LOUISIANA DEPARTMENT OF                                                                  UNDETERMINED
         ENVIRONMENTAL QUALITY                             þ Contingent
         OFFICE OF ENVIRONMENTAL COMPLIANCE
         PO BOX 4312                                       þ Unliquidated
         BATON ROUGE LA 70821-4312                         þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         __________________________________________        AE-L-19-01183
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.165.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         STOP AT NOTHING                                                                                   $939.97
         1400 MARSH LANDING PKWY #107                      ¨ Contingent
         JACKSONVILLE BEACH FL 32250-2492
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 57 of 73
                       Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 106 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.166.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SUMMIT ENERGY SERVICES INC                                                                        $3,300.00
         25716 NETWORK PLACE                               ¨ Contingent
         CHICAGO IL 60673-1257
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.167.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SUNWEST COMMUNICATIONS INC                                                                        $21,386.00
         13355 NOEL RD STE 1000                            ¨ Contingent
         DALLAS TX 75240-6691
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.168.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SYMANTEC CORPORATION                                                                              $5,234.63
         PO BOX 743560                                     ¨ Contingent
         LOS ANGELES CA 90074-3560
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 58 of 73
                       Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 107 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.169.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         SYSCO USA LLC                                                                                     $15,112.50
         1390 ENCLAVE PKWY                                 ¨ Contingent
         HOUSTON TX 77077-2025
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.170.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         TDS TELECOM SERVICE LLC                                                                           $366.44
         PO BOX 94510                                      ¨ Contingent
         PALATINE IL 60094-4510
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.171.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         TECA DATA SAFE CORPORATION                                                                        $14,000.00
         11670 FOUNTAINS DR STE 200                        ¨ Contingent
         MAPLE GROVE MN 55369-7195
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 59 of 73
                       Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 108 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.172.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         TERRY STANLEY                                                                                     UNDETERMINED
         PO BOX 532                                        ¨ Contingent
         BLUE RIDGE GA 30513
                                                           þ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.173.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         TERRYBERRY COMPANY LLC                                                                            $49,639.04
         2033 OAK INDUSTRIAL DR NE                         ¨ Contingent
         GRAND RAPIDS MI 49505-6011
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.174.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         TGI OFFICE AUTOMATION LLC                                                                         $28,797.75
         C# WP1323 / COPIES ONLY                           ¨ Contingent
         2077 N POWERLINE RD SUITE 2
         POMPANO BEACH FL 33069                            ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 60 of 73
                       Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 109 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.175.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THACKER-GRIGSBY TELEPHONE CO.,                                                                    $24.17
         P.O. BOX 789                                      ¨ Contingent
         HINDMAN KY 41822
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.176.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE CLEVELAND ELECTRIC ILLUMINATING                                                               UNDETERMINED
         COMPANY                                           þ Contingent
         11517 FRUITLAND CT,
         CLEVELAND OH 44102                                þ Unliquidated
                                                           þ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           CASE NO. CV 19 924464
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.177.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE JACOB SEARCH GROUP LLC                                                                        $32,900.00
         6190 VIRGINIA PKWY STE 100                        ¨ Contingent
         MCKINNEY TX 75071-4400
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 61 of 73
                       Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 110 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.178.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE MARKETING ARM INC                                                                             $25,000.00
         1999 BRYAN ST STE 1800                            ¨ Contingent
         DALLAS TX 75201-3125
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.179.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE MARLIN COMPANY                                                                                $282.84
         10 RESEARCH PARKWAY                               ¨ Contingent
         WALLINGFORD CT 06492
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.180.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE NIELSEN COMPANY (US) LLC                                                                      $1,353.15
         PO BOX 88956                                      ¨ Contingent
         CHICAGO IL 60695-1956
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 62 of 73
                       Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 111 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.181.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THE ULTIMATE SOFTWARE GROUP INC                                                                   $108,247.87
         PO BOX 930953                                     ¨ Contingent
         ATLANTA GA 31193-0953
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.182.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THINKING PHONE NETWORKDS INC                                                                      $41,530.44
         PO BOX 347284                                     ¨ Contingent
         PITSBURGH PA 15251-4284
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.183.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THOMSON REUTERS-WEST (SERENGETI)                                                                  $4,198.98
         PO BOX 6292                                       ¨ Contingent
         CAROL STREAM IL 60197-6292
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 63 of 73
                       Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 112 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.184.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         THREE BOX STRATEGIC COMMUNICATIONS                                                                $1,843.63
         12222 MERIT DRIVE STE 1030                        ¨ Contingent
         DALLAS TX 75251-3235
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.185.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         TIC TOC                                                                                           $25,283.15
         4006 E SIDE AVE                                   ¨ Contingent
         DALLAS TX 75226-1205
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.186.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         TIME WARNER CABLE                                                                                 $716.94
         PO BOX 60074                                      ¨ Contingent
         CITY OF INDUSTRY CA 91716-0074
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 64 of 73
                       Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 113 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.187.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         TRAVELERS CASUALTY AND SURETY COMPANY                                                             UNDETERMINED
         OF AMERICA                                        þ Contingent
         SURETY BONDS
         VELDA FARMS, LLC                                  ¨ Unliquidated
         ONE TOWER SQUARE
         HARTFORD CT 06183
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           SURETY BOND - NO. 106264790
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           þ No
                                                           ¨ Yes

3.188.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         TRIMBLE MAPS                                                                                      $77,353.59
         PO BOX 204769                                     ¨ Contingent
         DALLAS TX 75320-4769
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.189.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         TW TELECOM LEVEL 3 COMMUNICATIONS                                                                 $39,789.68
         PO BOX 910182                                     ¨ Contingent
         DENVER CO 80291-0182
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 65 of 73
                       Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 114 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.190.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         UNITED PARCEL SERVICE                                                                             $371.96
         LOCKBOX 577                                       ¨ Contingent
         CAROL STREAM IL 60132-0577
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.191.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         UPGRADE PERFORMANCE INC                                                                           $84,280.90
         21 VIA TIMON                                      ¨ Contingent
         SAN CLEMENTE CA 92673-7030
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.192.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         VERIZON BUSINESS                                                                                  $168.50
         PO BOX 15043                                      ¨ Contingent
         ALBANY NY 12212-5044
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 66 of 73
                       Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 115 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.193.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         VERIZON WIRELESS                                                                                  $191.32
         P O BOX 660108                                    ¨ Contingent
         DALLAS TX 75266-0108
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.194.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         VORYS, SATER, SEYMOUR AND PEASE LLP                                                               $19,431.00
         PO BOX 73487                                      ¨ Contingent
         CLEVELAND OH 44193
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.195.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WENCEL WORLDWIDE INC                                                                              $14,250.00
         2210 MIDWEST RD STE 107                           ¨ Contingent
         OAK BROOK IL 60523-8201
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 67 of 73
                       Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 116 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.196.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WHAT'S THE BIG IDEA                                                                               $2,271.00
         5603 KINGSTON CT                                  ¨ Contingent
         RICHARDSON TX 75082-4002
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.197.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WHEELER STAFFING PARTNERS INC                                                                     $148,591.39
         1700 ALMA DR SUITE 500                            ¨ Contingent
         PLANO TX 75075
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.198.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WILLIAM VAN MATHIS                                                                                $1,250.00
         785 POLE BRANCH RD                                ¨ Contingent
         LAKE WYLIE SC 29710-7098
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 68 of 73
                       Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 117 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.199.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WINDSTREAM                                                                                        $3,740.52
         PO BOX 9001013                                    ¨ Contingent
         LOUISVILLE KY 40290-1013
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.200.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WINDSTREAM COMMUNICATIONS, INC                                                                    $611.44
         PO BOX 9001908                                    ¨ Contingent
         LOUISVILLE KY 40290-1908
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.201.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WIPRO                                                                                             $9,200.00
         545 LEGACY DR                                     ¨ Contingent
         PLANO TX 75024
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 69 of 73
                       Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 118 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.202.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WORK WELL                                                                                         $645.00
         231 METHODIST BLVD.                               ¨ Contingent
         HATTIESBURG MS 39402
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.203.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         WRA RISK INC                                                                                      $10,137.38
         4851 KELLER SPRINGS RD STE 205                    ¨ Contingent
         ADDISON TX 75001-6288
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes

3.204.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         XACT BUSINESS SOLUTIONS                                                                           $174.75
         2450 SW GRAPEVINE PKWY STE 200                    ¨ Contingent
         GRAPEVINE TX 76051-7098
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           NON-MILK DISBURSEMENTS
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 70 of 73
                       Case 20-10010-CSS             Doc 328         Filed 03/03/20           Page 119 of 261

Debtor   Borden Dairy Company                                                                              Case number (if known) 20-10010




3.205.   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   Amount of claim
                                                           Check all that apply.
         ZAYO GROUP HOLDINGS, INC                                                                          $934.27
         PO BOX 952136                                     ¨ Contingent
         DALLAS TX 75395-2136
                                                           ¨ Unliquidated
                                                           ¨ Disputed
         Date or dates debt was incurred                   Basis for the claim:
         VARIOUS                                           UTILITIES
         Last 4 digits of account number:                  Is the claim subject to offset?

                                                           ¨ No
                                                           þ Yes




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 71 of 73
                       Case 20-10010-CSS             Doc 328         Filed 03/03/20         Page 120 of 261

Debtor     Borden Dairy Company                                                                             Case number (if known) 20-10010



 Part 3:     List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that
      may be listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional
      pages are needed, copy the next page.
      Name and mailing address                           On which line in Part 1 or Part 2 is the related        Last 4 digits of account
                                                         creditor (if any) listed?                               number, if any

      BROWN & CONNERY LLP                                Part 2 line 3.11                                        _____________________
      DONALD K LUDMAN
      6 NORTH BROAD ST.,STE 100
      WOODBURY NJ 08096

      BROWN & CONNERY LLP                                Part 2 line 3.57                                        _____________________
      DONALD K LUDMAN
      6 NORTH BROAD ST.,STE 100
      WOODBURY NJ 08096

      CKS PACKAGING                                      Part 2 line 3.49                                        _____________________
      DAVE CROMPTON
      350 GREAT SOUTHWEST PKWY SW
      ATLANTA GA 30336

      DECHERT LLP                                        Part 2 line 3.123                                       _____________________
      BRIAN E. GREER
      THREE BRYANT PARK
      1095 AVENUE OF THE AMERICAS
      NEW YORK NY 10036-6797

      FOX ROTHSCHILD LLP                                 Part 2 line 3.17                                        _____________________
      SETH A. NIEDERMAN
      919 NORTH MARKET ST STE 300
      WILMINGTON DE 19801

      GORI, JULIAN ET ASSOCIATES, P.C.                   Part 2 line 3.94                                        _____________________
      RANDY L. GORI
      156 N. MAIN ST.
      EDWARDSVILLE IL 62025

      INTERNAL REVENUE SVC                               Part 1 line 2.3                                         _____________________
      CENTRALIZED INSOLVENCY OPERATION
      PO BOX 7346
      PHILADELPHIA PA 19101-7346

      INTERNAL REVENUE SVC                               Part 1 line 2.3                                         _____________________
      CENTRALIZED INSOLVENCY OPERATION
      2970 MARKET ST
      MAIL STOP 5 Q30 133
      PHILADELPHIA PA 19104-5016

      MCGLINCHEY STAFFORD PLLC                           Part 2 line 3.17                                        _____________________
      RICHARD A. AGUILAR
      601 POYDRAS ST STE 1200
      NEW ORLEANS LA 70130

      STEPHEN J. PRUNESKI                                Part 2 line 3.176                                       _____________________
      ONE CASCADE PLAZA, SUITE 1445
      AKRON OH 44308




Official Form 206E/F                   Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 72 of 73
                       Case 20-10010-CSS           Doc 328      Filed 03/03/20   Page 121 of 261

Debtor     Borden Dairy Company                                                                Case number (if known) 20-10010



 Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5.    Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts


5a.   Total claims from Part 1                                                           5a.        UNDETERMINED


5b.   Total claims from Part 2                                                           5b.   +    $671,482,500.98


      Total of Parts 1 and 2                                                                        $671,482,500.98
5c.                                                                                      5c.
      Lines 5a + 5b = 5c.




Official Form 206E/F                 Schedule E/F: Creditors Who Have Unsecured Claims                           Page 73 of 73
                         Case 20-10010-CSS                 Doc 328         Filed 03/03/20           Page 122 of 261


Fill in this information to identify the case:

Debtor name: Borden Dairy Company
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-10010

                                                                                                                               ¨ Check if this is an
                                                                                                                                       amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                            12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
       ¨ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       þ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
       (Official Form 206A/B).
2.       List all contracts and unexpired leases                                                           State the name and mailing address
                                                                                                           for all other parties with whom the
                                                                                                           debtor has an executory contract or
                                                                                                           unexpired lease

2.1.    Title of contract                PREPAID OTHER                                                     1SYNC INC
                                                                                                           DEPT 781341
        State what the contract or       _________________________________________________                 DETROIT MI 48278-1341
        lease is for

        Nature of debtor's interest      PARTY

        State the term remaining         _________________________________________________

        List the contract number of      _________________________________________________
        any government contract


2.2.    Title of contract                IMAGE CAPTURE SERVICES SOW                                        State the name and mailing address
                                                                                                           for all other parties with whom the
        State what the contract or       IT APPLICATIONS - 1 WORLD SYNC                                    debtor has an executory contract or
        lease is for                                                                                       unexpired lease
        Nature of debtor's interest      PARTY                                                             1WORLDSYNC
                                                                                                           THERESA BEARB
        State the term remaining         12/31/2022                                                        1009 LENOX DR
                                                                                                           STE 202
        List the contract number of      _________________________________________________                 LAWRENCEVILLE NJ 08648
        any government contract


2.3.    Title of contract                REAL PROPERTY LEASE                                               State the name and mailing address
                                                                                                           for all other parties with whom the
        State what the contract or       LEASE OF REAL PROPERTY LOCATED AT 3211 SHAWNEE                    debtor has an executory contract or
        lease is for                     INDUSTRIAL WAY ROAD, SHAWNEE, GA 30024                            unexpired lease
        Nature of debtor's interest      LESSOR                                                            300 SHAWNEE INDUSTRIAL WAY,
                                                                                                           LLC
        State the term remaining         9/30/2020                                                         2964 PEACHTREE ROAD
                                                                                                           SUITE 375
        List the contract number of      _________________________________________________                 ATLANTA GA 30305
        any government contract




Official Form 206G                       Schedule G: Executory Contracts and Unexpired Leases                                          Page 1 of 136
                         Case 20-10010-CSS           Doc 328      Filed 03/03/20     Page 123 of 261

Debtor    Borden Dairy Company                                                                   Case number (if known) 20-10010

2.4.     Title of contract             PROFESSIONAL FEES AND SERVICES                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               72 POINT INC
                                                                                           231 FRONT ST #125
         State the term remaining      _________________________________________________   BROOKLYN NY 11201-1217
         List the contract number of   _________________________________________________
         any government contract


2.5.     Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               A BETTER ANSWER
                                                                                           1410 AVENUE G
         State the term remaining      _________________________________________________   PLANO TX 75074-0000
         List the contract number of   _________________________________________________
         any government contract


2.6.     Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               A T KEARNEY
                                                                                           227 W MONROE ST
         State the term remaining      _________________________________________________   CHICAGO IL 60606-5055
         List the contract number of   _________________________________________________
         any government contract


2.7.     Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ABACUS RETIREMENT PLAN
                                                                                           CONSULT
         State the term remaining      _________________________________________________   506 JAMBOREE WAY
                                                                                           EULESS TX 76039
         List the contract number of   _________________________________________________
         any government contract


2.8.     Title of contract             SERVICES AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    BENEFITS                                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ABACUS RETIREMENT PLAN
                                                                                           CONSULTING LLC
         State the term remaining      _________________________________________________   ATTENTION: ERIKA CHAVEZ
                                                                                           506 JAMBOREE WAY
         List the contract number of   _________________________________________________   EULESS TX 76039-7967
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 2 of 136
                         Case 20-10010-CSS           Doc 328      Filed 03/03/20     Page 124 of 261

Debtor    Borden Dairy Company                                                                   Case number (if known) 20-10010

2.9.     Title of contract             COMPUTER SUPPLIES                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ABLE CABLE
                                                                                           1425 STRAWBERRY CIRCLE
         State the term remaining      _________________________________________________   IRVING TX 75060
         List the contract number of   _________________________________________________
         any government contract


2.10.    Title of contract             OFFICE SUPPLIES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ABRAM SAGE THOMAS
                                                                                           919 CHADWICK DR
         State the term remaining      _________________________________________________   RICHARDSON TX 75080-4904
         List the contract number of   _________________________________________________
         any government contract


2.11.    Title of contract             OFFICE SUPPLIES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ACCENT ON PROMOTIONS INC
                                                                                           3 HERBERT CT
         State the term remaining      _________________________________________________   TOMKINS COVE NY 10986-1401
         List the contract number of   _________________________________________________
         any government contract


2.12.    Title of contract             PROFESSIONAL FEES AND SERVICES                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ACCORDIA GLOBAL COMPLIANCE
                                                                                           GRO
         State the term remaining      _________________________________________________   6990 SR 16
                                                                                           SAINT AUGUSTINE FL 32092
         List the contract number of   _________________________________________________
         any government contract


2.13.    Title of contract             AUTOMOBILE LIABILITY INSURANCE -                    State the name and mailing address
                                       POLICY NO. ISA H25287046                            for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    INSURANCE                                           unexpired lease
         lease is for
                                                                                           ACE AMERICAN INSURANCE
         Nature of debtor's interest   INSURED                                             COMPANY
                                                                                           DEPT CH 10123
         State the term remaining      12/1/2020                                           PALATINE IL 60055-0123
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 3 of 136
                         Case 20-10010-CSS           Doc 328      Filed 03/03/20     Page 125 of 261

Debtor    Borden Dairy Company                                                                   Case number (if known) 20-10010

2.14.    Title of contract             FOREIGN PACKAGE INSURANCE -                         State the name and mailing address
                                       POLICY NO. PHFD38280624 007                         for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    INSURANCE                                           unexpired lease
         lease is for
                                                                                           ACE AMERICAN INSURANCE
         Nature of debtor's interest   INSURED                                             COMPANY
                                                                                           DEPT CH 10123
         State the term remaining      12/1/2020                                           PALATINE IL 60055-0123
         List the contract number of   _________________________________________________
         any government contract


2.15.    Title of contract             GENERAL LIABILITY INSURANCE -                       State the name and mailing address
                                       POLICY NO. XSL G71233467                            for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    INSURANCE                                           unexpired lease
         lease is for
                                                                                           ACE AMERICAN INSURANCE
         Nature of debtor's interest   INSURED                                             COMPANY
                                                                                           DEPT CH 10123
         State the term remaining      12/1/2020                                           PALATINE IL 60055-0123
         List the contract number of   _________________________________________________
         any government contract


2.16.    Title of contract             WORKERS’ COMPENSATION – AL INSURANCE -              State the name and mailing address
                                       POLICY NO. WCU C66046643                            for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    INSURANCE                                           unexpired lease
         lease is for
                                                                                           ACE AMERICAN INSURANCE
         Nature of debtor's interest   INSURED                                             COMPANY
                                                                                           DEPT CH 10123
         State the term remaining      12/1/2020                                           PALATINE IL 60055-0123
         List the contract number of   _________________________________________________
         any government contract


2.17.    Title of contract             WORKERS’ COMPENSATION - OH INSURANCE -              State the name and mailing address
                                       POLICY NO. WCU C66037496                            for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    INSURANCE                                           unexpired lease
         lease is for
                                                                                           ACE AMERICAN INSURANCE
         Nature of debtor's interest   INSURED                                             COMPANY
                                                                                           DEPT CH 10123
         State the term remaining      12/1/2020                                           PALATINE IL 60055-0123
         List the contract number of   _________________________________________________
         any government contract


2.18.    Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ACERTITUDE
                                                                                           8000 MIDLANTIC DR # S109N
         State the term remaining      _________________________________________________   NOUNT LAUREL NJ 08054-1549
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 4 of 136
                         Case 20-10010-CSS           Doc 328      Filed 03/03/20     Page 126 of 261

Debtor    Borden Dairy Company                                                                   Case number (if known) 20-10010

2.19.    Title of contract             COMPUTER SOFTWARE                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT APPLICATIONS - ACORN PA5G                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ACORN PERFORMANCE GROUP
                                                                                           INC.
         State the term remaining      6/19/2019                                           PO BOX 671702
                                                                                           DALLAS TX 75267-1702
         List the contract number of   _________________________________________________
         any government contract


2.20.    Title of contract             MAINTENANCE & REPAIR - BLDG                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ADVANCE INSTALLATION SERVICES
                                                                                           1180 113TH ST
         State the term remaining      _________________________________________________   GRAND PRAIRIE TX 75050
         List the contract number of   _________________________________________________
         any government contract


2.21.    Title of contract             COMPUTER SUPPLIES                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               AFS TECHNOLOGIES INC
                                                                                           PO BOX 53573
         State the term remaining      _________________________________________________   PHOENIX AZ 85072-3573
         List the contract number of   _________________________________________________
         any government contract


2.22.    Title of contract             SOFTWARE SUBSCRIPTION AND MAINTENANCE               State the name and mailing address
                                       AGREEMENT                                           for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT HANDHELDS - HANDHELD SOLUTION - IGNITION         unexpired lease
         lease is for
                                                                                           AFS TECHNOLOGIES, INC.
         Nature of debtor's interest   PARTY                                               2141 E HIGHLAND AVE
                                                                                           STE 200
         State the term remaining      12/31/2020                                          PHOENIX AZ 85016
         List the contract number of   _________________________________________________
         any government contract


2.23.    Title of contract             OMSI ACCEPTANCE FORM                                State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT APPLICATIONS - OMSI MAINTENANCE                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               AFS TECHNOLOGIES, INC.
                                                                                           2141 E HIGHLAND AVE
         State the term remaining      6/30/2020                                           STE 200
                                                                                           PHOENIX AZ 85016
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 5 of 136
                         Case 20-10010-CSS           Doc 328      Filed 03/03/20     Page 127 of 261

Debtor    Borden Dairy Company                                                                   Case number (if known) 20-10010

2.24.    Title of contract             ENTERPRISE LICENSE AND PREMIUM PLUS AND             State the name and mailing address
                                       SOFTWARE MAINTENANCE AGREEMENTS AND AS              for all other parties with whom the
                                       AMENDED                                             debtor has an executory contract or
                                                                                           unexpired lease
         State what the contract or    IT APPLICATIONS - ROSS RAMS - ERP
         lease is for                                                                      AFS TECHNOLOGIES, INC.
                                                                                           2141 E HIGHLAND AVE
         Nature of debtor's interest   PARTY                                               STE 200
                                                                                           PHOENIX AZ 85016
         State the term remaining      4/30/2020

         List the contract number of   _________________________________________________
         any government contract


2.25.    Title of contract             MAINTENANCE & REPAIR - BLDG                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               AGR PLUMBING SERVICE & REPAIR
                                                                                           PO BOX 2128
         State the term remaining      _________________________________________________   HURST TX 76053-2128
         List the contract number of   _________________________________________________
         any government contract


2.26.    Title of contract             MAINTENANCE & REPAIR - BLDG                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               AIR CONDITIONING INNOVATIVE
                                                                                           PO BOX 3274
         State the term remaining      _________________________________________________   MCKINNEY TX 75070
         List the contract number of   _________________________________________________
         any government contract


2.27.    Title of contract             CONSTRUCTION IN PROGRESS                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               AKILI INC
                                                                                           901 W WALNUT HILL LN STE 130B
         State the term remaining      _________________________________________________   IRVING TX 75038-1001
         List the contract number of   _________________________________________________
         any government contract


2.28.    Title of contract             BRANDED PRODUCTS AGREEMENT                          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ALAMANCE FOODS, INC.
                                                                                           P.O. BOX 402048
         State the term remaining      _________________________________________________   ATLANTA GA 30384
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 6 of 136
                         Case 20-10010-CSS           Doc 328      Filed 03/03/20     Page 128 of 261

Debtor    Borden Dairy Company                                                                   Case number (if known) 20-10010

2.29.    Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ALEC LEVENSON
                                                                                           11401 BOLAS ST
         State the term remaining      _________________________________________________   LOS ANGELES CA 90049-3419
         List the contract number of   _________________________________________________
         any government contract


2.30.    Title of contract             SUPPLY AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PROCUREMENT AGREEMENT                               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ALEX C. FERGUSSON, LLC
                                                                                           5121 COFFEY AVE
         State the term remaining      12/31/2021                                          CHAMBERSBURG PA 17201
         List the contract number of   _________________________________________________
         any government contract


2.31.    Title of contract             EXCESS LIABILITY INSURANCE -                        State the name and mailing address
                                       POLICY NO. 0312-1262                                for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    INSURANCE                                           unexpired lease
         lease is for
                                                                                           ALLIED WORLD NATIONAL
         Nature of debtor's interest   INSURED                                             ASSURANCE COMPANY
                                                                                           199 WATER STREET
         State the term remaining      _________________________________________________   25TH FLOOR
                                                                                           NEW YORK NY 10038
         List the contract number of   _________________________________________________
         any government contract


2.32.    Title of contract             LICENSE KEY                                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SMP FOR ALTOVA® XMLSPY 2019 PROFESSIONAL            debtor has an executory contract or
         lease is for                  EDITION                                             unexpired lease
         Nature of debtor's interest   PARTY                                               ALTOVA INC
                                                                                           900 CUMMINGS DR
         State the term remaining      UNTIL TERMINATED                                    STE 314T
                                                                                           BEVERLY MA 01915
         List the contract number of   _________________________________________________
         any government contract


2.33.    Title of contract             SALES AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MARKET DEVELOPMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               AMAZON FULFILLMENT SERVICES,
                                                                                           INC.
         State the term remaining      _________________________________________________   PO BOX 84394
                                                                                           SEATTLE WA 98124-5694
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 7 of 136
                         Case 20-10010-CSS           Doc 328      Filed 03/03/20     Page 129 of 261

Debtor    Borden Dairy Company                                                                   Case number (if known) 20-10010

2.34.    Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               AMELIA DAIRY LLC
                                                                                           AMELIA DAIRY LLC
         State the term remaining      _________________________________________________   248 CR 4310
                                                                                           WINNSBORO TX 75494
         List the contract number of   _________________________________________________
         any government contract


2.35.    Title of contract             EVENT SPONSORSHIP                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               AMERICAN CANCER SOCIETY INC
                                                                                           CATTLE BARON'S BALL 507 N NEW
         State the term remaining      _________________________________________________   YORK AVE STE 100
                                                                                           WINTER PARK FL 32789-3186
         List the contract number of   _________________________________________________
         any government contract


2.36.    Title of contract             APPROVED PRODUCTS CONTRACT                          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SALES AGREEMENT                                     debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               AMERICAN DAIRY QUEEN
                                                                                           CORPORATION
         State the term remaining      _________________________________________________   ATTENTION: CHIEF OPERATING
                                                                                           OFFICER
         List the contract number of   _________________________________________________   7505 METRO BLVD
         any government contract                                                           MINNEAPOLIS MN 55439


2.37.    Title of contract             PROFESSIONAL FEES AND SERVICES                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               AMERICAN FUJI SEAL INC
                                                                                           1051 BLOOMFIELD RD
         State the term remaining      _________________________________________________   BARDSTOWN KY 40004-9794
         List the contract number of   _________________________________________________
         any government contract


2.38.    Title of contract             NATIONAL ACCOUNT PROPANE GAS AGREEMENT              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCT PURCHASE                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               AMERIGAS PROPANE, L.P.
                                                                                           460 N. GULPH ROAD
         State the term remaining      12/1/2020                                           KING OF PRUSSIA PA 19406
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 8 of 136
                         Case 20-10010-CSS           Doc 328      Filed 03/03/20         Page 130 of 261

Debtor    Borden Dairy Company                                                                     Case number (if known) 20-10010

2.39.    Title of contract             SOFTWARE AGREEMENT                                    State the name and mailing address
                                                                                             for all other parties with whom the
         State what the contract or    IT APPLICATIONS - S&OP AND FP&A LICENSES - 2019       debtor has an executory contract or
         lease is for                                                                        unexpired lease
         Nature of debtor's interest   PARTY                                                 ANAPLAN
                                                                                             50 HAWTHORNE ST
         State the term remaining      4/29/2022                                             SAN FRANCISCO CA 94105
         List the contract number of   _________________________________________________
         any government contract


2.40.    Title of contract             PREPAID OTHER                                         State the name and mailing address
                                                                                             for all other parties with whom the
         State what the contract or    _________________________________________________     debtor has an executory contract or
         lease is for                                                                        unexpired lease
         Nature of debtor's interest   PARTY                                                 ANAPLAN INC
                                                                                             PO BOX 399085
         State the term remaining      _________________________________________________     SAN FRANCISCO CA 94139 9085
         List the contract number of   _________________________________________________
         any government contract


2.41.    Title of contract             SALES AGREEMENT                                       State the name and mailing address
                                                                                             for all other parties with whom the
         State what the contract or    SUPPLIER AGREEMENT                                    debtor has an executory contract or
         lease is for                                                                        unexpired lease
         Nature of debtor's interest   PARTY                                                 ARAMARK SCM INC
                                                                                             ATTN.: VICE PRESIDENT. FINANCE -
         State the term remaining      9/30/2020                                             SUPPLY CHAIN MANAGEMENT
                                                                                             12111 FLOOR, ARAMARK TOWER
         List the contract number of   _________________________________________________     1101 MARKET STREET
         any government contract                                                             PHILADELPHIA PA 19107


2.42.    Title of contract             SERVICE AGREEMENT AND AS AMENDED                      State the name and mailing address
                                                                                             for all other parties with whom the
         State what the contract or    UNIFORM SUPPLIES                                      debtor has an executory contract or
         lease is for                                                                        unexpired lease
         Nature of debtor's interest   PARTY                                                 ARAMARK UNIFORM SERVICES
                                                                                             DIVISION OF ARAMARK UNIFORM
         State the term remaining      _________________________________________________     AND CAREER APPAREL
                                                                                             115 NORTH FIRST STREET
         List the contract number of   _________________________________________________     BURBANK CA 91505
         any government contract


2.43.    Title of contract             TRAINING - GENERAL                                    State the name and mailing address
                                                                                             for all other parties with whom the
         State what the contract or    _________________________________________________     debtor has an executory contract or
         lease is for                                                                        unexpired lease
         Nature of debtor's interest   PARTY                                                 ARC DOCUMENT SOLUTIONS LLC
                                                                                             PO BOX 203890
         State the term remaining      _________________________________________________     DALLAS TX 75320-3890
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                           Page 9 of 136
                         Case 20-10010-CSS           Doc 328      Filed 03/03/20      Page 131 of 261

Debtor    Borden Dairy Company                                                                   Case number (if known) 20-10010

2.44.    Title of contract             PREPAID OTHER                                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ARIBA INC
                                                                                           PO BOX 642962
         State the term remaining      _________________________________________________   PITTSBURGH PA 15264-2962
         List the contract number of   _________________________________________________
         any government contract


2.45.    Title of contract             SOFTWARE AGREEMENT AND EXTENDED PAYMENT             State the name and mailing address
                                       AGREEMENT                                           for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT APPLICATIONS - SAP ARIBA - PROCURE TO PAY        unexpired lease
         lease is for
                                                                                           ARIBA, INC.
         Nature of debtor's interest   PARTY                                               3420 HILLVIEW AVENUE BUILDING 3
                                                                                           PALO ALTO CA 994034
         State the term remaining      9/30/2021

         List the contract number of   _________________________________________________
         any government contract


2.46.    Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ARNOLD & PORTER KAYE SCHULER
                                                                                           L
         State the term remaining      _________________________________________________   PO BOX 759451
                                                                                           BALTIMORE MD 21275-9451
         List the contract number of   _________________________________________________
         any government contract


2.47.    Title of contract             PROFESSIONAL FEES AND SERVICES                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ART AMERICAN PRINTING PLATES
                                                                                           1138 W. NINTH STREET
         State the term remaining      _________________________________________________   CLEVELAND OH 44113-1007
         List the contract number of   _________________________________________________
         any government contract


2.48.    Title of contract             PRODUCT RECALL INSURANCE -                          State the name and mailing address
                                       POLICY NO. NC00A1F19                                for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    INSURANCE                                           unexpired lease
         lease is for
                                                                                           ASPEN SPECIALTY INSURANCE
         Nature of debtor's interest   INSURED                                             COMPANY
                                                                                           175 CAPITAL BLVD
         State the term remaining      _________________________________________________   STE 100
                                                                                           ROCKY HILL CT 06067
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 10 of 136
                         Case 20-10010-CSS           Doc 328      Filed 03/03/20     Page 132 of 261

Debtor    Borden Dairy Company                                                                   Case number (if known) 20-10010

2.49.    Title of contract             CONSTRUCTION IN PROGRESS                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ASPIRE HR
                                                                                           5151 BELT LINE RD STE 1125
         State the term remaining      _________________________________________________   DALLAS TX 75254-6763
         List the contract number of   _________________________________________________
         any government contract


2.50.    Title of contract             MARKETING                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    AGREEMENT                                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ASSOCIATED FOOD & PETROLEUM
                                                                                           DEALERS
         State the term remaining      _________________________________________________   5779 WEST MAPLE RD
                                                                                           BLOOMFIELD MI 48322
         List the contract number of   _________________________________________________
         any government contract


2.51.    Title of contract             DISTRIBUTION AGREEMENT                              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCT DISTRIBUTION AGREEMENT                      debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ASSOCIATED GROCERS, INC.
                                                                                           VENDOR RELATIONS
         State the term remaining      _________________________________________________   P.O. BOX 261748
                                                                                           BATON ROUGE LA 70826-17 48
         List the contract number of   _________________________________________________
         any government contract


2.52.    Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               AT & T
                                                                                           PO BOX 5014
         State the term remaining      _________________________________________________   CAROL STREAM IL 60197-5014
         List the contract number of   _________________________________________________
         any government contract


2.53.    Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               AT&T
                                                                                           PO BOX 5080
         State the term remaining      _________________________________________________   CAROL STREAM IL 60197-5080
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 11 of 136
                         Case 20-10010-CSS           Doc 328      Filed 03/03/20      Page 133 of 261

Debtor    Borden Dairy Company                                                                     Case number (if known) 20-10010

2.54.    Title of contract             TELEPHONE                                             State the name and mailing address
                                                                                             for all other parties with whom the
         State what the contract or    _________________________________________________     debtor has an executory contract or
         lease is for                                                                        unexpired lease
         Nature of debtor's interest   PARTY                                                 AT&T - ACCT 200595827277
                                                                                             PO BOX 5019
         State the term remaining      _________________________________________________     CAROL STREAM IL 60197-5019
         List the contract number of   _________________________________________________
         any government contract


2.55.    Title of contract             TELEPHONE                                             State the name and mailing address
                                                                                             for all other parties with whom the
         State what the contract or    _________________________________________________     debtor has an executory contract or
         lease is for                                                                        unexpired lease
         Nature of debtor's interest   PARTY                                                 AT&T MOBILITY
                                                                                             P O BOX 6463
         State the term remaining      _________________________________________________     CAROL STREAM IL 60197-6463
         List the contract number of   _________________________________________________
         any government contract


2.56.    Title of contract             MASTER SERVICES AGREEMENT - PAYROLL                   State the name and mailing address
                                       PROCESSING SOFTWARE AGREEMENT                         for all other parties with whom the
                                                                                             debtor has an executory contract or
         State what the contract or    IT APPLICATIONS - RPA BOTS - SHARED SERVICES - 2019   unexpired lease
         lease is for
                                                                                             AUTOMATION EDGE
         Nature of debtor's interest   PARTY                                                 PO BOX 3221
                                                                                             SUGARLAND TX 77487-3221
         State the term remaining      6/28/2020

         List the contract number of   _________________________________________________
         any government contract


2.57.    Title of contract             CONSTRUCTION IN PROGRESS                              State the name and mailing address
                                                                                             for all other parties with whom the
         State what the contract or    _________________________________________________     debtor has an executory contract or
         lease is for                                                                        unexpired lease
         Nature of debtor's interest   PARTY                                                 AUTOMATIONEDGE TECHOLOGIES
                                                                                             INC
         State the term remaining      _________________________________________________     PO BOX 3221
                                                                                             SUGARLAND TX 77487-3221
         List the contract number of   _________________________________________________
         any government contract


2.58.    Title of contract             AUTOMOBILE EXPENSES                                   State the name and mailing address
                                                                                             for all other parties with whom the
         State what the contract or    _________________________________________________     debtor has an executory contract or
         lease is for                                                                        unexpired lease
         Nature of debtor's interest   PARTY                                                 AUTOMOTIVE RENTALS INC
                                                                                             PO BOX 8500
         State the term remaining      _________________________________________________     PHILADELPHIA PA 19178-4375
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                          Page 12 of 136
                         Case 20-10010-CSS           Doc 328      Filed 03/03/20     Page 134 of 261

Debtor    Borden Dairy Company                                                                   Case number (if known) 20-10010

2.59.    Title of contract             IT INFRASTRUCTURE - AZURE SECURE CONNECTIVITY       State the name and mailing address
                                       FOR ENTERPRISE DATA WAREHOUSE                       for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT SOFTWARE                                         unexpired lease
         lease is for
                                                                                           AZURE SECURE CONNECTIVITY
         Nature of debtor's interest   PARTY                                               C/O MICROSOFT CORPORATION
                                                                                           ONE MICROSOFT WAY
         State the term remaining      12/31/2020                                          REDMOND WA 98052
         List the contract number of   _________________________________________________
         any government contract


2.60.    Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               AZURE WATER
                                                                                           1903 GREENLEAF LN
         State the term remaining      _________________________________________________   LEESBURG FL 34748-2023
         List the contract number of   _________________________________________________
         any government contract


2.61.    Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BAKER TILLY VIRCHOW KRAUSE
                                                                                           LLP
         State the term remaining      _________________________________________________   PO BOX 78975
                                                                                           MILWAUKEE WI 53278-8975
         List the contract number of   _________________________________________________
         any government contract


2.62.    Title of contract             OFFICE SUPPLIES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BALLOON CITY USA
                                                                                           110 EXPOSITION AVE
         State the term remaining      _________________________________________________   DALLAS TX 75226
         List the contract number of   _________________________________________________
         any government contract


2.63.    Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BALLWEG FARMS
                                                                                           BALLWEG FARMS
         State the term remaining      _________________________________________________   7500 BOTKINS RD
                                                                                           BOTKINS OH 45306
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 13 of 136
                         Case 20-10010-CSS           Doc 328      Filed 03/03/20     Page 135 of 261

Debtor    Borden Dairy Company                                                                   Case number (if known) 20-10010

2.64.    Title of contract             MASTER LEASE AGREEMENT DATED 6/12/2017              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT LEASE                                     debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   LESSEE                                              BB&T
                                                                                           600 WASHINGTON AVENUE
         State the term remaining      _________________________________________________   SUITE 201
                                                                                           TOWSON MD 21204
         List the contract number of   _________________________________________________
         any government contract


2.65.    Title of contract             PROFESSIONAL FEES AND SERVICES                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BECKAROSE
                                                                                           3400 W PARK BLVD APT 1025
         State the term remaining      _________________________________________________   PLANO TX 75075-3402
         List the contract number of   _________________________________________________
         any government contract


2.66.    Title of contract             OFFICE SUPPLIES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BEE'S KEYS/COMPLETE SECURITY
                                                                                           7711 INWOOD RD SERVICE
         State the term remaining      _________________________________________________   DALLAS TX 75209
         List the contract number of   _________________________________________________
         any government contract


2.67.    Title of contract             IT APPLICATIONS - PSIGEN - DOCUMENT CAPTURE         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT SOFTWARE                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BIEL'S
                                                                                           1201 INDIAN CHURCH ROAD
         State the term remaining      4/16/2020                                           BUFFALO NY 14224-1383
         List the contract number of   _________________________________________________
         any government contract


2.68.    Title of contract             PREPAID OTHER                                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BIELS DOCUMENT MANAGEMENT
                                                                                           1201 INDIAN CHURCH RD
         State the term remaining      _________________________________________________   WEST SENECA NY 14224-1307
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 14 of 136
                         Case 20-10010-CSS           Doc 328      Filed 03/03/20     Page 136 of 261

Debtor    Borden Dairy Company                                                                   Case number (if known) 20-10010

2.69.    Title of contract             SOFTWARE SUPPORT AGREEMENT                          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT INFRASTRUCTURE - SCANNER MAINTENANCE             debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BIEL'S INFORMATION TECHNOLOGY
                                                                                           SYSTEMS CORPORATION
         State the term remaining      10/14/2020                                          1201 INDIAN CHURCH ROAD
                                                                                           BUFFALO NY 14224-1383
         List the contract number of   _________________________________________________
         any government contract


2.70.    Title of contract             DISTRIBUTOR AGREEMENT                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCT DISTRIBUTION AGREEMENT                      debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BIG BOY DISTRIBUTORS
                                                                                           16900 CHEF MAURE
         State the term remaining      _________________________________________________   NEW ORLEANS LA 70129
         List the contract number of   _________________________________________________
         any government contract


2.71.    Title of contract             PROFESSIONAL FEES AND SERVICES                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BLUEPRINT MARKETING GROUP
                                                                                           3114 KNIGHTSBRIDGE LN
         State the term remaining      _________________________________________________   GARLAND TX 75043-1144
         List the contract number of   _________________________________________________
         any government contract


2.72.    Title of contract             EQUIPMENT LEASE/RENTAL                              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BMI BUSINESS MACHINES
                                                                                           INTERNAT
         State the term remaining      _________________________________________________   826 OFFICE PARK CIR STE 107
                                                                                           LEWISVILLE TX 75057-3168
         List the contract number of   _________________________________________________
         any government contract


2.73.    Title of contract             MASTER LEASE AGREEMENT DATED 9/11/2018              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT LEASE AGREEMENT 8DCL1140209; SEE          debtor has an executory contract or
         lease is for                  SCHEDULE D                                          unexpired lease
         Nature of debtor's interest   PARTY                                               BOK FINANCIAL EQUIPMENT
                                                                                           FINANCE, INC.
         State the term remaining      _________________________________________________   ATTN PRESIDENT - LEASING
                                                                                           5956 SHERRY LANE, SUITE 600
         List the contract number of   _________________________________________________   DALLAS TX 75225
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 15 of 136
                         Case 20-10010-CSS           Doc 328       Filed 03/03/20    Page 137 of 261

Debtor    Borden Dairy Company                                                                   Case number (if known) 20-10010

2.74.    Title of contract             MASTER LICENSE & SERVICE AGREEMENT                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SOFTWARE: POLITEMAIL FOR                            debtor has an executory contract or
         lease is for                  OUTLOOK EMPLOYEE COMMUNICATIONS PLATFORM            unexpired lease
         Nature of debtor's interest   PARTY                                               BOOTSTRAP SOFTWARE
                                                                                           PARTNERS LLC
         State the term remaining      12/31/2020                                          D/B/A POLITEMAIL SOFTWARE
                                                                                           655 PORTSMOUTH AVE
         List the contract number of   _________________________________________________   GREENLAND NH 03840
         any government contract


2.75.    Title of contract             MILK PRODUCTS SUBLICENSE AGREEMENT EFFECTIVE        State the name and mailing address
                                       SEPTEMBER 4, 1997                                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    LICENSE AGREEMENT                                   unexpired lease
         lease is for
                                                                                           BORDEN DAIRY COMPANY OF
         Nature of debtor's interest   PARTY                                               TEXAS, LLC
                                                                                           ATTN: PRESIDENT/CEO
         State the term remaining      _________________________________________________   8750 NORTH CENTRAL
                                                                                           EXPRESSWAY
         List the contract number of   _________________________________________________   SUITE 400
         any government contract                                                           DALLAS TX 75231


2.76.    Title of contract             PREPAID OTHER                                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BOX INC
                                                                                           DEPT 34666
         State the term remaining      _________________________________________________   SAN FRANCISCO CA 94139
         List the contract number of   _________________________________________________
         any government contract


2.77.    Title of contract             BOX SERVICE AND RENEWALS                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT APPLICATIONS - BOX.COM                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BOX, INC.
                                                                                           900 JEFFERSON AVE
         State the term remaining      5/1/2020                                            REDWOOD CITY CA 94063
         List the contract number of   _________________________________________________
         any government contract


2.78.    Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BRANDCORY
                                                                                           4809 COLE AVE STE 240
         State the term remaining      _________________________________________________   DALLAS TX 75205-3682
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 16 of 136
                         Case 20-10010-CSS           Doc 328      Filed 03/03/20     Page 138 of 261

Debtor    Borden Dairy Company                                                                   Case number (if known) 20-10010

2.79.    Title of contract             MEMORANDUM                                          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PROCUREMENT AGREEMENT                               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BRENNTAG
                                                                                           PO BOX 970230
         State the term remaining      _________________________________________________   DALLAS TX 75397-0230
         List the contract number of   _________________________________________________
         any government contract


2.80.    Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BRIGHT HOUSE NETWORKS
                                                                                           PO BOX 31710
         State the term remaining      _________________________________________________   TAMPA FL 33631-3710
         List the contract number of   _________________________________________________
         any government contract


2.81.    Title of contract             SALES AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SUPPLY AGREEMENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BRINKER INTERNATIONAL
                                                                                           PAYROLL COMPANY LP
         State the term remaining      _________________________________________________   ATTN: VICE PRESIDENT -
                                                                                           PURCHASING
         List the contract number of   _________________________________________________   6820 LBJ FREEWAY
         any government contract                                                           DALLAS TX 75240


2.82.    Title of contract             IT APPLICATIONS - BACKUPS DAILY/WEEKLY/MONTHLY      State the name and mailing address
                                       TO TAPE LIBRARY                                     for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT SOFTWARE                                         unexpired lease
         lease is for
                                                                                           BRMS
         Nature of debtor's interest   PARTY                                               ATTN LEGAL
                                                                                           80 IRON POINT CIRCLE
         State the term remaining      _________________________________________________   STE 200
                                                                                           FOLSOM CA 95630
         List the contract number of   _________________________________________________
         any government contract


2.83.    Title of contract             CONTRACT FOR AUDIT SERVICES                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    ENGAGEMENT LETTER                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BRONIEC ASSOCIATES
                                                                                           4855 PEACHTREE INDUSTRIAL
         State the term remaining      7/24/2020                                           BLVD
                                                                                           STE 215
         List the contract number of   _________________________________________________   ATLANTA GA 30092-3014
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 17 of 136
                         Case 20-10010-CSS           Doc 328      Filed 03/03/20     Page 139 of 261

Debtor    Borden Dairy Company                                                                   Case number (if known) 20-10010

2.84.    Title of contract             PROFESSIONAL FEES AND SERVICES                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BRONIEC ASSOCIATES INC
                                                                                           PO BOX 748
         State the term remaining      _________________________________________________   NORCROSS GA 30091-0748
         List the contract number of   _________________________________________________
         any government contract


2.85.    Title of contract             MASTER PURCHASING AGREEMENT                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SUPPLY CHAIN TRANSPORATION                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BUC-EE’S, LTD.
                                                                                           327 FM 2004
         State the term remaining      10/3/2020                                           LAKE JACKSON TX 77566
         List the contract number of   _________________________________________________
         any government contract


2.86.    Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BUSCHUR DAIRY FARMS INC
                                                                                           BUSCHUR DAIRY FARMS INC.
         State the term remaining      _________________________________________________   14393 JOHNSON RD
                                                                                           NEW WESTON OH 45348
         List the contract number of   _________________________________________________
         any government contract


2.87.    Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BUSCHUR DAIRY FARMS INC
                                                                                           BUSCHUR DAIRY FARMS INC.
         State the term remaining      _________________________________________________   14393 JOHNSON RD.
                                                                                           NEW WESTON OH 45348
         List the contract number of   _________________________________________________
         any government contract


2.88.    Title of contract             ADVERTISING - MISCELLANEOUS                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BUZZ PRINT
                                                                                           1850 EMPIRE CENTRAL
         State the term remaining      _________________________________________________   DALLAS TX 75235 4202
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 18 of 136
                         Case 20-10010-CSS           Doc 328      Filed 03/03/20     Page 140 of 261

Debtor    Borden Dairy Company                                                                   Case number (if known) 20-10010

2.89.    Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               BYRNE DAIRY INC
                                                                                           PO BOX 176
         State the term remaining      _________________________________________________   LAFAYETTE NY 13084-0176
         List the contract number of   _________________________________________________
         any government contract


2.90.    Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               C F BURGER CREAMERY CO
                                                                                           8101 GREENFIELD
         State the term remaining      _________________________________________________   DETROIT MI 48228
         List the contract number of   _________________________________________________
         any government contract


2.91.    Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CABLE ONE INC
                                                                                           PO BOX 9001009
         State the term remaining      _________________________________________________   LOUISVILLE KY 40290-1009
         List the contract number of   _________________________________________________
         any government contract


2.92.    Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CABLE TV OF EAST ALABAMA
                                                                                           PO BOX 910
         State the term remaining      _________________________________________________   PHENIX CITY AL 36868-0910
         List the contract number of   _________________________________________________
         any government contract


2.93.    Title of contract             BRANDED PRODUCTS AGREEMENT                          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CAL SIERRA INTERNATIONAL LLC
                                                                                           6333 ROTHWAY ST
         State the term remaining      _________________________________________________   HOUSTON TX 77040-5040
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 19 of 136
                         Case 20-10010-CSS           Doc 328      Filed 03/03/20     Page 141 of 261

Debtor    Borden Dairy Company                                                                   Case number (if known) 20-10010

2.94.    Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CAL-MAINE FOODS INC
                                                                                           BOX 532115
         State the term remaining      _________________________________________________   ATLANTA GA 30353-2115
         List the contract number of   _________________________________________________
         any government contract


2.95.    Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CAMPBELL SALES COMPANY
                                                                                           PO BOX 641505
         State the term remaining      _________________________________________________   PITTSBURGH PA 15264-1505
         List the contract number of   _________________________________________________
         any government contract


2.96.    Title of contract             PLANT SPECIFIC CONTRACT                             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT / SERVICES                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CANNON EQUIPMENT
                                                                                           324 WASHINGTON ST W
         State the term remaining      _________________________________________________   CANNON FALLS MN 55009-1142
         List the contract number of   _________________________________________________
         any government contract


2.97.    Title of contract             PREPAID OTHER                                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CANTO INC
                                                                                           116 NEW MONTGOMERY ST STE
         State the term remaining      _________________________________________________   810
                                                                                           SAN FRANCISCO CA 94105-3634
         List the contract number of   _________________________________________________
         any government contract


2.98.    Title of contract             SOFTWARE AGREEMENT; SOFTWARE MAINTENANCE            State the name and mailing address
                                       AGREEMENT                                           for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT APPLICATIONS - DIGITAL ASSET MANAGEMENT TOOL     unexpired lease
         lease is for                  FOR MARKETING
                                                                                           CANTO, INC.
         Nature of debtor's interest   PARTY                                               116 NEW MONTGOMERY STREET,
                                                                                           SUITE 810
         State the term remaining      10/30/2020                                          SAN FRANCISCO CA 94105
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 20 of 136
                         Case 20-10010-CSS           Doc 328      Filed 03/03/20     Page 142 of 261

Debtor    Borden Dairy Company                                                                   Case number (if known) 20-10010

2.99.    Title of contract             PROFESSIONAL FEES AND SERVICES                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CAREER MANAGEMENT PARTNERS
                                                                                           2435 N CENTRAL EXPY STE 830
         State the term remaining      _________________________________________________   RICHARDSON TX 75080-2737
         List the contract number of   _________________________________________________
         any government contract


2.100.   Title of contract             RECRUITING EXPENSE                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CAREERSINFOOD.COM
                                                                                           710 W SUNSHINE ST STE 110
         State the term remaining      _________________________________________________   SPRINGFIELD MO 65807-2426
         List the contract number of   _________________________________________________
         any government contract


2.101.   Title of contract             SALES AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCT PURCHASE                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CARIBOU COFFEE COMPANY, INC
                                                                                           ATTN: CHIEF SUPPLY CHAIN
         State the term remaining      4/1/2020 WITH AUTOMATIC 1 - YEAR RENEWALS           OFFICER
                                                                                           555 ZANG STREET, SUITE 300
         List the contract number of   _________________________________________________   LAKEWOOD CO 80228
         any government contract


2.102.   Title of contract             COUPON SERVICES AGREEMENT                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COUPON PROCESSING AND DATA COLLECTION               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CAROLINA MANUFACTURER'S
                                                                                           SERVICES, INC.,
         State the term remaining      1/31/2020 WITH AUTOMATIC 1 - YEAR RENEWALS          ATTN: PRESIDENT
                                                                                           635 VINE STREET
         List the contract number of   _________________________________________________   WINSTON SALEM NC 27101
         any government contract


2.103.   Title of contract             SALES AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SUPPLY AGREEMENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CBOCS DISTRIBUTION, INC.
                                                                                           305 HARTMANN DRIVE
         State the term remaining      _________________________________________________   LEBANNON TN 37087
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 21 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 143 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.104.   Title of contract             ADVERTISING - PROF FEES/SVCS                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CENTER OPERATING COMPANY
                                                                                           2500 VICTORY AVE
         State the term remaining      _________________________________________________   DALLAS TX 75219-7601
         List the contract number of   _________________________________________________
         any government contract


2.105.   Title of contract             LOGE BOX LICENSE AGREEMENT                          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    RIGHT TO PURCHASE                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CENTER OPERATING COMPANY,
                                                                                           L.P.
         State the term remaining      6/30/2020                                           2500 VICTORY AVE
                                                                                           DALLAS TX 75219
         List the contract number of   _________________________________________________
         any government contract


2.106.   Title of contract             ADVERTISING AND PROMOTIONAL AGREEMENT               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    ADVERTISING AGREEMENT                               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CENTER OPERATING COMPANY,
                                                                                           L.P.
         State the term remaining      6/30/2020                                           ATTENTION: CEO
                                                                                           2500 VICTORY AVE
         List the contract number of   _________________________________________________   DALLAS TX 75219
         any government contract


2.107.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CENTURY LINK
                                                                                           PO BOX 1319
         State the term remaining      _________________________________________________   CHARLOTTE NC 28201-1319
         List the contract number of   _________________________________________________
         any government contract


2.108.   Title of contract             PREPAID OTHER                                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CHALLENGER GRAY CHRISTMAS
                                                                                           INC
         State the term remaining      _________________________________________________   PO BOX 324
                                                                                           WINNETKA IL 60093-0324
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 22 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 144 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.109.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CHARTER COMMUNICATIONS
                                                                                           PO BOX 742613
         State the term remaining      _________________________________________________   CINCINNATI OH 45274-2613
         List the contract number of   _________________________________________________
         any government contract


2.110.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CHARTER COMMUNICATIONS
                                                                                           HOLDING
         State the term remaining      _________________________________________________   PO BOX 94188
                                                                                           PALATINE IL 60094-4188
         List the contract number of   _________________________________________________
         any government contract


2.111.   Title of contract             ANNUAL LICENSE                                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    NON-EXCLUSIVE, NON-TRANSFERABLE LICENSE TO          debtor has an executory contract or
         lease is for                  LJSE INFORMATION AND DATA                           unexpired lease
                                       SERVICES
                                                                                           CHD NORTH AMERICA, LLC
         Nature of debtor's interest   PARTY                                               130 S. JEFFERSON ST
                                                                                           STE 250
         State the term remaining      _________________________________________________   CHICAGO IL 60661
         List the contract number of   _________________________________________________
         any government contract


2.112.   Title of contract             HIRE AGREEMENT                                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PROCUREMENT AGREEMENT                               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CHEP USA
                                                                                           5897 WINDWARD PARKWAY
         State the term remaining      _________________________________________________   ALPHARETTA GA 30005
         List the contract number of   _________________________________________________
         any government contract


2.113.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CHOBANI, LLC
                                                                                           PO BOX 417259
         State the term remaining      _________________________________________________   BOSTON MA 02241-7259
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 23 of 136
                        Case 20-10010-CSS            Doc 328      Filed 03/03/20         Page 145 of 261

Debtor   Borden Dairy Company                                                                      Case number (if known) 20-10010

2.114.   Title of contract             MAINTENANCE AGREEMENT                                 State the name and mailing address
                                                                                             for all other parties with whom the
         State what the contract or    IT APPLICATIONS - IBM OS SOFTWARE (CIBER) - POWER     debtor has an executory contract or
         lease is for                  7 MAINTENANCE                                         unexpired lease
         Nature of debtor's interest   PARTY                                                 CIBER GLOBAL LLC
                                                                                             PO BOX 775377
         State the term remaining      6/30/2020                                             CHICAGO IL 60677-5377
         List the contract number of   _________________________________________________
         any government contract


2.115.   Title of contract             SOFRWARE AGREEMENT                                    State the name and mailing address
                                                                                             for all other parties with whom the
         State what the contract or    IT APPLICATIONS - IBM OS V7 R1 - IM OS SOFTWARE       debtor has an executory contract or
         lease is for                  FOR JDE PARTITION                                     unexpired lease
         Nature of debtor's interest   PARTY                                                 CIBER GLOBAL LLC
                                                                                             PO BOX 775377
         State the term remaining      6/30/2020                                             CHICAGO IL 60677-5377
         List the contract number of   _________________________________________________
         any government contract


2.116.   Title of contract             MAINTENANCE AGREEMENT                                 State the name and mailing address
                                                                                             for all other parties with whom the
         State what the contract or    IT APPLICATIONS - IBM RDI RATIONAL DEVELOPER          debtor has an executory contract or
         lease is for                  MAINTENANCE RENEWALS (3)                              unexpired lease
         Nature of debtor's interest   PARTY                                                 CIBER GLOBAL LLC
                                                                                             PO BOX 775377
         State the term remaining      12/31/2020                                            CHICAGO IL 60677-5377
         List the contract number of   _________________________________________________
         any government contract


2.117.   Title of contract             SOFTWARE APPLICATIONS                                 State the name and mailing address
                                                                                             for all other parties with whom the
         State what the contract or    IT APPLICATIONS - IBM WEBSPHERE APPLICATION           debtor has an executory contract or
         lease is for                  SERVER NETWORK DEPLOYMENT                             unexpired lease
         Nature of debtor's interest   PARTY                                                 CIBER GLOBAL LLC
                                                                                             PO BOX 775377
         State the term remaining      8/31/2020                                             CHICAGO IL 60677-5377
         List the contract number of   _________________________________________________
         any government contract


2.118.   Title of contract             SOFTWARE APPLICATIONS                                 State the name and mailing address
                                                                                             for all other parties with whom the
         State what the contract or    IT APPLICATIONS - IBM WEBSPHERE EXPRESS (300          debtor has an executory contract or
         lease is for                  PVU'S)                                                unexpired lease
         Nature of debtor's interest   PARTY                                                 CIBER GLOBAL LLC
                                                                                             PO BOX 775377
         State the term remaining      12/31/2020                                            CHICAGO IL 60677-5377
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                          Page 24 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 146 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.119.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CINCINNATI BELL
                                                                                           PO BOX 748003
         State the term remaining      _________________________________________________   CINCINNATI OH 45274-8003
         List the contract number of   _________________________________________________
         any government contract


2.120.   Title of contract             TRAINING - GENERAL                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CIPRIANO TRAINING
                                                                                           DEVELOPMENT
         State the term remaining      _________________________________________________   131 GAYLORD DR
                                                                                           WATERBURY CT 06708-2184
         List the contract number of   _________________________________________________
         any government contract


2.121.   Title of contract             SMARTNET RENWEAL                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT INFRASTRUCTURE - CISCO SMARTNET - CISCO H/W &    debtor has an executory contract or
         lease is for                  S/W MAINT                                           unexpired lease
         Nature of debtor's interest   PARTY                                               CISCO SYSTEMS CAPITAL
                                                                                           1111 OLD EAGLE SCHOOL RD
         State the term remaining      3/31/2022                                           WAYNE PA 19087
         List the contract number of   _________________________________________________
         any government contract


2.122.   Title of contract             SOFTWARE EXPENSE                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CISCO SYSTEMS CAPITAL
                                                                                           CORPORAT
         State the term remaining      _________________________________________________   PO BOX 41602
                                                                                           PHILADELPHIA PA 19101-1602
         List the contract number of   _________________________________________________
         any government contract


2.123.   Title of contract             PREPAID OTHER                                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CISION US INC
                                                                                           12051 INDIAN CREEK CT
         State the term remaining      _________________________________________________   BELTSVILLE MD 20705-1246
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 25 of 136
                        Case 20-10010-CSS            Doc 328      Filed 03/03/20      Page 147 of 261

Debtor   Borden Dairy Company                                                                     Case number (if known) 20-10010

2.124.   Title of contract             ORDER FORM & MASTER SERVICES AND SUBSCRIPTION        State the name and mailing address
                                       AGREEMENT                                            for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    DATA SOFTWARE & SYSTEMS ANALYTICS                    unexpired lease
         lease is for
                                                                                            CISION US INC
         Nature of debtor's interest   PARTY                                                130 E RANDOLPH ST
                                                                                            1 PRUDENTIAL PLAZA 7TH FLOOR
         State the term remaining      _________________________________________________    CHICAGO IL 60601
         List the contract number of   _________________________________________________
         any government contract


2.125.   Title of contract             EQUIPMENT LEASE/RENTAL                               State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    _________________________________________________    debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   PARTY                                                CIT BANK NA
                                                                                            21146 NETWORK PLACE
         State the term remaining      _________________________________________________    CHICAGO IL 60673-1211
         List the contract number of   _________________________________________________
         any government contract


2.126.   Title of contract             EQUIPMENT LEASE/RENTAL                               State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    _________________________________________________    debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   PARTY                                                CIT TECHNOLOGY SERVICES
                                                                                            21719 NETWORK PLACE
         State the term remaining      _________________________________________________    CHICAGO IL 60673-1217
         List the contract number of   _________________________________________________
         any government contract


2.127.   Title of contract             IT INFRASTRUCTURE - EQUIPMENT LEASES ($21,000 PER State the name and mailing address
                                       MONTH)                                            for all other parties with whom the
                                                                                         debtor has an executory contract or
         State what the contract or    IT SOFTWARE                                       unexpired lease
         lease is for
                                                                                            CIT TECHNOLOGY SVC
         Nature of debtor's interest   PARTY                                                21719 NETWORK PL
                                                                                            CHICAGO IL 60673-1217
         State the term remaining      MULTIPLE

         List the contract number of   _________________________________________________
         any government contract


2.128.   Title of contract             SALES AGREEMENT                                      State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    AGREEMENT NUMBER HFS-C-2019-0016                     debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   PARTY                                                CKE RESTAURANT HOLDINGS, INC
                                                                                            ATTN LEGAL
         State the term remaining      _________________________________________________    6700 TOWER CIRCLE
                                                                                            FRANKLIN TN 37067
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 26 of 136
                        Case 20-10010-CSS              Doc 328   Filed 03/03/20      Page 148 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.129.   Title of contract             PRODUCT PURCHASE AGREEMENT AND AS AMENDED           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PROCUREMENT AGREEMENT                               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CKS PACKAGING, INC.
                                                                                           445 GREAT SOUTHWEST PARKWAY
         State the term remaining      12/30/2025 & 12/31/2027                             ATLANTA GA 30336
         List the contract number of   _________________________________________________
         any government contract


2.130.   Title of contract             SUBSCRIPTION AGREEMENT                              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    WEBSITE EMPLOYMENT SERVICES                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CLEAR COMPANY
                                                                                           PO BOX 419189
         State the term remaining      _________________________________________________   BOSTON MA 02241-9189
         List the contract number of   _________________________________________________
         any government contract


2.131.   Title of contract             RECRUITER AND COORDINATOR LICENSES &                State the name and mailing address
                                       MAINTENANCE AGREEMENT                               for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT APPLICATIONS - HRM DIRECT (CLEARCOMPANY)         unexpired lease
         lease is for
                                                                                           CLEAR COMPANY INC.
         Nature of debtor's interest   PARTY                                               200 CLARENDON ST
                                                                                           49TH FLOOR
         State the term remaining      12/31/2021                                          BOSTON MA 02116
         List the contract number of   _________________________________________________
         any government contract


2.132.   Title of contract             PREPAID OTHER                                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CLEARCOMPANY INC
                                                                                           PO BOX 419189
         State the term remaining      _________________________________________________   BOSTON MA 02241-9189
         List the contract number of   _________________________________________________
         any government contract


2.133.   Title of contract             IT APPLICATIONS - COGNOS WAREHOUSE FOR              State the name and mailing address
                                       REPORTING                                           for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT SOFTWARE                                         unexpired lease
         lease is for
                                                                                           COGNOS ADAPTIVE ANALYTICS
         Nature of debtor's interest   PARTY                                               WAREHOUSE
                                                                                           ATTN LEGAL
         State the term remaining      8/31/2017                                           1 NEW ORCHARD ROAD ARMONK
                                                                                           ARMONK NY 10504
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 27 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 149 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.134.   Title of contract             IT APPLICATIONS - COGNOS BI                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT SOFTWARE                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               COGNOS BI
                                                                                           ATTN LEGAL
         State the term remaining      8/31/2017                                           1 NEW ORCHARD ROAD ARMONK
                                                                                           ARMONK NY 10504
         List the contract number of   _________________________________________________
         any government contract


2.135.   Title of contract             IT APPLICATIONS - ETL TOOL FOR COGNOS               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT SOFTWARE                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               COGNOS DATA MANAGER
                                                                                           ATTN LEGAL
         State the term remaining      8/31/2017                                           1 NEW ORCHARD ROAD ARMONK
                                                                                           ARMONK NY 10504
         List the contract number of   _________________________________________________
         any government contract


2.136.   Title of contract             IT APPLICATIONS - COGNOS TM1                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT SOFTWARE                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               COGNOS TM1
                                                                                           ATTN LEGAL
         State the term remaining      8/31/2017                                           1 NEW ORCHARD ROAD ARMONK
                                                                                           ARMONK NY 10504
         List the contract number of   _________________________________________________
         any government contract


2.137.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               COLEMAN CREST DAIRY
                                                                                           COLEMAN CREST DAIRY
         State the term remaining      _________________________________________________   900 NERINX RD
                                                                                           LORETTO KY 40037
         List the contract number of   _________________________________________________
         any government contract


2.138.   Title of contract             VISION INSURANCE WITHHELD                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               COMBINED INSURANCE COMP
                                                                                           AMERCI
         State the term remaining      _________________________________________________   28561 NETWORK PLACE
                                                                                           CHICAGO IL 60673-1285
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 28 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 150 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.139.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               COMCAST
                                                                                           PO BOX 530098
         State the term remaining      _________________________________________________   ATLANTA GA 30353-0098
         List the contract number of   _________________________________________________
         any government contract


2.140.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               COMCAST CORPORATION
                                                                                           PO BOX 660618
         State the term remaining      _________________________________________________   DALLAS TX 30348-5257
         List the contract number of   _________________________________________________
         any government contract


2.141.   Title of contract             AMENDED AND RESTATED TRADEMARK LICENSE              State the name and mailing address
                                       AGREEMENT DATED DECEMBER 31, 1997                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    LICENSE AGREEMENT                                   unexpired lease
         lease is for
                                                                                           COMLADE
         Nature of debtor's interest   PARTY                                               C/O LAGUNA DAIRY, S. DE R.L. DE
                                                                                           C.V.
         State the term remaining      _________________________________________________   CALZADA CARLOS HERRERA
                                                                                           ARALUCE 185
         List the contract number of   _________________________________________________   PARQUE INDUSTRIAL CARLOS A
         any government contract                                                           HERRERA ARALUCE
                                                                                           GOMEZ PALACIO, DURANGO 35079
                                                                                           MEXICO


2.142.   Title of contract             AMENDMENT TO AMENDED AND RESTATED                   State the name and mailing address
                                       TRADEMARK LICENSE AGREEMENT DATED FEBRUARY          for all other parties with whom the
                                       27, 2001                                            debtor has an executory contract or
                                                                                           unexpired lease
         State what the contract or    LICENSE AGREEMENT
         lease is for                                                                      COMLADE
                                                                                           C/O LAGUNA DAIRY, S. DE R.L. DE
         Nature of debtor's interest   PARTY                                               C.V.
                                                                                           CALZADA CARLOS HERRERA
         State the term remaining      _________________________________________________   ARALUCE 185
                                                                                           PARQUE INDUSTRIAL CARLOS A
         List the contract number of   _________________________________________________   HERRERA ARALUCE
         any government contract                                                           GOMEZ PALACIO, DURANGO 35079
                                                                                           MEXICO


2.143.   Title of contract             IT INFRASTRUCTURE - COMMUNICATIONS, TELCO,          State the name and mailing address
                                       INTERNET                                            for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT SOFTWARE                                         unexpired lease
         lease is for
                                                                                           COMMUNICATIONS - MULTIPLE
         Nature of debtor's interest   PARTY

         State the term remaining      12/31/2019

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 29 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 151 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.144.   Title of contract             PROFESSIONAL FEES AND SERVICES                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               COMPLIANCE PARTNERS INC
                                                                                           402 E AVE G
         State the term remaining      _________________________________________________   MIDLOTHIAN TX 76065-0000
         List the contract number of   _________________________________________________
         any government contract


2.145.   Title of contract             SERVICES AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CONSULTING AGREEMENT                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               COMPLIANCE PARTNERS, INC.
                                                                                           ATTN: J.C. WYATT
         State the term remaining      12/31/2019 WITH AUTOMATIC 1 - YEAR RENEWALS         402 E. AVENUE G
                                                                                           MIDLOTHIAN TX 76065
         List the contract number of   _________________________________________________
         any government contract


2.146.   Title of contract             COMPUTER SUPPLIES                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               COMPLOGICS LLC
                                                                                           2224 PAGE RD STE 102
         State the term remaining      _________________________________________________   DURHAM NC 27703-8908
         List the contract number of   _________________________________________________
         any government contract


2.147.   Title of contract             IT HANDHELDS - HANDHELD - ACCESSORIES               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT SOFTWARE                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               COMPLOGICS LLC
                                                                                           2224 PAGE RD STE 102
         State the term remaining      12/31/2020                                          DURHAM NC 27703-8908
         List the contract number of   _________________________________________________
         any government contract


2.148.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               COMPORIUM COMMUNICATIONS
                                                                                           PO BOX 1042
         State the term remaining      _________________________________________________   ROCK HILL SC 29731-7042
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 30 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20       Page 152 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.149.   Title of contract             SOFTWARE EXPENSE                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               COMPUTER KEYES
                                                                                           21929 MAKAH ROAD
         State the term remaining      _________________________________________________   WOODWAY WA 98020
         List the contract number of   _________________________________________________
         any government contract


2.150.   Title of contract             LIMITED USE LICENSE AGREEMENT                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT APPLICATIONS - KEYESFAX - OUTBOUND FAXING        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               COMPUTER KEYS
                                                                                           21929 MAKAH RD
         State the term remaining      2/28/2021                                           WOODWAY WA 98020
         List the contract number of   _________________________________________________
         any government contract


2.151.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CONCUR TECHNOLOGIES INC
                                                                                           62157 COLLECTIONS CENTER DR
         State the term remaining      _________________________________________________   CHICAGO IL 60693
         List the contract number of   _________________________________________________
         any government contract


2.152.   Title of contract             SALES ORDER FORM                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EXPENSE REPORTING SOFTWARE                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CONCUR TECHNOLOGIES, INC.
                                                                                           62157 COLLECTIONS CTR DR
         State the term remaining      6/30/2022                                           CHICAGO IL 60693
         List the contract number of   _________________________________________________
         any government contract


2.153.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CONSOLIDATED
                                                                                           COMMUNICATIONS
         State the term remaining      _________________________________________________   P.O.BOX 66523
                                                                                           ST. LOUIS MO 63166-6523
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 31 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 153 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.154.   Title of contract             SUPPLY AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PROCUREMENT AGREEMENT                               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CONSOLIDATED CONTAINER
                                                                                           COMPANY LP
         State the term remaining      _________________________________________________   2500 WINDY RIDGE PARKWAY
                                                                                           STE 1400
         List the contract number of   _________________________________________________   ATLANTA GA 30339
         any government contract


2.155.   Title of contract             DEVELOPMENT AGREEMNENT                              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MARKETING                                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CONSOLIDATED CONTAINER
                                                                                           COMPANY LP
         State the term remaining      _________________________________________________   2500 WINDY RIDGE PARKWAY
                                                                                           STE 1400
         List the contract number of   _________________________________________________   ATLANTA GA 30339
         any government contract


2.156.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CONWAY MACKENZIE INC
                                                                                           77 W WACKER DR STE 4000
         State the term remaining      _________________________________________________   CHICAGO IL 60601-1842
         List the contract number of   _________________________________________________
         any government contract


2.157.   Title of contract             ENGAGEMENT LETTER                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CONSULTING AGREEMENT                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CONWAY MACKENZIE, INC.
                                                                                           ATTN TIM STALLKAMP
         State the term remaining      _________________________________________________   77 WEST WACKER DR., SUITE 4000
                                                                                           CHICAGO IL 60601
         List the contract number of   _________________________________________________
         any government contract


2.158.   Title of contract             COOPER CLINIC EXECUTIVE HEALTH AGREEMENT            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    HEALTH & BENEFITS                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               COOPER CLINIC
                                                                                           JANNA CYRUS DIRECTOR OF
         State the term remaining      _________________________________________________   BUSINESS DEVELOPMENT
                                                                                           12200 PRESTON ROAD
         List the contract number of   _________________________________________________   DALLAS TX 75230
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 32 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 154 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.159.   Title of contract             MARKET RESEARCH                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               COOPER ROBERTS RESEARCH INC
                                                                                           617 BROADWAY STE 1280
         State the term remaining      _________________________________________________   SONOMA CA 95476-2404
         List the contract number of   _________________________________________________
         any government contract


2.160.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CORPORATE RELOCATION INTNL
                                                                                           1432 WAINWRIGHT WAY STE 100
         State the term remaining      _________________________________________________   CARROLLTON TX 75007-4946
         List the contract number of   _________________________________________________
         any government contract


2.161.   Title of contract             RELOCATION SERVICES AGREEMENT                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EMPLOYEE RELOCATION AGREEMENT                       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CORPORATE RELOCATION
                                                                                           SERVICES LLC
         State the term remaining      UNTIL ALL SERVICES COMPLETED                        2325 E. BELTLINE ROAD
                                                                                           STE D
         List the contract number of   _________________________________________________   CARROLLTON TX 75006
         any government contract


2.162.   Title of contract             PREPAID OTHER                                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CORPTAX INC
                                                                                           2100 E LAKE COOK RD STE 800
         State the term remaining      _________________________________________________   BUFFALO GROVE IL 60089-1999
         List the contract number of   _________________________________________________
         any government contract


2.163.   Title of contract             SOFTWARE LICENSE AGREEMENT AND AS AMENDED           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT APPLICATIONS - TAX SOFTWARE FOR FILING           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CORPTAX INC.
                                                                                           1751 LAKE COOK ROAD
         State the term remaining      12/31/2021                                          STE 100
                                                                                           DEERFIELD IL 60015
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 33 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 155 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.164.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               COUNTRY PURE FOODS
                                                                                           222 S MAIN ST STE 401
         State the term remaining      _________________________________________________   AKRON OH 44308-1525
         List the contract number of   _________________________________________________
         any government contract


2.165.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               COX COMMUNICATIONS
                                                                                           PO BOX 771911
         State the term remaining      _________________________________________________   DETROIT MI 48277-1911
         List the contract number of   _________________________________________________
         any government contract


2.166.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               COX COMMUNICATIONS INC
                                                                                           PO BOX 919243
         State the term remaining      _________________________________________________   DALLAS TX 75391-9243
         List the contract number of   _________________________________________________
         any government contract


2.167.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CREATIVE CIRCLE LLC
                                                                                           PO BOX 74008799
         State the term remaining      _________________________________________________   CHICAGO IL 60674-8799
         List the contract number of   _________________________________________________
         any government contract


2.168.   Title of contract             ADVERTISING - PROF FEES/SVCS                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CURIOSITY ADVERTISING
                                                                                           35 E 7TH ST
         State the term remaining      _________________________________________________   CINCINNATI OH 45202-2488
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 34 of 136
                        Case 20-10010-CSS            Doc 328      Filed 03/03/20     Page 156 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.169.   Title of contract             MARKETING SERVICES AGENCY AND STATEMENT OF          State the name and mailing address
                                       WORK                                                for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    STRATEGIC PLANNING                                  unexpired lease
         lease is for
                                                                                           CURIOSITY ADVERTISING
         Nature of debtor's interest   PARTY                                               35 EAST 7TH STREET
                                                                                           CINCINNATI OH 45202
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.170.   Title of contract             COMPUTER EQUIPMENT MAINTENANCE AGREEMENT            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IBM EQUIPMENT MAINTENANCE AGREEMENT                 debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CURVATURE
                                                                                           2810 COLISEUM CENTRE DRIVE
         State the term remaining      6/30/2020                                           CHARLOTTE NC 28217
         List the contract number of   _________________________________________________
         any government contract


2.171.   Title of contract             CONSTRUCTION IN PROGRESS                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               CYNTHIA DAVIES GRIZZLE
                                                                                           9640 HEARTWOOD LN
         State the term remaining      _________________________________________________   MINT HILL NC 28227-4143
         List the contract number of   _________________________________________________
         any government contract


2.172.   Title of contract             EXECUTIVE RETENTION AGREEMENT                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EMPLOYMENT AGREEMENT                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               D BRICE COLEMAN
                                                                                           8750 NORTH CENTRAL
         State the term remaining      30 - DAYS WRITTEN NOTICE                            EXPRESSWAY
                                                                                           SUITE 400
         List the contract number of   _________________________________________________   DALLAS TX 75231
         any government contract


2.173.   Title of contract             MASTER SUBSCRIPTION AGREEMENT                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT APPLICATIONS - DADE SYSTEMS                      debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               DADE SYSTEMS LLP
                                                                                           13501 SW 128 ST, STE 211
         State the term remaining      6/30/2020                                           MIAMI FL 33186
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 35 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 157 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.174.   Title of contract             SOFTWARE EXPENSE                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               DADESYSTEMS LLP
                                                                                           13501 SW 128TH ST STE 211
         State the term remaining      _________________________________________________   MIAMI FL 33186-5863
         List the contract number of   _________________________________________________
         any government contract


2.175.   Title of contract             LEASE AGREEMENT - OPEN END DATED 10/18/2019 AND     State the name and mailing address
                                       CONTINUING CROSS GUARANTY                           for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    EQUIPMENT LEASE                                     unexpired lease
         lease is for
                                                                                           DAIMLER TRUCK FINANCIAL
         Nature of debtor's interest   LESSEE                                              PO BOX 5261
                                                                                           CAROL STREAM IL 60197
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.176.   Title of contract             BRANDED PRODUCTS AGREEMENT                          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               DAIRY FARMERS OF AMERICA
                                                                                           PO BOX 846374
         State the term remaining      _________________________________________________   DALLAS TX 75284-6374
         List the contract number of   _________________________________________________
         any government contract


2.177.   Title of contract             STATEMENT OF WORK                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICE LEVEL AGREEMENT                             debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               DAIRY.COM
                                                                                           PO BOX 678719
         State the term remaining      _________________________________________________   DALLAS TX 75267-8719
         List the contract number of   _________________________________________________
         any government contract


2.178.   Title of contract             ELECTRICITY                                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               DALLAS INDEPENDENT SCHOOL
                                                                                           DIST
         State the term remaining      _________________________________________________   3701 S LAMAR ST RM 206
                                                                                           DALLAS TX 75215-3687
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 36 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 158 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.179.   Title of contract             REAL PROPERTY LEASE                                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LEASE OF REAL PROPERTY LOCATED AT 9400 NORTH        debtor has an executory contract or
         lease is for                  CENTRAL EXPRESSWAY , DALLAS, TX 75231               unexpired lease
         Nature of debtor's interest   LESSOR                                              DALLAS INDEPENDENT SCHOOL
                                                                                           DISTRICT (DISD)
         State the term remaining      5/31/2022                                           3701 S LAMAR ST RM 206
                                                                                           DALLAS TX 75215-3687
         List the contract number of   _________________________________________________
         any government contract


2.180.   Title of contract             MAINTENANCE & REPAIR - BLDG                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               DALLAS SECURITY SYSTEMS INC
                                                                                           PO BOX 550939
         State the term remaining      _________________________________________________   DALLAS TX 75355-0939
         List the contract number of   _________________________________________________
         any government contract


2.181.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               DANONE US LLC
                                                                                           PO BOX 7247-8978
         State the term remaining      _________________________________________________   PHILADELPHIA PA 10605-0001
         List the contract number of   _________________________________________________
         any government contract


2.182.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               DAVID & CHARLOTTE SHAW
                                                                                           DAVID & CHARLOTTE SHAW
         State the term remaining      _________________________________________________   371 A BREWSTER RD.
                                                                                           SUMMER SHADE KY 42166
         List the contract number of   _________________________________________________
         any government contract


2.183.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               DAVID SCHMITMEYER
                                                                                           DAVID SCHMITMEYER
         State the term remaining      _________________________________________________   5757 SIEGRIST JUTTE RD
                                                                                           CELINA OH 45822
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 37 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 159 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.184.   Title of contract             SUBLICENSE AGREEMENT                                State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   ASSIGNEE                                            DEAN FOODS COMPANY
                                                                                           ATTN: BRIDGET G. JOHNSON, ESQ.
         State the term remaining      _________________________________________________   2711 NORTH HASKELL AVENUE
                                                                                           SUITE 3400
         List the contract number of   _________________________________________________   DALLAS TX 75204
         any government contract


2.185.   Title of contract             DEAN FOODS STATE TRADEMARK SUBLICENSE               State the name and mailing address
                                       AGREEMENT DATED FEBRUARY 21, 2011                   for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    LICENSE AGREEMENT                                   unexpired lease
         lease is for
                                                                                           DEAN FOODS INC
         Nature of debtor's interest   PARTY                                               ATTN KRITSY WATERMAN
                                                                                           2515 MCKINNEY AVE
         State the term remaining      _________________________________________________   DALLAS TX 75201
         List the contract number of   _________________________________________________
         any government contract


2.186.   Title of contract             DEAN SUBLICENSE AGREEMENT EFFECTIVE JUNE 10,        State the name and mailing address
                                       2002                                                for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    LICENSE AGREEMENT                                   unexpired lease
         lease is for
                                                                                           DEAN FOODS INC
         Nature of debtor's interest   PARTY                                               ATTN KRITSY WATERMAN
                                                                                           2515 MCKINNEY AVE
         State the term remaining      _________________________________________________   DALLAS TX 75201
         List the contract number of   _________________________________________________
         any government contract


2.187.   Title of contract             STATEMENT OF WORK AND AS AMENDED                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CONSULTING AGREEMENT                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               DIALECT
                                                                                           225 SOUTH MERAMEC, SUITE 1132
         State the term remaining      _________________________________________________   CLAYTON MO 63105
         List the contract number of   _________________________________________________
         any government contract


2.188.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               DIALECT INC
                                                                                           225 S MERAMEC AVE STE 1132
         State the term remaining      _________________________________________________   SAINT LOUIS MO 63105-3519
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 38 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 160 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.189.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               DIXIE NET
                                                                                           301 N MAIN ST
         State the term remaining      _________________________________________________   RIPLEY MS 38663-1725
         List the contract number of   _________________________________________________
         any government contract


2.190.   Title of contract             PROCUREMENT AGREEMENT                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CONTRACT NO. 40074213                               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               DOMINO FOODS INC.
                                                                                           ATTN LEGAL DEPT
         State the term remaining      3/31/2020                                           7417 N PETERS ST
                                                                                           ARABI LA 70032-1543
         List the contract number of   _________________________________________________
         any government contract


2.191.   Title of contract             PROCUREMENT AGREEMENT                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CONTRACT NO: 40074214                               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               DOMINO FOODS INC.
                                                                                           ATTN LEGAL DEPT
         State the term remaining      6/30/2020                                           7417 N PETERS ST
                                                                                           ARABI LA 70032-1543
         List the contract number of   _________________________________________________
         any government contract


2.192.   Title of contract             PROCUREMENT AGREEMENT                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CONTRACT NO: 40074215                               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               DOMINO FOODS INC.
                                                                                           ATTN LEGAL DEPT
         State the term remaining      9/30/2020                                           7417 N PETERS ST
                                                                                           ARABI LA 70032-1543
         List the contract number of   _________________________________________________
         any government contract


2.193.   Title of contract             PROCUREMENT AGREEMENT                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CONTRACT NO: 40074216                               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               DOMINO FOODS INC.
                                                                                           ATTN LEGAL DEPT
         State the term remaining      12/31/2020                                          7417 N PETERS ST
                                                                                           ARABI LA 70032-1543
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 39 of 136
                        Case 20-10010-CSS            Doc 328      Filed 03/03/20       Page 161 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.194.   Title of contract             PREPAID OTHER                                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               DOSSIER SYSTEMS INC
                                                                                           6 TERRI LN STE 700
         State the term remaining      _________________________________________________   BURLINGTON NJ 08016-4905
         List the contract number of   _________________________________________________
         any government contract


2.195.   Title of contract             DOSSIER ON-DEMAND SUBSCRIPTION SERVICE              State the name and mailing address
                                       AGREEMENT                                           for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT APPLICATIONS - DOSSIER - FLEET MAINTENANCE       unexpired lease
         lease is for
                                                                                           DOSSIER SYSTEMS, INC.
         Nature of debtor's interest   PARTY                                               6 TERRI LANE
                                                                                           SUITE 700
         State the term remaining      6/14/2021                                           BURLINGTON NJ 08016
         List the contract number of   _________________________________________________
         any government contract


2.196.   Title of contract             ON-DEMAND SUBSCRIPTION SERVICE AGREEMENT            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SUPPLY CHAIN TRANSPORATION                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               DOSSIER SYSTEMS, INC.
                                                                                           6 TERRI LANE SUITE 700
         State the term remaining      _________________________________________________   BURLINGTON NJ 08016
         List the contract number of   _________________________________________________
         any government contract


2.197.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               DOT FOODS
                                                                                           6 TERRI LN STE 700
         State the term remaining      _________________________________________________   BURLINGTON NJ 08016-4905
         List the contract number of   _________________________________________________
         any government contract


2.198.   Title of contract             LETTER OF UNDERSTANDING                             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    DISTRIBUTION AGREEMENT                              debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               DOT INC
                                                                                           ATTN: BORDEN/LALA ACCOUNT
         State the term remaining      60 - DAYS WRITTEN NOTICE                            MANAGER
                                                                                           1 DOT WAY
         List the contract number of   _________________________________________________   P.O. BOX 192
         any government contract                                                           MT STERLING IL 62353




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 40 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 162 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.199.   Title of contract             PLANT SPECIFIC CONTRACT                             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT / SERVICES                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               DOUGLAS EQUIPMENT
                                                                                           3404 IOWA ST
         State the term remaining      _________________________________________________   ALEXANDRIA MN 56308-3345
         List the contract number of   _________________________________________________
         any government contract


2.200.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               EARTHLINK INC
                                                                                           PO BOX 2252
         State the term remaining      _________________________________________________   BIRMINGHAM AL 35246-1058
         List the contract number of   _________________________________________________
         any government contract


2.201.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ECLIPSE 41 NORTH LLC
                                                                                           1138 W 9TH ST
         State the term remaining      _________________________________________________   CLEVELAND OH 44113-1007
         List the contract number of   _________________________________________________
         any government contract


2.202.   Title of contract             PLANT SPECIFIC CONTRACT                             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT / SERVICES                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ECOLAB PEST CONTROL
                                                                                           26252 NETWORK PL
         State the term remaining      _________________________________________________   CHICAGO IL 60673-1262
         List the contract number of   _________________________________________________
         any government contract


2.203.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               EFAX CORPORATE
                                                                                           PO BOX 51873
         State the term remaining      _________________________________________________   LOS ANGELES CA 90051-6173
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 41 of 136
                        Case 20-10010-CSS            Doc 328       Filed 03/03/20    Page 163 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.204.   Title of contract             EVENT SPONSORSHIP                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               EINSTEIN NOAH RESTAURANT
                                                                                           GROUP
         State the term remaining      _________________________________________________   PO BOX 1450 NW5612
                                                                                           MINNEAPOLIS MN 55480-1449
         List the contract number of   _________________________________________________
         any government contract


2.205.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ELKINS FARMS
                                                                                           ELKINS FARMS
         State the term remaining      _________________________________________________   2699 HAYS PONDSVILLE RD
                                                                                           SMITHS GROVE KY 42171
         List the contract number of   _________________________________________________
         any government contract


2.206.   Title of contract             PRE-EMPLOYMENT EXPENSE                              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               EMPLOYMENT SCREENING
                                                                                           SERVICES
         State the term remaining      _________________________________________________   627 E SPRAGUE, SUITE 100
                                                                                           DALLAS TX 99202-2107
         List the contract number of   _________________________________________________
         any government contract


2.207.   Title of contract             EXCESS LIABILITY INSURANCE -                        State the name and mailing address
                                       POLICY NO. XSC30000154403                           for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    INSURANCE                                           unexpired lease
         lease is for
                                                                                           ENDURANCE AMERICAN
         Nature of debtor's interest   INSURED                                             INSURANCE COMPANY
                                                                                           4 MANHATTANVILLE RD
         State the term remaining      _________________________________________________   THIRD FL
                                                                                           PURCHASE NY 10577
         List the contract number of   _________________________________________________
         any government contract


2.208.   Title of contract             CYBER INSURANCE -                                   State the name and mailing address
                                       POLICY NO. PRO10014094101                           for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    INSURANCE                                           unexpired lease
         lease is for
                                                                                           ENDURANCE AMERICAN
         Nature of debtor's interest   INSURED                                             SPECIALTY INSURANCE COMPANY
                                                                                           4 MANHATTANVILLE RD
         State the term remaining      12/1/2020                                           THIRD FL
                                                                                           PURCHASE NY 10577
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 42 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 164 of 261

Debtor   Borden Dairy Company                                                                     Case number (if known) 20-10010

2.209.   Title of contract             END USER LICENSE AGREEMENT                           State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    INFRASTRUCTURE AGREEMENT                             debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   PARTY                                                ENTELEGENT
                                                                                            ATTN LEGAL DEPT.
         State the term remaining      60 DAYS AFTER END OF SERVICE                         2520 WHITEHALL PARK DRIVE
                                                                                            STE 200
         List the contract number of   _________________________________________________    CHARLOTTE NC 28273
         any government contract


2.210.   Title of contract             TELEPHONE                                            State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    _________________________________________________    debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   PARTY                                                ENTELEGENT SOLUTIONS INC
                                                                                            2520 WHITEHALL PARK DR STE 200
         State the term remaining      _________________________________________________    CHARLOTTE NC 28273-3558
         List the contract number of   _________________________________________________
         any government contract


2.211.   Title of contract             ADVERTISING - MISCELLANEOUS                          State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    _________________________________________________    debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   PARTY                                                EPIC WORLDWIDE LLC
                                                                                            1045 PALMS AIRPORT DR STE 120
         State the term remaining      _________________________________________________    LAS VEGAS NV 89119-3749
         List the contract number of   _________________________________________________
         any government contract


2.212.   Title of contract             END USER LICENSE AGREEMENT                           State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    IT APPLICATIONS - GENESIS R&D - NUTRITION LABELING   debtor has an executory contract or
         lease is for                  SOFTWARE                                             unexpired lease
         Nature of debtor's interest   PARTY                                                ESHA RESEARCH
                                                                                            4747 SKYLINE RD S STE 100
         State the term remaining      12/31/2020                                           SALEM OR 97306
         List the contract number of   _________________________________________________
         any government contract


2.213.   Title of contract             SOFTWARE EXPENSE                                     State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    _________________________________________________    debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   PARTY                                                ESHA RESEARCH
                                                                                            4747 SKYLINE RD S SUITE 100
         State the term remaining      _________________________________________________    SALEM OR 97306
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 43 of 136
                        Case 20-10010-CSS            Doc 328      Filed 03/03/20     Page 165 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.214.   Title of contract             IT APPLICATIONS - ETHAN BEARMAN - CONSULTING -      State the name and mailing address
                                       JDE CONFIG.                                         for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT SOFTWARE                                         unexpired lease
         lease is for
                                                                                           ETHAN BEARMAN CO
         Nature of debtor's interest   PARTY                                               478 S BEDFORD DR
                                                                                           LOS ANGELES CA 90212
         State the term remaining      12/31/2020

         List the contract number of   _________________________________________________
         any government contract


2.215.   Title of contract             CONSTRUCTION IN PROGRESS                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ETHAN BEARMAN COMPANY
                                                                                           478 S BEDFORD DR
         State the term remaining      _________________________________________________   LOS ANGELES CA 90212
         List the contract number of   _________________________________________________
         any government contract


2.216.   Title of contract             SERVICES AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EMPLOYEE SERVICES                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ETHICSPOINT, INC
                                                                                           6000 MEADOWS ROAD
         State the term remaining      30 - DAYS WRITTEN NOTICE                            STE 200
                                                                                           LAKE OSWEGO OR 97035
         List the contract number of   _________________________________________________
         any government contract


2.217.   Title of contract             CONTRACT AGENCY LABOR                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               EVANS PAULIN
                                                                                           2257 HERMITAGE DR
         State the term remaining      _________________________________________________   ALLEN TX 75013-5661
         List the contract number of   _________________________________________________
         any government contract


2.218.   Title of contract             EVENT SPONSORSHIP                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               EVENT MARKETING STRATEGIES
                                                                                           INC
         State the term remaining      _________________________________________________   580 N 4TH ST STE 230
                                                                                           COLUMBUS OH 43215-2116
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 44 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 166 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.219.   Title of contract             EXCESS LIABILITY INSURANCE -                        State the name and mailing address
                                       POLICY NO. XC5EX00866-191                           for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    INSURANCE                                           unexpired lease
         lease is for
                                                                                           EVEREST NATIONAL INSURANCE
         Nature of debtor's interest   INSURED                                             COMPANY
                                                                                           477 MARTINSVILLE RD
         State the term remaining      12/1/2020                                           PO BOX 830
                                                                                           LIBERTY CORNER NJ 07938-0830
         List the contract number of   _________________________________________________
         any government contract


2.220.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               EVERS ACRES LLC
                                                                                           EVERS ACRES LLC
         State the term remaining      _________________________________________________   5069 PHILOTHEA RD
                                                                                           ST. HENRY OH 45883
         List the contract number of   _________________________________________________
         any government contract


2.221.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               EVERS DAIRY
                                                                                           EVERS DAIRY
         State the term remaining      _________________________________________________   4047 MERCER-DARKE CO LINE RD
                                                                                           FT. RECOVERY OH 45846
         List the contract number of   _________________________________________________
         any government contract


2.222.   Title of contract             EMPLOYEE SERVICES                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    HEALTH & BENEFITS                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               EXPRESS SCRIPTS
                                                                                           1 EXPRESS WAY
         State the term remaining      _________________________________________________   ST LOUIS MO 63121
         List the contract number of   _________________________________________________
         any government contract


2.223.   Title of contract             EXPRESS DELIVERY                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               FEDERAL EXPRESS
                                                                                           PO BOX 660481
         State the term remaining      _________________________________________________   DALLAS TX 752660481
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 45 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20       Page 167 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.224.   Title of contract             PLANT SPECIFIC CONTRACT                             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT / SERVICES                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               FELDMEIER EQUIPMENT, INC.
                                                                                           6800 TOWNLINE ROAD
         State the term remaining      _________________________________________________   P.O. BOX 474
                                                                                           SYRACUSE NY 13211
         List the contract number of   _________________________________________________
         any government contract


2.225.   Title of contract             EXCLUSIVE PRIVATE LABEL PRODUCT SUPPLY              State the name and mailing address
                                       AGREEMENT                                           for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    SUPPLY AGREEMENT                                    unexpired lease
         lease is for
                                                                                           FIESTA MART LLC
         Nature of debtor's interest   PARTY                                               ATTN: MARTY PAYNE
                                                                                           5235 KATY FREEWAY
         State the term remaining      _________________________________________________   HOUSTON TX 77007
         List the contract number of   _________________________________________________
         any government contract


2.226.   Title of contract             FLEET AGREEMENT AND AS AMENDED                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    FUELING SERVICE AGREEMENT                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               FLEETCOR TECHNOLOGIES
                                                                                           OPERATING COMPANY, LLC
         State the term remaining      8/19/2023 WITH AUTOMATIC 12 - MONTH RENEWALS        ATTN: MARK ROBERTS
                                                                                           5445 TRIANGLE PARKWAY, SUITE
         List the contract number of   _________________________________________________   400
         any government contract                                                           NORCROSS GA 30092


2.227.   Title of contract             LAB SAMPLES                                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               FOOD SAFETY NET SERVICES LTD
                                                                                           PO BOX 116438
         State the term remaining      _________________________________________________   CARROLLTON TX 75011-6438
         List the contract number of   _________________________________________________
         any government contract


2.228.   Title of contract             FOODBUY SUPPLIER AGREEMENT                          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SUPPLY AGREEMENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               FOODBUY
                                                                                           ATTN: COP CATEGORY MANAGER
         State the term remaining      9/30/2022                                           2400 YORKMONT RD.
                                                                                           CHARLOTTE NC 28217
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 46 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 168 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.229.   Title of contract             OUTSIDE HAULING                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               FORT LAUDERDALE TRANSFER &
                                                                                           RIG
         State the term remaining      _________________________________________________   4701 SW 36TH ST
                                                                                           DAVIE FL 33314-2232
         List the contract number of   _________________________________________________
         any government contract


2.230.   Title of contract             PRODUCT LICENSE AGREEMENT / EULA AND                State the name and mailing address
                                       WARRANTY                                            for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    INFRASTRUCTURE AGREEMENT                            unexpired lease
         lease is for
                                                                                           FORTINET
         Nature of debtor's interest   PARTY                                               1570 ATLANTIC ST
                                                                                           UNION CITY CA 94587
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.231.   Title of contract             EXPRESS DELIVERY                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               FP MAILING SOLUTIONS
                                                                                           PO BOX 157 FRANCOTYP-POSTALIA
         State the term remaining      _________________________________________________   BEFORD PARK IL 60499-0157
         List the contract number of   _________________________________________________
         any government contract


2.232.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               FRED SCHMITTMEYER
                                                                                           FRED SCHMITMEYER
         State the term remaining      _________________________________________________   4760 PHILOTHEA RD
                                                                                           ST. HENRY OH 45883
         List the contract number of   _________________________________________________
         any government contract


2.233.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               FRONTIER
                                                                                           PO BOX 740407
         State the term remaining      _________________________________________________   CINCINNATI OH 45274-0407
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 47 of 136
                        Case 20-10010-CSS            Doc 328      Filed 03/03/20     Page 169 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.234.   Title of contract             IT APPLICATIONS - BASE.COM - CRM                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT SOFTWARE                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               FUTURE SIMPLE INC
                                                                                           850 N SHORELINE BLVD
         State the term remaining      6/29/2019                                           MOUNTAIN VIEW CA 94043-1931
         List the contract number of   _________________________________________________
         any government contract


2.235.   Title of contract             SERVICE AGREEMENT                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT INFRASTRUCTURE - FUZE                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               FUZE
                                                                                           FKNA THINKING PHONE
         State the term remaining      4/14/2022                                           NETWORKS, INC.
                                                                                           PO BOX 347284
         List the contract number of   _________________________________________________   PITSBURGH PA 15251-4284
         any government contract


2.236.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               GARY W CAZAUBON
                                                                                           13252 HWY 1078
         State the term remaining      _________________________________________________   FOLSOM LA 70437
         List the contract number of   _________________________________________________
         any government contract


2.237.   Title of contract             MAINTENANCE & REPAIR - BLDG                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               GBS GROUP INC
                                                                                           13745 OMEGA RD
         State the term remaining      _________________________________________________   DALLAS TX 75244
         List the contract number of   _________________________________________________
         any government contract


2.238.   Title of contract             PROCUREMENT AGREEMENT                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCT PURCHASE                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               GENERAL FILMS, INC:
                                                                                           ATTN: TOM GRANATA
         State the term remaining      8/31/2021                                           645 SOUTH HIGH STREET
                                                                                           COVINGTON OH 45066
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 48 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 170 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.239.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               GENERAL MILLS
                                                                                           PO BOX 120845
         State the term remaining      _________________________________________________   DALLAS TX 75312-0845
         List the contract number of   _________________________________________________
         any government contract


2.240.   Title of contract             RECRUITING EXPENSE                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               GLASSDOOR INC
                                                                                           DEPARTMENT 3436 PO BOX 123436
         State the term remaining      _________________________________________________   DALLAS TX 75312-3436
         List the contract number of   _________________________________________________
         any government contract


2.241.   Title of contract             MASTER SERVICE AGREEMENT                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SAFETY SERVICES                                     debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               GLOBAL SAFETY NETWORK
                                                                                           3590 S 42ND ST
         State the term remaining      _________________________________________________   GRAND FORKS ND 58201
         List the contract number of   _________________________________________________
         any government contract


2.242.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               GLOBETHINK
                                                                                           PO BOX 26904
         State the term remaining      _________________________________________________   TAMPA FL 33623-6904
         List the contract number of   _________________________________________________
         any government contract


2.243.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               GOOD HUMOR BREYERS
                                                                                           24596 NETWORK PL
         State the term remaining      _________________________________________________   CHICAGO IL 60673-1245
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 49 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 171 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.244.   Title of contract             CONSTRUCTION IN PROGRESS                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               GRANITE TELECOMMUNICATION
                                                                                           PO BOX 983119
         State the term remaining      _________________________________________________   BOSTON MA 02298-3119
         List the contract number of   _________________________________________________
         any government contract


2.245.   Title of contract             MULTI SERVICES AGREEMENT                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    INTERNET BASED SERVICES                             debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               GRANITE TELECOMMUNICATIONS
                                                                                           LLC
         State the term remaining      _________________________________________________   PO BOX 983119
                                                                                           BOSTON MA 02298-3119
         List the contract number of   _________________________________________________
         any government contract


2.246.   Title of contract             OFFICE SUPPLIES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               GREEN GUARD FIRST AID &
                                                                                           SAFETY
         State the term remaining      _________________________________________________   3499 RIDER TRL S
                                                                                           EARTH CITY MO 63045-1110
         List the contract number of   _________________________________________________
         any government contract


2.247.   Title of contract             PROFESSIONAL FEES AND SERVICES                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               GS1 US INC
                                                                                           DEPT 781271
         State the term remaining      _________________________________________________   DETROIT MI 48278-1271
         List the contract number of   _________________________________________________
         any government contract


2.248.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               GTT COMMUNICATIONS
                                                                                           PO BOX 842630
         State the term remaining      _________________________________________________   DALLAS TX 75284-2630
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 50 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 172 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.249.   Title of contract             PREPAID OTHER                                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               GXS INC
                                                                                           29144 NETWORK PL
         State the term remaining      _________________________________________________   CHICAGO IL 60673-1291
         List the contract number of   _________________________________________________
         any government contract


2.250.   Title of contract             PLANT SPECIFIC CONTRACT                             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT / SERVICES                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               H&H ELECTRICAL
                                                                                           2506 WILDER RD
         State the term remaining      _________________________________________________   CROWLEY LA 70526-7024
         List the contract number of   _________________________________________________
         any government contract


2.251.   Title of contract             PROFESSIONAL FEES AND SERVICES                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               H&H ELECTRICAL SERVICE INC
                                                                                           2506 WILDER RD
         State the term remaining      _________________________________________________   CROWLEY LA 70526-7024
         List the contract number of   _________________________________________________
         any government contract


2.252.   Title of contract             PLANT SPECIFIC CONTRACT                             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT / SERVICES                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               H. VIDAL & ASSOCIATES
                                                                                           241 NW SOUTH RIVER DR
         State the term remaining      _________________________________________________   MIAMI FL 33128-1530
         List the contract number of   _________________________________________________
         any government contract


2.253.   Title of contract             CONSTRUCTION IN PROGRESS                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               HAABTEC INC
                                                                                           PO BOX 487
         State the term remaining      _________________________________________________   PORT HAYWOOD VA 23138
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 51 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 173 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.254.   Title of contract             PROFESSIONAL FEES AND SERVICES                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               HABERMAN & ASSOCIATES INC
                                                                                           430 1ST AVE N STE 216
         State the term remaining      _________________________________________________   MINNEAPOLIS MN 55401-1741
         List the contract number of   _________________________________________________
         any government contract


2.255.   Title of contract             MASTER SERVICES AGREEMENT                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               HABERMAN AND ASSOCIATES INC
                                                                                           ATTN CONTROLLER
         State the term remaining      ON 60 - DAYS NOTICE                                 430 1ST AVE N STE 216
                                                                                           MINNEAPOLIS MN 55401-1741
         List the contract number of   _________________________________________________
         any government contract


2.256.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               HALO TOP CREAMERY
                                                                                           PO BOX 101910
         State the term remaining      _________________________________________________   PASADENA CA 91189-0062
         List the contract number of   _________________________________________________
         any government contract


2.257.   Title of contract             MARKET RESEARCH                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               HANSEN STRATEGIES LLC
                                                                                           4625 SAN GABRIEL DR
         State the term remaining      _________________________________________________   DALLAS TX 75229-4232
         List the contract number of   _________________________________________________
         any government contract


2.258.   Title of contract             DEPENDENT ELIGIBILITY REVIEW SERVICE AGREEMENT      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    HEALTH & BENEFITS                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               HEALTH MANAGEMENT SYSTEMS,
                                                                                           INC.
         State the term remaining      11/1/2020                                           ATTN: JOHN WEBB, SALES
                                                                                           DIRECTOR
         List the contract number of   _________________________________________________   5615 HIGH POINT DRIVE
         any government contract                                                           IRVING TX 75038




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 52 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 174 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.259.   Title of contract             PARTICIPATION AGREEMENT AND AS AMENDED              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PROCUREMENT AGREEMENT                               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               HEALTH TRUST PURCHASING
                                                                                           GROUP
         State the term remaining      AUTOMATIC 1 - YEAR RENEWALS                         CORETRUST
                                                                                           ATTN SENIOR VP GPO SALES &
         List the contract number of   _________________________________________________   MARKETING
         any government contract                                                           1100 CHARLOTTE AVE
                                                                                           SUITE 1100
                                                                                           NASHVILLE TN 37203


2.260.   Title of contract             CONTRACT AGENCY LABOR                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               HEATH FANCHER
                                                                                           5825 COPPER CANYON DR
         State the term remaining      _________________________________________________   THE COLONY TX 75056-7134
         List the contract number of   _________________________________________________
         any government contract


2.261.   Title of contract             PREPAID OTHER                                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               HELP DESK TECHNOLOGY
                                                                                           1540 CORNWALL RD
         State the term remaining      _________________________________________________   OAKVILLE ON L6J 7W5
                                                                                           CANADA
         List the contract number of   _________________________________________________
         any government contract


2.262.   Title of contract             SERVICEPRO PROFESSIONAL EDITION                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT INFRASTRUCTURE - SERVICEPRO - IT USAGE           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               HELP DESK TECHNOLOGY
                                                                                           1540 CORNWALL ROAD
         State the term remaining      9/30/2020                                           SUITE 214
                                                                                           OAKVILLE ON L6J 7W5
         List the contract number of   _________________________________________________   CANADA
         any government contract


2.263.   Title of contract             COMPUTER SUPPLIES                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               HIGH JUMP SOFTWARE INC
                                                                                           5600 W 83RD ST STE 600
         State the term remaining      _________________________________________________   MINNEAPOLIS MN 55437-1065
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 53 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 175 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.264.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               HILAND DAIRY FOODS
                                                                                           PO BOX 804940
         State the term remaining      _________________________________________________   KANSAS CITY MO 64180-4940
         List the contract number of   _________________________________________________
         any government contract


2.265.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               HILLSIDE DAIRY LLC
                                                                                           HILLSIDE DAIRY LLC
         State the term remaining      _________________________________________________   1865 PR 1233
                                                                                           HICO TX 76457
         List the contract number of   _________________________________________________
         any government contract


2.266.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               HP HOOD LLC
                                                                                           PO BOX 4064
         State the term remaining      _________________________________________________   BOSTON MA 02211 4064
         List the contract number of   _________________________________________________
         any government contract


2.267.   Title of contract             SIDE A D&O INSURANCE -                              State the name and mailing address
                                       POLICY NO. HN-0303-6119                             for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    INSURANCE                                           unexpired lease
         lease is for
                                                                                           HUDSON INSURANCE COMPANY
         Nature of debtor's interest   INSURED                                             KARIN L. ZIMMERLY VICE
                                                                                           PRESIDENT
         State the term remaining      11/30/2020                                          100 WILLIAM STREET, 5TH FLOOR
                                                                                           NEW YORK NY 10038
         List the contract number of   _________________________________________________
         any government contract


2.268.   Title of contract             PROFESSIONAL FEES AND SERVICES                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               HUGHES BRANDMIX
                                                                                           50 WASHINGTON ST STE 1202
         State the term remaining      _________________________________________________   NORWALK CT 06854-2752
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 54 of 136
                        Case 20-10010-CSS            Doc 328      Filed 03/03/20        Page 176 of 261

Debtor   Borden Dairy Company                                                                     Case number (if known) 20-10010

2.269.   Title of contract             IT APPLICATIONS - FINANCIAL CONSOLIDATION            State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    IT SOFTWARE                                          debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   PARTY                                                HYPERION ENTERPRISE
                                                                                            ATTN LEGAL
         State the term remaining      8/31/2017                                            11480 COMMERCE PARK DR
                                                                                            STE 120
         List the contract number of   _________________________________________________    RESTON VA 20191
         any government contract


2.270.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                       State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    _________________________________________________    debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   PARTY                                                I WANNA DISTRIBUTORS
                                                                                            480 27TH STREET
         State the term remaining      _________________________________________________    ORLANDO FL 32806
         List the contract number of   _________________________________________________
         any government contract


2.271.   Title of contract             IBM PASSPORT ADVANTAGE AGREEMENT                     State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    CUSTOMER TRANSACTION AGREEMENT                       debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   PARTY                                                IBM
                                                                                            PO BOX 676673
         State the term remaining      1 - MONTH WRITTEN NOTICE                             DALLAS TX 75267-6673
         List the contract number of   _________________________________________________
         any government contract


2.272.   Title of contract             MASTER SERVICE AGREEMENT AND SERVICE                 State the name and mailing address
                                       CONTRACT                                             for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    IT APPLICATIONS - NICE INCONTACT - AUTO DIALER       unexpired lease
         lease is for
                                                                                            IN CONTACT, INC.
         Nature of debtor's interest   PARTY                                                ATTN GENERAL COUNSEL
                                                                                            75 W TOWNE RIDGE PKWY TOWER
         State the term remaining      6/30/2018                                            1
                                                                                            SANDY UT 84070-5523
         List the contract number of   _________________________________________________
         any government contract


2.273.   Title of contract             SOFTWARE EXPENSE                                     State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    _________________________________________________    debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   PARTY                                                INCONTACT INC
                                                                                            75 W TOWNE RIDGE PKWY TOWER
         State the term remaining      _________________________________________________    1
                                                                                            SANDY UT 84070-5523
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 55 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 177 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.274.   Title of contract             INCONTACT MASTER TERMS OF USE                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LICENSE SOFTWARE AGREEMENT                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               INCONTACT INC
                                                                                           75 W TOWNE RIDGE PKWY TOWER
         State the term remaining      _________________________________________________   1
                                                                                           SANDY UT 84070-5523
         List the contract number of   _________________________________________________
         any government contract


2.275.   Title of contract             WORKERS’ COMPENSATION - AOS INSURANCE -             State the name and mailing address
                                       POLICY NO. WLR C66046606                            for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    INSURANCE                                           unexpired lease
         lease is for
                                                                                           INDEMNITY INSURANCE CO. OF
         Nature of debtor's interest   INSURED                                             NORTH AMERICA
                                                                                           436 WALNUT ST
         State the term remaining      12/1/2020                                           PO BOX 1000
                                                                                           PHILADELPHIA PA 19106
         List the contract number of   _________________________________________________
         any government contract


2.276.   Title of contract             PREPAID OTHER                                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               INFOR US INC
                                                                                           PO BOX 847798
         State the term remaining      _________________________________________________   LOS ANGELES CA 90084-7798
         List the contract number of   _________________________________________________
         any government contract


2.277.   Title of contract             SUBSCRIPTION LICENSE AND SERVICES AGREEMENT         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT APPLICATIONS - INFOR EAM                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               INFOR US INC.
                                                                                           13560 MORRIS RD
         State the term remaining      2/15/2021                                           SUITE 4100
                                                                                           ALPHARETTA GA 30004
         List the contract number of   _________________________________________________
         any government contract


2.278.   Title of contract             MARKET RESEARCH                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               INFORMATION RESOURCES INC
                                                                                           4766 PAYSPHERE CIRCLE
         State the term remaining      _________________________________________________   CHICAGO IL 60674
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 56 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 178 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.279.   Title of contract             COMPUTER HARDWARE EXPENSE                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               INSIGHT DIRECT USA INC
                                                                                           PO BOX 731069
         State the term remaining      _________________________________________________   DALLAS TX 75373-1069
         List the contract number of   _________________________________________________
         any government contract


2.280.   Title of contract             DEPOT MAINTENANCE AGREEMENT B0RDEND02               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    INFRASTRUCTURE AGREEMENT                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               INSTREAM
                                                                                           1201 INDIAN CHURCH WEST
         State the term remaining      11/15/2020                                          SENECA NY 142224
         List the contract number of   _________________________________________________
         any government contract


2.281.   Title of contract             INTERNATIONAL PROGRAMS LICENSE AGREEMENT            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SOFTWARE AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               INTERNATIONAL BUSINESS
                                                                                           MACHINES CORPORATION
         State the term remaining      UNTIL TERMINATED                                    ATTN LEGAL DEPT.
                                                                                           20 OLD POST RD
         List the contract number of   _________________________________________________   ARMONK NY 10504
         any government contract


2.282.   Title of contract             INTERNATIONAL LICENSE AGREEMENT FOR NON-            State the name and mailing address
                                       WARRANTED PROGRAMS                                  for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    SOFTWARE AGREEMENT                                  unexpired lease
         lease is for
                                                                                           INTERNATIONAL BUSINESS
         Nature of debtor's interest   PARTY                                               MACHINES CORPORATION
                                                                                           ATTN LEGAL DEPT.
         State the term remaining      UNTIL TERMINATED                                    20 OLD POST RD
                                                                                           ARMONK NY 10504
         List the contract number of   _________________________________________________
         any government contract


2.283.   Title of contract             IBM INTERNATIONAL LICENSE AGREEMENT FOR             State the name and mailing address
                                       EVALUATION OF PROGRAMS                              for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    SOFTWARE AGREEMENT                                  unexpired lease
         lease is for
                                                                                           INTERNATIONAL BUSINESS
         Nature of debtor's interest   PARTY                                               MACHINES CORPORATION
                                                                                           ATTN LEGAL DEPT.
         State the term remaining      UNTIL TERMINATED                                    20 OLD POST RD
                                                                                           ARMONK NY 10504
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 57 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 179 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.284.   Title of contract             PREPAID OTHER                                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               INTERNATIONAL DAIRY FOODS
                                                                                           ASSO
         State the term remaining      _________________________________________________   1250 H STREET SUITE 900
                                                                                           WASHINGTON DC 20005
         List the contract number of   _________________________________________________
         any government contract


2.285.   Title of contract             CUSTOMER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    RECORDS MANAGEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               IRON MOUNTAIN
                                                                                           1235 N. UNION BOWER
         State the term remaining      _________________________________________________   IRVING TX 75061
         List the contract number of   _________________________________________________
         any government contract


2.286.   Title of contract             POLLUTION INSURANCE -                               State the name and mailing address
                                       POLICY NO. 000992202                                for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    INSURANCE                                           unexpired lease
         lease is for
                                                                                           IRONSHORE SPECIALTY
         Nature of debtor's interest   INSURED                                             INSURANCE COMPANY
                                                                                           8601 N SCOTTSDALE RD
         State the term remaining      4/6/2020                                            STE 300
                                                                                           SCOTTSDALE AZ 85253-2738
         List the contract number of   _________________________________________________
         any government contract


2.287.   Title of contract             COMPREHENSIVE MAINTENANCE                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT HANDHELDS - HANDHELD - MAINTENANCE               debtor has an executory contract or
         lease is for                  CN3/PW50/PB51                                       unexpired lease
         Nature of debtor's interest   PARTY                                               ISG TECHNOLOGIES LLC
                                                                                           102 W PENNSYLVANIA AVE
         State the term remaining      12/31/2020                                          STE 201
                                                                                           TOWSON MD 21204
         List the contract number of   _________________________________________________
         any government contract


2.288.   Title of contract             SPARE POOL MAINTENANCE CONTRACT                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT HANDHELDS - HANDHELD - SPARE POOL CN3            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ISG TECHNOLOGIES LLC
                                                                                           102 W PENNSYLVANIA AVE
         State the term remaining      12/31/2020                                          STE 201
                                                                                           TOWSON MD 21204
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 58 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 180 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.289.   Title of contract             CONSTRUCTION IN PROGRESS                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ISG TECHNOLOGIES LLC
                                                                                           102 W PENNSYLVANIA AVE STE 201
         State the term remaining      _________________________________________________   TOWSON MD 21204-4544
         List the contract number of   _________________________________________________
         any government contract


2.290.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ISS RESEARCH LLC
                                                                                           5400 W W T HARRIS BLVD STE L
         State the term remaining      _________________________________________________   CHARLOTTE NC 28269-2500
         List the contract number of   _________________________________________________
         any government contract


2.291.   Title of contract             PROFESSIONAL FEES AND SERVICES                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ITRADENETWORK INC
                                                                                           PO BOX 935209
         State the term remaining      _________________________________________________   ATLANTA GA 31193-5209
         List the contract number of   _________________________________________________
         any government contract


2.292.   Title of contract             PREPAID SOFTWARE                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               JDA SOFTWARE INC
                                                                                           15059 N SCOTTSDALE RD STE 400
         State the term remaining      _________________________________________________   SCOTTSDALE AZ 85254-2666
         List the contract number of   _________________________________________________
         any government contract


2.293.   Title of contract             EXPRESS DELIVERY                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               JETSTAR COURIER EXPRESS
                                                                                           PO BOX 852073
         State the term remaining      _________________________________________________   RICHARDSON TX 75085-2073
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 59 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 181 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.294.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               JOHN & MARY RAHM
                                                                                           JOHN & MARY RAHM
         State the term remaining      _________________________________________________   9694 SR 185
                                                                                           VERSAILLES OH 45380
         List the contract number of   _________________________________________________
         any government contract


2.295.   Title of contract             CONTRACT AGENCY LABOR                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               JOSHUA EDWARDS
                                                                                           2706 CHINKAPIN LANE
         State the term remaining      _________________________________________________   ROWLETT TX 75089-0000
         List the contract number of   _________________________________________________
         any government contract


2.296.   Title of contract             MARKET RESEARCH                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               KANTAR MILLWARD BROWN
                                                                                           PO BOX 7247-9299
         State the term remaining      _________________________________________________   PHILADELPHIA PA 19170-9299
         List the contract number of   _________________________________________________
         any government contract


2.297.   Title of contract             SOFTWARE EXPENSE                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               KASEYA US SALES LLC
                                                                                           PO BOX 783266
         State the term remaining      _________________________________________________   PHILADELPHIA PA 19178-3266
         List the contract number of   _________________________________________________
         any government contract


2.298.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               KDV LABEL CO INC
                                                                                           PO BOX 1006
         State the term remaining      _________________________________________________   WAUKESHA WI 63187-1006
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 60 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 182 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.299.   Title of contract             PROCUREMENT AGREEMENT                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCT PURCHASE                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               KDV LABEL CO., INC.
                                                                                           431 W. NEWHALL AVE
         State the term remaining      7/1/2020                                            P.O. BOX 1006
                                                                                           WAUKESHA WI 53187-1006
         List the contract number of   _________________________________________________
         any government contract


2.300.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               KENNETH SARAH & KERRI BRIGGS
                                                                                           KENNETH SARAH & KERRI BRIGGS
         State the term remaining      _________________________________________________   6693 OLD LEBANON RD
                                                                                           CAMPBELLSVILLE KY 42718
         List the contract number of   _________________________________________________
         any government contract


2.301.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               KENNY REDMON
                                                                                           KENNY REDMON
         State the term remaining      _________________________________________________   79 EDDIE COMPTON RD
                                                                                           COLUMBIA KY 42728
         List the contract number of   _________________________________________________
         any government contract


2.302.   Title of contract             CONTRACT AGENCY LABOR                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               KG CONSULTING
                                                                                           4111 FAIRMONT ST UNIT 1012
         State the term remaining      _________________________________________________   DALLAS TX 75219-3309
         List the contract number of   _________________________________________________
         any government contract


2.303.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               KING BOTTLING INC
                                                                                           HC-63 BOX 87-A
         State the term remaining      _________________________________________________   ORLANDO KY 40460
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 61 of 136
                        Case 20-10010-CSS            Doc 328      Filed 03/03/20     Page 183 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.304.   Title of contract             SOFTWARE EXPENSE                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               KISCO INFORMATION SYSTEMS
                                                                                           89 CHURCH STREET
         State the term remaining      _________________________________________________   SARANAC LAKE NY 12983
         List the contract number of   _________________________________________________
         any government contract


2.305.   Title of contract             KRONOS WORKFORCE READY - SOFTWARE                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT APPLICATIONS - KRONOS WORKFORCE READY -          debtor has an executory contract or
         lease is for                  SOFTWARE                                            unexpired lease
         Nature of debtor's interest   PARTY                                               KRONOS INC.
                                                                                           297 BILLERICA ROAD
         State the term remaining      8/25/2019                                           CHELMSFORD MA 01824
         List the contract number of   _________________________________________________
         any government contract


2.306.   Title of contract             KRONOS WORKFORCE READY - SOFTWARE                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SOFTWARE LICENSE AGREEMENT                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               KRONOS INCORPORATED
                                                                                           297 BILLERICA ROAD
         State the term remaining      4/30/2019 WITH 1 - YEAR RENEWALS                    CHELMSFORD MA 01824
         List the contract number of   _________________________________________________
         any government contract


2.307.   Title of contract             EQUIPMENT LEASE/RENTAL                              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               KRONOS INCORPORATED
                                                                                           PO BOX 743208
         State the term remaining      _________________________________________________   ATLANTA GA 30374-3208
         List the contract number of   _________________________________________________
         any government contract


2.308.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LA BRISA ICE CREAM
                                                                                           7840 CANAL ST
         State the term remaining      _________________________________________________   HOUSTON TX 77012-1148
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 62 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 184 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.309.   Title of contract             PRE-EMPLOYMENT EXPENSE                              State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LAB MANAGEMENT NETWORK INC
                                                                                           4445 EASTGATE MALL SUITE 200
         State the term remaining      _________________________________________________   SAN DIEGO CA 92121
         List the contract number of   _________________________________________________
         any government contract


2.310.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LABATT FOOD SERVICE
                                                                                           PO BOX 137
         State the term remaining      _________________________________________________   SAN ANTONIO TX 78291
         List the contract number of   _________________________________________________
         any government contract


2.311.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    OFFICE LEASE OF REAL PROPERTY LOCATED AT 9330       debtor has an executory contract or
         lease is for                  LBJ FREEWAY, SUITE 1400, DALLAS, TEXAS 75243        unexpired lease
         Nature of debtor's interest   LESSEE                                              LAKE HIGHLANDS TOWER LLC
                                                                                           ATTN: ASSET MANAGER (LAKE
         State the term remaining      12/6/2030                                           HIGHLANDS TOWER)
                                                                                           3811 TURTLE CREEK BLVD, #1800
         List the contract number of   _________________________________________________   DALLAS TX 75219
         any government contract


2.312.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LAKEVIEW FARMS LLC
                                                                                           PO BOX 83289
         State the term remaining      _________________________________________________   CHICAGO IL 60691-0289
         List the contract number of   _________________________________________________
         any government contract


2.313.   Title of contract             BRANDED PRODUCTS AGREEMENT                          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LAKEVIEW FARMS LLC
                                                                                           PO BOX 83289
         State the term remaining      _________________________________________________   CHICAGO IL 60691-0289
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 63 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 185 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.314.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LALA BRANDED PRODUCTS LLC
                                                                                           PO BOX 730969
         State the term remaining      _________________________________________________   DALLAS TX 75373-0969
         List the contract number of   _________________________________________________
         any government contract


2.315.   Title of contract             MASTER SERVICES AGREEMENT                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LICENSE AGREEMENT                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LALA USA INC
                                                                                           3801 SINTON RD
         State the term remaining      1/1/2023                                            COLORADO SPRINGS CO 80907
         List the contract number of   _________________________________________________
         any government contract


2.316.   Title of contract             CONTRACT AGENCY LABOR                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LATOS HOLDINGS LLC
                                                                                           2154 CHANNEL ISLANDS DR
         State the term remaining      _________________________________________________   ALLEN TX 75013-4829
         List the contract number of   _________________________________________________
         any government contract


2.317.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LAUREL GROCERY COMPANY
                                                                                           1270 HWY 192 EAST
         State the term remaining      _________________________________________________   LONDON KY 40741
         List the contract number of   _________________________________________________
         any government contract


2.318.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LDT KELLER FARMS LLC
                                                                                           LDT KELLER FARMS LLC
         State the term remaining      _________________________________________________   841 BURKETTSVILLE SAINT HENRY
                                                                                           RD
         List the contract number of   _________________________________________________   FT. RECOVERY OH 45846
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 64 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 186 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.319.   Title of contract             INFRASTRUCTURE AGREEMENT                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    ELINE AGREEMENT                                     debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LEVEL 3
                                                                                           CENTURY LINK
         State the term remaining      _________________________________________________   PO BOX 1319
                                                                                           CHARLOTTE NC 28201-1319
         List the contract number of   _________________________________________________
         any government contract


2.320.   Title of contract             INFRASTRUCTURE AGREEMENT                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    DALLAS UPGRADE                                      debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LEVEL 3
                                                                                           CENTURY LINK
         State the term remaining      _________________________________________________   PO BOX 1319
                                                                                           CHARLOTTE NC 28201-1319
         List the contract number of   _________________________________________________
         any government contract


2.321.   Title of contract             INFRASTRUCTURE AGREEMENT                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LONDON UPGRADE                                      debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LEVEL 3
                                                                                           CENTURY LINK
         State the term remaining      _________________________________________________   PO BOX 1319
                                                                                           CHARLOTTE NC 28201-1319
         List the contract number of   _________________________________________________
         any government contract


2.322.   Title of contract             INFRASTRUCTURE AGREEMENT                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LFAYETTE MPLS T1 AGREEMENT                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LEVEL 3
                                                                                           CENTURY LINK
         State the term remaining      _________________________________________________   PO BOX 1319
                                                                                           CHARLOTTE NC 28201-1319
         List the contract number of   _________________________________________________
         any government contract


2.323.   Title of contract             INFRASTRUCTURE AGREEMENT                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    BORDEN MPLS AGREEMENT                               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LEVEL 3
                                                                                           CENTURY LINK
         State the term remaining      _________________________________________________   PO BOX 1319
                                                                                           CHARLOTTE NC 28201-1319
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 65 of 136
                        Case 20-10010-CSS            Doc 328      Filed 03/03/20         Page 187 of 261

Debtor   Borden Dairy Company                                                                      Case number (if known) 20-10010

2.324.   Title of contract             INFRASTRUCTURE AGREEMENT                              State the name and mailing address
                                                                                             for all other parties with whom the
         State what the contract or    FUZZ COLO MPLS AGREEMENT                              debtor has an executory contract or
         lease is for                                                                        unexpired lease
         Nature of debtor's interest   PARTY                                                 LEVEL 3
                                                                                             CENTURY LINK
         State the term remaining      _________________________________________________     PO BOX 1319
                                                                                             CHARLOTTE NC 28201-1319
         List the contract number of   _________________________________________________
         any government contract


2.325.   Title of contract             INFRASTRUCTURE AGREEMENT                              State the name and mailing address
                                                                                             for all other parties with whom the
         State what the contract or    BORDEN MINNESOTA CIRCUIT MOVE                         debtor has an executory contract or
         lease is for                                                                        unexpired lease
         Nature of debtor's interest   PARTY                                                 LEVEL 3
                                                                                             CENTURY LINK
         State the term remaining      _________________________________________________     PO BOX 1319
                                                                                             CHARLOTTE NC 28201-1319
         List the contract number of   _________________________________________________
         any government contract


2.326.   Title of contract             INFRASTRUCTURE AGREEMENT                              State the name and mailing address
                                                                                             for all other parties with whom the
         State what the contract or    WINTER HAVEN FINE AGREEMENT                           debtor has an executory contract or
         lease is for                                                                        unexpired lease
         Nature of debtor's interest   PARTY                                                 LEVEL 3
                                                                                             CENTURY LINK
         State the term remaining      _________________________________________________     PO BOX 1319
                                                                                             CHARLOTTE NC 28201-1319
         List the contract number of   _________________________________________________
         any government contract


2.327.   Title of contract             TRAILBALZER SYSTEMS AGREEMENT - SOFTWARE              State the name and mailing address
                                       LICENSE AGREEMENT; MAINTENANCE AGREEMENT              for all other parties with whom the
                                                                                             debtor has an executory contract or
         State what the contract or    IT APPLICATIONS - LIAISON TECHNOLOGIES - EDIINT       unexpired lease
         lease is for                  (AS2)/PGP
                                                                                             LIAISON TECHNOLOGIES, INC.
         Nature of debtor's interest   PARTY                                                 (NOW GOES BY OPEN TEXT INC.)
                                                                                             275 FRANK TOMPA DRIVE
         State the term remaining      2/1/2021                                              WATERLOO ON N2L 0A1
                                                                                             CANADA
         List the contract number of   _________________________________________________
         any government contract


2.328.   Title of contract             SOFTWARE EXPENSE                                      State the name and mailing address
                                                                                             for all other parties with whom the
         State what the contract or    _________________________________________________     debtor has an executory contract or
         lease is for                                                                        unexpired lease
         Nature of debtor's interest   PARTY                                                 LIAISONTECHNOLOGIES INC
                                                                                             DEPT AT 952956
         State the term remaining      _________________________________________________     ATLANTA GA 31192-2956
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 66 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 188 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.329.   Title of contract             RECRUITING EXPENSE                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LINKEDIN CORPORATION
                                                                                           62228 COLLECTIONS CENTER DR
         State the term remaining      _________________________________________________   CHICAGO IL 60693-0622
         List the contract number of   _________________________________________________
         any government contract


2.330.   Title of contract             SOFTWARE EXPENSE                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LLAMASOFT INC
                                                                                           201 S DIVISION ST STE 200
         State the term remaining      _________________________________________________   ANN ARBOR MI 48104-2259
         List the contract number of   _________________________________________________
         any government contract


2.331.   Title of contract             IT APPLICATIONS - LLAMASOFT                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT SOFTWARE                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LLAMASOFT INC
                                                                                           201 S DIVISION ST STE 200
         State the term remaining      4/30/2020                                           ANN ARBOR MI 48104-2259
         List the contract number of   _________________________________________________
         any government contract


2.332.   Title of contract             LINKEDIN SUBSCRIPTION AGREEMENT                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    WEBSITE EMPLOYMENT SERVICES                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LLNKEDLN
                                                                                           1000 WEST MAUDE AVENUE
         State the term remaining      UNTIL TERMINATED                                    SUNNYVALE CA 94085
         List the contract number of   _________________________________________________
         any government contract


2.333.   Title of contract             PROCUREMENT AGREEMENT                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SUPPLY AGREEMENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LNGREDION INCORPORATED
                                                                                           5 WESTBROOK CORPORATE
         State the term remaining      _________________________________________________   CENTER
                                                                                           WESTCHESTER IL 60154
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 67 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 189 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.334.   Title of contract             GROUP INSURANCE RESERVE                             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LOCKTON COMPANIES
                                                                                           DEPT 3042 PO BOX 123042
         State the term remaining      _________________________________________________   DALLAS TX 75312-3042
         List the contract number of   _________________________________________________
         any government contract


2.335.   Title of contract             ADVISORY SERVICES AGREEMENT AND AS AMENDED          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    BENEFITS                                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LOCKTON INVESTMENT ADVISORS,
                                                                                           LLC
         State the term remaining      _________________________________________________   DEPT 999224
                                                                                           PO BOX 219153
         List the contract number of   _________________________________________________   KANSAS CITY MO 64121-9153
         any government contract


2.336.   Title of contract             CLIENT SERVICES AGREEMENT                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    HEALTH & BENEFITS                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LOCKTON-DUNNING SERIES OF
                                                                                           LOCKTON COMPANIES, LLC
         State the term remaining      _________________________________________________   2100 ROSS AVE
                                                                                           STE 1200
         List the contract number of   _________________________________________________   DALLAS TX 75201
         any government contract


2.337.   Title of contract             CONSTRUCTION IN PROGRESS                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LOGO THAT INC
                                                                                           8017 MCALPINE DR
         State the term remaining      _________________________________________________   CHAROLETTE NC 28217-2341
         List the contract number of   _________________________________________________
         any government contract


2.338.   Title of contract             MASTER PURCHASE AGREEMENT                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PERFORMANCE MANAGEMENT                              debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               LYTX
                                                                                           9785 TOWNE CENTRE DR
         State the term remaining      _________________________________________________   SAN DIEGO CA 92121
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 68 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 190 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.339.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               MAGNETIC SPRINGS WATER
                                                                                           COMPANY
         State the term remaining      _________________________________________________   PO BOX 182076
                                                                                           COLUMBUS OH 43218-2076
         List the contract number of   _________________________________________________
         any government contract


2.340.   Title of contract             OPERATING SUPPLIES                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               MAGNUM EQUIPMENT
                                                                                           5817 PLAUCHE ST
         State the term remaining      _________________________________________________   NEW ORLEANS LA 70123
         List the contract number of   _________________________________________________
         any government contract


2.341.   Title of contract             AGREEMENT FOR SALE OF PETROLEUM PRODUCTS            State the name and mailing address
                                       AND RELATED SERVICES AND AS AMENDED                 for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    PROCUREMENT AGREEMENT                               unexpired lease
         lease is for
                                                                                           MANSFIELD OIL COMP ANY OF
         Nature of debtor's interest   PARTY                                               GAINESVILLE, INC
                                                                                           1025 AIRPORT PARKWAY SW
         State the term remaining      3/1/2021                                            GAINESVILLE GA 30501
         List the contract number of   _________________________________________________
         any government contract


2.342.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               MARKETSPHERE CONSULTING LLC
                                                                                           PO BOX 30123
         State the term remaining      _________________________________________________   OMAHA NE 68103-1223
         List the contract number of   _________________________________________________
         any government contract


2.343.   Title of contract             STATEMENT OF WORK - UNCLAIMED PROPERTY              State the name and mailing address
                                       SERVICES                                            for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    UNCLAIMED PROPERTY ASSESSMENT SERVICES              unexpired lease
         lease is for
                                                                                           MARKETSPHERE CONSULTING,
         Nature of debtor's interest   PARTY                                               LLC
                                                                                           9393 W 1101H STREET
         State the term remaining      ON 15 - DAYS WRITTEN NOTICE BY EITHER PARTY         STE 430
                                                                                           OVERLAND PARK KS 66210
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 69 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 191 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.344.   Title of contract             ADVERTISING - PROF FEES/SVCS                        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               MARLIN NETWORK INC
                                                                                           1200 WOODHURST DR BLDG V
         State the term remaining      _________________________________________________   SPRINGFIELD MO 65804
         List the contract number of   _________________________________________________
         any government contract


2.345.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               MARS CHOCOLATE NORTH
                                                                                           AMERICA
         State the term remaining      _________________________________________________   6000 FELDWOOD RD LOCKBOX
                                                                                           100593
         List the contract number of   _________________________________________________   COLLEGE PARK GA 30349-3652
         any government contract


2.346.   Title of contract             SUPPLIER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PURCHASE AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               MCLANE FOOD SERVICE
                                                                                           PO BOX 800
         State the term remaining      _________________________________________________   ROCKY MOUNT NC 27802
         List the contract number of   _________________________________________________
         any government contract


2.347.   Title of contract             IT APPLICATIONS - MEKKO GRAPHICS                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT SOFTWARE                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               MEKKO GRAPHICS
                                                                                           77 RUMFORD AVE, SUITE 2
         State the term remaining      6/7/2019                                            WALTHAM MA 02453
         List the contract number of   _________________________________________________
         any government contract


2.348.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               MERCER
                                                                                           PO BOX 730182
         State the term remaining      _________________________________________________   DALLAS TX 75373-0182
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 70 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20       Page 192 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.349.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               MERCER INVESTMENT
                                                                                           MANAGEMENT
         State the term remaining      _________________________________________________   21875 NETWORK PLACE
                                                                                           CHICAGO IL 60673-1218
         List the contract number of   _________________________________________________
         any government contract


2.350.   Title of contract             SOFTWARE EXPENSE                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               MESSAGE SOLUTION
                                                                                           1851 MCCARTHY BLVD
         State the term remaining      _________________________________________________   MILPITAS CA 94086
         List the contract number of   _________________________________________________
         any government contract


2.351.   Title of contract             INFRASTRUCTURE AGREEMENT                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT INFRASTRUCTURE - MESSAGE SOLUTION - EMAIL        debtor has an executory contract or
         lease is for                  ARCHIVE                                             unexpired lease
         Nature of debtor's interest   PARTY                                               MESSAGE SOLUTION
                                                                                           7080 DONLIN WAY
         State the term remaining      6/30/2020                                           STE 216
                                                                                           DUBLIN CA 94568
         List the contract number of   _________________________________________________
         any government contract


2.352.   Title of contract             ALLIED DOORS NORTH FLORIDA INC                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT SOFTWARE                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               MICROSOFT
                                                                                           ONE MICROSOFT WAY
         State the term remaining      12/31/2019                                          REDMOND WA 98052
         List the contract number of   _________________________________________________
         any government contract


2.353.   Title of contract             IT INFRASTRUCTURE - MICROSOFT AD P1 - 300 USERS     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT SOFTWARE                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               MICROSOFT O365 - AD P1
                                                                                           ATTN LEGAL
         State the term remaining      6/25/2020                                           ONE MICROSOFT WAY
                                                                                           REDMOND WA 98052
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 71 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20       Page 193 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.354.   Title of contract             IT INFRASTRUCTURE - MICROSOFT AUDIO CONF - 150      State the name and mailing address
                                       USERS                                               for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT SOFTWARE                                         unexpired lease
         lease is for
                                                                                           MICROSOFT O365 - AUDIO CONF
         Nature of debtor's interest   PARTY                                               ATTN LEGAL
                                                                                           ONE MICROSOFT WAY
         State the term remaining      6/25/2020                                           REDMOND WA 98052
         List the contract number of   _________________________________________________
         any government contract


2.355.   Title of contract             IT INFRASTRUCTURE - MICROSOFT E3 - 260 USERS        State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT SOFTWARE                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               MICROSOFT O365 - E3
                                                                                           ATTN LEGAL
         State the term remaining      6/25/2020                                           ONE MICROSOFT WAY
                                                                                           REDMOND WA 98052
         List the contract number of   _________________________________________________
         any government contract


2.356.   Title of contract             IT INFRASTRUCTURE - MICROSOFT EXCHANGE ONLINE -     State the name and mailing address
                                       960 USERS                                           for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT SOFTWARE                                         unexpired lease
         lease is for
                                                                                           MICROSOFT O365 - EXCHANGE
         Nature of debtor's interest   PARTY                                               ONLINE
                                                                                           ATTN LEGAL
         State the term remaining      6/25/2020                                           ONE MICROSOFT WAY
                                                                                           REDMOND WA 98052
         List the contract number of   _________________________________________________
         any government contract


2.357.   Title of contract             IT INFRASTRUCTURE - MICROSOFT OFFICE PROPLUS -      State the name and mailing address
                                       510 USERS                                           for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT SOFTWARE                                         unexpired lease
         lease is for
                                                                                           MICROSOFT O365 - OFFICE
         Nature of debtor's interest   PARTY                                               PROPLUS
                                                                                           ATTN LEGAL
         State the term remaining      6/25/2020                                           ONE MICROSOFT WAY
                                                                                           REDMOND WA 98052
         List the contract number of   _________________________________________________
         any government contract


2.358.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               MIKE HATCHER
                                                                                           MIKE HATCHER
         State the term remaining      _________________________________________________   371 HOLMES BEND RD.
                                                                                           COLUMBIA KY 42728
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 72 of 136
                        Case 20-10010-CSS            Doc 328        Filed 03/03/20   Page 194 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.359.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               MIKE HEIN
                                                                                           MIKE HEIN
         State the term remaining      _________________________________________________   2603 ST. RT 119
                                                                                           ST. HENRY OH 45883
         List the contract number of   _________________________________________________
         any government contract


2.360.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               MITCHELL DIRKSEN
                                                                                           MITCHELL DIRKSEN
         State the term remaining      _________________________________________________   8680 HUWER ROAD
                                                                                           MARIA STEIN OH 45860
         List the contract number of   _________________________________________________
         any government contract


2.361.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               MONTGOMERY COSCIA GREILICH
                                                                                           LLP
         State the term remaining      _________________________________________________   2500 DALLAS PKWY STE 300
                                                                                           PLANO TX 75093-4872
         List the contract number of   _________________________________________________
         any government contract


2.362.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               MOO-VIEW DAIRY
                                                                                           MOO-VIEW DAIRY
         State the term remaining      _________________________________________________   1702 CR 394
                                                                                           DUBLIN TX 76446
         List the contract number of   _________________________________________________
         any government contract


2.363.   Title of contract             IT APPLICATIONS - MOTIO PI                          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT SOFTWARE                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               MOTIO INC.
                                                                                           7161 BISHOP RD #200
         State the term remaining      11/30/2019                                          PLANO TX 75024
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 73 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 195 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.364.   Title of contract             MASTER AGGREGATOR AGREEMENT AND AS AMENDED          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SALES AGGREGATION SERVICES                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               MRV MARKETING, LLC
                                                                                           232 AVENIDA FABRICANTE #109
         State the term remaining      _________________________________________________   SAN CLEMENTE CA 92672
         List the contract number of   _________________________________________________
         any government contract


2.365.   Title of contract             SALES AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    AGGREGATORAGREEMENT                                 debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               MRV MARKETING, LLC
                                                                                           REY RIVERA, PRESIDENT
         State the term remaining      ON NOTICE                                           31877 DEL OBISPO ST #203
                                                                                           SAN JUAN CAPISTRANO CA 92675
         List the contract number of   _________________________________________________
         any government contract


2.366.   Title of contract             PROFESSIONAL FEES AND SERVICES                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               MYRTLE CONSULTING GROUP LLC
                                                                                           16225 PARK TEN PL STE 620
         State the term remaining      _________________________________________________   HOUSTON TX 77084-5155
         List the contract number of   _________________________________________________
         any government contract


2.367.   Title of contract             MASTER SERVICES AGREEMENT                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CONSULTING AGREEMENT                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               MYRTLE CONSULTING GROUP LLC
                                                                                           16225 PARK TEN PLACE, SUITE 620
         State the term remaining      _________________________________________________   HOUSTON TX 77084
         List the contract number of   _________________________________________________
         any government contract


2.368.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               NANTZE SPRINGS NATURAL
                                                                                           SPRING
         State the term remaining      _________________________________________________   PO BOX 1273
                                                                                           DOTHAN AL 36302 1273
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 74 of 136
                        Case 20-10010-CSS             Doc 328    Filed 03/03/20      Page 196 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.369.   Title of contract             CRIME INSURANCE -                                   State the name and mailing address
                                       POLICY NO. 02-406-02-18                             for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    INSURANCE                                           unexpired lease
         lease is for
                                                                                           NATIONAL UNION FIRE INSURANCE
         Nature of debtor's interest   INSURED                                             COMPANY OF PITTSBURGH, PA.
                                                                                           175 WATER ST
         State the term remaining      12/1/2020                                           18TH FL
                                                                                           NEW YORK NY 10038
         List the contract number of   _________________________________________________
         any government contract


2.370.   Title of contract             SALES AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    GPO VENDOR AGREEMENT                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               NAVIGATOR GROUP PURCHASING,
                                                                                           INC.
         State the term remaining      1/1/2019 WITH AUTOMATIC 1 - YEAR RENEWALS           ATTN PRESIDENT
                                                                                           25-A VREELAND ROAD, SUITE 200
         List the contract number of   _________________________________________________   FLORHAM PARK NJ 07932
         any government contract


2.371.   Title of contract             EXCESS LIABILITY INSURANCE -                        State the name and mailing address
                                       POLICY NO. CH19FXR860466IV                          for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    INSURANCE                                           unexpired lease
         lease is for
                                                                                           NAVIGATORS INSURANCE
         Nature of debtor's interest   INSURED                                             COMPANY
                                                                                           1 PENN PLZ
         State the term remaining      12/1/2020                                           32ND FL
                                                                                           NEW YORK NY 10119
         List the contract number of   _________________________________________________
         any government contract


2.372.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               NESTLE USA INC
                                                                                           PO BOX 277817
         State the term remaining      _________________________________________________   ATLANTA GA 30384-7817
         List the contract number of   _________________________________________________
         any government contract


2.373.   Title of contract             STATEMENT OF WORK                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CER PILOT CHANGE                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               NETLABS GLOBAL IT SERVICES LLC
                                                                                           5350 SPRING HILL DRIVE
         State the term remaining      _________________________________________________   SPRING HILL FL 34606
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 75 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 197 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.374.   Title of contract             TRANSITION SERVICES AGREEMENT                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AGREEMENT WITH NEW LAGUNA LLC AND          debtor has an executory contract or
         lease is for                  FARMLAND DAIRIES LLC                                unexpired lease
         Nature of debtor's interest   PARTY                                               NEW LAGUNA, LLC
                                                                                           C/O LAGUNA DAIRY, S. DE R.L. DE
         State the term remaining      ON WRITTEN NOTICE                                   C.V.
                                                                                           CALZADA CARLOS HETTERA
         List the contract number of   _________________________________________________   ARALUCE 185
         any government contract                                                           PARQUE INDUSTRIAL CARLOS A
                                                                                           HERRERA ARALUCE, GOMEZ
                                                                                           PALACIO
                                                                                           DURANGO 35079
                                                                                           MEXICO


2.375.   Title of contract             ADVERTISING - MISCELLANEOUS                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               NEWS AMERICA MARKETING
                                                                                           PO BOX 7247
         State the term remaining      _________________________________________________   PHILADELPHIA PA 19170-6168
         List the contract number of   _________________________________________________
         any government contract


2.376.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               NICK SCHMITMEYER
                                                                                           NICK SCHMITMEYER
         State the term remaining      _________________________________________________   4321 GUADALUPE RD
                                                                                           CELINA OH 45822
         List the contract number of   _________________________________________________
         any government contract


2.377.   Title of contract             PROFESSIONAL FEES AND SERVICES                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               NITOR PARTNERS LLC
                                                                                           29225 CHAGRIN BLVD STE 300
         State the term remaining      _________________________________________________   BEACHWOOD OH 44122-4629
         List the contract number of   _________________________________________________
         any government contract


2.378.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               NOR-J-FARMS
                                                                                           NOR-J-FARMS
         State the term remaining      _________________________________________________   8109 CLOVER FOUR RD
                                                                                           CELINA OH 45822-9542
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 76 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 198 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.379.   Title of contract             PRODUCT RECALL INSURANCE -                          State the name and mailing address
                                       POLICY NO. PRL 2000802 02                           for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    INSURANCE                                           unexpired lease
         lease is for
                                                                                           NORTH AMERICAN CAPACITY
         Nature of debtor's interest   INSURED                                             INSURANCE COMPANY
                                                                                           650 ELM ST
         State the term remaining      12/1/2020                                           MANCHESTER NH 03101
         List the contract number of   _________________________________________________
         any government contract


2.380.   Title of contract             MARKET RESEARCH                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               NORTH CAROLINA STATE
                                                                                           UNIVERSIT
         State the term remaining      _________________________________________________   ACCOUNTS RECEIVABLE CAMPUS
                                                                                           BOX 7203
         List the contract number of   _________________________________________________   RALEIGH NC 27695-0001
         any government contract


2.381.   Title of contract             BRANDED PRODUCTS AGREEMENT                          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               OHIO PROCESSORS INC
                                                                                           PO BOX 645592
         State the term remaining      _________________________________________________   CINCINNATI OH 45264-5592
         List the contract number of   _________________________________________________
         any government contract


2.382.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ONEILL CONSULTING GROUP INC
                                                                                           10 HIGH ST
         State the term remaining      _________________________________________________   WAKEFIELD RI 02879-3176
         List the contract number of   _________________________________________________
         any government contract


2.383.   Title of contract             TRAINING - GENERAL                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ONETEAM LEADERSHIP LLC
                                                                                           2719 COLTSGATE RD
         State the term remaining      _________________________________________________   CHARLOTTE NC 28211-3502
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 77 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 199 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.384.   Title of contract             COMMITMENT AGREEMENT                                State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    HEALTH & BENEFITS                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               OPTUMRX, INC.
                                                                                           1600 MCCONNOR PARKWAY
         State the term remaining      12/31/2022                                          SCHAUMBURG IL 60173
         List the contract number of   _________________________________________________
         any government contract


2.385.   Title of contract             PREPAID OTHER                                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ORACLE AMERICA, INC
                                                                                           PO BOX 203448
         State the term remaining      _________________________________________________   DALLAS TX 75320-3448
         List the contract number of   _________________________________________________
         any government contract


2.386.   Title of contract             TECHNICAL SUPPORT SERVICES RENEWAL                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT APPLICATIONS - JDE ENTERPRISEONE                 debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ORACLE AMERICA, INC.
                                                                                           PO BOX 203448
         State the term remaining      12/31/2020                                          DALLAS TX 75320-3448
         List the contract number of   _________________________________________________
         any government contract


2.387.   Title of contract             TECHNICAL SUPPORT SERVICES RENEWAL                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT APPLICATIONS - JDE ENTERPRISEONE - CORE TOOLS    debtor has an executory contract or
         lease is for                  & INFRASTRUCTURE                                    unexpired lease
         Nature of debtor's interest   PARTY                                               ORACLE AMERICA, INC.
                                                                                           PO BOX 203448
         State the term remaining      1/30/2021                                           DALLAS TX 75320-3448
         List the contract number of   _________________________________________________
         any government contract


2.388.   Title of contract             SOFTWARE SUBSCRIPTION AGREEMENT                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SOFTWARE LICENSE                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ORAGAMI RISK LLC
                                                                                           ATTN GENERAL COUNSEL
         State the term remaining      12/31/2022                                          222 N. LASALLE ST.
                                                                                           CHICAGO IL 60601
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 78 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 200 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.389.   Title of contract             SUPPLY AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PROCUREMENT AGREEMENT                               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ORBIS
                                                                                           ATTN LEGAL
         State the term remaining      1/1/2024 WITH AUTOMATIC 1 - YEAR RENEWALS           1055 CORPORATE CENTER DRIVE
                                                                                           OCONOMOWOC WI 53066
         List the contract number of   _________________________________________________
         any government contract


2.390.   Title of contract             PROFESSIONAL FEES AND SERVICES                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ORTHODOX UNION
                                                                                           11 BROADWAY
         State the term remaining      _________________________________________________   NEW YORK NY 10004
         List the contract number of   _________________________________________________
         any government contract


2.391.   Title of contract             BROKER FEES                                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               OSMG-CINCINATTI LLC
                                                                                           941 MATTHEWS MINT HILL RD
         State the term remaining      _________________________________________________   MATTHEWS NC 28105-1777
         List the contract number of   _________________________________________________
         any government contract


2.392.   Title of contract             BROKER AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PROMOTION AND SALE AGREEMENT                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               OSMG-CINCINNATI, LLC
                                                                                           941 MATTHEWS-MINT HILL ROAD
         State the term remaining      UNITL TERMINATED                                    MATTHEWS NC 28105
         List the contract number of   _________________________________________________
         any government contract


2.393.   Title of contract             SALES AGREEMENT AND AS AMENDED                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PURCHASE AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PACKAGING
                                                                                           CORPORATION OF AMERICA
         State the term remaining      4/30/2023                                           1955 WEST FIELD COURT
                                                                                           LAKE FOREST IL 60045
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 79 of 136
                        Case 20-10010-CSS            Doc 328      Filed 03/03/20     Page 201 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.394.   Title of contract             PRODUCT PURCHASE AGREEMENT AND AS AMENDED           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCT PURCHASE                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PALMETTO ADHESIVES AND
                                                                                           PACKAGING
         State the term remaining      9/30/2021                                           TIMOTHY WILSON
                                                                                           PO BOX 2758
         List the contract number of   _________________________________________________   GREENVILLE SC 29602
         any government contract


2.395.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PARADOX COMPENSATION
                                                                                           ADVISORS
         State the term remaining      _________________________________________________   4100 ALPHA RD SUITE 465
                                                                                           DALLAS TX 75244
         List the contract number of   _________________________________________________
         any government contract


2.396.   Title of contract             PREPAID OTHER                                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PARK CITY GROUP
                                                                                           5282 S COMMERCE DR STE D-292
         State the term remaining      _________________________________________________   MURRAY UT 84107-5309
         List the contract number of   _________________________________________________
         any government contract


2.397.   Title of contract             TRAINING AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT APPLICATIONS - PARK CITY GROUP - SBT             debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PARK CITY GROUP
                                                                                           PRESCIENT A PARK CITY GROUP
         State the term remaining      4/30/2019                                           COMPANY
                                                                                           3160 PINEBROOK RD
         List the contract number of   _________________________________________________   PARK CITY UT 84098
         any government contract


2.398.   Title of contract             MASTER SERVICES SUBSCRIPTION AGREEMENT AND AS State the name and mailing address
                                       AMENDED                                       for all other parties with whom the
                                                                                     debtor has an executory contract or
         State what the contract or    IT APPLICATIONS - PRESCIENT SLR               unexpired lease
         lease is for
                                                                                           PARK CITY GROUP
         Nature of debtor's interest   PARTY                                               REPOSITRAK A PARK CITY GROUP
                                                                                           COMPANY
         State the term remaining      9/30/2020                                           5282 SOUTH COMMERCE DR
                                                                                           STE D292
         List the contract number of   _________________________________________________   MURRAY UT 84107
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 80 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 202 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.399.   Title of contract             TRAINING - GENERAL                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PARKER ANALYTICAL LLC
                                                                                           1830 SAWMILL DRIVE, SUITE 100
         State the term remaining      _________________________________________________   LUCAS TX 75002
         List the contract number of   _________________________________________________
         any government contract


2.400.   Title of contract             PREPAID OTHER                                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PARS INTERNATIONAL CORP
                                                                                           253 W 35TH ST FL 7
         State the term remaining      _________________________________________________   NEW YORK NY 10001-1907
         List the contract number of   _________________________________________________
         any government contract


2.401.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PENDLETON FARMS
                                                                                           PENDLETON FARMS
         State the term remaining      _________________________________________________   1048 PEACHTREE LANE
                                                                                           BOWLING GREEN KY 42103
         List the contract number of   _________________________________________________
         any government contract


2.402.   Title of contract             VEHICLE RENTAL - SHORT TERM                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PENSKE TRUCK LEASING CO LP
                                                                                           PO BOX 802577
         State the term remaining      _________________________________________________   CHICAGO IL 60680-2577
         List the contract number of   _________________________________________________
         any government contract


2.403.   Title of contract             SOFTWARE EXPENSE                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PEOPLENET COMMUNICATIONS
                                                                                           CORP
         State the term remaining      _________________________________________________   PO BOX 203673
                                                                                           DALLAS TX 75320-3673
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 81 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20        Page 203 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.404.   Title of contract             IT APPLICATIONS - PEOPLENET LINK - MIDDLEWARE       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT SOFTWARE                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PEOPLENET COMMUNICATIONS
                                                                                           CORP.
         State the term remaining      12/31/2020                                          4400 BAKER RD
                                                                                           MINNETONKA MN 55343
         List the contract number of   _________________________________________________
         any government contract


2.405.   Title of contract             EXPRESS DELIVERY                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PERFORMANCE AWARD CENTER
                                                                                           FILE # 916241 PO BOX 961094
         State the term remaining      _________________________________________________   FT WORTH TX 76161-1094
         List the contract number of   _________________________________________________
         any government contract


2.406.   Title of contract             SALES PURCHASE AGREEMENT                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PROCUREMENT AGREEMENT                               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PETROLEUM TRADERS
                                                                                           CORPORATION
         State the term remaining      1/31/2021                                           7120 POINTE INVERNESS WAY
                                                                                           FT WAYNE IN 46804
         List the contract number of   _________________________________________________
         any government contract


2.407.   Title of contract             REAL PROPERTY LEASE                                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LEASE OF REAL PROPERTY LOCATED AT 3704 SEALE        debtor has an executory contract or
         lease is for                  ROAD , PHENIX CITY, AL 36867                        unexpired lease
         Nature of debtor's interest   LESSOR                                              PHILLIP E. HORNSBY
                                                                                           42 ARMOUR RD
         State the term remaining      6/1/2018                                            PHENIX CITY AL 36869-3709
         List the contract number of   _________________________________________________
         any government contract


2.408.   Title of contract             PLANT SPECIFIC CONTRACT                             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT / SERVICES                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PIERCON, INC.
                                                                                           23 LIBERTY PLACE
         State the term remaining      _________________________________________________   HATTIESBURG MS 39402
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 82 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 204 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.409.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PIERRE'S ICE CREAM COMPANY
                                                                                           6200 EUCLID AVE
         State the term remaining      _________________________________________________   CLEVELAND OH 44103-3724
         List the contract number of   _________________________________________________
         any government contract


2.410.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT LEASE AGREEMENT                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PITNEY BOWES
                                                                                           27 WATERVIEW DR
         State the term remaining      6/19/2022                                           SHELTON CT 06484
         List the contract number of   _________________________________________________
         any government contract


2.411.   Title of contract             EXPRESS DELIVERY                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PITNEY BOWES
                                                                                           PO BOX 371887
         State the term remaining      _________________________________________________   PITTSBURG PA 15250-7887
         List the contract number of   _________________________________________________
         any government contract


2.412.   Title of contract             EXPRESS DELIVERY                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PITNEY BOWES GLOBAL FINANCIAL
                                                                                           PO BOX 371896
         State the term remaining      _________________________________________________   PITTSBURGH PA 15250-7896
         List the contract number of   _________________________________________________
         any government contract


2.413.   Title of contract             EXPRESS DELIVERY                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PITNEY BOWES PRESORT
                                                                                           SERVICES
         State the term remaining      _________________________________________________   DEPT CH 14035
                                                                                           PALATINE IL 60055-4035
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 83 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 205 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.414.   Title of contract             OFFICE SUPPLIES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PLANT INTERSCAPES INC
                                                                                           6436 BABCOCK RD
         State the term remaining      _________________________________________________   SAN ANTONIO TX 78249
         List the contract number of   _________________________________________________
         any government contract


2.415.   Title of contract             PROFESSIONAL FEES AND SERVICES                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PR NEWSWIRE ASSOCIATION LLC
                                                                                           PO BOX 5897
         State the term remaining      _________________________________________________   NEW YORK NY 10087-5897
         List the contract number of   _________________________________________________
         any government contract


2.416.   Title of contract             CONSTRUCTION IN PROGRESS                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PRADA KULICH & ASSOCIATES INC
                                                                                           9318 CLEARWATER DR
         State the term remaining      _________________________________________________   DALLAS TX 75243-6436
         List the contract number of   _________________________________________________
         any government contract


2.417.   Title of contract             PROFESSIONAL FEES AND SERVICES                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PRECISION REPROGRAPHICS INC
                                                                                           3102 BENTON ST
         State the term remaining      _________________________________________________   GARLAND TX 75042-7439
         List the contract number of   _________________________________________________
         any government contract


2.418.   Title of contract             SOFTWARE EXPENSE                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PRESENCE OF IT WORKFORCE
                                                                                           TEAM
         State the term remaining      _________________________________________________   1914 SKILLMAN ST STE 10360
                                                                                           DALLAS TX 75206-8559
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 84 of 136
                        Case 20-10010-CSS            Doc 328       Filed 03/03/20    Page 206 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.419.   Title of contract             CONTRACT AGENCY LABOR                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PRIDESTAFF
                                                                                           PO BOX 205287
         State the term remaining      _________________________________________________   DALLAS TX 75320-5287
         List the contract number of   _________________________________________________
         any government contract


2.420.   Title of contract             CONTINGENCY FEE AGREEMENT - DIRECT HIRE             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EMPLOYMENT SERVICES                                 debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PRIDESTAFF FINANCIAL
                                                                                           SHERYL IMFELD
         State the term remaining      _________________________________________________   7535 N PALM AVE 101
                                                                                           FRESNO CA 93711
         List the contract number of   _________________________________________________
         any government contract


2.421.   Title of contract             BY-LAWS FOR THE PROCUREMENT OF PRODUCTS             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MAINTENANCE, REPAIR & OPERATIONAL SUPPLIES          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PROCUREMENT ADVISORS LLC
                                                                                           ATTENTION: SUJA KATARYA AND
         State the term remaining      _________________________________________________   KEITH BROWER
                                                                                           3101 TOWERCREEK PARKWAY,
         List the contract number of   _________________________________________________   SUITE 250
         any government contract                                                           ATLANTA GA 30339


2.422.   Title of contract             SOFTWARE EXPENSE                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PRODATA COMPUTER SERVICES
                                                                                           INC
         State the term remaining      _________________________________________________   2809 SOUTH 160TH ST, SUITE 401
                                                                                           OMAHA NE 68130-0000
         List the contract number of   _________________________________________________
         any government contract


2.423.   Title of contract             MAINTENANCE AGREEMENT                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT APPLICATIONS - DBU - ANALYSIS UTILITY            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PRODATA COMPUTER SERVICES,
                                                                                           INC.
         State the term remaining      6/30/2020                                           2809 S. 16OTH STREET, SUITE 401
                                                                                           OMAHA NE 68130
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 85 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 207 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.424.   Title of contract             ADVERTISING - POINT OF SALE                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PROPAC MARKETING INC
                                                                                           6300 COMMUNICATIONS PKWY
         State the term remaining      _________________________________________________   #100
                                                                                           PLANO TX 75024-5971
         List the contract number of   _________________________________________________
         any government contract


2.425.   Title of contract             HEALTH INSURANCE WITHHELD                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PROVIDENT LIFE & ACCIDENT INSU
                                                                                           PO BOX 403748
         State the term remaining      _________________________________________________   ATLANTA GA 30384-6946
         List the contract number of   _________________________________________________
         any government contract


2.426.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PUBLIX SUPER MARKETS
                                                                                           PO BOX 32009
         State the term remaining      _________________________________________________   LAKELAND FL 33802-2009
         List the contract number of   _________________________________________________
         any government contract


2.427.   Title of contract             PROCUREMENT AGREEMENT                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCT PURCHASE 2020 2021                          debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PULLMAN SUGAR
                                                                                           700 EAST 107TH ST
         State the term remaining      _________________________________________________   CHICAGO IL 60628
         List the contract number of   _________________________________________________
         any government contract


2.428.   Title of contract             PROCUREMENT AGREEMENT                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCT PURCHASE -2020                              debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PULLMAN SUGAR
                                                                                           700 EAST 107TH ST
         State the term remaining      _________________________________________________   CHICAGO IL 60628
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 86 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 208 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.429.   Title of contract             EXPRESS DELIVERY                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               PURCHASE POWER
                                                                                           PO BOX 371874
         State the term remaining      _________________________________________________   PITTSBURGH PA 15250-7874
         List the contract number of   _________________________________________________
         any government contract


2.430.   Title of contract             EXPRESS DELIVERY                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               QWIK COURIERS INC
                                                                                           PO BOX 180926
         State the term remaining      _________________________________________________   DALLAS TX 75218-0926
         List the contract number of   _________________________________________________
         any government contract


2.431.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               QXNET
                                                                                           PO BOX 12090
         State the term remaining      _________________________________________________   LEXINGTON KY 40507
         List the contract number of   _________________________________________________
         any government contract


2.432.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               R W SAUDER INC
                                                                                           PO BOX 427
         State the term remaining      _________________________________________________   LITITZ PA 17543
         List the contract number of   _________________________________________________
         any government contract


2.433.   Title of contract             PREPAID OTHER                                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               REAL VISION SOFTWARE, INC
                                                                                           PO BOX 12958
         State the term remaining      _________________________________________________   ALEXANDRIA LA 71315-2958
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 87 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 209 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.434.   Title of contract             PROGRAM AGREEMENT                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PROCUREMENT AGREEMENT                               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               RED WING BRANDS OF AMERICA,
                                                                                           INC.
         State the term remaining      _________________________________________________   3933 N CENTRAL EXPY #300
                                                                                           PLANO TX 75023-6811
         List the contract number of   _________________________________________________
         any government contract


2.435.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               REGUS MANAGEMENT GROUP LLC
                                                                                           609 SW 8TH ST SUITE 600
         State the term remaining      _________________________________________________   BENTONVILLE AR 72712-0000
         List the contract number of   _________________________________________________
         any government contract


2.436.   Title of contract             REAL PROPERTY LEASE                                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MONTH TO MONTH LEASE OF REAL PROPERTY               debtor has an executory contract or
         lease is for                  LOCATED AT 609 SW 8TH STREET , BENTONVILLE, AR      unexpired lease
                                       72712
                                                                                           REGUS MANAGEMENT GROUP, LLC
         Nature of debtor's interest   LESSOR                                              609 SW 8TH ST SUITE 600
                                                                                           BENTONVILLE AR 72712-0000
         State the term remaining      MONTH TO MONTH

         List the contract number of   _________________________________________________
         any government contract


2.437.   Title of contract             SALES AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    VENDOR AGREEMENT                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               REINHART FOOD SERVICE
                                                                                           1500 ST JAMES ST
         State the term remaining      _________________________________________________   LA CROSSE WI 54602
         List the contract number of   _________________________________________________
         any government contract


2.438.   Title of contract             CONTRACT AGENCY LABOR                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               RESOURCES GLOBAL
                                                                                           PROFESSIONALS
         State the term remaining      _________________________________________________   PO BOX 740909
                                                                                           LOS ANGELES CA 90074-0909
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 88 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20         Page 210 of 261

Debtor   Borden Dairy Company                                                                     Case number (if known) 20-10010

2.439.   Title of contract             PRODUCER AGREEMENT                                   State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                   debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   PARTY                                                RICHARD OR NOREEN TURNER
                                                                                            RICHARD OR NOREEN TURNER
         State the term remaining      _________________________________________________    11729 BURKESVILLE RD
                                                                                            SUMMER SHADE KY 42166
         List the contract number of   _________________________________________________
         any government contract


2.440.   Title of contract             IT APPLICATIONS - GS1/RIPPY KINGSTON - SHARING       State the name and mailing address
                                       GDSN INFORMATION                                     for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    IT SOFTWARE                                          unexpired lease
         lease is for
                                                                                            RIPPE AND KINGSTON SYSTEMS
         Nature of debtor's interest   PARTY                                                INC
                                                                                            1077 CELESTIAL ST
         State the term remaining      12/31/2018                                           CINCINNATI OH 45202
         List the contract number of   _________________________________________________
         any government contract


2.441.   Title of contract             PROCUREMENT AGREEMENT                                State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    PRODUCT PURCHASE                                     debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   PARTY                                                RIVER CITY WOOD PRODUCTS LLC
                                                                                            19885 DETROIT ROAD #200
         State the term remaining      2021                                                 ROCKY RIVER OH 44116
         List the contract number of   _________________________________________________
         any government contract


2.442.   Title of contract             CONSULTING FEES                                      State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    _________________________________________________    debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   PARTY                                                RIVERON CONSULTING LP
                                                                                            2515 MCKINNEY AVE STE 1200
         State the term remaining      _________________________________________________    DALLAS TX 75201-2099
         List the contract number of   _________________________________________________
         any government contract


2.443.   Title of contract             CONSTRUCTION IN PROGRESS                             State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    _________________________________________________    debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   PARTY                                                RK PAYROLL SOLUTIONS INC
                                                                                            8020 ARCO CORPORATE DR STE
         State the term remaining      _________________________________________________    116
                                                                                            RALEIGH NC 27617-2037
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 89 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 211 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.444.   Title of contract             IT APPLICATIONS - ROADNET TECHNOLOGIES -            State the name and mailing address
                                       ROUTING SOFTWARE                                    for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT SOFTWARE                                         unexpired lease
         lease is for
                                                                                           ROADNET TECHNOLOGIES
         Nature of debtor's interest   PARTY                                               PO BOX 840720
                                                                                           DALLAS TX 75284-0720
         State the term remaining      12/31/2019

         List the contract number of   _________________________________________________
         any government contract


2.445.   Title of contract             CONTRACT AGENCY LABOR                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ROBERT HALF FINANCE &
                                                                                           ACCOUNTI
         State the term remaining      _________________________________________________   PO BOX 734295
                                                                                           LOS ANGELES CA 90074-0001
         List the contract number of   _________________________________________________
         any government contract


2.446.   Title of contract             ROYALTY AGREEMENT                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    TRADEMARKS, TRADE-NAMES AND SERVICE MARKS           debtor has an executory contract or
         lease is for                  LICENSING AGREEMENT                                 unexpired lease
         Nature of debtor's interest   PARTY                                               ROCKVIEW DAIRIES, INC.
                                                                                           DBA ROCKVIEW FAMILY FARMS
         State the term remaining      _________________________________________________   CURT DEGROOT
                                                                                           7011 STEWART & GRAY ROAD
         List the contract number of   _________________________________________________   DOWNEY CA 90241
         any government contract


2.447.   Title of contract             PROFESSIONAL FEES AND SERVICES                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ROSA LILIA BABCOCK
                                                                                           611 SEA PINES LANE
         State the term remaining      _________________________________________________   LAS VEGAS NV 89107-2029
         List the contract number of   _________________________________________________
         any government contract


2.448.   Title of contract             OFFICE SUPPLIES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ROYAL CUP
                                                                                           PO BOX 841000
         State the term remaining      _________________________________________________   DALLAS TX 75284-1000
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 90 of 136
                        Case 20-10010-CSS             Doc 328    Filed 03/03/20      Page 212 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.449.   Title of contract             ENGAGEMENT LETTER                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PROFESSIONAL SERVICES                               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               RSM US LLP
                                                                                           CHRISTOPHER M. PIERCE,
         State the term remaining      _________________________________________________   PARTNER
                                                                                           13155 NOEL ROAD
         List the contract number of   _________________________________________________   SUITE 2200
         any government contract                                                           DALLAS TX 75240


2.450.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               RYAN LLC
                                                                                           PO BOX 848351
         State the term remaining      _________________________________________________   DALLAS TX 75284-8351
         List the contract number of   _________________________________________________
         any government contract


2.451.   Title of contract             PROPERTY TAX PROFESSIONAL SERVICES AGREEMENT        State the name and mailing address
                                       AND AS AMENDED                                      for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    TAX SERVICES                                        unexpired lease
         lease is for
                                                                                           RYAN, LLC
         Nature of debtor's interest   PARTY                                               ATTN: CHAIRMAN AND CEO
                                                                                           THREE GALLERIA TOWER
         State the term remaining      _________________________________________________   13155 NOEL ROAD, SUITE I 00
                                                                                           DALLAS TX 75240
         List the contract number of   _________________________________________________
         any government contract


2.452.   Title of contract             TRUCK LEASE AND SERVICE AGREEMENT AND AS            State the name and mailing address
                                       AMENDED                                             for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    TRUCK RENTAL AND SERVICE AGREEMENTS                 unexpired lease
         lease is for
                                                                                           RYDER TRUCK RENTAL, INC.
         Nature of debtor's interest   PARTY                                               D/B/A RYDER TRANSPORTATION
                                                                                           11690 N.W. 105TH STREET
         State the term remaining      _________________________________________________   MIAMI FL 33178
         List the contract number of   _________________________________________________
         any government contract


2.453.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SANDY PANAGINI
                                                                                           PO BOX 940
         State the term remaining      _________________________________________________   FRASER CO 80442-0940
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 91 of 136
                        Case 20-10010-CSS             Doc 328    Filed 03/03/20      Page 213 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.454.   Title of contract             PREPAID OTHER                                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SAP AMERICA INC
                                                                                           3999 WEST CHESTER PIKE
         State the term remaining      _________________________________________________   NEWTOWN SQUARE PA 19073-2305
         List the contract number of   _________________________________________________
         any government contract


2.455.   Title of contract             IT APPLICATIONS - SAP SUCCESS FACTORS - HR          State the name and mailing address
                                       PERFORMANCE MANAGEMENT TOOL                         for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT AGREEMENT                                        unexpired lease
         lease is for
                                                                                           SAP AMERICA.
         Nature of debtor's interest   PARTY                                               3999 WEST CHESTER PIKE
                                                                                           NEWTOWN SQUARE PA 19073
         State the term remaining      12/31/2022

         List the contract number of   _________________________________________________
         any government contract


2.456.   Title of contract             BRANDED PRODUCTS AGREEMENT                          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SAPUTO DAIRY FOODS
                                                                                           1401 ELM ST
         State the term remaining      _________________________________________________   DALLAS TX 75284-0151
         List the contract number of   _________________________________________________
         any government contract


2.457.   Title of contract             SALES AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    AGREEMENT                                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SAV A LOT FOOD STORES
                                                                                           100 CORPORATE OFFICE DRIVE
         State the term remaining      _________________________________________________   EARTH CITY MO 63045
         List the contract number of   _________________________________________________
         any government contract


2.458.   Title of contract             COMPUTER SUPPLIES                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SCAN 360 LLC
                                                                                           15115 ZINRAN CT
         State the term remaining      _________________________________________________   SAVAGE MN 55378-4526
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 92 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 214 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.459.   Title of contract             SAP CLOUD SERVICES                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT HANDHELDS - HANDHELD - ACCESSORIES               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SCAN 360 LLC
                                                                                           15115 ZINRAN CT
         State the term remaining      12/31/2020                                          SAVAGE MN 55378-4526
         List the contract number of   _________________________________________________
         any government contract


2.460.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SCHIEVINK DAIRY
                                                                                           SCHIEVINK DAIRY
         State the term remaining      _________________________________________________   3066 CR 285
                                                                                           DUBLIN TX 76446
         List the contract number of   _________________________________________________
         any government contract


2.461.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SCHMITMEYER FARMS
                                                                                           SCHMITMEYER FARMS
         State the term remaining      _________________________________________________   3154 GOETTEMOELLER RD
                                                                                           CELINA OH 45822
         List the contract number of   _________________________________________________
         any government contract


2.462.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SCHOEPS ICE CREAM CO INC
                                                                                           PO BOX 3249
         State the term remaining      _________________________________________________   MADISON WI 53704
         List the contract number of   _________________________________________________
         any government contract


2.463.   Title of contract             CONSTRUCTION IN PROGRESS                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SCOTT-DEL ELECTRIC INC
                                                                                           PO BOX 29535
         State the term remaining      _________________________________________________   DALLAS TX 75229-0535
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 93 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 215 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.464.   Title of contract             INTERIM ACCESS AGREEMENT                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SELF INSURED CLAIMS MANAGEMENT                      debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SEDGWICK CLAIMS MANAGEMENT
                                                                                           SERVICES, INC.
         State the term remaining      UNTIL TERMINATED                                    ATTN J EDWARD PEEL
                                                                                           PO BOX 5076
         List the contract number of   _________________________________________________   MEMPHIS TN 38101-5076
         any government contract


2.465.   Title of contract             LAYERED - PROPERTY INSURANCE - POLICY NO.           State the name and mailing address
                                       VARIOUS                                             for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    INSURANCE                                           unexpired lease
         lease is for
                                                                                           SEE, GLOBAL NOTES
         Nature of debtor's interest   INSURED

         State the term remaining      6/1/2020

         List the contract number of   _________________________________________________
         any government contract


2.466.   Title of contract             BROKER FEES                                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SELLETHICS MARKETING GROUP
                                                                                           INC
         State the term remaining      _________________________________________________   941 MATTHEWS MINT HILL RD
                                                                                           MATTHEWS NC 28105-1777
         List the contract number of   _________________________________________________
         any government contract


2.467.   Title of contract             BROKER AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SALE AGREEMENT                                      debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SELLETHICS MARKETING GROUP,
                                                                                           INC
         State the term remaining      _________________________________________________   ATTN JOHN NOLAN VP FINANCE
                                                                                           941 MATTHEWS-MINT HILL ROAD
         List the contract number of   _________________________________________________   MATTHEWS NC 28105
         any government contract


2.468.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SERENDIPITY ICE CREAM CO
                                                                                           200 CROSSWAYS PARK DR W
         State the term remaining      _________________________________________________   WOODBURY NY 11797-2021
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 94 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 216 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.469.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SHAMROCK AZ DAIRY DIVISION
                                                                                           PO BOX 52420
         State the term remaining      _________________________________________________   PHOENIX AZ 85072-2420
         List the contract number of   _________________________________________________
         any government contract


2.470.   Title of contract             MAINTENANCE & REPAIR - BLDG                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SHANES LAWN MAINTENANCE INC
                                                                                           900 N WALNUT CREEK SR STE 100
         State the term remaining      _________________________________________________   MANSFIELD TX 76063-8042
         List the contract number of   _________________________________________________
         any government contract


2.471.   Title of contract             COMPUTER HARDWARE EXPENSE                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SHI INTERNATIONAL CORP
                                                                                           PO BOX 952121
         State the term remaining      _________________________________________________   DALLAS TX 75395-2121
         List the contract number of   _________________________________________________
         any government contract


2.472.   Title of contract             IT INFRASTRUCTURE - VMWARE VSPHERE                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT SOFTWARE                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SHI INTERNATIONAL CORP.
                                                                                           1111 OLD EAGLE SCHOOL RD
         State the term remaining      4/30/2020                                           WAYNE PA 19087
         List the contract number of   _________________________________________________
         any government contract


2.473.   Title of contract             IT INFRASTRUCTURE - VMWARE ESX/ESXI - 5 HOSTS       State the name and mailing address
                                       (CISCO UCS-M200-M3)                                 for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT SOFTWARE                                         unexpired lease
         lease is for
                                                                                           SHI INTERNATIONAL CORP.
         Nature of debtor's interest   PARTY                                               1111 OLD EAGLE SCHOOL RD
                                                                                           WAYNE PA 19087
         State the term remaining      4/30/2021

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 95 of 136
                        Case 20-10010-CSS            Doc 328      Filed 03/03/20       Page 217 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.474.   Title of contract             INFRASTRUCTURE AGREEMENT                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT INFRASTRUCTURE - CISCO UMBRELLA - WEB            debtor has an executory contract or
         lease is for                  FILTERING                                           unexpired lease
         Nature of debtor's interest   PARTY                                               SHI INTERNATIONAL CORP.
                                                                                           290 DAVIDSON AVE.
         State the term remaining      10/20/2020                                          SOMERSET NJ 08873
         List the contract number of   _________________________________________________
         any government contract


2.475.   Title of contract             FIREEYE NETWORK SECURITY ENTERPRISE NX EDITION      State the name and mailing address
                                       AND MAINTENANCE                                     for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT INFRASTRUCTURE - FIRE EYE - SECURITY - IDS/IPS   unexpired lease
         lease is for
                                                                                           SHI INTERNATIONAL CORP.
         Nature of debtor's interest   PARTY                                               290 DAVIDSON AVE.
                                                                                           SOMERSET NJ 08873
         State the term remaining      1/5/2021

         List the contract number of   _________________________________________________
         any government contract


2.476.   Title of contract             INFRASTRUCTURE AGREEMENT                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT INFRASTRUCTURE - PARAGON - DESKTOP IMAGING       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SHI INTERNATIONAL CORP.
                                                                                           290 DAVIDSON AVE.
         State the term remaining      3/14/2020                                           SOMERSET NJ 08873
         List the contract number of   _________________________________________________
         any government contract


2.477.   Title of contract             INFRASTRUCTURE AGREEMENT                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT INFRASTRUCTURE - PERCEPTION POINT                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SHI INTERNATIONAL CORP.
                                                                                           290 DAVIDSON AVE.
         State the term remaining      12/18/2020                                          SOMERSET NJ 08873
         List the contract number of   _________________________________________________
         any government contract


2.478.   Title of contract             INFRASTRUCTURE AGREEMENT                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT INFRASTRUCTURE - PURE STORAGE                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SHI INTERNATIONAL CORP.
                                                                                           290 DAVIDSON AVE.
         State the term remaining      2/11/2023                                           SOMERSET NJ 08873
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 96 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 218 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.479.   Title of contract             INFRASTRUCTURE AGREEMENT                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT INFRASTRUCTURE - SENTINEL ONE - ENDPOINT         debtor has an executory contract or
         lease is for                  PROTECTION                                          unexpired lease
         Nature of debtor's interest   PARTY                                               SHI INTERNATIONAL CORP.
                                                                                           290 DAVIDSON AVE.
         State the term remaining      3/30/2020                                           SOMERSET NJ 08873
         List the contract number of   _________________________________________________
         any government contract


2.480.   Title of contract             INFRASTRUCTURE AGREEMENT                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT INFRASTRUCTURE - SOLARWINDS NET FLOW -           debtor has an executory contract or
         lease is for                  NETFLOW TRAFFIC ANALYZER                            unexpired lease
         Nature of debtor's interest   PARTY                                               SHI INTERNATIONAL CORP.
                                                                                           290 DAVIDSON AVE.
         State the term remaining      9/27/2019                                           SOMERSET NJ 08873
         List the contract number of   _________________________________________________
         any government contract


2.481.   Title of contract             IT INFRASTRUCTURE - CLOUDPATH - WIRELESS            State the name and mailing address
                                       SECURITY/POLICY MGMT                                for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT SOFTWARE                                         unexpired lease
         lease is for
                                                                                           SHI INTERNATIONAL CORP.
         Nature of debtor's interest   PARTY                                               290 DAVIDSON AVE.
                                                                                           SOMERSET NJ 08873
         State the term remaining      1/31/2021

         List the contract number of   _________________________________________________
         any government contract


2.482.   Title of contract             IT INFRASTRUCTURE - RUCKUS VSZ - WIRELESS           State the name and mailing address
                                       CONTROLLER                                          for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT SOFTWARE                                         unexpired lease
         lease is for
                                                                                           SHI INTERNATIONAL CORP.
         Nature of debtor's interest   PARTY                                               290 DAVIDSON AVE.
                                                                                           SOMERSET NJ 08873
         State the term remaining      1/31/2021

         List the contract number of   _________________________________________________
         any government contract


2.483.   Title of contract             IT INFRASTRUCTURE - SOLARWINDS NCM - NETWORK        State the name and mailing address
                                       CONFIG MGR                                          for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT SOFTWARE                                         unexpired lease
         lease is for
                                                                                           SHI INTERNATIONAL CORP.
         Nature of debtor's interest   PARTY                                               290 DAVIDSON AVE.
                                                                                           SOMERSET NJ 08873
         State the term remaining      9/27/2019

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 97 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 219 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.484.   Title of contract             IT INFRASTRUCTURE - SOLARWINDS NPM - NETWORK        State the name and mailing address
                                       PERF. MGMT                                          for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT SOFTWARE                                         unexpired lease
         lease is for
                                                                                           SHI INTERNATIONAL CORP.
         Nature of debtor's interest   PARTY                                               290 DAVIDSON AVE.
                                                                                           SOMERSET NJ 08873
         State the term remaining      9/27/2019

         List the contract number of   _________________________________________________
         any government contract


2.485.   Title of contract             IT INFRASTRUCTURE - SOLARWINDS SAM - SERVER &       State the name and mailing address
                                       APPL MONITOR                                        for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT SOFTWARE                                         unexpired lease
         lease is for
                                                                                           SHI INTERNATIONAL CORP.
         Nature of debtor's interest   PARTY                                               290 DAVIDSON AVE.
                                                                                           SOMERSET NJ 08873
         State the term remaining      9/27/2019

         List the contract number of   _________________________________________________
         any government contract


2.486.   Title of contract             IT INFRASTRUCTURE - SOPHOS - ENDPOINT               State the name and mailing address
                                       PROTECTION                                          for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT SOFTWARE                                         unexpired lease
         lease is for
                                                                                           SHI INTERNATIONAL CORP.
         Nature of debtor's interest   PARTY                                               290 DAVIDSON AVE.
                                                                                           SOMERSET NJ 08873
         State the term remaining      3/23/2019

         List the contract number of   _________________________________________________
         any government contract


2.487.   Title of contract             IT INFRASTRUCTURE - VEEAM - VIRTUAL SERVER          State the name and mailing address
                                       BACKUP                                              for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT SOFTWARE                                         unexpired lease
         lease is for
                                                                                           SHI INTERNATIONAL CORP.
         Nature of debtor's interest   PARTY                                               290 DAVIDSON AVE.
                                                                                           SOMERSET NJ 08873
         State the term remaining      4/19/2020

         List the contract number of   _________________________________________________
         any government contract


2.488.   Title of contract             FULL SERVICE MAINTENANCE AGREEMENT                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    TOYOTA FORKLIFT TRUCKS - EQUIPMENT                  debtor has an executory contract or
         lease is for                  MAINTENANCE AGREEMENT                               unexpired lease
         Nature of debtor's interest   PARTY                                               SHOPPA'S MATERIAL HANDLING,
                                                                                           LTD
         State the term remaining      _________________________________________________   15217 GRAND RIVER ROAD
                                                                                           FORT WORTH TX 76155
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 98 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 220 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.489.   Title of contract             OFFICE SUPPLIES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SHRED IT USA LLC
                                                                                           28883 NETWORK PL
         State the term remaining      _________________________________________________   CHICAGO IL 60673-1288
         List the contract number of   _________________________________________________
         any government contract


2.490.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SHUMAN EGGS
                                                                                           121 SHUMAN DRIVE
         State the term remaining      _________________________________________________   REEVESVILLE SC 29471
         List the contract number of   _________________________________________________
         any government contract


2.491.   Title of contract             PLANT SPECIFIC CONTRACT                             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EQUIPMENT / SERVICES                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SIEMENS
                                                                                           923 NW 27TH STREET
         State the term remaining      _________________________________________________   MIAMI FL 33125
         List the contract number of   _________________________________________________
         any government contract


2.492.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SIERRA DAIRY
                                                                                           SIERRA DAIRY
         State the term remaining      _________________________________________________   9157 FM 2156
                                                                                           DUBLIN TX 76446
         List the contract number of   _________________________________________________
         any government contract


2.493.   Title of contract             CONSTRUCTION IN PROGRESS                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SIGNS MANUFACTURING
                                                                                           CORPORATIO
         State the term remaining      _________________________________________________   4610 MINT WAY
                                                                                           DALLAS TX 75236-2016
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 99 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 221 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.494.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SILGAN IPEC
                                                                                           13074 COLLECTIONS CENTER DR
         State the term remaining      _________________________________________________   CHICAGO IL 60693-0130
         List the contract number of   _________________________________________________
         any government contract


2.495.   Title of contract             PROCUREMENT AGREEMENT                               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCT PURCHASE                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SILGAN WHITE CAP LLC
                                                                                           1140 31ST STREET
         State the term remaining      1/1/2021                                            DOWNERS GROVE IL 60515
         List the contract number of   _________________________________________________
         any government contract


2.496.   Title of contract             CONSTRUCTION IN PROGRESS                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SILVERSON MACHINES
                                                                                           PO BOX 589
         State the term remaining      _________________________________________________   EAST LONGMEADOW MA 01028-
                                                                                           0589
         List the contract number of   _________________________________________________
         any government contract


2.497.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SKH CONSULTING LLC
                                                                                           5245 MERRIMAC AVE
         State the term remaining      _________________________________________________   DALLAS TX 75206-5825
         List the contract number of   _________________________________________________
         any government contract


2.498.   Title of contract             MASTER AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SALES SUPPORT AGREEMENT                             debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SMSB CONSULUNG GROUP, INC.
                                                                                           ATTENTION: ALFRED LOZITO, JR.
         State the term remaining      _________________________________________________   740 OLD WILLETS PATH, SUITE 100
                                                                                           HAUPPAUGE NY 11788
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 100 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 222 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.499.   Title of contract             REGIONAL DISTRIBUTION AGREEMENT; AND AS             State the name and mailing address
                                       AMENDED                                             for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    PURCHASE, WAREHOUSE, AND DELIVERY AGREEMENT         unexpired lease
         lease is for
                                                                                           SODEXO OPERATIONS, LLC
         Nature of debtor's interest   PARTY                                               9801 WASHINGTONIAN
                                                                                           BOULEVARD
         State the term remaining      DECEMBER 31, 2019 AND CONTINUE MONTH TO MONTH       GAITHERSBURG MD 20878
                                       UNTIL CANCELLED

         List the contract number of   _________________________________________________
         any government contract


2.500.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SOUTHEAST DAIRY PROCESSORS
                                                                                           INC
         State the term remaining      _________________________________________________   PO BOX 5088
                                                                                           TAMPA FL 59287-5088
         List the contract number of   _________________________________________________
         any government contract


2.501.   Title of contract             KWIKEE SERVICES AGREEMENT                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CLUB SERVICES                                       debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SOUTHERN GRAPHIC SYSTEMS
                                                                                           LLC
         State the term remaining      _________________________________________________   DBA KWIKEE
                                                                                           ATTN PRESIDENT
         List the contract number of   _________________________________________________   626 WEST MAIN STREET, SUITE 500
         any government contract                                                           LOUISVILLE KY 40202


2.502.   Title of contract             RECRUITING EXPENSE                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               STAFFING NOW
                                                                                           PO BOX 840912
         State the term remaining      _________________________________________________   DALLAS TX 75284-0912
         List the contract number of   _________________________________________________
         any government contract


2.503.   Title of contract             OFFICE SUPPLIES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               STAPLES ADVANTAGE
                                                                                           DEPT DAL PO BOX 83689
         State the term remaining      _________________________________________________   CHICAGO IL 60696-0001
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 101 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 223 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.504.   Title of contract             OFFICE SUPPLIES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               STAPLES BUSINESS ADVANTAGE
                                                                                           PO BOX 660409
         State the term remaining      _________________________________________________   DALLAS TX 75266-0409
         List the contract number of   _________________________________________________
         any government contract


2.505.   Title of contract             MASTER PURCHASING CONTRACT FOR PRODUCTS AND         State the name and mailing address
                                       SERVICES AND AS AMENDED                             for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    PRODUCT PURCHASE                                    unexpired lease
         lease is for
                                                                                           STAPLES CONTRACT &
         Nature of debtor's interest   PARTY                                               COMMERCIAL, INC.
                                                                                           500 STAPLES DR
         State the term remaining      4/19/2021                                           FRAMINGHAM MA 01702
         List the contract number of   _________________________________________________
         any government contract


2.506.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               STOP AT NOTHING
                                                                                           1400 MARSH LANDING PKWY #107
         State the term remaining      _________________________________________________   JACKSONVILLE BEACH FL 32250-
                                                                                           2492
         List the contract number of   _________________________________________________
         any government contract


2.507.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SUDDENLINK
                                                                                           PO BOX 742535
         State the term remaining      _________________________________________________   CINCINNATI OH 45274-2535
         List the contract number of   _________________________________________________
         any government contract


2.508.   Title of contract             RECRUITING EXPENSE                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SUKHPAL SANDHU
                                                                                           25757 PARADA DR
         State the term remaining      _________________________________________________   VALENCIA CA 91355-2415
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 102 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 224 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.509.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SUMMIT ENERGY SERVICES INC
                                                                                           25716 NETWORK PLACE
         State the term remaining      _________________________________________________   CHICAGO IL 60673-1257
         List the contract number of   _________________________________________________
         any government contract


2.510.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SUNNY MORNING FOODS, INC
                                                                                           5330 NW 35TH AVENUE
         State the term remaining      _________________________________________________   FT LAUDERDALE FL 33309-6314
         List the contract number of   _________________________________________________
         any government contract


2.511.   Title of contract             ADVERTISING - MISCELLANEOUS                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SUPERIOR GROCERS
                                                                                           15510 CARMENITA RD
         State the term remaining      _________________________________________________   SANTA FE SPRINGS CA 90670-5610
         List the contract number of   _________________________________________________
         any government contract


2.512.   Title of contract             CUSTOMER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LICENSE AGREEMENT                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               SUPERIOR GROCERS
                                                                                           RICHARD WARDWELL
         State the term remaining      _________________________________________________   15510 CARMENITA ROAD
                                                                                           SANTA FE SPRINGS CA 90670
         List the contract number of   _________________________________________________
         any government contract


2.513.   Title of contract             IT INFRASTRUCTURE - BACKUPEXEC - BACKUP FOR         State the name and mailing address
                                       LEGACY SERVERS                                      for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT SOFTWARE                                         unexpired lease
         lease is for
                                                                                           SYMANTEC CORP
         Nature of debtor's interest   PARTY                                               PO BOX 743560
                                                                                           LOS ANGELES CA 90074-3560
         State the term remaining      12/31/2020

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 103 of 136
                        Case 20-10010-CSS            Doc 328      Filed 03/03/20      Page 225 of 261

Debtor   Borden Dairy Company                                                                     Case number (if known) 20-10010

2.514.   Title of contract             IDENTITY THEFT INS WITHHELD                          State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    _________________________________________________    debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   PARTY                                                SYMANTEC CORPORATION
                                                                                            PO BOX 743560
         State the term remaining      _________________________________________________    LOS ANGELES CA 90074-3560
         List the contract number of   _________________________________________________
         any government contract


2.515.   Title of contract             SUPPLIER AUTHORIZATION AGREEMENT NON-PRODUCE      State the name and mailing address
                                       U.S.                                              for all other parties with whom the
                                                                                         debtor has an executory contract or
         State what the contract or    SOURCING, MERCHANDISING AND QUALITY ASSURANCE unexpired lease
         lease is for                  SERVICES
                                                                                         SYSCO MERCHANDISING AND
         Nature of debtor's interest   PARTY                                             SUPPLY CHAIN SERVICES, INC
                                                                                         EXECUTIVE VICE PRESIDENT,
         State the term remaining      11/17/2017 WITH AUTOMATIC 1 - YEAR RENEWAL        MERCHANDISING SERVICES
                                       PERIODS                                           1390 ENCLAVE PARKWAY
                                                                                         HOUSTON TX 77077
         List the contract number of   _________________________________________________
         any government contract


2.516.   Title of contract             BID AWARD PURCHASE AGREEMENT                         State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    SUPPLIER AWARDS                                      debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   PARTY                                                SYSCO MERCHANDISING AND
                                                                                            SUPPLY CHAIN SERVICES, INC
         State the term remaining      _________________________________________________    EXECUTIVE VICE PRESIDENT,
                                                                                            MERCHANDISING SERVICES
         List the contract number of   _________________________________________________    1390 ENCLAVE PARKWAY
         any government contract                                                            HOUSTON TX 77077


2.517.   Title of contract             EQUIPMENT LEASE/RENTAL                               State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    _________________________________________________    debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   PARTY                                                SYSTEL BUSINESS EQUIPMENT
                                                                                            PO BOX 41602
         State the term remaining      _________________________________________________    PHILADELPHIA PA 19101-1602
         List the contract number of   _________________________________________________
         any government contract


2.518.   Title of contract             PREPAID OTHER                                        State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    _________________________________________________    debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   PARTY                                                SYSTEMS MAINTENANCE
                                                                                            SERVICES I
         State the term remaining      _________________________________________________    14416 COLLECTIONS CENTER
                                                                                            DRIVE
         List the contract number of   _________________________________________________    CHICAGO IL 60693
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 104 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 226 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.519.   Title of contract             IT APPLICATIONS - CURVATURE (SMS) - IBMI HARDWARE   State the name and mailing address
                                       MAINTENANCE                                         for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT SOFTWARE                                         unexpired lease
         lease is for
                                                                                           SYSTEMS MAINTENANCE SVC INC
         Nature of debtor's interest   PARTY                                               14416 COLLECTIONS CTR DR
                                                                                           CHICAGO IL 60693
         State the term remaining      6/30/2020

         List the contract number of   _________________________________________________
         any government contract


2.520.   Title of contract             SOFTWARE EXPENSE                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TAA TOOLS INC
                                                                                           2660 SUPERIOR DR NW SUITE 101
         State the term remaining      _________________________________________________   ROCHESTER MN 55901-8383
         List the contract number of   _________________________________________________
         any government contract


2.521.   Title of contract             SOFTWARE LICENSE AGREEMENT                          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT APPLICATIONS - TAA PRODUCTIVITY TOOLS            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TAA TOOLS INC.
                                                                                           2660 SUPERIOR DRIVE NW
         State the term remaining      6/10/2020                                           STE 100
                                                                                           ROCHESTER MN 55901
         List the contract number of   _________________________________________________
         any government contract


2.522.   Title of contract             PREPAID OTHER                                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TABLEAU SOFTWARE, INC
                                                                                           PO BOX 204021
         State the term remaining      _________________________________________________   DALLAS TX 75320-4021
         List the contract number of   _________________________________________________
         any government contract


2.523.   Title of contract             DESKTOP - PROFESSIONAL USER - MAINTENANCE           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT APPLICATIONS - TABLEAU DESKTOP                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TABLEAU SOFTWARE, INC.
                                                                                           1621 N 34TH ST
         State the term remaining      2/1/2021                                            SEATTLE WA 98103
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 105 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 227 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.524.   Title of contract             END USER LICENSE AGREEMENT                          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT APPLICATIONS - TABLEAU SERVER                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TABLEAU SOFTWARE, INC.
                                                                                           PO BOX 204021
         State the term remaining      8/7/2020                                            DALLAS TX 75320-4021
         List the contract number of   _________________________________________________
         any government contract


2.525.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TALSMA DAIRY
                                                                                           TALSMA DAIRY
         State the term remaining      _________________________________________________   7469 CR 209
                                                                                           HICO TX 76457
         List the contract number of   _________________________________________________
         any government contract


2.526.   Title of contract             PRODUCT PURCHASE AGREEMENT                          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCT SALES AGREEMENT                             debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TATE & LYLE INGREDIENTS
                                                                                           AMERICAS LLC
         State the term remaining      5/2/2021                                            5450 PRAIRIE STONE PARKWAY
                                                                                           HOFFMAN ESTATES IL 60192
         List the contract number of   _________________________________________________
         any government contract


2.527.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TDS TELECOM SERVICE LLC
                                                                                           PO BOX 94510
         State the term remaining      _________________________________________________   PALATINE IL 60094-4510
         List the contract number of   _________________________________________________
         any government contract


2.528.   Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT APPLICATIONS - SYSTEM I CONSULTING (TECA DATA    debtor has an executory contract or
         lease is for                  SAFE, CURVATURE, VISION SOLUTIONS)                  unexpired lease
         Nature of debtor's interest   PARTY                                               TECA DATA SAFE
                                                                                           11670 FOUNTAINS DRIVE
         State the term remaining      12/31/2020                                          STE 200
                                                                                           MINNEAPOLIS MN 55369
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 106 of 136
                        Case 20-10010-CSS            Doc 328      Filed 03/03/20     Page 228 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.529.   Title of contract             MASTER AGREEMENT                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT APPLICATIONS - TECA DATA SAFE - AS400            debtor has an executory contract or
         lease is for                  MONITORING                                          unexpired lease
         Nature of debtor's interest   PARTY                                               TECA DATA SAFE
                                                                                           11670 FOUNTAINS DRIVE
         State the term remaining      5/22/2020                                           STE 200
                                                                                           MINNEAPOLIS MN 55369
         List the contract number of   _________________________________________________
         any government contract


2.530.   Title of contract             AGREEMENT                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT APPLICATIONS - TECA DATA SAFE - DR CLOUD         debtor has an executory contract or
         lease is for                  HOSTING                                             unexpired lease
         Nature of debtor's interest   PARTY                                               TECA DATA SAFE
                                                                                           11670 FOUNTAINS DRIVE
         State the term remaining      3/31/2020                                           STE 200
                                                                                           MINNEAPOLIS MN 55369
         List the contract number of   _________________________________________________
         any government contract


2.531.   Title of contract             PROFESSIONAL FEES AND SERVICES                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TECA DATA SAFE CORPORATION
                                                                                           11670 FOUNTAINS DR STE 200
         State the term remaining      _________________________________________________   MAPLE GROVE MN 55369-7195
         List the contract number of   _________________________________________________
         any government contract


2.532.   Title of contract             360 RECOGNITION PLATFORM SERVICE AGREEMENT          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SOFTWARE LICENSE                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TERRYBERRY
                                                                                           2033 OAK INDUSTRIAL DR NE
         State the term remaining      30 - DAYS WRITTEN NOTICE                            GRAND RAPIDS MI 49505
         List the contract number of   _________________________________________________
         any government contract


2.533.   Title of contract             PROFESSIONAL FEES AND SERVICES                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TERRYBERRY COMPANY LLC
                                                                                           2033 OAK INDUSTRIAL DR NE
         State the term remaining      _________________________________________________   GRAND RAPIDS MI 49505-6011
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 107 of 136
                        Case 20-10010-CSS             Doc 328    Filed 03/03/20      Page 229 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.534.   Title of contract             PACKAGING MATERIAL SUPPLY AGREEMENT AND AS          State the name and mailing address
                                       AMENDED                                             for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    PROCUREMENT AGREEMENT                               unexpired lease
         lease is for
                                                                                           TETRA PAK INC
         Nature of debtor's interest   PARTY                                               3300 AIRPORT RD
                                                                                           DENTON TX 76207
         State the term remaining      12/31/2020

         List the contract number of   _________________________________________________
         any government contract


2.535.   Title of contract             VENDOR REBATES                                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TETRA PAK INC
                                                                                           DEPT CH 10803
         State the term remaining      _________________________________________________   PALATINE IL 60055-0001
         List the contract number of   _________________________________________________
         any government contract


2.536.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      4/6/2019                                            BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.537.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      7/8/2019                                            BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.538.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      7/8/2019                                            BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 108 of 136
                        Case 20-10010-CSS             Doc 328    Filed 03/03/20      Page 230 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.539.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      8/11/2019                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.540.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      9/8/2019                                            BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.541.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      9/7/2019                                            BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.542.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      1/9/2020                                            BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.543.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      2/14/2020                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 109 of 136
                        Case 20-10010-CSS             Doc 328    Filed 03/03/20      Page 231 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.544.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      3/14/2020                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.545.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      2/22/2020                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.546.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      3/16/2020                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.547.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      4/10/2020                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.548.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      4/10/2020                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 110 of 136
                        Case 20-10010-CSS             Doc 328    Filed 03/03/20      Page 232 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.549.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      5/24/2020                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.550.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      5/15/2020                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.551.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      4/26/2020                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.552.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      6/23/2020                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.553.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      6/14/2020                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 111 of 136
                        Case 20-10010-CSS             Doc 328    Filed 03/03/20      Page 233 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.554.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      8/14/2020                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.555.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      8/15/2020                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.556.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      8/16/2020                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.557.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      8/9/2020                                            BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.558.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      8/9/2020                                            BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 112 of 136
                        Case 20-10010-CSS             Doc 328    Filed 03/03/20      Page 234 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.559.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      8/9/2020                                            BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.560.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      10/4/2020                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.561.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      1/5/2021                                            BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.562.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      1/5/2021                                            BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.563.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      1/5/2021                                            BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 113 of 136
                        Case 20-10010-CSS             Doc 328    Filed 03/03/20      Page 235 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.564.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      1/5/2021                                            BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.565.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      2/1/2021                                            BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.566.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      4/13/2021                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.567.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      4/1/2021                                            BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.568.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      7/3/2021                                            BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 114 of 136
                        Case 20-10010-CSS             Doc 328    Filed 03/03/20      Page 236 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.569.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      1/2/2022                                            BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.570.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      1/25/2022                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.571.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      3/27/2022                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.572.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      4/9/2022                                            BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.573.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      7/16/2022                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 115 of 136
                        Case 20-10010-CSS             Doc 328    Filed 03/03/20      Page 237 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.574.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      8/14/2022                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.575.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      9/11/2022                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.576.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      9/11/2022                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.577.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      10/3/2022                                           BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.578.   Title of contract             LEASE AGREEMENT                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    COPIER LEASE                                        debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      1/6/2023                                            BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 116 of 136
                        Case 20-10010-CSS              Doc 328    Filed 03/03/20      Page 238 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.579.   Title of contract             IT INFRASTRUCTURE - COPIER/PRINTER MAINTENANCE      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT SOFTWARE                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TGI OFFICE AUTOMATION LLC
                                                                                           120 3RD ST
         State the term remaining      MULTIPLE                                            BROOKLYN NY 11231
         List the contract number of   _________________________________________________
         any government contract


2.580.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               THACKER-GRIGSBY TELEPHONE
                                                                                           CO.,
         State the term remaining      _________________________________________________   PO BOX 789
                                                                                           HINDMAN KY 41822
         List the contract number of   _________________________________________________
         any government contract


2.581.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               THE BANDWIDTH CAPACITY TEAM
                                                                                           IN
         State the term remaining      _________________________________________________   101 8198 S JOG RD
                                                                                           BOYNTON BEACH FL 33472
         List the contract number of   _________________________________________________
         any government contract


2.582.   Title of contract             DESIGN PATENT AND TRADE DRESS LICENSE               State the name and mailing address
                                       AGREEMENT                                           for all other parties with whom the
                                       BETWEEN THE DANNON COMPANY AND IBE                  debtor has an executory contract or
                                       SUBLICENSES TO LALA, S.A. DE C.V., AND AFFILIATES   unexpired lease

         State what the contract or    _________________________________________________   THE DANNON COMPANY
         lease is for                                                                      100 HILLSIDE AVE,
                                                                                           WHITE PLAINS NY 10603
         Nature of debtor's interest   _________________________________________________

         State the term remaining      IN PERPETUITY

         List the contract number of   _________________________________________________
         any government contract


2.583.   Title of contract             GROUP PURCHASING ORGANIZATION AGREEMENT             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    HEALTH & BENEFITS                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               THE HEALTH COLLABORATIVE
                                                                                           615 ELSINORE PLACE
         State the term remaining      _________________________________________________   CINCINNATI OH 45202
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 117 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 239 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.584.   Title of contract             RECRUITING EXPENSE                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               THE JACOB SEARCH GROUP LLC
                                                                                           6190 VIRGINIA PKWY STE 100
         State the term remaining      _________________________________________________   MCKINNEY TX 75071-4400
         List the contract number of   _________________________________________________
         any government contract


2.585.   Title of contract             LICENSE AGREEMENT                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SOFTWARE LICENSE                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               THE JELLYVISION LAB INC
                                                                                           848 WEST EASTMAN
         State the term remaining      _________________________________________________   STE 104
                                                                                           CHICAGO IL 60642
         List the contract number of   _________________________________________________
         any government contract


2.586.   Title of contract             ADVLCE TO PAY AGREEMENT                             State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    HEALTH & BENEFITS                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               THE LINCOLN FINANCIAL GROUP
                                                                                           ATTN LEGAL
         State the term remaining      _________________________________________________   150 NORTH RADNOR-CHESTER
                                                                                           ROAD
         List the contract number of   _________________________________________________   RADNOR PA 19087
         any government contract


2.587.   Title of contract             SUPPLEMENTAL INS WITHHELD                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               THE LINCOLN NATIONAL LIFE INS
                                                                                           PO BOX 7247-0347
         State the term remaining      _________________________________________________   PHILADELPHIA PA 19170-0347
         List the contract number of   _________________________________________________
         any government contract


2.588.   Title of contract             ABSENCE MANAGEMENT SERVICES AGREEMENT AND           State the name and mailing address
                                       AS AMENDED                                          for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    HEALTH & BENEFITS                                   unexpired lease
         lease is for
                                                                                           THE LINCOLN NATIONAL LIFE
         Nature of debtor's interest   PARTY                                               INSURANCE COMPANY
                                                                                           ATTN LEGAL
         State the term remaining      _________________________________________________   1300 SOUTH CLINTON ST
                                                                                           FT WAYE IN 46802
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 118 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20        Page 240 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.589.   Title of contract             CUSTOMER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    LICENSE AGREEMENT                                   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               THE MARCONI SHOP
                                                                                           DANIELA LUNA
         State the term remaining      _________________________________________________   128 WEST SANTA FE AVENUE
                                                                                           PLACENTIA CA 92870
         List the contract number of   _________________________________________________
         any government contract


2.590.   Title of contract             PREPAID OTHER                                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               THE MARKETING ARM INC
                                                                                           1999 BRYAN ST STE 1800
         State the term remaining      _________________________________________________   DALLAS TX 75201-3125
         List the contract number of   _________________________________________________
         any government contract


2.591.   Title of contract             SERVICES AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MARKETING SERVICES AS DESCRIBED IN SUBSEQUENT       debtor has an executory contract or
         lease is for                  WORK ORDERS                                         unexpired lease
         Nature of debtor's interest   PARTY                                               THE MARKETING ARM INC
                                                                                           AMBAR CASTRO
         State the term remaining      AUGUST 6, 2019 WITH AUTOMATIC RENEWALS IN 1 -       1999 BRYAN ST STE 3200
                                       YEAR INCREMENTS                                     DALLAS TX 75201
         List the contract number of   _________________________________________________
         any government contract


2.592.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               THE MARLIN COMPANY
                                                                                           10 RESEARCH PARKWAY
         State the term remaining      _________________________________________________   WALLINGFORD CT 06492
         List the contract number of   _________________________________________________
         any government contract


2.593.   Title of contract             SUPPLIER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    ELECTRONIC COMMUNICATIONS                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               THE MARLIN COMPANY
                                                                                           10 RESEARCH PARKWAY
         State the term remaining      _________________________________________________   WALLINGFORD CT 06492-1957
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 119 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 241 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.594.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               THE NIELSEN COMPANY (US) LLC
                                                                                           PO BOX 88956
         State the term remaining      _________________________________________________   CHICAGO IL 60695-1956
         List the contract number of   _________________________________________________
         any government contract


2.595.   Title of contract             RECRUITING EXPENSE                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               THE ODA GROUP
                                                                                           17101 PRESTON RD STE 112
         State the term remaining      _________________________________________________   DALLAS TX 75248-1412
         List the contract number of   _________________________________________________
         any government contract


2.596.   Title of contract             CONSTRUCTION IN PROGRESS                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               THE ULTIMATE SOFTWARE GROUP
                                                                                           IN
         State the term remaining      _________________________________________________   PO BOX 930953
                                                                                           ATLANTA GA 31193-0953
         List the contract number of   _________________________________________________
         any government contract


2.597.   Title of contract             COMPUTER SUPPLIES                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               THINKING PHONE NETWORKDS INC
                                                                                           PO BOX 347284
         State the term remaining      _________________________________________________   PITSBURGH PA 15251-4284
         List the contract number of   _________________________________________________
         any government contract


2.598.   Title of contract             RECRUITING EXPENSE                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               THOMAS EDWARDS GROUP
                                                                                           5151 BELTLINE RD STE 350
         State the term remaining      _________________________________________________   DALLAS TX 75254-1463
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 120 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20         Page 242 of 261

Debtor   Borden Dairy Company                                                                     Case number (if known) 20-10010

2.599.   Title of contract             IT APPLICATIONS - ONE SOURCE - SALES & USE TAX       State the name and mailing address
                                       SOFTWARE (PART OF CAPITAL PROJECT 2020)              for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    IT SOFTWARE                                          unexpired lease
         lease is for
                                                                                            THOMSON REUTERS - ONE
         Nature of debtor's interest   PARTY                                                SOURCE
                                                                                            610 OPPERMAN DR
         State the term remaining      12/31/2020                                           PO BOX 64833
                                                                                            ST PAUL MN 55164
         List the contract number of   _________________________________________________
         any government contract


2.600.   Title of contract             IT APPLICATIONS - SERENGETI SOFTWARE - TR LEGAL      State the name and mailing address
                                       TRACK                                                for all other parties with whom the
                                                                                            debtor has an executory contract or
         State what the contract or    IT SOFTWARE                                          unexpired lease
         lease is for
                                                                                            THOMSON REUTERS-WEST
         Nature of debtor's interest   PARTY                                                (SERENGETI)
                                                                                            PO BOX 6292
         State the term remaining      11/30/2019                                           CAROL STREAM IL 60197-6292
         List the contract number of   _________________________________________________
         any government contract


2.601.   Title of contract             COMMUNICATION EXPENSE                                State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    _________________________________________________    debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   PARTY                                                THREE BOX STRATEGIC
                                                                                            COMMUNICAT
         State the term remaining      _________________________________________________    12222 MERIT DRIVE STE 1030
                                                                                            DALLAS TX 75251-3235
         List the contract number of   _________________________________________________
         any government contract


2.602.   Title of contract             ELSIE'S MALL SUPPLIES                                State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    _________________________________________________    debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   PARTY                                                TIC TOC
                                                                                            4006 E SIDE AVE
         State the term remaining      _________________________________________________    DALLAS TX 75226-1205
         List the contract number of   _________________________________________________
         any government contract


2.603.   Title of contract             BORDEN COMPANY STORE· SLA                            State the name and mailing address
                                                                                            for all other parties with whom the
         State what the contract or    INVENTORY CONTROL & MANAGEMENT                       debtor has an executory contract or
         lease is for                                                                       unexpired lease
         Nature of debtor's interest   PARTY                                                TIC TOC
                                                                                            4006 E SIDE AVE
         State the term remaining      3/29/2021                                            DALLAS TX 75226-1205
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                        Page 121 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 243 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.604.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TIME WARNER CABLE
                                                                                           PO BOX 60074
         State the term remaining      _________________________________________________   CITY OF INDUSTRY CA 91716-0074
         List the contract number of   _________________________________________________
         any government contract


2.605.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TIME WARNER COMM DIV OF TIME
                                                                                           W
         State the term remaining      _________________________________________________   PO BOX 0916
                                                                                           CAROL STREAM IL 60132-0916
         List the contract number of   _________________________________________________
         any government contract


2.606.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TITUSVILLE DAIRY PRODUCTS CO
                                                                                           PO BOX 186
         State the term remaining      _________________________________________________   TITUSVILLE PA 16354
         List the contract number of   _________________________________________________
         any government contract


2.607.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TOFT DAIRY INC
                                                                                           PO BOX 2558
         State the term remaining      _________________________________________________   SANDUSKY OH 44870
         List the contract number of   _________________________________________________
         any government contract


2.608.   Title of contract             REAL PROPERTY LEASE                                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MONTH TO MONTH LEASE OF REAL PROPERTY               debtor has an executory contract or
         lease is for                  LOCATED AT 8750 N. CENTRAL EXPRESSWAY , DALLAS,     unexpired lease
                                       TX 75231
                                                                                           TRANSWESTERN COMMER-CIAL
         Nature of debtor's interest   LESSOR                                              SERVICES
                                                                                           DUANE HENLEY
         State the term remaining      MONTH TO MONTH                                      FLETCHER CORDELL
                                                                                           8750 N CENTRAL EXPRESSWAY
         List the contract number of   _________________________________________________   STE 905
         any government contract                                                           DALLAS TX 75231




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 122 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 244 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.609.   Title of contract             SURETY BOND - NO. 106264790                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    ALABAMA POWER COMPANY - ELECTRIC SERVICE            debtor has an executory contract or
         lease is for                  AND/OR STEAM HEAT $117,116.88 (BORDEN DAIRY OF      unexpired lease
                                       ALABAMA)
                                                                                           TRAVELERS CASUALTY AND
         Nature of debtor's interest   PARTY                                               SURETY COMPANY OF AMERICA
                                                                                           SURETY BONDS
         State the term remaining      02/12/2020 - AUTOMATIC RENEWAL                      BORDEN DAIRY COMPANY
                                                                                           ONE TOWER SQUARE
         List the contract number of   _________________________________________________   HARTFORD CT 06183
         any government contract


2.610.   Title of contract             COMMERCIAL UMBRELLA INSURANCE -                     State the name and mailing address
                                       POLICY NO. ZUP-41N20156-19-NF                       for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    INSURANCE                                           unexpired lease
         lease is for
                                                                                           TRAVELERS PROPERTY CASUALTY
         Nature of debtor's interest   INSURED                                             COMPANY OF AMERICA
                                                                                           ONE TOWER SQUARE
         State the term remaining      12/1/2020                                           HARTFORD CT 06183
         List the contract number of   _________________________________________________
         any government contract


2.611.   Title of contract             PRODUCER AGREEMENT                                  State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PRODUCER AGREEMENT                                  debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TRAVIS BYRD
                                                                                           TRAVIS BYRD
         State the term remaining      _________________________________________________   280 BYRD LANE
                                                                                           KNOB LICK KY 42154
         List the contract number of   _________________________________________________
         any government contract


2.612.   Title of contract             MASTER LICENSE AGREEMENT                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT APPLICATIONS - APPIAN ROUTE OPTIMIZATION         debtor has an executory contract or
         lease is for                  SOFTWARE MAINTENANCE                                unexpired lease
         Nature of debtor's interest   PARTY                                               TRIMBLE (TMW)
                                                                                           1 INDEPENDENCE WAY
         State the term remaining      2/28/2022                                           STE 400
                                                                                           PRINCETON NJ 08540
         List the contract number of   _________________________________________________
         any government contract


2.613.   Title of contract             IT APPLICATIONS - APPIAN SUBSCRIPTION               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT SOFTWARE                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TRIMBLE (TMW)
                                                                                           1 INDEPENDENCE WAY
         State the term remaining      2/28/2022                                           STE 400
                                                                                           PRINCETON NJ 08540
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 123 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 245 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.614.   Title of contract             CONSTRUCTION IN PROGRESS                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TRIMBLE MAPS
                                                                                           PO BOX 204769
         State the term remaining      _________________________________________________   DALLAS TX 75320-4769
         List the contract number of   _________________________________________________
         any government contract


2.615.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TROPICALE FOODS
                                                                                           PO BOX 2224
         State the term remaining      _________________________________________________   CHINO CA 91708-2224
         List the contract number of   _________________________________________________
         any government contract


2.616.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TROPICANA/PEPSICO
                                                                                           75 REMITTANCE DRIVE SUITE 1856
         State the term remaining      _________________________________________________   CHICAGO IL 60675-1856
         List the contract number of   _________________________________________________
         any government contract


2.617.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TW TELECOM LEVEL 3
                                                                                           COMMUNICATI
         State the term remaining      _________________________________________________   PO BOX 910182
                                                                                           DENVER CO 80291-0182
         List the contract number of   _________________________________________________
         any government contract


2.618.   Title of contract             INFRASTRUCTURE AGREEMENT                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CONVERGED AGREEMENT                                 debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TW TELECOM LEVEL 3
                                                                                           COMMUNICATION
         State the term remaining      _________________________________________________   PO BOX 910182
                                                                                           DENVER CO 80291-0182
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 124 of 136
                        Case 20-10010-CSS             Doc 328    Filed 03/03/20      Page 246 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.619.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TWS MARKETING GROUP INC
                                                                                           PO BOX 1154
         State the term remaining      _________________________________________________   WINTER PARK FL 32790-1154
         List the contract number of   _________________________________________________
         any government contract


2.620.   Title of contract             MAINTENANCE & REPAIR - BLDG                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               TYCO INTEGRATED SECURITY LLC
                                                                                           PO BOX 371967
         State the term remaining      _________________________________________________   PITTSBURG PA 15250-7967
         List the contract number of   _________________________________________________
         any government contract


2.621.   Title of contract             OFFICE SUPPLIES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ULINE INC
                                                                                           PO BOX 88741
         State the term remaining      _________________________________________________   CHICAGO IL 60680-1741
         List the contract number of   _________________________________________________
         any government contract


2.622.   Title of contract             ADMINISTRATIVE SERVICES AGREEMENT                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    EMPLOYEE BENEFIT PLAN SERVICES                      debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               UNITED HEALTHCARE SERVICES,
                                                                                           INC.
         State the term remaining      _________________________________________________   CONTRACT NO.: 755890
                                                                                           185 ASYLUM STREET
         List the contract number of   _________________________________________________   HARTFORD CT 06103-3408
         any government contract


2.623.   Title of contract             PURCHASE ORDER DOMESTIC COMMODITY                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PROCUREMENT                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               UNITED STATES DEPARTMENT OF
                                                                                           AGRICULTURE
         State the term remaining      VARIOUS                                             JEFFREY JACKSON
                                                                                           1400 INDEPENDENCE AVENUE, S.W
         List the contract number of   12-3J14-20-C-0619                                   ROOM 3522-S, STOP 0239
         any government contract                                                           WASHINGTON DC 20036




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 125 of 136
                        Case 20-10010-CSS             Doc 328    Filed 03/03/20     Page 247 of 261

Debtor   Borden Dairy Company                                                                   Case number (if known) 20-10010

2.624.   Title of contract             PURCHASE ORDER DOMESTIC COMMODITY                  State the name and mailing address
                                                                                          for all other parties with whom the
         State what the contract or    PROCUREMENT                                        debtor has an executory contract or
         lease is for                                                                     unexpired lease
         Nature of debtor's interest   PARTY                                              UNITED STATES DEPARTMENT OF
                                                                                          AGRICULTURE
         State the term remaining      VARIOUS                                            JEFFREY JACKSON
                                                                                          1400 INDEPENDENCE AVENUE, S.W
         List the contract number of   12-3J14-20-C-0634                                  ROOM 3522-S, STOP 0239
         any government contract                                                          WASHINGTON DC 20036


2.625.   Title of contract             PURCHASE ORDER DOMESTIC COMMODITY                  State the name and mailing address
                                                                                          for all other parties with whom the
         State what the contract or    PROCUREMENT                                        debtor has an executory contract or
         lease is for                                                                     unexpired lease
         Nature of debtor's interest   PARTY                                              UNITED STATES DEPARTMENT OF
                                                                                          AGRICULTURE
         State the term remaining      VARIOUS                                            JEFFREY JACKSON
                                                                                          1400 INDEPENDENCE AVENUE, S.W
         List the contract number of   12-3J14-20-C-0653                                  ROOM 3522-S, STOP 0239
         any government contract                                                          WASHINGTON DC 20036


2.626.   Title of contract             PURCHASE ORDER DOMESTIC COMMODITY                  State the name and mailing address
                                                                                          for all other parties with whom the
         State what the contract or    PROCUREMENT                                        debtor has an executory contract or
         lease is for                                                                     unexpired lease
         Nature of debtor's interest   PARTY                                              UNITED STATES DEPARTMENT OF
                                                                                          AGRICULTURE
         State the term remaining      VARIOUS                                            JEFFREY JACKSON
                                                                                          1400 INDEPENDENCE AVENUE, S.W
         List the contract number of   12-3J14-19-C-2634                                  ROOM 3522-S, STOP 0239
         any government contract                                                          WASHINGTON DC 20036


2.627.   Title of contract             PURCHASE ORDER DOMESTIC COMMODITY                  State the name and mailing address
                                                                                          for all other parties with whom the
         State what the contract or    PROCUREMENT                                        debtor has an executory contract or
         lease is for                                                                     unexpired lease
         Nature of debtor's interest   PARTY                                              UNITED STATES DEPARTMENT OF
                                                                                          AGRICULTURE
         State the term remaining      VARIOUS                                            JEFFREY JACKSON
                                                                                          1400 INDEPENDENCE AVENUE, S.W
         List the contract number of   12-3J14-19-C-2648                                  ROOM 3522-S, STOP 0239
         any government contract                                                          WASHINGTON DC 20036


2.628.   Title of contract             PURCHASE ORDER DOMESTIC COMMODITY                  State the name and mailing address
                                                                                          for all other parties with whom the
         State what the contract or    PROCUREMENT                                        debtor has an executory contract or
         lease is for                                                                     unexpired lease
         Nature of debtor's interest   PARTY                                              UNITED STATES DEPARTMENT OF
                                                                                          AGRICULTURE
         State the term remaining      VARIOUS                                            JEFFREY JACKSON
                                                                                          1400 INDEPENDENCE AVENUE, S.W
         List the contract number of   12-3J14-19-C-2664                                  ROOM 3522-S, STOP 0239
         any government contract                                                          WASHINGTON DC 20036




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                     Page 126 of 136
                        Case 20-10010-CSS             Doc 328    Filed 03/03/20      Page 248 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.629.   Title of contract             PURCHASE ORDER DOMESTIC COMMODITY                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    PROCUREMENT                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               UNITED STATES DEPARTMENT OF
                                                                                           AGRICULTURE
         State the term remaining      VARIOUS                                             JEFFREY JACKSON
                                                                                           1400 INDEPENDENCE AVENUE, S.W
         List the contract number of   12-3J14-19-C-2679                                   ROOM 3522-S, STOP 0239
         any government contract                                                           WASHINGTON DC 20036


2.630.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               UNIV OF SOUTHERN CALIFORNIA
                                                                                           1149 S HILL ST STE 950
         State the term remaining      _________________________________________________   LOS ANGELES CA 90015-3466
         List the contract number of   _________________________________________________
         any government contract


2.631.   Title of contract             HEALTH INSURANCE WITHHELD                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               UNUM LIFE INSURANCE CO
                                                                                           PO BOX 406946
         State the term remaining      _________________________________________________   ATLANTA GA 30384-6946
         List the contract number of   _________________________________________________
         any government contract


2.632.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               UPGRADE PERFORMANCE INC
                                                                                           21 VIA TIMON
         State the term remaining      _________________________________________________   SAN CLEMENTE CA 92673-7030
         List the contract number of   _________________________________________________
         any government contract


2.633.   Title of contract             GOVERNMENT CONTRACT                                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MILK FRESH FLUID                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               US DEPARTMENT OF
                                                                                           AGRICULTURE
         State the term remaining      _________________________________________________   JEFFREY F. JACKSON, SENIOR
                                                                                           CONTRACTING OFFICER
         List the contract number of   12-3J14-20-C-0653                                   PO BOX 419205, MAILSTOP 8718
         any government contract                                                           KANSAS CITY MO 64141-6205




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 127 of 136
                        Case 20-10010-CSS             Doc 328    Filed 03/03/20      Page 249 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.634.   Title of contract             GOVERNMENT CONTRACT                                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MILK FRESH FLUID                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               US DEPARTMENT OF
                                                                                           AGRICULTURE
         State the term remaining      _________________________________________________   JEFFREY F. JACKSON, SENIOR
                                                                                           CONTRACTING OFFICER
         List the contract number of   12-3J14-20-C-0634                                   PO BOX 419205, MAILSTOP 8718
         any government contract                                                           KANSAS CITY MO 64141-6205


2.635.   Title of contract             GOVERNMENT CONTRACT                                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    MILK FRESH FLUID                                    debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               US DEPARTMENT OF
                                                                                           AGRICULTURE
         State the term remaining      _________________________________________________   JEFFREY F. JACKSON, SENIOR
                                                                                           CONTRACTING OFFICER
         List the contract number of   12-3J14-20-C-0619                                   PO BOX 419205, MAILSTOP 8718
         any government contract                                                           KANSAS CITY MO 64141-6205


2.636.   Title of contract             WEB BASED SUPPLY CHAIN MANAGEMENT                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SOFTWARE                                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               US DEPARTMENT OF
                                                                                           AGRICULTURE
         State the term remaining      _________________________________________________   WBSCM
                                                                                           1400 INDEPENDENCE AVE., S.W
         List the contract number of   12-3J14-20-C-0653                                   WASHIGTON DC 20250
         any government contract


2.637.   Title of contract             WEB BASED SUPPLY CHAIN MANAGEMENT                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SOFTWARE                                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               US DEPARTMENT OF
                                                                                           AGRICULTURE
         State the term remaining      _________________________________________________   WBSCM
                                                                                           1400 INDEPENDENCE AVE., S.W
         List the contract number of   12-3J14-20-C-0634                                   WASHIGTON DC 20250
         any government contract


2.638.   Title of contract             WEB BASED SUPPLY CHAIN MANAGEMENT                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SOFTWARE                                            debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               US DEPARTMENT OF
                                                                                           AGRICULTURE
         State the term remaining      _________________________________________________   WBSCM
                                                                                           1400 INDEPENDENCE AVE., S.W
         List the contract number of   12-3J14-20-C-0619                                   WASHIGTON DC 20250
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 128 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 250 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.639.   Title of contract             DEFINED BENEFITS PLAN AGREEMENT                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    DEFINED BENEFITS PLAN                               debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               VANGUARD SVC INC
                                                                                           2828 FOREST LN STE 1015
         State the term remaining      _________________________________________________   DALLAS TX 75234-7518
         List the contract number of   _________________________________________________
         any government contract


2.640.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               VELVET ICE CREAM
                                                                                           PO BOX 588
         State the term remaining      _________________________________________________   UTICA OH 43080-0588
         List the contract number of   _________________________________________________
         any government contract


2.641.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               VERIZON BUSINESS
                                                                                           PO BOX 15043
         State the term remaining      _________________________________________________   ALBANY NY 12212-5044
         List the contract number of   _________________________________________________
         any government contract


2.642.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               VERIZON WIRELESS
                                                                                           P O BOX 660108
         State the term remaining      _________________________________________________   DALLAS TX 75266-0108
         List the contract number of   _________________________________________________
         any government contract


2.643.   Title of contract             ITERA SOFTWARE LICENSE AGREEMENT                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT INFRASTRUCTURE - DOUBLE-TAKE - REMOTE SERVER     debtor has an executory contract or
         lease is for                  REPLICATION                                         unexpired lease
         Nature of debtor's interest   PARTY                                               VISION SOLUTIONS
                                                                                           15300 BARRANCA PARKWAY
         State the term remaining      12/31/2020                                          IRVINE CA 92618
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                       Page 129 of 136
                        Case 20-10010-CSS            Doc 328        Filed 03/03/20   Page 251 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.644.   Title of contract             PREPAID OTHER                                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               VISION SOLUTIONS
                                                                                           DEPT CH 19317
         State the term remaining      _________________________________________________   PALATINE IL 60055-9317
         List the contract number of   _________________________________________________
         any government contract


2.645.   Title of contract             IT APPLICATIONS - ITERA HA                          State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT SOFTWARE                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               VISION SOLUTIONS
                                                                                           DEPT CH 19317
         State the term remaining      4/30/2020                                           PALATINE IL 60055-9317
         List the contract number of   _________________________________________________
         any government contract


2.646.   Title of contract             SOFTWARE EXPENSE                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               VOLT SYSTEMS LLC
                                                                                           PO BOX 31305
         State the term remaining      _________________________________________________   SAINT LOUIS MO 63131-0305
         List the contract number of   _________________________________________________
         any government contract


2.647.   Title of contract             CONSTRUCTION IN PROGRESS                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               VWR INTERNATIONAL LLC
                                                                                           PO BOX 640169
         State the term remaining      _________________________________________________   PITTSBURGH PA 15264-0169
         List the contract number of   _________________________________________________
         any government contract


2.648.   Title of contract             SUPPLIER AGREEMENT AND AS AMENDED                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    AGREEMENT                                           debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               WALMART INC
                                                                                           DEPARTMENT 8009
         State the term remaining      4/30/2021                                           702 SW 8TH ST
                                                                                           BENTONVILLE AR 72716-8009
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 130 of 136
                        Case 20-10010-CSS            Doc 328       Filed 03/03/20      Page 252 of 261

Debtor   Borden Dairy Company                                                                       Case number (if known) 20-10010

2.649.   Title of contract             MASTER VENDOR AGREEMENT                                State the name and mailing address
                                                                                              for all other parties with whom the
         State what the contract or    SALES AGREEMENT                                        debtor has an executory contract or
         lease is for                                                                         unexpired lease
         Nature of debtor's interest   PARTY                                                  WAWA INC
                                                                                              PO BOX 536291
         State the term remaining      _________________________________________________      PITTSBURGH PA 15253-5904
         List the contract number of   _________________________________________________
         any government contract


2.650.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                         State the name and mailing address
                                                                                              for all other parties with whom the
         State what the contract or    _________________________________________________      debtor has an executory contract or
         lease is for                                                                         unexpired lease
         Nature of debtor's interest   PARTY                                                  WEI SALES LLC
                                                                                              4080 SOLUTIONS CTR #774080
         State the term remaining      _________________________________________________      CHICAGO IL 60677-4000
         List the contract number of   _________________________________________________
         any government contract


2.651.   Title of contract             NON-BRANDED PRODUCTS AGREEMENT                         State the name and mailing address
                                                                                              for all other parties with whom the
         State what the contract or    _________________________________________________      debtor has an executory contract or
         lease is for                                                                         unexpired lease
         Nature of debtor's interest   PARTY                                                  WELLS - BLUE BUNNY
                                                                                              1 BLUE BUNNY DR
         State the term remaining      _________________________________________________      LE MARS IA 51031
         List the contract number of   _________________________________________________
         any government contract


2.652.   Title of contract             SINGLE SIDED LEASE AGREEMENT                           State the name and mailing address
                                                                                              for all other parties with whom the
         State what the contract or    EQUIPMENT DESCRIPTION - 2 NEW 2017 CMWN C5             debtor has an executory contract or
         lease is for                  1050·50 FORKLIFT S/N 10059898 10059899; LOCATION: 71   unexpired lease
                                       STRANDTMAN COVE AUSTIN TX 78702; AGREEMENT
                                       NUMBER 301-03472.97-001                                WELLS FARGO EQUIPMENT
                                                                                              LEASING
         Nature of debtor's interest   PARTY                                                  300 TLI-STATE INTERNATIONAL
                                                                                              STE 400
         State the term remaining      1/18/2021                                              LINCOLNSHIRE IL 60069
         List the contract number of   _________________________________________________
         any government contract


2.653.   Title of contract             SINGLE SIDED LEASE AGREEMENT                           State the name and mailing address
                                                                                              for all other parties with whom the
         State what the contract or    1 NEW 2018 CROWN CS 1050-50 FORKLIFT; AGREEMENT        debtor has an executory contract or
         lease is for                  NUMBER 301- 0347297-003                                unexpired lease
         Nature of debtor's interest   LESSEE                                                 WELLS FARGO EQUIPMENT
                                                                                              LEASING
         State the term remaining      _________________________________________________      300 TLI-STATE INTERNATIONAL
                                                                                              STE 400
         List the contract number of   _________________________________________________      LINCOLNSHIRE IL 60069
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                         Page 131 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 253 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.654.   Title of contract             ADVERTISING - POINT OF SALE                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               WENCEL WORLDWIDE INC
                                                                                           2210 MIDWEST RD STE 107
         State the term remaining      _________________________________________________   OAK BROOK IL 60523-8201
         List the contract number of   _________________________________________________
         any government contract


2.655.   Title of contract             EXECUTIVE RISK PACKAGE INSURANCE -                  State the name and mailing address
                                       POLICY NO. G7176557A001                             for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    INSURANCE                                           unexpired lease
         lease is for
                                                                                           WESTCHESTER FIRE INSURANCE
         Nature of debtor's interest   INSURED                                             COMPANY
                                                                                           436 WALNUT ST
         State the term remaining      12/1/2020                                           PO BOX 1000
                                                                                           PHILADELPHIA PA 19106
         List the contract number of   _________________________________________________
         any government contract


2.656.   Title of contract             PROFESSIONAL FEES AND SERVICES                      State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               WHAT'S THE BIG IDEA
                                                                                           5603 KINGSTON CT
         State the term remaining      _________________________________________________   RICHARDSON TX 75082-4002
         List the contract number of   _________________________________________________
         any government contract


2.657.   Title of contract             COMPUTER SUPPLIES                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               WHEELER STAFFING PARTNERS
                                                                                           INC
         State the term remaining      _________________________________________________   1700 ALMA DR SUITE 500
                                                                                           PLANO TX 75075
         List the contract number of   _________________________________________________
         any government contract


2.658.   Title of contract             COMPUTER SUPPLIES                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               WILLIAM VAN MATHIS
                                                                                           785 POLE BRANCH RD
         State the term remaining      _________________________________________________   LAKE WYLIE SC 29710-7098
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 132 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 254 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.659.   Title of contract             IT HANDHELDS - HANDHELD - ACCESSORIES               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT SOFTWARE                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               WILLIAM VAN MATHIS
                                                                                           785 POLE BRANCH RD
         State the term remaining      12/31/2020                                          LAKE WYLIE SC 29710-7098
         List the contract number of   _________________________________________________
         any government contract


2.660.   Title of contract             CONSULTING FEES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               WILLIAMS RIPA & ASSOCIATES LLC
                                                                                           4851 KELLER SPRINGS RD #205
         State the term remaining      _________________________________________________   ADDISON TX 75001
         List the contract number of   _________________________________________________
         any government contract


2.661.   Title of contract             LETTER OF AGREEMENT                                 State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    INSURANCE MANAGEMENT                                debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               WILLIAMSRIPA & ASSOCIATES, LLC
                                                                                           4851 KELLER SPRINGS ROAD
         State the term remaining      JANUARY 1, 2017 AND EXTENDED BY MUTUAL CONSENT      STE 205
                                                                                           ADDISON TX 75001
         List the contract number of   _________________________________________________
         any government contract


2.662.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               WINDSTREAM
                                                                                           PO BOX 9001013
         State the term remaining      _________________________________________________   LOUISVILLE KY 40290-1013
         List the contract number of   _________________________________________________
         any government contract


2.663.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               WINDSTREAM COMMUNICATIONS,
                                                                                           INC
         State the term remaining      _________________________________________________   PO BOX 9001908
                                                                                           LOUISVILLE KY 40290-1908
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 133 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 255 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.664.   Title of contract             MASTER SERVICES AGREEMENT                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    SERVICES AND PROJECT MANAGEMENT - INFORMATION       debtor has an executory contract or
         lease is for                  TECHNOLOGY OR OUTSOURCING SERVICES                  unexpired lease
         Nature of debtor's interest   PARTY                                               WIPRO LLC
                                                                                           2 TOWER CENTER BOULEVARD
         State the term remaining      10/28/2022                                          STE 2200
                                                                                           EAST BRUNSWICK NJ 08816
         List the contract number of   _________________________________________________
         any government contract


2.665.   Title of contract             MAINTENANCE & REPAIR - BLDG                         State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               WORKPLACE SOLUTIONS INC
                                                                                           2651 N HARWOOD ST STE 300
         State the term remaining      _________________________________________________   DALLAS TX 75201-1560
         List the contract number of   _________________________________________________
         any government contract


2.666.   Title of contract             CONSTRUCTION IN PROGRESS                            State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               WRA RISK INC
                                                                                           4851 KELLER SPRINGS RD STE 205
         State the term remaining      _________________________________________________   ADDISON TX 75001-6288
         List the contract number of   _________________________________________________
         any government contract


2.667.   Title of contract             OFFICE SUPPLIES                                     State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               XACT BUSINESS SOLUTIONS
                                                                                           2450 SW GRAPEVINE PKWY STE
         State the term remaining      _________________________________________________   200
                                                                                           GRAPEVINE TX 76051-7098
         List the contract number of   _________________________________________________
         any government contract


2.668.   Title of contract             EXCESS LIABILITY INSURANCE -                        State the name and mailing address
                                       POLICY NO. US00095618LI19A                          for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    INSURANCE                                           unexpired lease
         lease is for
                                                                                           XL INSURANCE AMERICA, INC.
         Nature of debtor's interest   INSURED                                             70 SEAVIEW AVE
                                                                                           STAMFORD CT 06902
         State the term remaining      12/1/2020

         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 134 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 256 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.669.   Title of contract             MASTER SERVICES AGREEMENT                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    CSR SOFTWARE AGREEMENT                              debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               YOURCAUSE LLC
                                                                                           ATTN LEGAL
         State the term remaining      UNTIL THE TERMINATION OR EXPIRATION OF THE LAST     6505 W. PARK BLVD, SUITE 306
                                       STATEMENT OF WORK                                   PMB 369
                                                                                           PLANO TX 75093
         List the contract number of   _________________________________________________
         any government contract


2.670.   Title of contract             PREPAID OTHER                                       State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               YOUWORKFORTHEM INC
                                                                                           193 DUBLIN DR
         State the term remaining      _________________________________________________   KNOXVILLE TN 37923-5607
         List the contract number of   _________________________________________________
         any government contract


2.671.   Title of contract             BORDEN DAIRY COMPANY MASTER SERVICES                State the name and mailing address
                                       AGREEMENT (CLR) 2015-03-02                          for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    INFRASTRUCTURE AGREEMENT                            unexpired lease
         lease is for
                                                                                           ZAYO GROUP HOLDINGS INC
         Nature of debtor's interest   PARTY                                               PO BOX 952136
                                                                                           DALLAS TX 75395-2136
         State the term remaining      _________________________________________________

         List the contract number of   _________________________________________________
         any government contract


2.672.   Title of contract             IT INFRASTRUCTURE - CO-LO DATA CENTER               State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    IT SOFTWARE                                         debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ZAYO GROUP HOLDINGS INC
                                                                                           PO BOX 952136
         State the term remaining      2/27/2020                                           DALLAS TX 75395-2136
         List the contract number of   _________________________________________________
         any government contract


2.673.   Title of contract             TELEPHONE                                           State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ZAYO GROUP HOLDINGS, INC
                                                                                           PO BOX 952136
         State the term remaining      _________________________________________________   DALLAS TX 75395-2136
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 135 of 136
                        Case 20-10010-CSS            Doc 328     Filed 03/03/20      Page 257 of 261

Debtor   Borden Dairy Company                                                                    Case number (if known) 20-10010

2.674.   Title of contract             COMPUTER SUPPLIES                                   State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ZENO IMAGING
                                                                                           10688 HADDINGTON DR
         State the term remaining      _________________________________________________   HOUSTON TX 77043-3229
         List the contract number of   _________________________________________________
         any government contract


2.675.   Title of contract             ANNUAL SUBSCRIPTION FEE FOR MANAGEENGINE            State the name and mailing address
                                       ADMANAGER PLUS PROFESSIONAL EDITION                 for all other parties with whom the
                                                                                           debtor has an executory contract or
         State what the contract or    IT INFRASTRUCTURE - AD MANAGE - AD MANAGEMENT       unexpired lease
         lease is for                  S/W
                                                                                           ZOHO CORPORATION
         Nature of debtor's interest   PARTY                                               4141 HACIENDA DRIVE
                                                                                           PLEASANTON CA 94588-8549
         State the term remaining      4/18/2020

         List the contract number of   _________________________________________________
         any government contract


2.676.   Title of contract             SOFTWARE EXPENSE                                    State the name and mailing address
                                                                                           for all other parties with whom the
         State what the contract or    _________________________________________________   debtor has an executory contract or
         lease is for                                                                      unexpired lease
         Nature of debtor's interest   PARTY                                               ZOHO CORPORATION
                                                                                           PO BOX 894926
         State the term remaining      _________________________________________________   LOS ANGELES CA 90189-4926
         List the contract number of   _________________________________________________
         any government contract




Official Form 206G                     Schedule G: Executory Contracts and Unexpired Leases                      Page 136 of 136
                         Case 20-10010-CSS                 Doc 328        Filed 03/03/20           Page 258 of 261


Fill in this information to identify the case:

Debtor name: Borden Dairy Company
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-10010

                                                                                                                              ¨ Check if this is an
                                                                                                                                     amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively.
Attach the Additional Page to this page.

1.     Does the debtor have any codebtors?
       ¨ No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       þ Yes
2.     In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
       schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the
       debt is owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list
       each creditor separately in Column 2.

       Column 1: Codebtor                                                           Column 2: Creditor

       Name                               Mailing address                           Name                               Check all schedules that
                                                                                                                       apply:


2.1.   BORDEN DAIRY COMPANY OF            8750 NORTH CENTRAL                        PNC BANK, NATIONAL                 þD
       ALABAMA, LLC                       EXPRESSWAY                                ASSOCIATION, AS AGENT
                                          SUITE 400                                                                    ¨ E/F
       ATTN: PRESIDENT/CEO                DALLAS TX 75231                                                              ¨G
2.2.   BORDEN DAIRY COMPANY OF            8750 NORTH CENTRAL                        PNC BANK, NATIONAL                 þD
       CINCINNATI, LLC                    EXPRESSWAY                                ASSOCIATION, AS AGENT
                                          SUITE 400                                                                    ¨ E/F
       ATTN: PRESIDENT/CEO                DALLAS TX 75231                                                              ¨G
2.3.   BORDEN DAIRY COMPANY OF            8750 NORTH CENTRAL                        PNC BANK, NATIONAL                 þD
       FLORIDA, LLC                       EXPRESSWAY                                ASSOCIATION, AS AGENT
                                          SUITE 400                                                                    ¨ E/F
       ATTN: PRESIDENT/CEO                DALLAS TX 75231                                                              ¨G
2.4.   BORDEN DAIRY COMPANY OF            8750 NORTH CENTRAL                        BB&T EQUIPMENT FINANCE             þD
       FLORIDA, LLC                       EXPRESSWAY                                CORPORATION
                                          SUITE 400                                                                    ¨ E/F
       ATTN: PRESIDENT/CEO                DALLAS TX 75231                                                              ¨G
2.5.   BORDEN DAIRY COMPANY OF            8750 NORTH CENTRAL                        PNC BANK, NATIONAL                 þD
       KENTUCKY, LLC                      EXPRESSWAY                                ASSOCIATION, AS AGENT
                                          SUITE 400                                                                    ¨ E/F
       ATTN: PRESIDENT/CEO                DALLAS TX 75231                                                              ¨G
2.6.   BORDEN DAIRY COMPANY OF            8750 NORTH CENTRAL                        BB&T EQUIPMENT FINANCE             þD
       KENTUCKY, LLC                      EXPRESSWAY                                CORPORATION
                                          SUITE 400                                                                    ¨ E/F
       ATTN: PRESIDENT/CEO                DALLAS TX 75231                                                              ¨G

Official Form 206H                                          Schedule H: Codebtors                                                       Page 1 of 3
                      Case 20-10010-CSS        Doc 328       Filed 03/03/20       Page 259 of 261

Debtor   Borden Dairy Company                                                                Case number (if known) 20-10010

       Column 1: Codebtor                                            Column 2: Creditor

       Name                      Mailing address                     Name                         Check all schedules that
                                                                                                  apply:

2.7.   BORDEN DAIRY COMPANY OF   8750 NORTH CENTRAL                  PNC BANK, NATIONAL           þD
       LOUISIANA, LLC            EXPRESSWAY                          ASSOCIATION, AS AGENT
                                 SUITE 400                                                        ¨ E/F
       ATTN: PRESIDENT/CEO       DALLAS TX 75231                                                  ¨G
2.8.   BORDEN DAIRY COMPANY OF   8750 NORTH CENTRAL                  PNC BANK, NATIONAL           þD
       MADISONVILLE, LLC         EXPRESSWAY                          ASSOCIATION, AS AGENT
                                 SUITE 400                                                        ¨ E/F
       ATTN: PRESIDENT/CEO       DALLAS TX 75231                                                  ¨G
2.9.   BORDEN DAIRY COMPANY OF   8750 NORTH CENTRAL                  PNC BANK, NATIONAL           þD
       OHIO, LLC                 EXPRESSWAY                          ASSOCIATION, AS AGENT
                                 SUITE 400                                                        ¨ E/F
       ATTN: PRESIDENT/CEO       DALLAS TX 75231                                                  ¨G
2.10. BORDEN DAIRY COMPANY OF    8750 NORTH CENTRAL                  PNC BANK, NATIONAL           þD
      SOUTH CAROLINA, LLC        EXPRESSWAY                          ASSOCIATION, AS AGENT
                                 SUITE 400                                                        ¨ E/F
       ATTN: PRESIDENT/CEO       DALLAS TX 75231                                                  ¨G
2.11. BORDEN DAIRY COMPANY OF    8750 NORTH CENTRAL                  PNC BANK, NATIONAL           þD
      TEXAS, LLC                 EXPRESSWAY                          ASSOCIATION, AS AGENT
                                 SUITE 400                                                        ¨ E/F
       ATTN: PRESIDENT/CEO       DALLAS TX 75231                                                  ¨G
2.12. BORDEN DAIRY HOLDINGS,     8750 NORTH CENTRAL                  PNC BANK, NATIONAL           þD
      LLC                        EXPRESSWAY                          ASSOCIATION, AS AGENT
                                 SUITE 400                                                        ¨ E/F
       ATTN: PRESIDENT/CEO       DALLAS TX 75231                                                  ¨G
2.13. BORDEN TRANSPORT           8750 NORTH CENTRAL                  PNC BANK, NATIONAL           þD
      COMPANY OF CINCINNATI,     EXPRESSWAY                          ASSOCIATION, AS AGENT
      LLC                        SUITE 400                                                        ¨ E/F
       ATTN: PRESIDENT/CEO
                                 DALLAS TX 75231                                                  ¨G

2.14. BORDEN TRANSPORT           8750 NORTH CENTRAL                  PNC BANK, NATIONAL           þD
      COMPANY OF OHIO, LLC       EXPRESSWAY                          ASSOCIATION, AS AGENT
                                 SUITE 400                                                        ¨ E/F
       ATTN: PRESIDENT/CEO       DALLAS TX 75231                                                  ¨G
2.15. CLAIMS ADJUSTING           8750 NORTH CENTRAL                  PNC BANK, NATIONAL           þD
      SERVICES, LLC              EXPRESSWAY                          ASSOCIATION, AS AGENT
                                 SUITE 400                                                        ¨ E/F
       ATTN: PRESIDENT/CEO       DALLAS TX 75231                                                  ¨G
2.16. GEORGIA SOFT SERVE         8750 NORTH CENTRAL                  PNC BANK, NATIONAL           þD
      DELIGHTS, LLC              EXPRESSWAY                          ASSOCIATION, AS AGENT
                                 SUITE 400                                                        ¨ E/F
       ATTN: PRESIDENT/CEO       DALLAS TX 75231                                                  ¨G
2.17. NATIONAL DAIRY, LLC        8750 NORTH CENTRAL                  PNC BANK, NATIONAL           þD
                                 EXPRESSWAY                          ASSOCIATION, AS AGENT
       ATTN: PRESIDENT/CEO       SUITE 400                                                        ¨ E/F
                                 DALLAS TX 75231                                                  ¨G
Official Form 206H                                 Schedule H: Codebtors                                          Page 2 of 3
                     Case 20-10010-CSS        Doc 328       Filed 03/03/20       Page 260 of 261

Debtor   Borden Dairy Company                                                               Case number (if known) 20-10010

      Column 1: Codebtor                                            Column 2: Creditor

      Name                      Mailing address                     Name                         Check all schedules that
                                                                                                 apply:


2.18. NDH TRANSPORT, LLC        8750 NORTH CENTRAL                  PNC BANK, NATIONAL           þD
                                EXPRESSWAY                          ASSOCIATION, AS AGENT
      ATTN: PRESIDENT/CEO       SUITE 400                                                        ¨ E/F
                                DALLAS TX 75231                                                  ¨G
2.19. RGC, LLC                  8750 NORTH CENTRAL                  PNC BANK, NATIONAL           þD
                                EXPRESSWAY                          ASSOCIATION, AS AGENT
      ATTN: PRESIDENT/CEO       SUITE 400                                                        ¨ E/F
                                DALLAS TX 75231                                                  ¨G




Official Form 206H                                Schedule H: Codebtors                                          Page 3 of 3
                         Case 20-10010-CSS                    Doc 328              Filed 03/03/20                           Page 261 of 261


Fill in this information to identify the case:

Debtor name: Borden Dairy Company
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-10010



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
      another individual serving as a representative of the debtor in this case.
      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:



      þ Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
      þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      þ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      þ Schedule H: Codebtors (Official Form 206H)
      þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ¨ Amended Schedule ____
      ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
      ¨ Other document that requires a declaration _______________________________________________________________________


      I declare under penalty of perjury that the foregoing is true and correct.



       Executed on      3/3/2020
                        MM/DD/YYYY                                û        /s/ Jason Monaco
                                                                      ______________________________________________________________
                                                                      Signature of individual signing on behalf of debtor


                                                                      Jason Monaco
                                                                      Printed name


                                                                      EVP, CFO, Treasurer, & Assistant Secretary
                                                                      Position or relationship to debtor




Official Form 202                     Declaration Under Penalty of Perjury for Non-Individual Debtors                                         Page 1 of 1
